EXHIBIT 10.1

 

EXECUTION COPY

 

TRANSFER AND ADMINISTRATION AGREEMENT

 

by and among

 

BIRCH CREEK INVESTMENTS, L.L.C.,

as the SPV

 

BOISE WHITE PAPER, L.L.C.,

as an Originator,

 

BOISE PACKAGING & NEWSPRINT, L.L.C.,

as an Originator,

 

BOISE BUILDING SOLUTIONS MANUFACTURING, L.L.C.,

as an Originator,

 

BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C.,

as an Originator,

 

BOISE CASCADE, L.L.C.,

as Receivables Seller and as Servicer,

 

YC SUSI TRUST,

as a Conduit Investor,

 

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Investor,

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Agent, as a Class Agent and as an Alternate Investor,

 

CALYON NEW YORK BRANCH,

as a Class Agent and as an Alternate Investor,

 

and

 

THE OTHER ALTERNATE INVESTORS

FROM TIME TO TIME PARTIES HERETO

 

Dated as of October 26, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article I Definitions

 

Section 1.1

Certain Defined Terms

 

Section 1.2

Other Terms

 

Section 1.3

Computation of Time Periods

 

Article II Purchases and Settlements

 

Section 2.1

Transfer of Affected Assets; Intended Characterization

 

Section 2.2

Purchase Price

 

Section 2.3

Investment Procedures

 

Section 2.4

[IS RESERVED AND IS SPECIFIED IN SCHEDULE I.]

 

Section 2.5

Yield, Fees and Other Costs and Expenses

 

Section 2.6

Deemed Collections

 

Section 2.7

Payments and Computations, Etc.

 

Section 2.8

Reports

 

Section 2.9

Collection Account

 

Section 2.10

Sharing of Payments, Etc.

 

Section 2.11

Right of Setoff

 

Article III Additional Alternate Investor Provisions

 

Section 3.1

Assignment to Alternate Investors

 

Section 3.2

Downgrade of Alternate Investor

 

Section 3.3

Non-Renewing Alternate Investors

 

Article IV Representations and Warranties

 

Section 4.1

Representations and Warranties of the SPV and the Servicer

 

Section 4.2

Additional Representations and Warranties of the Servicer

 

Article V Conditions Precedent

 

Section 5.1

Conditions Precedent to Closing

 

Section 5.2

Conditions Precedent to All Investments and Reinvestments

 

Article VI Covenants

 

Section 6.1

Affirmative Covenants of the SPV, the Originators, the Receivables Seller and
the Servicer

 

Section 6.2 [a05-19338_1ex10d1.htm#Section6_2NegativeCovenantsOfTheS_143525]

Negative Covenants of the SPV, the Originator, the Receivables Seller and
Servicer [a05-19338_1ex10d1.htm#Section6_2NegativeCovenantsOfTheS_143525]

 

Section 6.3 [a05-19338_1ex10d1.htm#Section6_3DeliveryOfAuditRelatedM_143529]

Delivery of Audit Related Materials
[a05-19338_1ex10d1.htm#Section6_3DeliveryOfAuditRelatedM_143529]

 

Article VII Administration and Collections
[a05-19338_1ex10d1.htm#Articlevii_143530]

 

Section 7.1 [a05-19338_1ex10d1.htm#Section7_1AppointmentOfServicer__143530]

Appointment of Servicer
[a05-19338_1ex10d1.htm#Section7_1AppointmentOfServicer__143530]

 

Section 7.2 [a05-19338_1ex10d1.htm#Section7_2DutiesOfServicer__143532]

Duties of Servicer [a05-19338_1ex10d1.htm#Section7_2DutiesOfServicer__143532]

 

Section 7.3 [a05-19338_1ex10d1.htm#Section7_3BlockedAccountArrangeme_143535]

Blocked Account Arrangements
[a05-19338_1ex10d1.htm#Section7_3BlockedAccountArrangeme_143535]

 

Section 7.4 [a05-19338_1ex10d1.htm#Section7_4EnforcementRightsAfterD_143537]

Enforcement Rights After Designation of New Servicer
[a05-19338_1ex10d1.htm#Section7_4EnforcementRightsAfterD_143537]

 

Section 7.5 [a05-19338_1ex10d1.htm#Section7_5ServicerDefault__143539]

Servicer Default [a05-19338_1ex10d1.htm#Section7_5ServicerDefault__143539]

 

Section 7.6 [a05-19338_1ex10d1.htm#Section7_6ServicingFee__143541]

Servicing Fee [a05-19338_1ex10d1.htm#Section7_6ServicingFee__143541]

 

Section 7.7 [a05-19338_1ex10d1.htm#Section7_7ProtectionOfOwnershipIn_143541]

Protection of Ownership Interest of the Investors
[a05-19338_1ex10d1.htm#Section7_7ProtectionOfOwnershipIn_143541]

 

Article VIII Termination Events [a05-19338_1ex10d1.htm#ArticleViii_113709]

 

Section 8.1 [a05-19338_1ex10d1.htm#Section8_1TerminationEvents__113711]

Termination Events [a05-19338_1ex10d1.htm#Section8_1TerminationEvents__113711]

 

Section 8.2 [a05-19338_1ex10d1.htm#Section8_2Termination__113940]

Termination [a05-19338_1ex10d1.htm#Section8_2Termination__113940]

 

 

i

--------------------------------------------------------------------------------


 

Article IX Indemnification; Expenses; Related Matters
[a05-19338_1ex10d1.htm#ArticleIx_113941]

 

Section 9.1 [a05-19338_1ex10d1.htm#Section9_1IndemnitiesByTheSpvTheR_113944]

Indemnities by the SPV, the Receivables Seller and each Originator
[a05-19338_1ex10d1.htm#Section9_1IndemnitiesByTheSpvTheR_113944]

 

Section 9.2 [a05-19338_1ex10d1.htm#Section9_2IndemnityForTaxesReserv_114016]

Indemnity for Taxes, Reserves and Expenses
[a05-19338_1ex10d1.htm#Section9_2IndemnityForTaxesReserv_114016]

 

Section 9.3 [a05-19338_1ex10d1.htm#Section9_3Taxes__114053]

Taxes [a05-19338_1ex10d1.htm#Section9_3Taxes__114053]

 

Section 9.4 [a05-19338_1ex10d1.htm#Section9_4OtherCostsAndExpensesBr_114117]

Other Costs and Expenses; Breakage Costs
[a05-19338_1ex10d1.htm#Section9_4OtherCostsAndExpensesBr_114117]

 

Section 9.5 [a05-19338_1ex10d1.htm#Section9_5ReconveyanceUnderCertai_114137]

Reconveyance Under Certain Circumstances
[a05-19338_1ex10d1.htm#Section9_5ReconveyanceUnderCertai_114137]

 

Section 9.6 [a05-19338_1ex10d1.htm#Section9_6IndemnitiesByTheService_114138]

Indemnities by the Servicer
[a05-19338_1ex10d1.htm#Section9_6IndemnitiesByTheService_114138]

 

Article X The Agent [a05-19338_1ex10d1.htm#ArticleX_114142]

 

Section 10.1 [a05-19338_1ex10d1.htm#Section10_1AppointmentAndAuthoriz_114149]

Appointment and Authorization of Agent
[a05-19338_1ex10d1.htm#Section10_1AppointmentAndAuthoriz_114149]

 

Section 10.2 [a05-19338_1ex10d1.htm#Section10_2DelegationOfDuties__114150]

Delegation of Duties
[a05-19338_1ex10d1.htm#Section10_2DelegationOfDuties__114150]

 

Section 10.3 [a05-19338_1ex10d1.htm#Section10_3RelianceByAgent__114152]

Reliance by Agent [a05-19338_1ex10d1.htm#Section10_3RelianceByAgent__114152]

 

Section 10.4 [a05-19338_1ex10d1.htm#Section10_4NoticeOfTerminationEve_114200]

Notice of Termination Event, Potential Termination Event or Servicer Default
[a05-19338_1ex10d1.htm#Section10_4NoticeOfTerminationEve_114200]

 

Section 10.5 [a05-19338_1ex10d1.htm#Section10_5CreditDecisionDisclosu_114202]

Credit Decision; Disclosure of Information by the Agent
[a05-19338_1ex10d1.htm#Section10_5CreditDecisionDisclosu_114202]

 

Section 10.6 [a05-19338_1ex10d1.htm#Section10_6IndemnificationOfTheAg_114222]

Indemnification of the Agent
[a05-19338_1ex10d1.htm#Section10_6IndemnificationOfTheAg_114222]

 

Section 10.7 [a05-19338_1ex10d1.htm#Section10_7AgentInIndividualCapac_114224]

Agent in Individual Capacity
[a05-19338_1ex10d1.htm#Section10_7AgentInIndividualCapac_114224]

 

Section 10.8 [a05-19338_1ex10d1.htm#Section10_8ResignationOfAgent__114225]

Resignation of Agent
[a05-19338_1ex10d1.htm#Section10_8ResignationOfAgent__114225]

 

Section 10.9 [a05-19338_1ex10d1.htm#Section10_9PaymentsByTheAgent__114243]

Payments by the Agent
[a05-19338_1ex10d1.htm#Section10_9PaymentsByTheAgent__114243]

 

Section 10.10 [a05-19338_1ex10d1.htm#Section10_10AppointmentAndAuthori_114244]

Appointment and Authorization of Class Agents
[a05-19338_1ex10d1.htm#Section10_10AppointmentAndAuthori_114244]

 

Section 10.11 [a05-19338_1ex10d1.htm#Section10_11DelegationOfDuties__114248]

Delegation of Duties
[a05-19338_1ex10d1.htm#Section10_11DelegationOfDuties__114248]

 

Section 10.12 [a05-19338_1ex10d1.htm#Section10_12RelianceByClassAgents_114252]

Reliance by Class Agents
[a05-19338_1ex10d1.htm#Section10_12RelianceByClassAgents_114252]

 

Section 10.13 [a05-19338_1ex10d1.htm#Section10_13NoticeOfTerminationEv_114255]

Notice of Termination Event, Potential Termination Event or Servicer Default
[a05-19338_1ex10d1.htm#Section10_13NoticeOfTerminationEv_114255]

 

Section 10.14 [a05-19338_1ex10d1.htm#Section10_14CreditDecisionDisclos_114350]

Credit Decision; Disclosure of Information by the Class Agents
[a05-19338_1ex10d1.htm#Section10_14CreditDecisionDisclos_114350]

 

Section 10.15 [a05-19338_1ex10d1.htm#Section10_15IndemnificationOfTheC_114352]

Indemnification of the Class Agent
[a05-19338_1ex10d1.htm#Section10_15IndemnificationOfTheC_114352]

 

Section 10.16 [a05-19338_1ex10d1.htm#Section10_16ClassAgentInIndividua_114409]

Class Agent in Individual Capacity
[a05-19338_1ex10d1.htm#Section10_16ClassAgentInIndividua_114409]

 

Section 10.17 [a05-19338_1ex10d1.htm#Section10_17ResignationOfClassAge_114410]

Resignation of Class Agent
[a05-19338_1ex10d1.htm#Section10_17ResignationOfClassAge_114410]

 

Section 10.18 [a05-19338_1ex10d1.htm#Section10_18LiabilityOfAgentAndTh_114415]

Liability of Agent and the Class Agents
[a05-19338_1ex10d1.htm#Section10_18LiabilityOfAgentAndTh_114415]

 

Article XI Miscellaneous [a05-19338_1ex10d1.htm#ArticleXi_114418]

 

Section 11.1 [a05-19338_1ex10d1.htm#Section11_1TermOfAgreement__114421]

Term of Agreement [a05-19338_1ex10d1.htm#Section11_1TermOfAgreement__114421]

 

Section 11.2 [a05-19338_1ex10d1.htm#Section11_2WaiversAmendments__114422]

Waivers; Amendments [a05-19338_1ex10d1.htm#Section11_2WaiversAmendments__114422]

 

Section 11.3 [a05-19338_1ex10d1.htm#Section11_3NoticesPaymentInformat_114441]

Notices; Payment Information
[a05-19338_1ex10d1.htm#Section11_3NoticesPaymentInformat_114441]

 

Section 11.4 [a05-19338_1ex10d1.htm#Section11_4GoverningLawSubmission_114445]

Governing Law; Submission to Jurisdiction; Appointment of Service Agent
[a05-19338_1ex10d1.htm#Section11_4GoverningLawSubmission_114445]

 

Section 11.5 [a05-19338_1ex10d1.htm#Section11_5Integration__114454]

Integration [a05-19338_1ex10d1.htm#Section11_5Integration__114454]

 

Section 11.6 [a05-19338_1ex10d1.htm#Section11_6SeverabilityOfProvisio_114457]

Severability of Provisions
[a05-19338_1ex10d1.htm#Section11_6SeverabilityOfProvisio_114457]

 

Section 11.7 [a05-19338_1ex10d1.htm#Section11_7CounterpartsFacsimileD_114502]

Counterparts; Facsimile Delivery
[a05-19338_1ex10d1.htm#Section11_7CounterpartsFacsimileD_114502]

 

Section 11.8 [a05-19338_1ex10d1.htm#Section11_8SuccessorsAndAssignsBi_114503]

Successors and Assigns; Binding Effect
[a05-19338_1ex10d1.htm#Section11_8SuccessorsAndAssignsBi_114503]

 

Section 11.9 [a05-19338_1ex10d1.htm#Section11_9WaiverOfConfidentialit_114658]

Waiver of Confidentiality
[a05-19338_1ex10d1.htm#Section11_9WaiverOfConfidentialit_114658]

 

Section 11.10 [a05-19338_1ex10d1.htm#Section11_10ConfidentialityAgreem_114700]

Confidentiality Agreement
[a05-19338_1ex10d1.htm#Section11_10ConfidentialityAgreem_114700]

 

Section 11.11 [a05-19338_1ex10d1.htm#Section11_11NoBankruptcyPetitionA_114704]

No Bankruptcy Petition Against the Conduit Investors
[a05-19338_1ex10d1.htm#Section11_11NoBankruptcyPetitionA_114704]

 

Section 11.12 [a05-19338_1ex10d1.htm#Section11_12NoRecourseAgainstCond_114708]

No Recourse Against Conduit Investor
[a05-19338_1ex10d1.htm#Section11_12NoRecourseAgainstCond_114708]

 

Section 11.13 [a05-19338_1ex10d1.htm#Section11_13TaxTreatment__114709]

Tax Treatment [a05-19338_1ex10d1.htm#Section11_13TaxTreatment__114709]

 

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I [a05-19338_1ex10d1.htm#Schedulei_171518]

 

Yield and Rate Periods [a05-19338_1ex10d1.htm#Schedulei_171518]

Schedule II [a05-19338_1ex10d1.htm#ScheduleIi_142720]

 

Calculation of Required Reserves [a05-19338_1ex10d1.htm#ScheduleIi_142720]

Schedule III [a05-19338_1ex10d1.htm#ScheduleIii_142729]

 

Settlement Procedures [a05-19338_1ex10d1.htm#ScheduleIii_142729]

Schedule 4.1(e) [a05-19338_1ex10d1.htm#Schedule4_1e_142735]

 

List of Actions and Suits [a05-19338_1ex10d1.htm#Schedule4_1e_142735]

Schedule 4.1(g) [a05-19338_1ex10d1.htm#Schedule4_1g_142736]

 

Names, Jurisdictions of Formation, Type of Entity and Locations of Certain
Offices and Records [a05-19338_1ex10d1.htm#Schedule4_1g_142736]

Schedule 4.1(h) [a05-19338_1ex10d1.htm#Schedule4_1h_142828]

 

List of Subsidiaries, Divisions and Tradenames; FEIN
[a05-19338_1ex10d1.htm#Schedule4_1h_142828]

Schedule 4.1(q) [a05-19338_1ex10d1.htm#Schedule4_1q_143606]

 

List of Blocked Account Banks and Blocked Accounts
[a05-19338_1ex10d1.htm#Schedule4_1q_143606]

Schedule 11.3 [a05-19338_1ex10d1.htm#Schedule11_3_142849]

 

Address and Payment Information [a05-19338_1ex10d1.htm#Schedule11_3_142849]

 

Exhibits

 

Exhibit A [a05-19338_1ex10d1.htm#ExhibitA_142855]

 

Form of Assignment and Assumption Agreement
[a05-19338_1ex10d1.htm#ExhibitA_142855]

Exhibit B [a05-19338_1ex10d1.htm#ExhibitB_142859]

 

[Reserved.] [a05-19338_1ex10d1.htm#ExhibitB_142859]

Exhibit C [a05-19338_1ex10d1.htm#ExhibitC_142903]

 

Credit and Collection Policies and Practices
[a05-19338_1ex10d1.htm#ExhibitC_142903]

Exhibit D [a05-19338_1ex10d1.htm#ExhibitD_142905]

 

Form of Investment Request [a05-19338_1ex10d1.htm#ExhibitD_142905]

Exhibit E [a05-19338_1ex10d1.htm#ExhibitE_142908]

 

Form of Blocked Account Agreement [a05-19338_1ex10d1.htm#ExhibitE_142908]

Exhibit F [a05-19338_1ex10d1.htm#ExhibitF_142915]

 

Form of Servicer Report [a05-19338_1ex10d1.htm#ExhibitF_142915]

Exhibit G [a05-19338_1ex10d1.htm#ExhibitG_142919]

 

Form of SPV Secretary’s Certificate [a05-19338_1ex10d1.htm#ExhibitG_142919]

Exhibit H [a05-19338_1ex10d1.htm#ExhibitH_142922]

 

Forms of Originator/Servicer Secretary’s Certificate
[a05-19338_1ex10d1.htm#ExhibitH_142922]

Exhibit I [a05-19338_1ex10d1.htm#ExhibitI_142927]

 

Form of Opinion of Counsel for the Originators, the Servicer and the SPV
[a05-19338_1ex10d1.htm#ExhibitI_142927]

Exhibit J [a05-19338_1ex10d1.htm#ExhibitJ_142937]

 

Form of Accountants’ Report [a05-19338_1ex10d1.htm#ExhibitJ_142937]

 

iii

--------------------------------------------------------------------------------


 

TRANSFER AND ADMINISTRATION AGREEMENT

 

This TRANSFER AND ADMINISTRATION AGREEMENT (this “Agreement”), dated as of
October 26, 2005, by and among BIRCH CREEK INVESTMENTS, L.L.C., a Delaware
limited liability company (the “SPV”), BOISE CASCADE, L.L.C. (“Boise Cascade”),
a Delaware limited liability company, as seller under the Second Tier Agreement
(as defined below) (in such capacity the “Receivables Seller”) as initial
Servicer (in such capacity, the “Servicer”), BOISE WHITE PAPER, L.L.C. (“Boise
Paper”), a Delaware limited liability company, BOISE PACKAGING & NEWSPRINT,
L.L.C. (“Boise Packaging”), a Delaware limited liability company, BOISE BUILDING
SOLUTIONS MANUFACTURING, L.L.C., a Delaware limited liability company (“Boise
Manufacturing”), BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C., a Delaware
limited liability company (“Boise Distribution” and together with Boise Paper,
Boise Manufacturing and Boise Packaging each an “Originator” and collectively,
the “Originators”), YC SUSI TRUST, (“Yorktown”), as a Conduit Investor, ATLANTIC
ASSET SECURITIZATION LLC, a Delaware limited liability company (“Atlantic”, each
of Yorktown and Atlantic a “Conduit Investor” and, collectively, the “Conduit
Investors”), BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking
association (“Bank of America”), as the Agent for the Investors, as a Class
Agent and as an Alternate Investor, CALYON NEW YORK BRANCH (“Calyon”), a branch
of a French banking corporation, as a Class Agent and as an Alternate Investor,
and the financial institutions from time to time parties hereto as Alternate
Investors.

 


ARTICLE I


 


DEFINITIONS

 


SECTION 1.1            CERTAIN DEFINED TERMS.


 

As used in this Agreement, the following terms shall have the following
meanings:

 

Additional Costs:  As defined in Section 9.2(d).

 

Administrative Trustee:  Bank of America, National Association, as
Administrative Trustee for Yorktown.

 

Adverse Claim:  A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person (including any UCC financing statement or any similar instrument filed
against such Person’s assets or properties).

 

Affected Assets:  Collectively, (i) the Receivables, (ii) the Related Security,
(iii) all right, title and interest and all remedies of (A) the Receivables
Seller under the First Tier Agreement and (B) the SPV under the Second Tier
Agreement, together with all financing statements filed naming Boise Cascade as
secured party/purchaser and the related Originators as debtor/seller and all
financing statements naming the SPV as secured party/purchaser and Boise Cascade
as debtor/seller, (iv) all Blocked Accounts and all funds and investments
therein and all Blocked Account Agreements and (v) all proceeds of the
foregoing.

 

--------------------------------------------------------------------------------


 

Affiliate:  As to any Person, any other Person which, directly or indirectly,
owns, is in control of, is controlled by, or is under common control with, such
Person, in each case whether beneficially, or as a trustee, guardian or other
fiduciary.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the other Person through
the ownership of more than 20% of the voting securities or membership interests
of such Person, by contract, or otherwise.

 

Agent:  Bank of America, in its capacity as agent for the Investors, and any
successor thereto appointed pursuant to Article X.

 

Agents:  The Agent and the Class Agents.

 

Agent-Related Persons:  The Agent, or any Class Agent, as the case may be,
together with its respective Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and their respective Affiliates.

 

Aggregate Facility Limit:  As of any date, the sum of the Class Facility Limits
as of such date, which amount shall not exceed $255,000,000.

 

Aggregate Net Investment:  As of any date, the sum of the Class Net Investments
as of such date.

 

Aggregate Unpaids:  At any time, an amount equal to the sum of (i) the aggregate
unpaid Yield accrued and to accrue to maturity with respect to all Rate Periods
at such time, (ii) the Aggregate Net Investment at such time and (iii) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Class
Agents, the Investors or the Indemnified Parties at such time.

 

Agreement:  As defined in the Preamble.

 

Alternate Investor Percentage:  With respect to any Class, at any time, a
fraction, expressed as a percentage, the numerator of which is the portion of
the related Class Net Investment funded by the related Alternate Investors and
the denominator of which is the related Class Net Investment at such
time; provided that at all times on and after the first Assignment Date
occurring on or after the Conduit Investment Termination Date, the Alternate
Investor Percentage means 100%.

 

Alternate Investors:  Bank of America, Calyon and each other financial
institution identified as such on the signature pages hereof and any other
financial institution that shall become a party to this Agreement pursuant to
Section 11.8.

 

Alternate Rate:  As defined in Section 2.4(e).

 

Asset Interest:  As defined in Section 2.1(b).

 

Assignment Amount:  With respect to an Alternate Investor at the time of any
assignment pursuant to Section 3.1, an amount equal to the least of (i) such
Alternate Investor’s Pro Rata Share of the related Class Net Investment
requested by the related Conduit Investor to be assigned at such time; (ii) such
Alternate Investor’s unused Commitment (minus the unrecovered

 

2

--------------------------------------------------------------------------------


 

principal amount of such Alternate Investor’s investments in the Asset Interest
pursuant to the Program Support Agreement to which it is a party); and (iii) in
the case of an assignment on or after the Conduit Investment Termination Date,
the sum of such Alternate Investor’s Pro Rata Share of the related Conduit
Investor Percentage of (A) the aggregate Unpaid Balances of the Receivables
(other than Defaulted Receivables), plus (B) all Collections received by the
Servicer but not yet remitted by the Servicer to the Agent, plus (C) any amounts
in respect of Deemed Collections required to be paid by the SPV at such time.

 

Assignment and Assumption Agreement:  An Assignment and Assumption Agreement
substantially in the form of Exhibit A.

 

Assignment Date:  As defined in Section 3.1(a).

 

Atlantic:  As defined in the Preamble.

 

Atlantic Fee Letter:  The confidential letter agreement, dated October 26, 2005,
among the SPV, the Servicer and Atlantic with respect to the fees to be paid by
the SPV and the Servicer, together with all amendments, modifications,
restatements and/or supplements thereto.

 

Audit Report:  Any report prepared by Protiviti or another nationally recognized
consultant, which summarizes the conclusions of such auditor’s assessment of the
practices of the Servicer against the best practices of the industry.

 

Bank of America:  As defined in the Preamble.

 

Bankruptcy Code:  The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq.

 

Base Rate:  As defined in Section 2.4(e).

 

BCC:       Boise Cascade Company.

 

Blocked Account:  An account maintained by the Servicer at a Blocked Account
Bank for the purpose of receiving Collections, set forth in Schedule 4.1(q) or
any account added as a Blocked Account pursuant to and in accordance with
Section 4.1(q) and which, if not maintained at and in the name of the Agent, is
subject to a Blocked Account Agreement.

 

Blocked Account Agreement:  An agreement among the Servicer, the Agent and a
Blocked Account Bank in substantially the form of Exhibit E.

 

Blocked Account Bank:  Each of the banks set forth in Schedule 4.1(q), as such
Schedule 4.1(q) may be modified pursuant to Section 4.1(q).

 

Boise Cascade:  Boise Cascade, L.L.C.

 

Boise Land:  Boise Land & Timber Corp.

 

Business Day:  Any day excluding Saturday, Sunday and any day on which banks in
New York, New York or Charlotte, North Carolina are authorized or required by
law to close, and, when

 

3

--------------------------------------------------------------------------------


 

used with respect to the determination of any Offshore Rate or any notice with
respect thereto, any such day which is also a day for trading by and between
banks in United States dollar deposits in the London interbank market.

 

Calculation Period:  As defined in Schedule II.

 

Calyon:  As defined in the Preamble.

 

Capitalized Lease:  Of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

Change of Control: The acquisition by one or more Persons of beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of any equity interest in the SPV or of 35% or more of the
equity interest in any Originator, the Receivables Seller or the Servicer;
provided that a Change of Control shall not occur if a Person acquires
beneficial ownership of any equity interest in any Originator, the Receivables
Seller or the Servicer in connection with, or as a result of, an initial public
offering of such Originator, the Receivables Seller or the Servicer.

 

Class:  Each group of investors consisting of a Conduit Investor and the related
Alternate Investors, and their respective successors and permitted assigns and
the related Class Agent.

 

Class Agent:  (i) With respect to the Class of which Yorktown is a member, Bank
of America and its successors and permitted assigns and (ii) with respect to the
Class of which Atlantic is a member, Calyon and its successors and permitted
assigns, and (iv) with respect to any other Class, the Person specified in any
supplement to this Agreement as the class agent for such Class and such Person’s
successors and permitted assigns.

 

Class Facility Limit:  (i) With respect to the Class of which Yorktown is a
member, $150,000,000, (ii) with respect to the Class of which Atlantic is a
member, $100,000,000 and (iii) with respect to any other Class, the amount
specified in any supplement to this Agreement as the facility limit for such
Class; provided, however, that the Class Facility Limit with respect to any
Class shall not at any time exceed the aggregate Commitments for the related
Alternate Investors.

 

Class Net Investment:  As of any date, with respect to any Class the aggregate
of the amounts paid to the SPV minus the aggregate amount of Collections
received and applied by the related Class Agent on or before such date to reduce
such Class Net Investment; provided that the Class Net Investment shall be
restored and reinstated in the amount of any Collections so received and applied
if at any time the distribution of such Collections is rescinded or must
otherwise be returned for any reason; and provided further, that the Class Net
Investment for the related Class shall be increased by the amount described in
Section 3.1(b) as described therein.

 

Class Pro Rata Share:  With respect to any Class as of any date, the percentage
equivalent of a fraction, the numerator of which is the related Class Facility
Limit as of such date and the denominator of which is the Aggregate Facility
Limit as of such date.

 

Closing Date:  October 26, 2005.

 

4

--------------------------------------------------------------------------------


 

Code:  The Internal Revenue Code of 1986, as amended.

 

Collateral Agent:  Any Person who acts as collateral agent for any Program
Support Provider, the holders of Commercial Paper issued by any Conduit Investor
and certain other parties.

 

Collection Account:  As defined in Section 2.9.

 

Collections:  With respect to the Receivables, all cash collections and other
cash proceeds of the Receivables, including all finance charges, if any, and
cash proceeds of Related Security and all Deemed Collections.

 

Commercial Paper:  The promissory notes issued or to be issued by any Conduit
Investor (or its related commercial paper issuer if the Conduit Investor does
not itself issue commercial paper) in the commercial paper market.

 

Commitment:  With respect to each Alternate Investor, as the context requires,
(i) the commitment of such Alternate Investor to make Investments and to pay
Assignment Amounts in accordance herewith in an amount not to exceed the amount
described in the following clause (ii), and (ii) the dollar amount set forth
opposite such Alternate Investor’s signature on the signature pages hereof under
the heading “Commitment” (or in the case of an Alternate Investor which becomes
a party hereto pursuant to an Assignment and Assumption Agreement, as set forth
in such Assignment and Assumption Agreement), minus the dollar amount of any
Commitment or portion thereof assigned by such Alternate Investor pursuant to an
Assignment and Assumption Agreement, plus the dollar amount of any increase to
such Alternate Investor’s Commitment consented to by such Alternate Investor
prior to the time of determination; provided, however, that, except as otherwise
provided in Section 3.3(b), in the event that the Aggregate Facility Limit is
reduced, the aggregate of the Commitments of all the Alternate Investors shall
be reduced in a like amount and the Commitment of each Alternate Investor shall
be reduced in proportion to such reduction.

 

Commitment Termination Date:  The earliest to occur of (i) October 26, 2008 or
such later date to which the Commitment Termination Date may be extended by the
SPV, the Agent, the Class Agents and some or all of the Alternate Investors (in
their sole discretion) and (ii) the Termination Date.

 

Conduit Assignee:  With respect to any Class, any special purpose entity that
finances its activities directly or indirectly through asset backed commercial
paper and is administered by the related Class Agent or any Affiliate thereof
and designated by such Class Agent from time to time to accept an assignment
from the related Conduit Investor of all or a portion of the related Class Net
Investment and the related Class Facility Limit.

 

Conduit Investment Termination Date:  With respect to any Conduit Investor, the
earliest to occur of (i) the Commitment Termination Date, (ii) unless the
related Class Agent elects otherwise, the date of termination of the commitment
of any Program Support Provider under a Program Support Agreement, (iii) the
date on which the Commercial Paper issued by any Conduit Investor shall not be
rated at least “A-1” by S&P and at least “P-1” by Moody’s and in the case of any
Conduit Investor rated by Fitch, at least “F1” by Fitch and (iv) the date of the
delivery by such Conduit Investor to the SPV of written notice that such Conduit
Investor elects,

 

5

--------------------------------------------------------------------------------


 

in its sole discretion, to commence the amortization of the related Class Net
Investment funded by it or otherwise liquidate its interest in the Asset
Interest.

 

Conduit Investors:  Yorktown, Atlantic and any Conduit Assignee thereof,
respectively.

 

Conduit Investor Percentage:  For any Class, at any time, 100%, less the related
Alternate Investor Percentage at such time.

 

Confidential Information:  As defined in Section 11.10.

 

Contract:  In relation to any Receivable, any and all contracts, instruments,
agreements, leases, invoices, notes, purchase orders or other writings pursuant
to which such Receivable arises or which evidence such Receivable or under which
an Obligor becomes or is obligated to make payment in respect of such
Receivable.

 

Control, Controlling or Controlled:  The possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person through the right to exercise voting power or by contract.

 

CP Rate:  As defined in Section 2.4(e).

 

Credit Agreement:  The Amended and Restated Credit Agreement, dated as of April
18, 2005, by and among, BCC, Timber Holdings, Boise Cascade, Boise Land,
JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc., Lehman Brothers Inc.,
Lehman Commercial Paper Inc., CoBank, ACB, Deutsche Bank AG Cayman Islands
Branch and Goldman Sachs Credit Partners L.P., as in effect on April 18, 2005,
without giving effect to any amendments, modifications, waivers, restatements,
supplements or replacements of any or all of such Credit Agreement without the
prior consent of the Agents.

 

Credit and Collection Policy:  Each Originator’s credit and collection policy or
policies and practices, relating to Contracts and Receivables as in effect on
the Closing Date and set forth in Exhibit C, as modified, from time to time, in
compliance with Sections 6.1(a)(vii) and 6.2(c).

 

Deemed Collections:  Any Collections on any Receivable deemed to have been
received pursuant to Section 2.6.

 

Default Ratio:  On any day, the ratio of (i) the aggregate Unpaid Balances of
the Receivables that have become Defaulted Receivables during the Calculation
Period immediately preceding the date of determination over (ii) the aggregate
sales of the Originators giving rise to Receivables during the fourth (4th)
Calculation Period immediately preceding the date of determination.

 

Defaulted Receivable:  A Receivable (i) as to which any payment, or part
thereof, remains unpaid for more than sixty (60) days from the original due date
for such Receivable; (ii) as to which an Event of Bankruptcy has occurred and is
continuing with respect to the Obligor thereof; (iii) which has been identified
by the SPV, the related Originator or the Servicer as uncollectible; or
(iv) which, consistent with the Credit and Collection Policy, have been or
should have been written off as uncollectible.

 

6

--------------------------------------------------------------------------------


 

Defaulting Alternate Investor:  As defined in Section 2.3(f).

 

Delinquency Ratio:  The ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the aggregate Unpaid Balances of
all Delinquent Receivables as of such date, by (ii) the aggregate Unpaid
Balances of all Receivables as of such date.

 

Delinquent Receivable:  A Receivable:  (i) as to which any payment, or part
thereof, remains unpaid for more than 30 days from the original due date for
such Receivable and (ii) which is not a Defaulted Receivable.

 

Dilution:  A reduction in the Unpaid Balance of any Receivable attributable to
any non-cash items including credits, rebates, billing errors, sales or similar
taxes, cash discounts, volume discounts, allowances, disputes (it being
understood that a Receivable is “subject to dispute” only if and to the extent
that, in the reasonable good faith judgment of the related Originator (which
shall be exercised in the ordinary course of business) the Obligor’s obligation
in respect of such Receivable is reduced on account of any performance failure
on the part of such Originator), set-offs, counterclaims, chargebacks, returned
or repossessed goods, sales and marketing discounts, warranties, any unapplied
credit memos and other adjustments that are made in respect of Obligors;
provided, that write-offs related to an Obligor’s bad credit shall not
constitute Dilution.

 

Dilution Ratio:  As defined in Schedule II.

 

Dollar or $:  The lawful currency of the United States.

 

Downgrade Collateral Account:  As defined in Section 3.2(a).

 

Downgrade Draw:  As defined in Section 3.2(a).

 

Eligible Investments:  Highly rated short-term debt or the other highly rated
liquid investments in which a Conduit Investor is permitted to invest cash
pursuant to its commercial paper program documents.

 

Eligible Receivable:  At any time, any Receivable:

 

(i)            which was originated by the Seller or an Originator in the
ordinary course of its business;

 

(II)           (A) WHICH, ARISES PURSUANT TO A CONTRACT WITH RESPECT TO WHICH
EACH OF THE SELLER OR THE RELATED ORIGINATOR AND THE SPV HAS PERFORMED ALL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT THEREUNDER, INCLUDING SHIPMENT OF THE
MERCHANDISE AND/OR THE PERFORMANCE OF THE SERVICES PURCHASED THEREUNDER; (B)
WHICH HAS BEEN BILLED TO THE RELATED OBLIGOR; AND (C) WHICH ACCORDING TO THE
CONTRACT RELATED THERETO, IS REQUIRED TO BE PAID IN FULL WITHIN 60 DAYS OF THE
ORIGINAL BILLING DATE THEREFOR; PROVIDED THAT AT ANY TIME UP TO 10% (BY
AGGREGATE UNPAID BALANCE) OF THE ELIGIBLE RECEIVABLES MAY PERMIT THE RELATED
OBLIGOR TO PAY SUCH RECEIVABLE ON A DATE THAT IS WITHIN A PERIOD OF 60 TO 120
DAYS OF THE ORIGINAL BILLING DATE THEREFOR;

 

7

--------------------------------------------------------------------------------


 

(III)          WHICH (A) SATISFIES ALL APPLICABLE REQUIREMENTS OF THE CREDIT AND
COLLECTION POLICY AND (B) AT THE TIME OF THE PURCHASE BY THE AGENT, ON BEHALF OF
THE INVESTORS THEREOF HEREUNDER, SATISFIES SUCH OTHER CRITERIA AND REQUIREMENTS
AS THE AGENT MAY FROM TIME TO TIME REASONABLY SPECIFY TO THE SPV;

 

(IV)          (A) WHICH HAS BEEN SOLD TO THE RECEIVABLES SELLER PURSUANT TO (AND
IN ACCORDANCE WITH) THE FIRST TIER AGREEMENT AND SOLD OR CONTRIBUTED TO THE SPV
PURSUANT TO (AND IN ACCORDANCE WITH) THE SECOND TIER AGREEMENT, (B) WHICH DOES
NOT ARISE FROM THE SALE OF ANY INVENTORY THE PROCEEDS OF WHICH ARE SUBJECT TO
ANY ADVERSE CLAIM (WHEN ADVERSE CLAIM IS NOT RELEASED IN FULL UPON THE SALE,
TRANSFER AND ASSIGNMENT THEREOF TO THE SPV) AND (C) TO WHICH THE APPLICABLE
ORIGINATOR AND THE RECEIVABLES SELLER HAD (EXCEPT WITH RESPECT TO ANY ORIGINATOR
OR THE RECEIVABLES SELLER, ANY ADVERSE CLAIM THAT IS RELEASED IN FULL UPON THE
SALE, TRANSFER AND ASSIGNMENT THEREOF TO THE SPV) (PRIOR TO ITS SALE OF SUCH
RECEIVABLE TO THE RECEIVABLES SELLER OR THE SPV, AS APPLICABLE), AND THE SPV
HAS, GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ALL ADVERSE CLAIMS;

 

(V)           THE OBLIGOR OF WHICH IS A UNITED STATES RESIDENT, IS NOT AN
AFFILIATE (OTHER THAN OFFICEMAX) OR EMPLOYEE OF ANY OF THE PARTIES HERETO, AND
IS NOT AN OFFICIAL BODY;

 

(VI)          UNLESS SUCH RECEIVABLE IS A PERMITTED NON-LOCKBOX RECEIVABLE, THE
OBLIGOR OF WHICH HAS BEEN DIRECTED TO MAKE ALL PAYMENTS TO A LOCKBOX OR A
BLOCKED ACCOUNT, AS THE CASE MAY BE;

 

(VII)         WHICH UNDER THE RELATED CONTRACT AND APPLICABLE LAW IS ASSIGNABLE
WITHOUT THE CONSENT OF, OR NOTICE TO, THE OBLIGOR THEREUNDER UNLESS SUCH CONSENT
HAS BEEN OBTAINED AND IS IN EFFECT OR SUCH NOTICE HAS BEEN GIVEN;

 

(VIII)        WHICH, TOGETHER WITH THE RELATED CONTRACT, IS IN FULL FORCE AND
EFFECT AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE RELATED
OBLIGOR ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH ITS TERMS AND IS NOT
SUBJECT TO ANY LITIGATION, DISPUTE, OFFSET, COUNTERCLAIM OR OTHER DEFENSE;

 

(IX)           WHICH IS DENOMINATED AND PAYABLE ONLY IN DOLLARS IN THE UNITED
STATES;

 

(X)            WHICH IS NOT A DEFAULTED RECEIVABLE;

 

(XI)           WHICH IS NOT DUE FROM AN OBLIGOR THAT IS PAST DUE MORE THAN SIXTY
(60) DAYS FROM THE ORIGINAL DUE DATE ON MORE THAN TWENTY-FIVE PERCENT (25%) OF
THE AGGREGATE UNPAID BALANCES OF RECEIVABLES OF WHICH IT IS THE OBLIGOR;

 

(XII)          WHICH HAS NOT BEEN COMPROMISED, ADJUSTED OR MODIFIED (INCLUDING
BY THE EXTENSION OF TIME FOR PAYMENT OR THE GRANTING OF ANY DISCOUNTS,
ALLOWANCES OR CREDITS); PROVIDED, HOWEVER, THAT ONLY SUCH PORTION OF SUCH
RECEIVABLE THAT IS THE SUBJECT OF SUCH COMPROMISE, ADJUSTMENT OR MODIFICATION
SHALL BE DEEMED TO BE INELIGIBLE PURSUANT TO THE TERMS OF THIS CLAUSE (XII);

 

(XIII)         WHICH IS AN “ACCOUNT” AND IS NOT EVIDENCED BY AN INSTRUMENT
WITHIN THE MEANING OF ARTICLE 9 OF THE UCC OF ALL APPLICABLE JURISDICTIONS;

 

8

--------------------------------------------------------------------------------


 

(XIV)        WHICH IS AN “ELIGIBLE ASSET” AS DEFINED IN RULE 3A-7 UNDER THE
INVESTMENT COMPANY ACT OF 1940;

 

(XV)         WHICH, TOGETHER WITH THE CONTRACT RELATED THERETO, DOES NOT
CONTRAVENE IN ANY MATERIAL RESPECT ANY LAWS APPLICABLE THERETO (INCLUDING LAWS
RELATING TO TRUTH IN LENDING, FAIR CREDIT BILLING, FAIR CREDIT REPORTING, EQUAL
CREDIT OPPORTUNITY, FAIR DEBT COLLECTION PRACTICES AND PRIVACY) AND WITH RESPECT
TO WHICH NO PART OF THE CONTRACT RELATED THERETO IS IN VIOLATION OF ANY SUCH LAW
IN ANY MATERIAL RESPECT;

 

(XVI)        THE ASSIGNMENT OF WHICH UNDER THE FIRST TIER AGREEMENT BY THE
RELATED ORIGINATOR TO THE RECEIVABLES SELLER, UNDER THE SECOND TIER AGREEMENT BY
THE RECEIVABLES SELLER TO THE SPV AND HEREUNDER BY THE SPV TO THE AGENT DOES NOT
VIOLATE, CONFLICT OR CONTRAVENE ANY APPLICABLE LAW OR ANY CONTRACTUAL OR OTHER
RESTRICTION, LIMITATION OR ENCUMBRANCE; AND

 

(XVII)       WHICH (TOGETHER WITH THE RELATED SECURITY RELATED THERETO) HAS BEEN
THE SUBJECT OF EITHER A VALID TRANSFER AND ASSIGNMENT FROM, OR THE GRANT OF A
FIRST PRIORITY PERFECTED SECURITY INTEREST THEREIN BY, THE SPV TO THE AGENT, ON
BEHALF OF THE INVESTORS, OF ALL OF THE SPV’S RIGHT, TITLE AND INTEREST THEREIN,
EFFECTIVE UNTIL THE FINAL PAYOUT DATE (UNLESS REPURCHASED BY THE SPV AT AN
EARLIER DATE PURSUANT TO THIS AGREEMENT).

 

ERISA:  The U.S. Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated and rulings issued thereunder.

 

ERISA Affiliate:  With respect to any Person, any corporation, partnership,
trust, sole proprietorship or trade or business which, together with such
Person, is treated as a single employer under Section 414(b) or (c) of the Code
or, with respect to any liability for contributions under Section 302(c) of
ERISA, Section 414(m) or Section 414(o) of the Code.

 

Eurodollar Reserved Percentage:  As defined Section 2.4(e).

 

Event of Bankruptcy:  With respect to any Person, (i) that such Person (A) shall
generally not pay its debts as such debts become due or (B) shall admit in
writing its inability to pay its debts generally or (C) shall make a general
assignment for the benefit of creditors; (ii) any proceeding shall be instituted
by or against such Person seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property, provided that,
with respect to any such proceeding instituted against (and not by) such Person,
such proceeding shall not be dismissed within forty-five (45) days from the date
it was filed; or (iii) such Person shall take any corporate, partnership or
other similar appropriate action to authorize any of the actions set forth in
the preceding clauses (i) or (ii).

 

Excluded Taxes:  As defined specified in Section 9.3.

 

Facility Fee:  (i) With respect to the Class of which Yorktown is a member, the
fee payable by the SPV to Bank of America, the terms of which are set forth in
the Yorktown Fee Letter; (ii)

 

9

--------------------------------------------------------------------------------


 

with respect to the Class of which Atlantic is a member, the fee payable by the
SPV to Calyon, the terms of which are set forth in the Atlantic Fee Letter; and
(iii) with respect to any other Class, the fee specified in any supplement to
this Agreement or the related fee letter as the facility fee payable by the SPV
to the related Class Agent.

 

Facility Pro Rata Share:  As of any date, (i) with respect to any Alternate
Investor, the percentage equivalent of a fraction, the numerator of which is the
Commitment of such Alternate Investor as of such date and the denominator of
which is the sum of the Commitments of all Alternate Investors as of such date
and (ii) with respect to any Class, the percentage equivalent of a fraction, the
numerator of which is the related Class Net Investment as of such date and the
denominator of which is the Aggregate Net Investment as of such date.

 

Federal Funds Rate:  As defined in Section 2.4(e).

 

Fee Letters:  The Atlantic Fee Letter and the Yorktown Fee Letter, collectively.

 

Final Payout Date:  The date, after the Termination Date, on which the Aggregate
Net Investment has been reduced to zero, all accrued Servicing Fees have been
paid in full and all other Aggregate Unpaids have been paid in full in cash.

 

First Tier Agreement:  The Receivables Purchase Agreement, dated as of October
26, 2005, by and among the Originators and the Receivables Seller, as such
agreement may be amended, modified or supplemented from time to time.

 

Fitch:  Fitch, Inc. or any successor that is a nationally recognized statistical
rating organization.

 

GAAP:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such accounting
profession, in effect from time to time.

 

Guaranty:  With respect to any Person, any agreement by which such Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes liable upon, the obligation of any
other Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any other creditor
of such other Person against loss, including any comfort letter, operating
agreement or take-or-pay contract and shall include the contingent liability of
such Person in connection with any application for a letter of credit.

 

Holding Companies:  BCC and Timber Holdings.

 

Indebtedness:  Without duplication, with respect to any Person such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property other than accounts payable arising in the ordinary
course of such Person’s business on terms customary in the trade,
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or products of property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, acceptances (including
bankers acceptances), or other instruments, (v) Capitalized Lease obligations,
(vi) obligations for which such Person is

 

10

--------------------------------------------------------------------------------


 

obligated pursuant to a Guaranty, (vii) reimbursement obligations with respect
to any letters of credit and (viii) any other liabilities which would be treated
as indebtedness in accordance with GAAP.

 

Indemnified Amounts:  As defined specified in Section 9.1.

 

Indemnified Parties:  As defined in Section 9.1.

 

Intercreditor Agreement:  The Intercreditor Agreement, dated as of October 26,
2005, by and between JPMorgan Chase and the Agent.

 

Interest Component:  At any time of determination, the aggregate for all Related
Commercial Paper at such time of (a) with respect to any Commercial Paper issued
on an interest-bearing basis, the interest payable on such Commercial Paper at
its maturity (including any dealer commissions) and (b) with respect to any
Commercial Paper issued on a discount basis, the portion of the face amount of
such Commercial Paper representing the discount incurred in respect thereof
(including any dealer commissions).

 

Investment:  As defined in Section 2.2(a).

 

Investment Date:  As defined in Section 2.3(a).

 

Investment Deficit:  As defined in Section 2.3(f).

 

Investment Request:  Each request substantially in the form of Exhibit D.

 

Investor(s):  The Conduit Investors and/or the Alternate Investors, as the
context may require.

 

JPMorgan:  JPMorgan Chase Bank, N.A. and its affiliates.

 

Law:  Any law (including common law), constitution, statute, treaty, regulation,
rule, ordinance, order, injunction, writ, decree, judgment or award of any
Official Body.

 

Majority Investors:  At any time, the Agent and those related Alternate
Investors which hold Commitments aggregating in excess of 662/3% of the Facility
Limit as of such date (or, if the Commitments shall have been terminated, the
Agent and one or more Alternate Investors whose aggregate pro rata shares of the
Aggregate Net Investment exceed 662/3% of the Alternate Investor Percentage of
the Aggregate Net Investment).

 

Material Adverse Effect:  Any event or condition which would have a material
adverse effect on (i) the collectibility of the Receivables, (ii) the condition
(financial or otherwise), businesses or properties of the SPV, or collectively
the Servicer and the Originators, (iii) the ability of the SPV, the Servicer or
any Originator to perform its respective obligations under the Transaction
Documents to which it is a party, or (iv) the interests of the Agent, any Class
Agent, or any Investor under the Transaction Documents.

 

Maximum Net Investment:  For any Class at any time, an amount equal to the Class
Facility Limit, divided by 1.02.

 

11

--------------------------------------------------------------------------------


 

Moody’s:  Moody’s Investors Service, Inc., or any successor that is a nationally
recognized statistical rating organization.

 

Multiemployer Plan:  As defined in Section 4001(a)(3) of ERISA.

 

Net Pool Balance:  At any time, (i) the aggregate Unpaid Balances of Eligible
Receivables at such time, minus (ii) the aggregate, for all Obligors, of the
amount by which the Unpaid Balances of such Eligible Receivables of each Obligor
exceeds the product of (1) the Concentration Limit applicable to such Obligor,
multiplied by (2) the aggregate Unpaid Balances of all of the Eligible
Receivables.

 

Non-Defaulting Alternate Investor:  As defined in Section 2.3(f).

 

Non-Lockbox Receivable:  Any Receivable that any payment in respect of which has
not been made to a lockbox or a Blocked Account, as the case may be.

 

Notice of Obligors:  As defined in Section 2.8(b).

 

Obligor:  With respect to any Receivable, the Person obligated to make payments
in respect of such Receivable pursuant to a Contract.

 

Official Body:  Any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.

 

Offshore Base Rate:  As defined in Section 2.4(e).

 

Offshore Rate:  As defined in Section 2.4(e).

 

Original Effective Date:  October 29, 2004.

 

Originator:  As defined in the Preamble.

 

Other SPV:  Any Person other than the SPV that has entered into a receivables
purchase agreement, loan and security agreement, note purchase agreement,
transfer and administration agreement or any other similar agreement with the
Conduit Investors.

 

Pension Plan:  An employee pension benefit plan as defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Plan)
and to which any Originator, the SPV or an ERISA Affiliate of either may have
any liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

 

Permitted Investment Date:  Any Business Day, on at least three (3) Business
Days’ prior notice to the Agent.

 

12

--------------------------------------------------------------------------------


 

Permitted Non-Lockbox Receivable:  Any Non-Lockbox Receivable that is otherwise
an Eligible Receivable, the Obligor of which is a Permitted Non-Lockbox
Receivable Obligor.

 

Permitted Non-Lockbox Receivable Obligor:  Any Obligor designated as such in the
Notice of Obligors provided by the Receivables Seller to the Agent pursuant to
Section 2.8(b).

 

Person:  An individual, partnership, limited liability company, corporation,
joint stock company, trust (including a business trust), unincorporated
association, joint venture, firm, enterprise, Official Body or any other entity.

 

Portion of Investment:  As defined in Section 2.4(a).

 

Potential Termination Event:  An event which but for the lapse of time or the
giving of notice, or both, would constitute a Termination Event.

 

Pro Rata Share:  For any Alternate Investor, the Commitment of such Alternate
Investor, divided by the sum of the Commitments of all Alternate Investors that
are members of the same Class (or, if the Commitments shall have been
terminated, its pro rata share of the Alternate Investor Percentage of the
related Class Net Investment).

 

Program Support Agreement:  Includes any agreement entered into by any Program
Support Provider providing for the issuance of one or more letters of credit for
the account of a Conduit Investor (or any related commercial paper issuer that
finances the Conduit Investor), the issuance of one or more surety bonds for
which any Conduit Investor (or such related issuer) is obligated to reimburse
the applicable Program Support Provider for any drawings thereunder, the sale by
any Conduit Investor (or such related issuer) to any Program Support Provider of
the Asset Interest (or portions thereof or participations therein) and/or the
making of loans and/or other extensions of credit to any Conduit Investor (or
such related issuer) in connection with its commercial paper program, together
with any letter of credit, surety bond or other instrument issued thereunder.

 

Program Support Provider:  Includes any Person now or hereafter extending credit
or having a commitment to extend credit to or for the account of, or to make
purchases from, any Conduit Investor (or any related commercial paper issuer
that finances the Conduit Investor) or issuing a letter of credit, surety bond
or other instrument to support any obligations arising under or in connection
with such Conduit Investor’s (or such related issuer’s) commercial paper
program.

 

Purchase Termination Date:  As defined in Section 8.1 of the Second Tier
Agreement.

 

Rate Period:  As defined in Section 2.4(e).

 

Rate Type:  As defined in Section 2.4(e).

 

Receivable:  Any indebtedness and other obligations owed by any Obligor to the
related Originator (without giving effect to any transfer under the First Tier
Agreement or the Second Tier Agreement) under a Contract or any right of the
Receivables Seller or the SPV to payment from or on behalf of an Obligor,
whether constituting an account, chattel paper, instrument, payment intangible,
note, contract, right or general intangible, arising in connection with the sale

 

13

--------------------------------------------------------------------------------


 

or lease of goods or the rendering of services by the Originator, the
Receivables Seller or the SPV and includes the obligation to pay any finance
charges, fees and other charges with respect thereto.

 

Receivables Seller:  As defined in the Preamble.

 

Recipient:  As defined in Section 2.10.

 

Records:  All Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, any Originator or the
Servicer with respect to the Receivables, any other Affected Assets or the
Obligors.

 

Reinvestment:  As defined in Section 2.2(b).

 

Reinvestment Period:  The period commencing on the Closing Date and ending on
the Termination Date.

 

Related Commercial Paper:  At any time of determination, Commercial Paper the
proceeds of which are then allocated by the related Class Agent as the source of
funding the acquisition or maintenance of, the Asset Interest.

 

Related Security:  With respect to any Receivable, all of the related
Originator’s (without giving effect to any transfer under the First Tier
Agreement), the Receivables Seller’s (without giving effect to any transfer
under the Second Tier Agreement) or the SPV’s rights, title and interest in, to
and under:

 

(i)            any goods (including returned or repossessed goods) and
documentation or title evidencing the shipment or storage of any goods relating
to any sale giving rise to such Receivable;

 

(ii)           all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and other filings signed by an
Obligor relating thereto;

 

(iii)          the Contract and all guarantees, indemnities, warranties,
insurance (and proceeds and premium refunds thereof) or other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;

 

(iv)          all Records related to such Receivable; and

 

(v)           all of the rights, but none of the obligations, of (i) the
Receivables Seller, under the First Tier Agreement and (ii) the SPV, under the
Second Tier Agreement.

 

(vi)          all Collections on and other proceeds of any of the foregoing.

 

14

--------------------------------------------------------------------------------


 

Reportable Event:  Any event, transaction or circumstance which is required to
be reported with respect to any Pension Plan under Section 4043 of ERISA and the
applicable regulations thereunder.

 

Reporting Date:  As defined in Section 2.8.

 

Required Downgrade Assignment Period:  As defined in Section 3.2(a).

 

Required Reserves:  As defined in Schedule II.

 

Restricted Payments:  As defined in Section 6.2(k).

 

SEC:  The United States Securities and Exchange Commission.

 

Second Tier Agreement:  The Receivables Sale Agreement, dated October 26, 2005,
by and between the Receivables Seller and the SPV, as such agreement may be
amended, modified or supplemented from time to time.

 

Servicer:  As defined in Section 7.1(a).

 

Servicer Default:  As defined in Section 7.5.

 

Servicer Report:  A report, in substantially the form attached hereto as Exhibit
F or in such other form as is mutually agreed to by the SPV, the Servicer and
the Agent, furnished by the Servicer pursuant to Section 2.8.

 

Servicing Fee:  The fees payable to the Servicer from Collections, in an amount
equal to either (i) at any time when the Servicer is Boise Cascade or any of its
Affiliates, 0.50% per annum on the weighted daily average of the aggregate
Unpaid Balances of the Receivables, or (ii) at any time when the Servicer is not
Boise Cascade or any of its Affiliates, the amount determined upon the agreement
of such Person and the Class Agents, payable in arrears on each Settlement Date
from Collections pursuant to, and subject to the priority of payments set forth
in, Section 2.12.  With respect to any Portion of Investment, the Servicing Fee
allocable thereto shall be equal to the Servicing Fee determined as set forth
above, times a fraction, the numerator of which is the amount of such Portion of
Investment and the denominator of which is the related Class Net Investment.

 

Settlement Date:  (i) Prior to the Termination Date, the twenty-second (22nd)
day of each calendar month (or, if such day is not a Business Day, the
immediately succeeding Business Day) or such other day as the SPV and the Agent
may from time to time mutually agree, and (ii) for any Portion of Investment on
and after the Termination Date, each day selected from time to time by the Agent
(it being understood that the Agent may select such Settlement Date to occur as
frequently as daily) or, in the absence of any such selection, the date which
would be the Settlement Date for such Portion of Investment pursuant to
clause (i) of this definition.

 

Settlement Period:  Prior to any Termination Date, each calendar month; provided
that the initial Settlement Period will begin on the Closing Date and end on the
last day of the next immediately succeeding calendar month.

 

15

--------------------------------------------------------------------------------


 

S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a nationally recognized statistical
rating organization.

 

SPV:  Birch Creek Investments, L.L.C., a Delaware limited liability company.

 

Sub-Servicer:  As defined in Section 7.1(d).

 

Subsidiary:  With respect to any Person, any corporation or other Person (i) of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person or
(ii) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933.

 

Taxes:  As defined in Section 9.3.

 

Termination Date:  The earliest to occur of (i) the day on which the Termination
Date is declared or automatically occurs pursuant to Section 8.2, (ii) the day
which is five (5) Business Days prior to the Commitment Termination Date, and
(iii) the Purchase Termination Date.

 

Termination Event:  As defined in Section 8.1.

 

Timber Holdings:  Boise Land & Timber Holdings Corp.

 

Transaction Costs:  As defined in Section 9.4(a).

 

Transaction Documents:  Collectively, this Agreement, the First Tier Agreement,
the Second Tier Agreement, the Fee Letters, the Blocked Account Agreements, and
all of the other instruments, documents and other agreements executed and
delivered by the Servicer, any Originator or the SPV in connection with any of
the foregoing.

 

UCC:  The Uniform Commercial Code as in effect in the applicable jurisdiction or
jurisdictions.

 

Unpaid Balance:  Of any Receivable means at any time the unpaid principal amount
thereof.

 

U.S. or United States:  The United States of America.

 

Yield:  As defined in Section 2.4(e).

 

Yield Payment Date:  The last day of each Rate Period.

 

Yorktown:  As defined in the Preamble.

 

Yorktown Fee Letter:  The confidential letter agreement, dated October 26, 2005,
among the SPV, the Servicer and Yorktown with respect to the fees to be paid by
the SPV and the Servicer, together with all amendments, modifications,
restatements and/or supplements thereto.

 

16

--------------------------------------------------------------------------------


 


SECTION 1.2            OTHER TERMS.


 

All terms defined directly or by incorporation herein shall have the defined
meanings when used in any certificate or other document delivered pursuant
thereto unless otherwise defined therein.  For purposes of this Agreement and
all such certificates and other documents, unless the context otherwise
requires:  (a) accounting terms not otherwise defined herein, and accounting
terms partly defined herein to the extent not defined, shall have the respective
meanings given to them under, and shall be construed in accordance with, GAAP;
(b) terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (f) the term “including” means “including without limitation”; (g)
references to any Law refer to that Law as amended from time to time and include
any successor Law; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and permitted assigns; and (j) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 


SECTION 1.3            COMPUTATION OF TIME PERIODS.


 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each means “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 


ARTICLE II


 


PURCHASES AND SETTLEMENTS


 


SECTION 2.1            TRANSFER OF AFFECTED ASSETS; INTENDED CHARACTERIZATION.

 


(A)           SALE OF ASSET INTEREST.  IN CONSIDERATION OF THE PAYMENT BY THE
CLASS AGENTS (ON BEHALF OF THE RELATED CONDUIT INVESTOR OR THE RELATED ALTERNATE
INVESTORS AS DETERMINED PURSUANT TO SECTION 2.3) OF THE AMOUNT OF THE INITIAL
CLASS NET INVESTMENTS ON THE CLOSING DATE AND THE CLASS AGENTS’ SEVERAL (AND NOT
JOINT) AGREEMENTS (ON BEHALF OF THE RELATED CONDUIT INVESTOR OR THE RELATED
ALTERNATE INVESTORS AS DETERMINED BELOW) TO MAKE PAYMENTS TO THE SPV FROM TIME
TO TIME IN ACCORDANCE WITH SECTION 2.2, EFFECTIVE UPON THE SPV’S RECEIPT OF
PAYMENT FOR SUCH INITIAL CLASS NET INVESTMENTS ON THE CLOSING DATE, THE SPV
HEREBY SELLS, CONVEYS, TRANSFERS AND ASSIGNS TO THE AGENT, ON BEHALF OF THE
CONDUIT INVESTORS OR THE RELATED ALTERNATE INVESTORS, AS APPLICABLE,

 

17

--------------------------------------------------------------------------------


 


(I) ALL RECEIVABLES EXISTING ON THE CLOSING DATE OR THEREAFTER ARISING OR
ACQUIRED BY THE SPV FROM TIME TO TIME PRIOR TO THE FINAL PAYOUT DATE, AND
(II) ALL OTHER AFFECTED ASSETS, WHETHER EXISTING ON THE CLOSING DATE OR
THEREAFTER ARISING AT ANY TIME.


 


(B)           PURCHASE OF ASSET INTEREST.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE AGENT (ON BEHALF OF THE CONDUIT INVESTORS OR THE RELATED ALTERNATE
INVESTORS, AS APPLICABLE) HEREBY PURCHASES AND ACCEPTS FROM THE SPV THE
RECEIVABLES AND ALL OTHER AFFECTED ASSETS SOLD, ASSIGNED AND TRANSFERRED
PURSUANT TO SUBSECTION (A).  THE AGENT’S RIGHT, TITLE AND INTEREST IN AND TO THE
RECEIVABLES AND ALL OTHER AFFECTED ASSETS HEREUNDER IS HEREIN CALLED THE “ASSET
INTEREST”.  THE AGENT SHALL HOLD THE ASSET INTEREST ON BEHALF OF THE CONDUIT
INVESTORS OR THE ALTERNATE INVESTORS, AS APPLICABLE IN ACCORDANCE WITH THE
CONDUIT INVESTOR PERCENTAGE AND THE ALTERNATE INVESTOR PERCENTAGE, RESPECTIVELY,
FROM TIME TO TIME.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE AGENT SHALL HOLD
THE CONDUIT INVESTOR PERCENTAGE AND/OR THE ALTERNATE INVESTOR PERCENTAGE OF THE
ASSET INTEREST ON BEHALF OF THE CONDUIT INVESTORS AND/OR THE ALTERNATE
INVESTORS, AS APPLICABLE PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE
OUTSTANDING PORTIONS OF THE RELATED CLASS NET INVESTMENT FUNDED BY THEM.


 


(C)           OBLIGATIONS NOT ASSUMED.  THE FOREGOING SALE, ASSIGNMENT AND
TRANSFER DOES NOT CONSTITUTE AND IS NOT INTENDED TO RESULT IN THE CREATION, OR
AN ASSUMPTION BY THE AGENT, ANY CLASS AGENT OR ANY INVESTOR, OF ANY OBLIGATION
OF THE SPV, ANY ORIGINATOR, OR ANY OTHER PERSON UNDER OR IN CONNECTION WITH THE
RECEIVABLES OR ANY OTHER AFFECTED ASSET, ALL OF WHICH SHALL REMAIN THE
OBLIGATIONS AND LIABILITIES OF THE SPV AND THE ORIGINATORS.


 


(D)           INTENDED CHARACTERIZATION; GRANT OF SECURITY INTEREST.


 

(I)            THE SPV, THE AGENT, THE CLASS AGENTS AND THE INVESTORS INTEND
THAT THE SALE, ASSIGNMENT AND TRANSFER OF THE AFFECTED ASSETS TO THE AGENT (ON
BEHALF OF THE CONDUIT INVESTORS AND/OR THE ALTERNATE INVESTORS AS APPLICABLE)
HEREUNDER SHALL BE TREATED AS A SALE FOR ALL PURPOSES, OTHER THAN ACCOUNTING AND
FEDERAL AND STATE INCOME TAX PURPOSES.  IF NOTWITHSTANDING THE INTENT OF THE
PARTIES, THE SALE, ASSIGNMENT AND TRANSFER OF THE AFFECTED ASSETS TO THE AGENT
IS NOT TREATED AS A SALE FOR ALL PURPOSES, OTHER THAN ACCOUNTING AND FEDERAL AND
STATE INCOME TAX PURPOSES, THE SALE, ASSIGNMENT AND TRANSFER OF THE AFFECTED
ASSETS SHALL BE TREATED AS THE GRANT OF, AND THE SPV HEREBY DOES GRANT, A
SECURITY INTEREST IN THE AFFECTED ASSETS TO SECURE THE PAYMENT AND PERFORMANCE
OF THE SPV’S OBLIGATIONS TO THE AGENT (ON BEHALF OF THE CONDUIT INVESTORS AND/OR
THE ALTERNATE INVESTORS AS APPLICABLE) HEREUNDER AND UNDER THE OTHER TRANSACTION
DOCUMENTS OR AS MAY BE DETERMINED IN CONNECTION THEREWITH BY APPLICABLE LAW.

 

(II)           EACH OF THE PARTIES HERETO FURTHER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT THE COMMITMENTS OF THE ALTERNATE INVESTORS HEREUNDER, REGARDLESS OF
THE INTENDED TRUE SALE NATURE OF THE OVERALL TRANSACTION, ARE FINANCIAL
ACCOMMODATIONS (WITHIN THE MEANING OF SECTION 365(C)(2) OF THE BANKRUPTCY CODE)
TO OR FOR THE BENEFIT OF SPV.

 

18

--------------------------------------------------------------------------------


 


SECTION 2.2            PURCHASE PRICE.


 

Subject to the terms and conditions hereof, including Article V, in
consideration for the sale, assignment and transfer of the Affected Assets by
the SPV to the Agent (on behalf of the Conduit Investors and/or the Alternate
Investors, as applicable) hereunder:

 


(A)           INVESTMENTS.  ON THE CLOSING DATE, AND THEREAFTER FROM TIME TO
TIME DURING THE REINVESTMENT PERIOD, ON REQUEST OF THE SPV IN ACCORDANCE WITH
SECTION 2.3, EACH CLASS AGENT (ON BEHALF OF THE RELATED CONDUIT INVESTORS OR THE
RELATED ALTERNATE INVESTORS AS DETERMINED PURSUANT TO SECTION 2.3) SHALL PAY TO
THE SPV AN AMOUNT EQUAL IN EACH INSTANCE TO THE LESSER OF (I) THE RELATED CLASS
PRO RATA SHARE OF THE AMOUNT REQUESTED BY THE SPV UNDER SECTION 2.3(A), AND
(II) THE LARGEST AMOUNT THAT WILL NOT CAUSE (A) THE RELATED CLASS NET INVESTMENT
FOR SUCH CLASS TO EXCEED THE MAXIMUM NET INVESTMENT AND (B) THE SUM OF THE
AGGREGATE NET INVESTMENT AND REQUIRED RESERVES TO EXCEED THE NET POOL BALANCE. 
EACH SUCH PAYMENT IS HEREIN CALLED AN “INVESTMENT”.


 


(B)           REINVESTMENTS.  ON EACH BUSINESS DAY DURING THE REINVESTMENT
PERIOD THE SERVICER, ON BEHALF OF THE EACH CLASS AGENT (FOR THE BENEFIT OF THE
RELATED CONDUIT INVESTORS AND/OR THE RELATED ALTERNATE INVESTORS, AS
APPLICABLE), SHALL PAY TO THE SPV, OUT OF COLLECTIONS OF RECEIVABLES, THE AMOUNT
AVAILABLE FOR REINVESTMENT IN ACCORDANCE WITH SECTION 2.12(A)(III).  EACH SUCH
PAYMENT IS HEREINAFTER CALLED A “REINVESTMENT”.  ALL REINVESTMENTS WITH RESPECT
TO THE ALTERNATE INVESTORS OF A CLASS SHALL BE MADE RATABLY ON BEHALF OF THE
ALTERNATE INVESTORS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING
PORTIONS OF THE ALTERNATE INVESTOR PERCENTAGE OF THE RELATED CLASS NET
INVESTMENT FUNDED BY THEM AND ALL REINVESTMENTS WITH RESPECT TO THE CONDUIT
INVESTORS OF A CLASS SHALL BE MADE RATABLY ON BEHALF OF THE CONDUIT INVESTORS
PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING PORTIONS OF THE CONDUIT
INVESTOR PERCENTAGE OF THE RELATED CLASS NET INVESTMENT FUNDED BY THEM.


 


(C)           DEFERRED PURCHASE PRICE.  ON EACH BUSINESS DAY ON AND AFTER THE
FINAL PAYOUT DATE THE SERVICER, ON BEHALF OF THE AGENT, SHALL PAY TO THE SPV AN
AMOUNT EQUAL TO THE COLLECTIONS OF RECEIVABLES RECEIVED BY THE SPV LESS THE
ACCRUED AND UNPAID SERVICING FEE (AND THE SPV (OR THE SERVICER ON ITS BEHALF)
SHALL APPLY SUCH COLLECTIONS IN THE MANNER DESCRIBED IN SECTION 2.14).


 


(D)           SPV PAYMENTS LIMITED TO COLLECTIONS.  NOTWITHSTANDING ANY
PROVISION CONTAINED IN THIS AGREEMENT TO THE CONTRARY, THE AGENT, THE CLASS
AGENTS AND THE INVESTORS SHALL NOT, AND SHALL NOT BE OBLIGATED (WHETHER ON
BEHALF OF THE RELATED CONDUIT INVESTORS OR THE RELATED ALTERNATE INVESTORS), TO
PAY ANY AMOUNT TO THE SPV AS THE PURCHASE PRICE OF RECEIVABLES PURSUANT TO
SUBSECTIONS (B) AND (C) ABOVE EXCEPT TO THE EXTENT OF COLLECTIONS OF RECEIVABLES
AVAILABLE FOR DISTRIBUTION TO THE SPV IN ACCORDANCE WITH THIS AGREEMENT.  ANY
AMOUNT WHICH ANY CLASS AGENT (WHETHER ON BEHALF OF THE RELATED CONDUIT INVESTORS
OR THE RELATED ALTERNATE INVESTORS) OR INVESTOR DOES NOT PAY PURSUANT TO THE
PRECEDING SENTENCE SHALL NOT CONSTITUTE A CLAIM (AS DEFINED IN § 101 OF THE
BANKRUPTCY CODE) AGAINST, OR CORPORATE OBLIGATION OF, THE AGENT, SUCH CLASS
AGENT OR ANY INVESTOR FOR ANY SUCH INSUFFICIENCY.

 

19

--------------------------------------------------------------------------------


 


SECTION 2.3            INVESTMENT PROCEDURES.


 


(A)           NOTICE.  THE SPV SHALL REQUEST AN INVESTMENT HEREUNDER, BY REQUEST
TO THE AGENT AND EACH CLASS AGENT GIVEN BY FACSIMILE IN THE FORM OF AN
INVESTMENT REQUEST AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE PROPOSED DATE
OF ANY INVESTMENT (INCLUDING THE INITIAL INVESTMENT).  EACH SUCH INVESTMENT
REQUEST SHALL SPECIFY (I) THE DESIRED AMOUNT OF SUCH INVESTMENT (WHICH SHALL BE
AT LEAST $5,000,000 OR AN INTEGRAL MULTIPLE OF $250,000 IN EXCESS THEREOF OR, TO
THE EXTENT THAT THE THEN AVAILABLE UNUSED PORTION OF THE MAXIMUM NET INVESTMENT
IS LESS THAN SUCH AMOUNT, SUCH LESSER AMOUNT EQUAL TO SUCH AVAILABLE UNUSED
PORTION OF THE MAXIMUM NET INVESTMENT), (II) THE DESIRED DATE OF SUCH INVESTMENT
(THE “INVESTMENT DATE”) WHICH SHALL BE A PERMITTED INVESTMENT DATE AND (III) THE
DESIRED RATE PERIOD(S) AND ALLOCATIONS OF SUCH INVESTMENT THERETO AS REQUIRED BY
SECTION 2.4.


 


(B)           CONDUIT INVESTOR ACCEPTANCE OR REJECTION; INVESTMENT REQUEST
IRREVOCABLE.


 

(I)            EACH CLASS AGENT WILL PROMPTLY NOTIFY THE RELATED INVESTORS OF
ITS RECEIPT OF ANY INVESTMENT REQUEST WITH RESPECT TO ITS CLASS.  IF THE
INVESTMENT REQUEST IS RECEIVED PRIOR TO THE CONDUIT INVESTMENT TERMINATION DATE,
EACH CONDUIT INVESTOR SHALL INSTRUCT THE RELATED CLASS AGENT TO ACCEPT OR REJECT
SUCH INVESTMENT REQUEST BY NOTICE GIVEN TO THE RELATED CLASS AGENT BY TELEPHONE
OR FACSIMILE BY NO LATER THAN THE CLOSE OF ITS BUSINESS ON THE BUSINESS DAY
FOLLOWING ITS RECEIPT OF ANY SUCH INVESTMENT REQUEST.

 

(II)           EACH INVESTMENT REQUEST SHALL BE IRREVOCABLE AND BINDING ON THE
SPV, AND THE SPV SHALL INDEMNIFY EACH INVESTOR AGAINST ANY LOSS OR EXPENSE
INCURRED BY SUCH INVESTOR, EITHER DIRECTLY OR INDIRECTLY (INCLUDING, IN THE CASE
OF ANY CONDUIT INVESTOR, THROUGH A PROGRAM SUPPORT AGREEMENT) AS A RESULT OF ANY
FAILURE BY THE SPV TO COMPLETE SUCH INVESTMENT, INCLUDING ANY LOSS (INCLUDING
LOSS OF PROFIT) OR EXPENSE INCURRED BY THE AGENT, ANY CLASS AGENT AND ANY
RELATED INVESTOR, EITHER DIRECTLY OR INDIRECTLY (INCLUDING, IN THE CASE OF ANY
CONDUIT INVESTOR, PURSUANT TO A PROGRAM SUPPORT AGREEMENT) BY REASON OF THE
LIQUIDATION OR REEMPLOYMENT OF FUNDS ACQUIRED BY SUCH INVESTOR (OR THE
APPLICABLE PROGRAM SUPPORT PROVIDER(S)) (INCLUDING FUNDS OBTAINED BY ISSUING
COMMERCIAL PAPER OR PROMISSORY NOTES OR OBTAINING DEPOSITS OR LOANS FROM THIRD
PARTIES) IN ORDER TO FUND SUCH INVESTMENT.

 


(C)           ALTERNATE INVESTORS’ COMMITMENTS.  SUBJECT TO SECTION 2.2(B)
CONCERNING REINVESTMENTS, AT NO TIME WILL ANY CONDUIT INVESTOR HAVE ANY
OBLIGATION TO FUND AN INVESTMENT OR REINVESTMENT.  AT ALL TIMES ON AND AFTER THE
CONDUIT INVESTMENT TERMINATION DATE, ALL INVESTMENTS AND REINVESTMENTS SHALL BE
MADE BY THE RELATED CLASS AGENT ON BEHALF OF THE RELATED ALTERNATE INVESTORS. 
AT ANY TIME WHEN A CONDUIT INVESTOR HAS REJECTED A REQUEST FOR INVESTMENT, THE
RELATED CLASS AGENT SHALL SO NOTIFY THE RELATED ALTERNATE INVESTORS AND SUCH
ALTERNATE INVESTORS SHALL MAKE SUCH INVESTMENT, ON A PRO RATA BASIS, IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS SECTION 2.3(C) OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY,
NO ALTERNATE INVESTOR SHALL BE OBLIGATED TO PROVIDE THE RELATED CLASS AGENT OR
THE SPV WITH FUNDS IN CONNECTION WITH AN INVESTMENT IN AN AMOUNT THAT WOULD
RESULT IN THE PORTION OF THE CLASS NET INVESTMENT THEN FUNDED BY IT EXCEEDING
ITS COMMITMENT THEN IN EFFECT (MINUS THE UNRECOVERED PRINCIPAL AMOUNT OF SUCH
ALTERNATE INVESTOR’S INVESTMENTS IN THE ASSET INTEREST PURSUANT TO THE PROGRAM
SUPPORT AGREEMENT TO WHICH IT IS A PARTY).  THE OBLIGATION

 

20

--------------------------------------------------------------------------------


 


OF EACH ALTERNATE INVESTOR TO REMIT ITS PRO RATA SHARE OF ITS RELATED CLASS PRO
RATA SHARE OF ANY INVESTMENT SHALL BE SEVERAL FROM THAT OF EACH OTHER ALTERNATE
INVESTOR, AND THE FAILURE OF ANY ALTERNATE INVESTOR TO SO MAKE SUCH AMOUNT
AVAILABLE TO THE RELATED CLASS AGENT SHALL NOT RELIEVE ANY OTHER RELATED
ALTERNATE INVESTOR OF ITS OBLIGATION HEREUNDER.


 


(D)           PAYMENT OF INVESTMENT.  ON ANY INVESTMENT DATE, EACH CONDUIT
INVESTOR OR THE RELATED ALTERNATE INVESTOR, AS THE CASE MAY BE, SHALL REMIT ITS
SHARE OF THE AGGREGATE AMOUNT OF SUCH INVESTMENT (DETERMINED PURSUANT TO
SECTION 2.2(A)) TO THE ACCOUNT OF THE RELATED CLASS AGENT SPECIFIED THEREFOR
FROM TIME TO TIME BY SUCH CLASS AGENT BY NOTICE TO SUCH PERSONS BY WIRE TRANSFER
OF SAME DAY FUNDS.  FOLLOWING EACH SUCH CLASS AGENT’S RECEIPT OF FUNDS FROM THE
RELATED INVESTORS AS AFORESAID, SUCH CLASS AGENT SHALL REMIT SUCH FUNDS RECEIVED
TO THE SPV’S ACCOUNT AT THE LOCATION INDICATED IN SECTION 11.3, BY WIRE TRANSFER
OF SAME DAY FUNDS.


 


(E)           CLASS AGENT MAY ADVANCE FUNDS.  UNLESS A CLASS AGENT SHALL HAVE
RECEIVED NOTICE FROM ANY RELATED INVESTOR THAT SUCH PERSON WILL NOT MAKE ITS
SHARE OF ANY INVESTMENT AVAILABLE ON THE APPLICABLE INVESTMENT DATE THEREFOR,
SUCH CLASS AGENT MAY (BUT SHALL HAVE NO OBLIGATION TO) MAKE ANY SUCH INVESTOR’S
SHARE OF ANY SUCH INVESTMENT AVAILABLE TO THE SPV IN ANTICIPATION OF THE RECEIPT
BY THE AGENT OF SUCH AMOUNT FROM THE APPLICABLE INVESTOR.  TO THE EXTENT ANY
SUCH INVESTOR FAILS TO REMIT ANY SUCH AMOUNT TO SUCH CLASS AGENT AFTER ANY SUCH
ADVANCE BY SUCH CLASS AGENT ON SUCH INVESTMENT DATE, SUCH INVESTOR, ON THE ONE
HAND, AND THE SPV, ON THE OTHER HAND, SHALL BE REQUIRED TO PAY SUCH AMOUNT TO
SUCH CLASS AGENT FOR ITS OWN ACCOUNT, TOGETHER WITH INTEREST THEREON AT A PER
ANNUM RATE EQUAL TO THE FEDERAL FUNDS RATE, IN THE CASE OF SUCH INVESTOR, OR THE
BASE RATE, IN THE CASE OF THE SPV, TO SUCH CLASS AGENT UPON ITS DEMAND THEREFOR
(PROVIDED THAT NO CONDUIT INVESTOR SHALL HAVE ANY OBLIGATION TO PAY SUCH
INTEREST AMOUNTS EXCEPT TO THE EXTENT THAT IT SHALL HAVE SUFFICIENT FUNDS TO PAY
THE FACE AMOUNT OF ITS RESPECTIVE COMMERCIAL PAPER IN FULL).  UNTIL SUCH AMOUNT
SHALL BE REPAID, SUCH AMOUNT SHALL BE DEEMED TO BE CLASS NET INVESTMENT PAID BY
THE RELATED CLASS AGENT AND SUCH CLASS AGENT SHALL BE DEEMED TO BE THE OWNER OF
AN INTEREST IN THE ASSET INTEREST HEREUNDER TO THE EXTENT OF SUCH INVESTMENT. 
UPON THE PAYMENT OF SUCH AMOUNT TO THE RELATED CLASS AGENT (I) BY THE SPV, THE
AMOUNT OF THE AGGREGATE NET INVESTMENT SHALL BE REDUCED BY SUCH AMOUNT OR (II)
BY SUCH INVESTOR, SUCH PAYMENT SHALL CONSTITUTE SUCH PERSON’S PAYMENT OF ITS
SHARE OF THE APPLICABLE INVESTMENT.


 


(F)            DEFAULTING ALTERNATE INVESTOR.  IF, BY 2:00 P.M. (NEW YORK CITY
TIME), WHETHER OR NOT THE RELATED CLASS AGENT HAS ADVANCED THE AMOUNT OF THE
APPLICABLE INVESTMENT, ONE OR MORE ALTERNATE INVESTORS WITH RESPECT TO A CLASS
(EACH, A “DEFAULTING ALTERNATE INVESTOR”, AND EACH ALTERNATE INVESTOR WITH
RESPECT TO SUCH CLASS OTHER THAN ANY DEFAULTING ALTERNATE INVESTOR BEING
REFERRED TO AS A “NON-DEFAULTING ALTERNATE INVESTOR”) FAILS TO MAKE ITS PRO RATA
SHARE OF ANY INVESTMENT AVAILABLE TO THE AGENT PURSUANT TO SECTION 2.3(D) OR ANY
ASSIGNMENT AMOUNT PAYABLE BY IT PURSUANT TO SECTION 3.1 (THE AGGREGATE AMOUNT
NOT SO MADE AVAILABLE TO THE AGENT BEING HEREIN CALLED IN EITHER CASE THE
“INVESTMENT DEFICIT”), THEN THE RELATED CLASS AGENT SHALL, BY NO LATER THAN 2:30
P.M. (NEW YORK CITY TIME) ON THE APPLICABLE INVESTMENT DATE OR THE APPLICABLE
ASSIGNMENT DATE, AS THE CASE MAY BE, INSTRUCT EACH RELATED NON-DEFAULTING
ALTERNATE INVESTOR TO PAY, BY NO LATER THAN 3:00 P.M. (NEW YORK CITY TIME), IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ACCOUNT DESIGNATED BY THE RELATED CLASS
AGENT, AN AMOUNT EQUAL TO THE LESSER OF (I) SUCH RELATED NON-DEFAULTING
ALTERNATE INVESTOR’S PROPORTIONATE SHARE (BASED UPON THE RELATIVE COMMITMENTS OF
THE RELATED NON-DEFAULTING ALTERNATE INVESTORS) OF THE INVESTMENT DEFICIT AND
(II) ITS UNUSED

 

21

--------------------------------------------------------------------------------


 


COMMITMENT.  A DEFAULTING ALTERNATE INVESTOR SHALL FORTHWITH, UPON DEMAND, PAY
TO THE RELATED CLASS AGENT FOR THE RATABLE BENEFIT OF THE RELATED NON-DEFAULTING
ALTERNATE INVESTORS ALL AMOUNTS PAID BY EACH RELATED NON-DEFAULTING ALTERNATE
INVESTOR ON BEHALF OF SUCH DEFAULTING ALTERNATE INVESTOR, TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE A PAYMENT WAS MADE BY A RELATED
NON-DEFAULTING ALTERNATE INVESTOR UNTIL THE DATE SUCH NON-DEFAULTING ALTERNATE
INVESTOR HAS BEEN PAID SUCH AMOUNTS IN FULL, AT A RATE PER ANNUM EQUAL TO THE
SUM OF THE BASE RATE, PLUS 2.00% PER ANNUM.  IN ADDITION, IF, AFTER GIVING
EFFECT TO THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE, ANY INVESTMENT
DEFICIT WITH RESPECT TO ANY ASSIGNMENT AMOUNT CONTINUES TO EXIST, EACH
DEFAULTING ALTERNATE INVESTOR IN THE RELATED CLASS SHALL PAY INTEREST TO THE
RELATED CLASS AGENT, FOR THE ACCOUNT OF THE RELATED CONDUIT INVESTOR, ON SUCH
DEFAULTING ALTERNATE INVESTOR’S PORTION OF SUCH REMAINING INVESTMENT DEFICIT, AT
A RATE PER ANNUM, EQUAL TO THE SUM OF THE BASE RATE, PLUS 2.00% PER ANNUM, FOR
EACH DAY FROM THE APPLICABLE ASSIGNMENT DATE UNTIL THE DATE SUCH DEFAULTING
ALTERNATE INVESTOR SHALL PAY ITS PORTION OF SUCH REMAINING INVESTMENT DEFICIT IN
FULL TO SUCH CONDUIT INVESTOR.


 


SECTION 2.4            [IS RESERVED AND IS SPECIFIED IN SCHEDULE I.]


 


SECTION 2.5            YIELD, FEES AND OTHER COSTS AND EXPENSES.


 

Notwithstanding any limitation on recourse herein, the SPV shall pay, as and
when due in accordance with this Agreement, all fees hereunder and under the Fee
Letters, Yield, all amounts payable pursuant to Article IX, if any, and the
Servicing Fees.  Nothing in this Agreement shall limit in any way the
obligations of the SPV to pay the amounts set forth in this Section 2.5.

 


SECTION 2.6            DEEMED COLLECTIONS.


 


(A)           DILUTIONS.  IF ON ANY DAY THE UNPAID BALANCE OF A RECEIVABLE IS
REDUCED OR SUCH RECEIVABLE IS CANCELED AS A RESULT OF ANY DILUTION, THE SPV
SHALL BE DEEMED TO HAVE RECEIVED ON SUCH DAY A COLLECTION OF SUCH RECEIVABLE IN
THE AMOUNT OF THE UNPAID BALANCE (AS DETERMINED IMMEDIATELY PRIOR TO SUCH
DILUTION) OF SUCH RECEIVABLE (IF SUCH RECEIVABLE IS CANCELED) OR, OTHERWISE IN
THE AMOUNT OF SUCH REDUCTION, AND THE SPV SHALL PAY TO THE SERVICER AN AMOUNT
EQUAL TO SUCH DEEMED COLLECTION AND SUCH AMOUNT SHALL BE APPLIED BY THE SERVICER
AS A COLLECTION IN ACCORDANCE WITH SECTION 2.12.


 


(B)           BREACH OF REPRESENTATION OR WARRANTY.  IF ON ANY DAY ANY OF THE
REPRESENTATIONS OR WARRANTIES IN ARTICLE IV WAS OR BECOMES UNTRUE WITH RESPECT
TO A RECEIVABLE (WHETHER ON OR AFTER THE DATE OF TRANSFER THEREOF TO THE AGENT,
FOR THE BENEFIT OF THE INVESTORS, AS CONTEMPLATED HEREUNDER), THE SPV SHALL BE
DEEMED TO HAVE RECEIVED ON SUCH DAY A COLLECTION OF SUCH RECEIVABLE IN FULL AND
THE SPV SHALL ON SUCH DAY PAY TO THE SERVICER AN AMOUNT EQUAL TO THE UNPAID
BALANCE OF SUCH RECEIVABLE AND SUCH AMOUNT SHALL BE ALLOCATED AND APPLIED BY THE
SERVICER AS A COLLECTION IN ACCORDANCE WITH SECTION 2.12.


 


SECTION 2.7            PAYMENTS AND COMPUTATIONS, ETC.


 

All amounts to be paid or deposited by the SPV or the Servicer hereunder shall
be paid or deposited in accordance with the terms hereof no later than 11:00
a.m. (New York City time) on the day when due in immediately available funds; if
such amounts are payable to the Agent (whether on behalf of any Investor or
otherwise) they shall be paid or deposited in the account

 

22

--------------------------------------------------------------------------------


 

indicated under the heading “Payment Information” in Section 11.3, until
otherwise notified by the Agent.  The SPV shall, to the extent permitted by Law,
pay to the Agent, for the benefit of the Investors, upon demand, interest on all
amounts not paid or deposited when due hereunder at a rate equal to 2.00% per
annum, plus the Base Rate.  All computations of Yield and all per annum fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed.  Any
computations by the Agent of amounts payable by the SPV hereunder shall be
binding upon the SPV absent manifest error.

 


SECTION 2.8            REPORTS.


 


(A)           BY NO LATER THAN 4:00 P.M. (NEW YORK CITY TIME) ON THE SECOND
(2ND) BUSINESS DAY PRIOR TO EACH SETTLEMENT DATE, OR IF SUCH DAY IS NOT A
BUSINESS DAY THEN ON THE NEXT SUCCEEDING BUSINESS DAY (AND, AFTER THE OCCURRENCE
OF A TERMINATION EVENT, WITHIN TWO (2) BUSINESS DAYS AFTER A REQUEST FROM THE
AGENT OR ANY CLASS AGENT) (EACH, A “REPORTING DATE”), SERVICER SHALL PREPARE AND
FORWARD TO THE AGENT AND EACH CLASS AGENT A SERVICER REPORT, CERTIFIED BY EACH
OF THE ORIGINATORS AND THE SERVICER.


 


(B)           ON OR BEFORE THE CLOSING DATE, THE RECEIVABLES SELLER SHALL
PROVIDE TO EACH OF THE AGENTS WRITTEN NOTIFICATION CONTAINING THE LIST OF ALL
OBLIGORS, INCLUDING THE PERMITTED NON-LOCKBOX RECEIVABLE OBLIGORS (THE “NOTICE
OF OBLIGORS”).  THE NOTICE OF OBLIGORS MAY BE AMENDED BY WRITTEN AGREEMENT
BETWEEN THE SPV AND EACH OF THE AGENTS.


 


SECTION 2.9            COLLECTION ACCOUNT.


 

The Agent shall establish in its name on the day of the initial Investment
hereunder and shall maintain a segregated account (the “Collection Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Agent, on behalf of the Investors.  The Agent shall
have exclusive dominion and control over the Collection Account and all monies,
instruments and other property from time to time in the Collection Account.  On
and after the occurrence of a Termination Event or a Potential Termination
Event, the Servicer shall remit daily within forty-eight (48) hours of receipt
to the Collection Account all Collections received.  Funds on deposit in the
Collection Account (other than investment earnings) shall be invested by the
Agent, in the name of the Agent, in Eligible Investments that will mature so
that such funds will be available so as to permit amounts in the Collection
Account to be paid and applied on the next Yield Payment Date and otherwise in
accordance with the provisions of Section 2.12; provided that such funds shall
not reduce the Aggregate Net Investment, any Class Net Investment or accrued
Yield hereunder until so applied under Section 2.12.  On each Yield Payment
Date, all interest and earnings (net of losses and investment expenses) on funds
on deposit in the Collection Account shall be applied as Collections set aside
for the Agent in accordance with Section 2.12.  On the Final Payout Date, any
funds remaining on deposit in the Collection Account shall be paid to the SPV.

 


SECTION 2.10         SHARING OF PAYMENTS, ETC.


 

If any Investor (for purposes of this Section only, being a “Recipient”) shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the portion of the Asset Interest
owned by it (other than pursuant to the

 

23

--------------------------------------------------------------------------------


 

Fee Letters, Section 3.3(b) or Article IX and other than as a result of the
differences in the timing of the applications of Collections pursuant to Section
2.12 and other than a result of the different methods for calculating Yield) in
excess of its ratable share of payments on account of the Asset Interest
obtained by the Investors entitled thereto, such Recipient shall forthwith
purchase from the Investors entitled to a share of such amount participations in
the portions of the Asset Interest owned by such Persons as shall be necessary
to cause such Recipient to share the excess payment ratably with each such other
Person entitled thereto; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such Recipient, such purchase from
each such other Person shall be rescinded and each such other Person shall repay
to the Recipient the purchase price paid by such Recipient for such
participation to the extent of such recovery, together with an amount equal to
such other Person’s ratable share (according to the proportion of (a) the amount
of such other Person’s required payment to (b) the total amount so recovered
from the Recipient) of any interest or other amount paid or payable by the
Recipient in respect of the total amount so recovered.

 


SECTION 2.11         RIGHT OF SETOFF.


 

Without in any way limiting the provisions of Section 2.10, each Class Agent and
each Investor is hereby authorized (in addition to any other rights it may have)
at any time after the occurrence of the Termination Date due to the occurrence
of a Termination Event or during the continuance of a Potential Termination
Event to set-off, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Class Agent or such Investor to, or for the
account of, the SPV against the amount of the Aggregate Unpaids owing by the SPV
to such Person or to the Agent on behalf of such Person (even if contingent or
unmatured).

 

[THE REMAINDER OF ARTICLE II IS RESERVED AND IS SPECIFIED IN SCHEDULE III
(SETTLEMENT PROCEDURES).]

 


ARTICLE III


 


ADDITIONAL ALTERNATE INVESTOR PROVISIONS


 


SECTION 3.1            ASSIGNMENT TO ALTERNATE INVESTORS.


 


(A)           ASSIGNMENT AMOUNTS.  AT ANY TIME ON OR PRIOR TO THE COMMITMENT
TERMINATION DATE, IF ANY CLASS AGENT ON BEHALF OF THE RELATED CONDUIT INVESTOR
SO ELECTS, THE SPV HEREBY IRREVOCABLY REQUESTS AND DIRECTS THAT SUCH CONDUIT
INVESTOR ASSIGN (THE DATE OF SUCH ASSIGNMENT BEING THE “ASSIGNMENT DATE” FOR
SUCH CLASS), AND SUCH CONDUIT INVESTOR DOES HEREBY ASSIGN EFFECTIVE ON THE
ASSIGNMENT DATE REFERRED TO BELOW, ALL OR SUCH PORTIONS AS MAY BE ELECTED BY
SUCH CONDUIT INVESTOR OF, THE RELATED CLASS NET INVESTMENT AND THE ASSET
INTEREST AT SUCH TIME TO THE RELATED ALTERNATE INVESTORS PURSUANT TO THIS
SECTION 3.1 AND THE SPV HEREBY AGREES TO PAY THE AMOUNTS DESCRIBED IN SECTION
3.1(B); PROVIDED, HOWEVER, THAT UNLESS SUCH ASSIGNMENT IS AN ASSIGNMENT OF ALL
OF THE CONDUIT INVESTOR’S INTEREST IN SUCH CLASS NET INVESTMENT AND THE ASSET
INTEREST IN WHOLE ON OR AFTER THE CONDUIT INVESTMENT TERMINATION DATE, NO SUCH
ASSIGNMENT SHALL TAKE PLACE PURSUANT TO THIS SECTION 3.1 IF ANY EVENT DESCRIBED
IN CLAUSE (III) OF THE DEFINITION OF “CONDUIT INVESTMENT TERMINATION DATE” SHALL
THEN EXIST; AND PROVIDED, FURTHER, THAT NO SUCH

 

24

--------------------------------------------------------------------------------


 


ASSIGNMENT SHALL TAKE PLACE PURSUANT TO THIS SECTION 3.1 AT A TIME WHEN AN EVENT
OF BANKRUPTCY WITH RESPECT TO SUCH CONDUIT INVESTOR EXISTS.  NO FURTHER
DOCUMENTATION OR ACTION ON THE PART OF A CONDUIT INVESTOR OR THE SPV SHALL BE
REQUIRED TO EXERCISE THE RIGHTS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE.  EACH ALTERNATE INVESTOR HEREBY AGREES, UNCONDITIONALLY AND
IRREVOCABLY AND UNDER ALL CIRCUMSTANCES, WITHOUT SETOFF, COUNTERCLAIM OR DEFENSE
OF ANY KIND, TO PAY THE FULL AMOUNT OF ITS ASSIGNMENT AMOUNT ON THE RELATED
ASSIGNMENT DATE TO THE RELATED CONDUIT INVESTOR IN IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED BY THE RELATED CLASS AGENT.  UPON PAYMENT OF ITS
ASSIGNMENT AMOUNT, SUCH ALTERNATE INVESTOR SHALL ACQUIRE AN INTEREST IN THE
CLASS NET INVESTMENT AND THE ASSET INTEREST EQUAL TO ITS PRO RATA SHARE (BASED
ON THE OUTSTANDING PORTIONS OF SUCH CLASS NET INVESTMENT FUNDED BY IT) OF THE
ALTERNATE INVESTOR PERCENTAGE THEREOF.  UPON ANY ASSIGNMENT IN WHOLE BY ANY
CONDUIT INVESTOR TO THE RELATED ALTERNATE INVESTORS ON OR AFTER THE CONDUIT
INVESTMENT TERMINATION DATE AS CONTEMPLATED HEREUNDER, SUCH CONDUIT INVESTOR
SHALL CEASE TO MAKE ANY ADDITIONAL INVESTMENTS OR REINVESTMENTS HEREUNDER.  AT
ALL TIMES PRIOR TO THE CONDUIT INVESTMENT TERMINATION DATE, NOTHING HEREIN SHALL
PREVENT ANY CONDUIT INVESTOR FROM MAKING A SUBSEQUENT INVESTMENT OR REINVESTMENT
HEREUNDER, IN ITS SOLE DISCRETION, FOLLOWING ANY ASSIGNMENT PURSUANT TO THIS
SECTION 3.1 OR FROM MAKING MORE THAN ONE ASSIGNMENT PURSUANT TO THIS SECTION
3.1.


 


(B)           SPV’S OBLIGATION TO PAY CERTAIN AMOUNTS; ADDITIONAL ASSIGNMENT
AMOUNT.  THE SPV SHALL PAY TO THE RELATED CLASS AGENT, FOR THE ACCOUNT OF THE
RELATED CONDUIT INVESTOR, IN CONNECTION WITH ANY ASSIGNMENT BY SUCH CONDUIT
INVESTOR TO THE RELATED ALTERNATE INVESTORS PURSUANT TO THIS SECTION 3.1, AN
AGGREGATE AMOUNT EQUAL TO ALL RELATED YIELD TO ACCRUE THROUGH THE END OF EACH
OUTSTANDING RATE PERIOD TO THE EXTENT ATTRIBUTABLE TO THE PORTION OF THE CLASS
NET INVESTMENT SO ASSIGNED TO THE RELATED ALTERNATE INVESTORS (AS DETERMINED
IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT), PLUS ALL OTHER AGGREGATE
UNPAIDS OWED TO SUCH CLASS (OTHER THAN THE CLASS NET INVESTMENT AND OTHER THAN
ANY RELATED YIELD NOT DESCRIBED ABOVE).  IF THE SPV FAILS TO MAKE PAYMENT OF
SUCH AMOUNTS AT OR PRIOR TO THE TIME OF ASSIGNMENT BY A CONDUIT INVESTOR TO THE
RELATED ALTERNATE INVESTORS, SUCH AMOUNT SHALL BE PAID BY THE RELATED ALTERNATE
INVESTORS (IN ACCORDANCE WITH THEIR RESPECTIVE CLASS PRO RATA SHARES) TO SUCH
CONDUIT INVESTOR AS ADDITIONAL CONSIDERATION FOR THE INTERESTS ASSIGNED TO SUCH
ALTERNATE INVESTORS AND THE AMOUNT OF THE CLASS NET INVESTMENT HEREUNDER HELD BY
RELATED ALTERNATE INVESTORS SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE
ADDITIONAL AMOUNT SO PAID BY THE ALTERNATE INVESTORS.


 


(C)           ADMINISTRATION OF AGREEMENT AFTER ASSIGNMENT FROM CONDUIT INVESTOR
TO ALTERNATE INVESTORS FOLLOWING THE CONDUIT INVESTMENT TERMINATION DATE.  AFTER
ANY ASSIGNMENT IN WHOLE BY A CONDUIT INVESTOR TO THE RELATED ALTERNATE INVESTORS
PURSUANT TO THIS SECTION 3.1 AT ANY TIME ON OR AFTER THE CONDUIT INVESTMENT
TERMINATION DATE (AND THE PAYMENT OF ALL AMOUNTS OWING TO SUCH CONDUIT INVESTOR
IN CONNECTION THEREWITH), ALL RIGHTS OF THE RELATED CLASS AGENTS OR ANY RELATED
COLLATERAL AGENT SET FORTH HEREIN SHALL BE GIVEN TO THE RELATED CLASS AGENT ON
BEHALF OF THE ALTERNATE INVESTORS INSTEAD OF EITHER SUCH PARTY.


 


(D)           PAYMENTS TO CLASS AGENT’S ACCOUNT.  AFTER ANY ASSIGNMENT IN WHOLE
BY A CONDUIT INVESTOR TO THE RELATED ALTERNATE INVESTORS PURSUANT TO THIS
SECTION 3.1 AT ANY TIME ON OR AFTER THE CONDUIT INVESTMENT TERMINATION DATE, ALL
PAYMENTS TO BE MADE HEREUNDER BY THE SPV OR THE SERVICER TO SUCH CONDUIT
INVESTOR SHALL BE MADE TO THE RELATED CLASS AGENT’S ACCOUNT AS SUCH ACCOUNT
SHALL HAVE BEEN NOTIFIED TO THE SPV AND THE SERVICER.

 

25

--------------------------------------------------------------------------------


 


(E)           RECOVERY OF NET INVESTMENT.  IN THE EVENT THAT THE AGGREGATE OF
THE ASSIGNMENT AMOUNTS PAID BY ALTERNATE INVESTORS PURSUANT TO THIS SECTION 3.1
ON ANY ASSIGNMENT DATE OCCURRING ON OR AFTER THE CONDUIT INVESTMENT TERMINATION
DATE IS LESS THAN THE CLASS NET INVESTMENT OF THE RELATED CONDUIT INVESTOR ON
SUCH ASSIGNMENT DATE, THEN TO THE EXTENT COLLECTIONS THEREAFTER RECEIVED BY THE
RELATED CLASS AGENT HEREUNDER IN RESPECT OF SUCH CLASS NET INVESTMENT EXCEED THE
AGGREGATE OF THE UNRECOVERED ASSIGNMENT AMOUNTS AND CLASS NET INVESTMENT FUNDED
BY THE RELATED ALTERNATE INVESTORS, SUCH EXCESS SHALL BE REMITTED BY SUCH CLASS
AGENT TO THE RELATED COLLATERAL AGENT, IF APPLICABLE.


 


SECTION 3.2            DOWNGRADE OF ALTERNATE INVESTOR.


 


(A)           DOWNGRADES GENERALLY.  IF AT ANY TIME ON OR PRIOR TO THE
COMMITMENT TERMINATION DATE, THE SHORT TERM DEBT RATING OF ANY ALTERNATE
INVESTOR SHALL BE “A-2” OR “P-2” FROM S&P OR MOODY’S, RESPECTIVELY, WITH
NEGATIVE CREDIT IMPLICATIONS, SUCH ALTERNATE INVESTOR, UPON REQUEST OF THE
RELATED CLASS AGENT, SHALL, WITHIN THIRTY (30) DAYS OF SUCH REQUEST, ASSIGN ITS
RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL INSTITUTION (WHICH
INSTITUTION’S SHORT TERM DEBT SHALL BE RATED AT LEAST “A-2” OR “P-2” FROM S&P OR
MOODY’S, RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED WITH NEGATIVE CREDIT
IMPLICATIONS AND WHICH IS ACCEPTABLE TO THE RELATED CONDUIT INVESTOR AND THE
RELATED CLASS AGENT).  IF THE SHORT TERM DEBT RATING OF AN ALTERNATE INVESTOR
SHALL BE “A-3” OR “P-3”, OR LOWER, FROM S&P OR MOODY’S, RESPECTIVELY (OR SUCH
RATING SHALL HAVE BEEN WITHDRAWN BY S&P OR MOODY’S), SUCH ALTERNATE INVESTOR,
UPON REQUEST OF THE RELATED CLASS AGENT, SHALL, WITHIN FIVE (5) BUSINESS DAYS OF
SUCH REQUEST, ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL
INSTITUTION (WHICH INSTITUTION’S SHORT TERM DEBT SHALL BE RATED AT LEAST “A-2”
OR “P-2”, FROM S&P OR MOODY’S, RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED
WITH NEGATIVE CREDIT IMPLICATIONS AND WHICH IS ACCEPTABLE TO THE RELATED CONDUIT
INVESTOR AND THE RELATED CLASS AGENT).  IN EITHER SUCH CASE, IF ANY SUCH
ALTERNATE INVESTOR SHALL NOT HAVE ASSIGNED ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT WITHIN THE APPLICABLE TIME PERIOD DESCRIBED ABOVE (IN EITHER SUCH
CASE, THE “REQUIRED DOWNGRADE ASSIGNMENT PERIOD”), THE RELATED CLASS AGENT ON
BEHALF OF THE RELATED CONDUIT INVESTOR SHALL HAVE THE RIGHT TO REQUIRE SUCH
ALTERNATE INVESTOR TO PAY UPON ONE (1) BUSINESS DAY’S NOTICE AT ANY TIME AFTER
THE REQUIRED DOWNGRADE ASSIGNMENT PERIOD (AND EACH SUCH ALTERNATE INVESTOR
HEREBY AGREES IN SUCH EVENT TO PAY WITHIN SUCH TIME) TO SUCH CLASS AGENT AN
AMOUNT EQUAL TO SUCH ALTERNATE INVESTOR’S UNUSED COMMITMENT (A “DOWNGRADE DRAW”)
FOR DEPOSIT BY SUCH CLASS AGENT INTO AN ACCOUNT, IN THE NAME OF THE CLASS AGENT
(A “DOWNGRADE COLLATERAL ACCOUNT”), WHICH SHALL BE IN SATISFACTION OF SUCH
ALTERNATE INVESTOR’S OBLIGATIONS TO MAKE INVESTMENTS AND TO PAY ITS ASSIGNMENT
AMOUNT UPON AN ASSIGNMENT FROM SUCH CONDUIT INVESTOR IN ACCORDANCE WITH SECTION
3.1; PROVIDED, HOWEVER, THAT IF, DURING THE REQUIRED DOWNGRADE ASSIGNMENT
PERIOD, SUCH ALTERNATE INVESTOR DELIVERS A WRITTEN NOTICE TO SUCH CLASS AGENT OF
ITS INTENT TO DELIVER A DIRECT PAY IRREVOCABLE LETTER OF CREDIT PURSUANT TO THIS
PROVISO IN LIEU OF THE PAYMENT REQUIRED TO FUND THE DOWNGRADE DRAW, THEN SUCH
ALTERNATE INVESTOR WILL NOT BE REQUIRED TO FUND SUCH DOWNGRADE DRAW.  IF ANY
ALTERNATE INVESTOR GIVES THE RELATED CLASS AGENT SUCH NOTICE, THEN SUCH
ALTERNATE INVESTOR SHALL, WITHIN ONE (1) BUSINESS DAY AFTER THE REQUIRED
DOWNGRADE ASSIGNMENT PERIOD, DELIVER TO SUCH CLASS AGENT A DIRECT PAY
IRREVOCABLE LETTER OF CREDIT IN FAVOR OF SUCH CLASS AGENT IN AN AMOUNT EQUAL TO
THE UNUSED PORTION OF SUCH ALTERNATE INVESTOR’S COMMITMENT, WHICH LETTER OF
CREDIT SHALL BE ISSUED THROUGH AN UNITED STATES OFFICE OF A BANK OR OTHER
FINANCIAL INSTITUTION (I) WHOSE SHORT-TERM DEBT RATINGS BY S&P AND MOODY’S ARE
AT LEAST EQUAL TO THE RATINGS ASSIGNED BY SUCH STATISTICAL RATING ORGANIZATION
TO THE COMMERCIAL PAPER AND (II) THAT IS ACCEPTABLE TO SUCH CONDUIT INVESTOR AND
SUCH CLASS

 

26

--------------------------------------------------------------------------------


 


AGENT.  SUCH LETTER OF CREDIT SHALL PROVIDE THAT THE RELATED CLASS AGENT MAY
DRAW THEREON FOR PAYMENT OF ANY INVESTMENT OR ASSIGNMENT AMOUNT PAYABLE BY SUCH
ALTERNATE INVESTOR WHICH IS NOT PAID HEREUNDER WHEN REQUIRED, SHALL EXPIRE NO
EARLIER THAN THE COMMITMENT TERMINATION DATE AND SHALL OTHERWISE BE IN FORM AND
SUBSTANCE ACCEPTABLE TO SUCH CLASS AGENT.


 


(B)           APPLICATION OF FUNDS IN DOWNGRADE COLLATERAL ACCOUNT.  IF ANY
ALTERNATE INVESTOR SHALL BE REQUIRED PURSUANT TO SECTION 3.2(A) TO FUND A
DOWNGRADE DRAW, THEN THE RELATED CLASS AGENT SHALL APPLY THE MONIES IN THE
DOWNGRADE COLLATERAL ACCOUNT APPLICABLE TO SUCH ALTERNATE INVESTOR’S CLASS PRO
RATA SHARE OF INVESTMENTS REQUIRED TO BE MADE BY THE ALTERNATE INVESTORS, TO ANY
ASSIGNMENT AMOUNT PAYABLE BY SUCH ALTERNATE INVESTOR PURSUANT TO SECTION 3.1 AND
TO ANY PURCHASE PRICE PAYABLE BY SUCH ALTERNATE INVESTOR PURSUANT TO SECTION
3.3(B) AT THE TIMES, IN THE MANNER AND SUBJECT TO THE CONDITIONS PRECEDENT SET
FORTH IN THIS AGREEMENT.  THE DEPOSIT OF MONIES IN SUCH DOWNGRADE COLLATERAL
ACCOUNT BY SUCH ALTERNATE INVESTOR SHALL NOT CONSTITUTE AN INVESTMENT OR THE
PAYMENT OF ANY ASSIGNMENT AMOUNT (AND SUCH ALTERNATE INVESTOR SHALL NOT BE
ENTITLED TO INTEREST ON SUCH MONIES EXCEPT AS PROVIDED BELOW IN THIS SECTION
3.2(B), UNLESS AND UNTIL (AND THEN ONLY TO THE EXTENT THAT) SUCH MONIES ARE USED
TO FUND INVESTMENTS OR TO PAY ANY ASSIGNMENT AMOUNT OR PURCHASE PRICE PURSUANT
TO SECTION 3.3(B) PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 3.2(B).  THE
AMOUNT ON DEPOSIT IN SUCH DOWNGRADE COLLATERAL ACCOUNT SHALL BE INVESTED BY THE
RELATED CLASS AGENT IN ELIGIBLE INVESTMENTS AND SUCH ELIGIBLE INVESTMENTS SHALL
BE SELECTED BY SUCH CLASS AGENT IN ITS SOLE DISCRETION.  SUCH CLASS AGENT SHALL
REMIT TO SUCH ALTERNATE INVESTOR, ON THE LAST BUSINESS DAY OF EACH MONTH, THE
INCOME ACTUALLY RECEIVED THEREON.  UNLESS REQUIRED TO BE RELEASED AS PROVIDED
BELOW IN THIS SUBSECTION, COLLECTIONS RECEIVED BY SUCH CLASS AGENT IN RESPECT OF
SUCH ALTERNATE INVESTOR’S PORTION OF THE RELATED CLASS NET INVESTMENT SHALL BE
DEPOSITED IN THE DOWNGRADE COLLATERAL ACCOUNT FOR SUCH ALTERNATE INVESTOR. 
AMOUNTS ON DEPOSIT IN SUCH DOWNGRADE COLLATERAL ACCOUNT SHALL BE RELEASED TO
SUCH ALTERNATE INVESTOR (OR THE STATED AMOUNT OF THE LETTER OF CREDIT DELIVERED
BY SUCH ALTERNATE INVESTOR PURSUANT TO SUBSECTION (A) ABOVE MAY BE REDUCED)
WITHIN ONE (1) BUSINESS DAY AFTER EACH SETTLEMENT DATE FOLLOWING THE TERMINATION
DATE TO THE EXTENT THAT, AFTER GIVING EFFECT TO THE DISTRIBUTIONS MADE AND
RECEIVED BY THE RELATED INVESTORS ON SUCH SETTLEMENT DATE, THE AMOUNT ON DEPOSIT
IN SUCH DOWNGRADE COLLATERAL ACCOUNT WOULD EXCEED SUCH ALTERNATE INVESTOR’S PRO
RATA SHARE (DETERMINED AS OF THE DAY PRIOR TO THE TERMINATION DATE) OF THE SUM
OF THE RELATED CLASS NET INVESTMENT THEN FUNDED BY THE RELATED CONDUIT INVESTOR,
PLUS THE INTEREST COMPONENT.  ALL AMOUNTS REMAINING IN SUCH DOWNGRADE COLLATERAL
ACCOUNT SHALL BE RELEASED TO SUCH ALTERNATE INVESTOR NO LATER THAN THE BUSINESS
DAY IMMEDIATELY FOLLOWING THE EARLIEST OF (I) THE EFFECTIVE DATE OF ANY
REPLACEMENT OF SUCH ALTERNATE INVESTOR OR REMOVAL OF SUCH ALTERNATE INVESTOR AS
A PARTY TO THIS AGREEMENT, (II) THE DATE ON WHICH SUCH ALTERNATE INVESTOR SHALL
FURNISH THE RELATED CLASS AGENT WITH CONFIRMATION THAT SUCH ALTERNATE INVESTOR
SHALL HAVE SHORT-TERM DEBT RATINGS OF AT LEAST “A-2” OR “P-2” FROM S&P AND
MOODY’S, RESPECTIVELY, WITHOUT NEGATIVE CREDIT IMPLICATIONS, AND (III) THE
COMMITMENT TERMINATION DATE (OR IF EARLIER, THE COMMITMENT TERMINATION DATE IN
EFFECT PRIOR TO ANY RENEWAL PURSUANT TO SECTION 3.3 TO WHICH SUCH ALTERNATE
INVESTOR DOES NOT CONSENT, BUT ONLY AFTER GIVING EFFECT TO ANY REQUIRED PURCHASE
PURSUANT TO SECTION 3.3(B)).  NOTHING IN THIS SECTION 3.2 SHALL AFFECT OR
DIMINISH IN ANY WAY ANY SUCH DOWNGRADED ALTERNATE INVESTOR’S COMMITMENT TO THE
SPV OR THE RELATED CONDUIT INVESTOR OR SUCH DOWNGRADED ALTERNATE INVESTOR’S
OTHER OBLIGATIONS AND LIABILITIES HEREUNDER AND UNDER THE OTHER TRANSACTION
DOCUMENTS.

 

27

--------------------------------------------------------------------------------


 


(C)           PROGRAM SUPPORT AGREEMENT DOWNGRADE PROVISIONS.  NOTWITHSTANDING
THE OTHER PROVISIONS OF THIS SECTION 3.2, AN ALTERNATE INVESTOR SHALL NOT BE
REQUIRED TO MAKE A DOWNGRADE DRAW (OR PROVIDE FOR THE ISSUANCE OF A LETTER OF
CREDIT IN LIEU THEREOF) PURSUANT TO SECTION 3.2(A) AT A TIME WHEN SUCH ALTERNATE
INVESTOR HAS A DOWNGRADE COLLATERAL ACCOUNT (OR LETTER OF CREDIT IN LIEU
THEREOF) ESTABLISHED PURSUANT TO THE PROGRAM SUPPORT AGREEMENT RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO WHICH IT IS A PARTY IN AN AMOUNT
AT LEAST EQUAL TO ITS UNUSED COMMITMENT, AND THE RELATED CLASS AGENT MAY APPLY
MONIES IN SUCH DOWNGRADE COLLATERAL ACCOUNT IN THE MANNER DESCRIBED IN SECTION
3.3(B) AS IF SUCH DOWNGRADE COLLATERAL ACCOUNT WERE A DOWNGRADE COLLATERAL
ACCOUNT.


 


SECTION 3.3            NON-RENEWING ALTERNATE INVESTORS.


 


(A)           IF AT ANY TIME THE SPV REQUESTS THAT THE ALTERNATE INVESTORS RENEW
THEIR COMMITMENTS HEREUNDER AND SOME BUT LESS THAN ALL THE ALTERNATE INVESTORS
OF A CLASS CONSENT TO SUCH RENEWAL WITHIN THIRTY (30) DAYS OF THE SPV’S REQUEST,
THE SPV MAY ARRANGE FOR AN ASSIGNMENT TO ONE OR MORE FINANCIAL INSTITUTIONS OF
ALL THE RIGHTS AND OBLIGATIONS HEREUNDER OF EACH SUCH NON-CONSENTING ALTERNATE
INVESTOR IN ACCORDANCE WITH SECTION 11.8.  ANY SUCH ASSIGNMENT SHALL BECOME
EFFECTIVE ON THE THEN-CURRENT COMMITMENT TERMINATION DATE.  EACH ALTERNATE
INVESTOR WHICH DOES NOT SO CONSENT TO ANY RENEWAL SHALL COOPERATE FULLY WITH THE
SPV IN EFFECTUATING ANY SUCH ASSIGNMENT.


 


(B)           IF AT ANY TIME THE SPV REQUESTS THAT THE ALTERNATE INVESTORS
EXTEND THE COMMITMENT TERMINATION DATE HEREUNDER AND SOME BUT LESS THAN ALL THE
ALTERNATE INVESTORS OF A CLASS CONSENT TO SUCH EXTENSION WITHIN THIRTY (30) DAYS
AFTER THE SPV’S REQUEST, AND IF NONE OR LESS THAN ALL THE COMMITMENTS OF THE
NON-RENEWING ALTERNATE INVESTORS OF A CLASS ARE ASSIGNED AS PROVIDED IN SECTION
3.3(A), THEN (WITHOUT LIMITING THE OBLIGATIONS OF ALL THE ALTERNATE INVESTORS TO
MAKE INVESTMENTS AND PAY ANY ASSIGNMENT AMOUNT PRIOR TO THE COMMITMENT
TERMINATION DATE IN ACCORDANCE WITH THE TERMS HEREOF) THE RELATED CONDUIT
INVESTOR MAY SELL AN INTEREST IN THE RELATED CLASS NET INVESTMENT AND THE ASSET
INTEREST HEREUNDER FOR AN AGGREGATE PURCHASE PRICE EQUAL TO THE LESSER OF (I)
THE MAXIMUM AGGREGATE ASSIGNMENT AMOUNTS WHICH WOULD BE PAYABLE IF SUCH CONDUIT
INVESTOR ASSIGNED ITS ENTIRE INTEREST IN THE ASSET INTEREST AT THAT TIME UNDER
SECTION 3.1, AND (II) THE AGGREGATE AVAILABLE COMMITMENTS OF THE NON-RENEWING
ALTERNATE INVESTORS OF SUCH CLASS, WHICH PURCHASE PRICE SHALL BE PAID SOLELY BY
THE NON-RENEWING ALTERNATE INVESTORS OF SUCH CLASS, PRO RATA ACCORDING TO THEIR
RESPECTIVE COMMITMENTS.  FOLLOWING THE PAYMENT OF SUCH PURCHASE PRICE, (I) THE
EXTENDED COMMITMENT TERMINATION DATE SHALL BE EFFECTIVE WITH RESPECT TO THE
RENEWING ALTERNATE INVESTORS OF SUCH CLASS, (II) THE RELATED CLASS FACILITY
LIMIT SHALL AUTOMATICALLY BE REDUCED BY THE AGGREGATE OF THE COMMITMENTS OF ALL
NON-RENEWING ALTERNATE INVESTORS, AND (III) THIS AGREEMENT AND THE COMMITMENTS
OF THE RENEWING ALTERNATE INVESTORS OF SUCH CLASS SHALL REMAIN IN EFFECT IN
ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE EXPIRATION OF THE COMMITMENTS OF
THE NON-RENEWING ALTERNATE INVESTORS OF SUCH CLASS.  PRIOR TO THE TERMINATION
DATE, ALL AMOUNTS WHICH, UNDER SECTION 2.12 ARE TO BE APPLIED IN REDUCTION OF
THE RELATED CLASS NET INVESTMENT, UP TO THE AGGREGATE CLASS NET INVESTMENT SOLD
TO THE NON-RENEWING ALTERNATE INVESTORS OF SUCH CLASS AS DESCRIBED ABOVE IN THIS
SUBSECTION, SHALL BE DISTRIBUTED TO THE NON-RENEWING ALTERNATE INVESTORS OF SUCH
CLASS RATABLY ACCORDING TO THE AGGREGATE INVESTMENTS HELD BY THEM, IN REDUCTION
OF SUCH INVESTMENTS.  ON AND AFTER THE TERMINATION DATE, EACH NON-RENEWING
ALTERNATE INVESTOR OF A CLASS SHALL BE ENTITLED TO RECEIVE DISTRIBUTIONS AS
OTHERWISE PROVIDED IN SECTION 2.12, SUCH THAT ALL DISTRIBUTIONS OF

 

28

--------------------------------------------------------------------------------


 


COLLECTIONS PURSUANT TO SECTION 2.12 THEREAFTER SHALL BE ALLOCATED AMONG THE
NON-RENEWING ALTERNATE INVESTORS OF A CLASS AND THE OTHER ALTERNATE INVESTORS IN
SUCH CLASS IN ACCORDANCE WITH EACH SUCH ALTERNATE INVESTOR’S PRO RATA SHARE OF
THE RELATED CLASS NET INVESTMENT.  WHEN (AFTER THE EXPIRATION OF THE COMMITMENTS
OF THE NON-RENEWING ALTERNATE INVESTORS OF A CLASS) THE AGGREGATE OF THE
INVESTMENTS DESCRIBED ABOVE IN THIS SUBSECTION SHALL HAVE BEEN REDUCED TO ZERO
AND ALL ACCRUED YIELD ALLOCABLE THERETO AND ALL OTHER AGGREGATE UNPAIDS OWING TO
SUCH ALTERNATE INVESTORS SHALL HAVE BEEN PAID TO SUCH ALTERNATE INVESTORS IN
FULL, THEN SUCH INVESTORS SHALL CEASE TO BE PARTIES TO THIS AGREEMENT FOR ANY
PURPOSE.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1            REPRESENTATIONS AND WARRANTIES OF THE SPV AND THE
SERVICER.


 

Each of the SPV and the Servicer represents and warrants to the Agent, the Class
Agents and the Investors, as to itself, that, on the Closing Date and on each
Investment Date and Reinvestment Date:

 


(A)           CORPORATE EXISTENCE; AUTHORIZATION; CONTRAVENTION; BINDING
EFFECT.  (I) IT IS DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION (AND IS NOT ORGANIZED
UNDER THE LAWS OF ANY OTHER JURISDICTION) WITH THE CORPORATE POWER AND AUTHORITY
TO CARRY ON ITS ACTIVITIES AS NOW CONDUCTED AND AS CONTEMPLATED UNDER THIS
AGREEMENT, AND TO EXECUTE, DELIVER, PERFORM AND SECURE ITS OBLIGATIONS UNDER
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS; (II) THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THIS AGREEMENT (A) HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION, AND (B) DO NOT AND WILL NOT CONFLICT WITH, OR RESULT IN A
VIOLATION OF, ANY APPLICABLE PROVISION OF EXISTING LAW, RULE OR REGULATION
APPLICABLE TO IT, ANY JUDGMENT, ORDER OR DECREE APPLICABLE TO OR BINDING ON IT,
ITS CHARTER OR BYLAWS OR ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED OF
TRUST OR OTHER INSTRUMENTS TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS PROPERTY
IS BOUND; (III) THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY IT, AND IS A LEGAL, VALID AND BINDING OBLIGATION OF IT ENFORCEABLE AGAINST IT
IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT, IF ANY, THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) THE EFFECT OF ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, DEBT ADJUSTMENT OR OTHER
SIMILAR LAW OR ENACTMENT NOW OR HEREAFTER ENACTED AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);
(IV) ALL AUTHORIZATIONS, PERMITS, CONSENTS, APPROVALS, LICENSES OR EXEMPTIONS
FROM, REGISTRATIONS OR FILINGS WITH, OR REPORTS TO, ANY OFFICIAL BODY OR OTHER
PARTY OR ENTITY NECESSARY FOR IT TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT,
AND NO OTHER SUCH AUTHORIZATIONS, PERMITS, CONSENTS, APPROVALS, LICENSES,
EXEMPTIONS, REGISTRATIONS, FILINGS OR REPORTS ARE NECESSARY FOR THE DUE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT; (V) NO AGREEMENT
EXISTS BETWEEN IT AND ANY OBLIGOR THAT COULD INTERFERE WITH SUCH OBLIGOR’S
PAYMENT OF AND PERFORMANCE UNDER THE RECEIVABLES IN ACCORDANCE WITH THE RELEVANT
INVOICES.


 


(B)           PERFECTION.  IN THE CASE OF THE SPV, IT IS THE OWNER OF ALL OF THE
RECEIVABLES AND OTHER AFFECTED ASSETS, FREE AND CLEAR OF ALL ADVERSE CLAIMS
(OTHER THAN ANY ADVERSE CLAIM

 

29

--------------------------------------------------------------------------------


 


ARISING HEREUNDER) AND UPON THE MAKING OF THE INITIAL INVESTMENT ON THE CLOSING
DATE AND AT ALL TIMES THEREAFTER UNTIL THE FINAL PAYOUT DATE, ALL FINANCING
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE RECORDED OR FILED IN ORDER TO
PERFECT AND PROTECT THE INTEREST OF THE AGENT ON BEHALF OF THE INVESTORS IN THE
ASSET INTEREST AGAINST ALL CREDITORS OF AND PURCHASERS FROM THE SPV AND THE
ORIGINATORS WILL HAVE BEEN DULY FILED IN EACH FILING OFFICE NECESSARY FOR SUCH
PURPOSE AND ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH
FILINGS SHALL HAVE BEEN PAID IN FULL.


 


(C)           ACCURACY OF INFORMATION.  ALL INFORMATION HERETOFORE FURNISHED BY
IT (INCLUDING THE SERVICER REPORTS AND ITS FINANCIAL STATEMENTS) TO ANY
INVESTOR, ANY CLASS AGENT OR THE AGENT FOR PURPOSES OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY IS, AND ALL SUCH
INFORMATION HEREAFTER FURNISHED BY IT TO ANY INVESTOR, ANY CLASS AGENT OR THE
AGENT WILL BE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON THE DATE SUCH
INFORMATION IS STATED OR CERTIFIED, AND NO SUCH ITEM CONTAINS OR WILL CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR WILL OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)           TAX STATUS.  IT HAS (I) TIMELY FILED ALL TAX RETURNS (FEDERAL,
STATE AND LOCAL) REQUIRED TO BE FILED, (II) PAID OR MADE ADEQUATE PROVISION FOR
THE PAYMENT OF ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES AND (III)
IN THE CASE OF THE SPV, ACCOUNTED FOR THE SALE OF THE ASSET INTEREST HEREUNDER,
IN ITS BOOKS AND FINANCIAL STATEMENTS AS A SECURED LOAN, CONSISTENT WITH GAAP.


 


(E)           ACTION, SUITS.  IT IS NOT IN VIOLATION OF ANY ORDER OF OFFICIAL
BODY OR ARBITRATOR.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(E), (I) IN THE CASE OF
THE SPV, THERE ARE NO ACTIONS, SUITS, LITIGATION OR PROCEEDINGS PENDING, OR TO
ITS KNOWLEDGE, THREATENED, AGAINST OR AFFECTING IT OR ANY OF ITS AFFILIATES OR
THEIR RESPECTIVE PROPERTIES, IN OR BEFORE ANY OFFICIAL BODY OR ARBITRATOR, AND
(II) IN THE CASE OF THE SERVICER, THERE ARE NO ACTIONS, SUITS, LITIGATION OR
PROCEEDINGS PENDING, OR TO ITS KNOWLEDGE, THREATENED, AGAINST OR AFFECTING IT OR
ANY OF ITS AFFILIATE OR THEIR RESPECTIVE PROPERTIES, IN OR BEFORE ANY OFFICIAL
BODY OR ARBITRATOR THAT ARE LIKELY TO CAUSE, OR COULD RESULT IN, A MATERIAL
ADVERSE EFFECT ON THE SERVICER.


 


(F)            USE OF PROCEEDS.  IN THE CASE OF THE SPV, NO PROCEEDS OF ANY
INVESTMENT OR REINVESTMENT WILL BE USED BY IT (I) TO ACQUIRE ANY SECURITY IN ANY
TRANSACTION WHICH IS SUBJECT TO SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT
OF 1934, (II) TO ACQUIRE ANY EQUITY SECURITY OF A CLASS WHICH IS REGISTERED
PURSUANT TO SECTION 12 OF SUCH ACT OR (III) FOR ANY OTHER PURPOSE THAT VIOLATES
APPLICABLE LAW, INCLUDING REGULATIONS G OR U OF THE FEDERAL RESERVE BOARD.


 


(G)           NAME, JURISDICTION OF FORMATION, TYPE OF ENTITY, PRINCIPAL PLACE
OF BUSINESS; CHIEF EXECUTIVE OFFICE; LOCATION OF RECORDS.  ITS NAME (AS
INDICATED ON THE PUBLIC RECORD OF ITS JURISDICTION OF FORMATION), JURISDICTION
OF FORMATION, TYPE OF ENTITY, PRINCIPAL PLACE OF BUSINESS (CURRENTLY AND FOR THE
FIVE (5) YEAR PERIOD ENDING ON THE CLOSING DATE), CHIEF EXECUTIVE OFFICE
(CURRENTLY AND FOR THE FIVE (5) YEAR PERIOD ENDING ON THE CLOSING DATE) AND THE
OFFICES WHERE IT KEEPS ALL ITS RECORDS, ARE SET FORTH ON SCHEDULE 4.1(G) OR, IN
THE CASE OF PRINCIPAL PLACE OF BUSINESS, CHIEF EXECUTIVE OFFICE AND THE OFFICES
WHERE IT KEEPS ALL ITS RECORDS, SUCH OTHER LOCATIONS REGARDING WHICH THE CLASS
AGENTS AND CONDUIT INVESTORS HAVE BEEN NOTIFIED IN ACCORDANCE WITH SECTION 7.7
IN JURISDICTIONS WHERE ALL ACTION REQUIRED BY SECTION 7.7 HAS BEEN TAKEN AND
COMPLETED.

 

30

--------------------------------------------------------------------------------


 


(H)           SUBSIDIARIES; TRADENAMES, ETC.  AS OF THE CLOSING DATE:  (I) IT
HAS ONLY THE SUBSIDIARIES AND DIVISIONS LISTED ON SCHEDULE 4.1(H); AND (II) IT
HAS, WITHIN THE LAST FIVE (5) YEARS, OPERATED ONLY UNDER THE TRADENAMES
IDENTIFIED IN SCHEDULE 4.1(H), AND, WITHIN THE LAST FIVE (5) YEARS, HAS NOT
CHANGED ITS NAME, MERGED WITH OR INTO OR CONSOLIDATED WITH ANY OTHER PERSON OR
BEEN THE SUBJECT OF ANY PROCEEDING UNDER THE BANKRUPTCY CODE, EXCEPT AS
DISCLOSED IN SCHEDULE 4.1(H).  SCHEDULE 4.1(H) ALSO LISTS THE CORRECT FEDERAL
EMPLOYER IDENTIFICATION NUMBER.


 


(I)            GOOD TITLE.  IN THE CASE OF THE SPV, UPON EACH INVESTMENT AND
REINVESTMENT, THE AGENT SHALL ACQUIRE A VALID AND ENFORCEABLE PERFECTED FIRST
PRIORITY OWNERSHIP INTEREST OR A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
EACH RECEIVABLE AND ALL OTHER AFFECTED ASSETS THAT EXIST ON THE DATE OF SUCH
INVESTMENT OR REINVESTMENT, WITH RESPECT THERETO, FREE AND CLEAR OF ANY ADVERSE
CLAIM.


 


(J)            NATURE OF RECEIVABLES.  EACH RECEIVABLE (I) REPRESENTED BY IT TO
BE AN ELIGIBLE RECEIVABLE IN ANY SERVICER REPORT OR (II) INCLUDED IN THE
CALCULATION OF THE NET POOL BALANCE IN FACT SATISFIES AT SUCH TIME THE
DEFINITION OF “ELIGIBLE RECEIVABLE” SET FORTH HEREIN.  IT HAS NO KNOWLEDGE OF
ANY FACT (INCLUDING ANY DEFAULTS BY THE OBLIGOR THEREUNDER ON ANY OTHER
RECEIVABLE) THAT WOULD CAUSE IT, OR SHOULD HAVE CAUSED IT, TO EXPECT ANY
PAYMENTS ON SUCH RECEIVABLE NOT TO BE PAID IN FULL WHEN DUE OR THAT IS
REASONABLY LIKELY TO CAUSE OR RESULT IN ANY OTHER MATERIAL ADVERSE EFFECT WITH
RESPECT TO SUCH RECEIVABLE.


 


(K)           COVERAGE REQUIREMENT.  IN THE CASE OF THE SPV, THE SUM OF THE
AGGREGATE NET INVESTMENT, PLUS THE REQUIRED RESERVES DOES NOT EXCEED THE NET
POOL BALANCE.


 


(L)            CREDIT AND COLLECTION POLICY.  SINCE DECEMBER 31, 2004, THERE
HAVE BEEN NO MATERIAL CHANGES IN THE CREDIT AND COLLECTION POLICY OTHER THAN IN
ACCORDANCE WITH THIS AGREEMENT.  SINCE SUCH DATE, NO MATERIAL ADVERSE CHANGE HAS
OCCURRED IN THE OVERALL RATE OF COLLECTION OF THE RECEIVABLES.  IT HAS AT ALL
TIMES COMPLIED WITH THE CREDIT AND COLLECTION POLICY WITH REGARD TO EACH
RECEIVABLE.


 


(M)          MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31, 2004, THERE HAS BEEN
NO CHANGE OR EFFECT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(N)           NO TERMINATION EVENT.  IN THE CASE OF THE SPV, NO EVENT HAS
OCCURRED AND IS CONTINUING AND NO CONDITION EXISTS, OR WOULD RESULT FROM ANY
INVESTMENT OR REINVESTMENT OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM,
WHICH CONSTITUTES OR MAY BE REASONABLE BE EXPECTED TO CONSTITUTE A TERMINATION
EVENT OR A POTENTIAL TERMINATION EVENT.


 


(O)           NOT AN INVESTMENT COMPANY OR HOLDING COMPANY.  IT IS NOT, AND IS
NOT CONTROLLED BY, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, OR IS EXEMPT FROM ALL PROVISIONS OF SUCH ACT.  IT IS NOT A
“HOLDING COMPANY,” OR A SUBSIDIARY OR AFFILIATE OF A “HOLDING COMPANY,” WITHIN
THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


 


(P)           ERISA.  NO STEPS HAVE BEEN TAKEN BY ANY PERSON TO TERMINATE ANY
PENSION PLAN THE ASSETS OF WHICH ARE NOT SUFFICIENT TO SATISFY ALL OF ITS
BENEFIT LIABILITIES (AS DETERMINED UNDER TITLE IV OF ERISA), NO CONTRIBUTION
FAILURE HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO
A LIEN UNDER SECTION 302(F) OF ERISA, AND EACH PENSION PLAN HAS BEEN

 

31

--------------------------------------------------------------------------------


 


ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ITS TERMS AND
APPLICABLE PROVISION OF ERISA AND THE CODE.


 


(Q)           BLOCKED ACCOUNTS.  THE NAMES AND ADDRESSES OF ALL THE BLOCKED
ACCOUNT BANKS, TOGETHER WITH THE ACCOUNT NUMBERS OF THE BLOCKED ACCOUNTS AT SUCH
BLOCKED ACCOUNT BANKS, ARE SPECIFIED IN SCHEDULE 4.1(Q) (OR AT SUCH OTHER
BLOCKED ACCOUNT BANKS AND/OR WITH SUCH OTHER BLOCKED ACCOUNTS AS HAVE BEEN
NOTIFIED TO THE AGENT AND ANY COLLATERAL AGENT AND FOR WHICH BLOCKED ACCOUNT
AGREEMENTS HAVE BEEN EXECUTED IN ACCORDANCE WITH SECTION 7.3 AND DELIVERED TO
THE SERVICER).  ALL BLOCKED ACCOUNTS ARE SUBJECT TO BLOCKED ACCOUNT AGREEMENTS. 
ALL OBLIGORS, EXCEPT OBLIGORS OF NON-LOCKBOX RECEIVABLES, HAVE BEEN INSTRUCTED
TO MAKE PAYMENT TO A BLOCKED ACCOUNT AND ONLY COLLECTIONS ARE DEPOSITED INTO THE
BLOCKED ACCOUNTS.


 


(R)            BULK SALES.  IN THE CASE OF THE SPV, NO TRANSACTION CONTEMPLATED
HEREBY OR BY THE SECOND TIER AGREEMENT REQUIRES COMPLIANCE WITH ANY BULK SALES
ACT OR SIMILAR LAW.


 


(S)           TRANSFERS UNDER SECOND TIER AGREEMENT.  IN THE CASE OF THE SPV,
EACH RECEIVABLE HAS BEEN PURCHASED BY IT FROM, OR CONTRIBUTED TO IT BY, THE
RECEIVABLES SELLER PURSUANT TO, AND IN ACCORDANCE WITH, THE TERMS OF THE SECOND
TIER AGREEMENT.


 


(T)            PREFERENCE; VOIDABILITY.  IN THE CASE OF THE SPV, IT SHALL HAVE
GIVEN REASONABLY EQUIVALENT VALUE TO THE RELATED ORIGINATOR IN CONSIDERATION FOR
THE TRANSFER TO IT OF THE AFFECTED ASSETS FROM SUCH ORIGINATOR, AND EACH SUCH
TRANSFER SHALL NOT HAVE BEEN MADE FOR OR ON ACCOUNT OF AN ANTECEDENT DEBT OWED
BY SUCH ORIGINATOR TO IT AND NO SUCH TRANSFER IS OR MAY BE VOIDABLE UNDER ANY
SECTION OF THE BANKRUPTCY CODE.


 


(U)           NONCONSOLIDATION.  THE SPV IS OPERATED IN SUCH A MANNER THAT THE
SEPARATE CORPORATE EXISTENCE OF THE SPV, ON THE ONE HAND, AND EACH ORIGINATOR OR
ANY AFFILIATE THEREOF, ON THE OTHER, WOULD NOT BE DISREGARDED IN THE EVENT OF
THE BANKRUPTCY OR INSOLVENCY OF SUCH ORIGINATOR OR ANY AFFILIATE THEREOF AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING:


 

(I)            THE SPV IS A LIMITED PURPOSE CORPORATION WHOSE ACTIVITIES ARE
RESTRICTED IN ITS OPERATING AGREEMENT TO ACTIVITIES RELATED TO PURCHASING OR
OTHERWISE ACQUIRING RECEIVABLES (INCLUDING THE RECEIVABLES) AND RELATED ASSETS
AND RIGHTS AND CONDUCTING ANY RELATED OR INCIDENTAL BUSINESS OR ACTIVITIES IT
DEEMS NECESSARY OR APPROPRIATE TO CARRY OUT ITS PRIMARY PURPOSE, INCLUDING
ENTERING INTO AGREEMENTS LIKE THE TRANSACTION DOCUMENTS;

 

(II)           THE SPV HAS NOT ENGAGED, AND DOES NOT PRESENTLY ENGAGE, IN ANY
ACTIVITY OTHER THAN THOSE ACTIVITIES EXPRESSLY PERMITTED HEREUNDER AND UNDER THE
OTHER TRANSACTION DOCUMENTS, NOR HAS THE SPV ENTERED INTO ANY AGREEMENT OTHER
THAN THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, AND
WITH THE PRIOR WRITTEN CONSENT OF THE INVESTORS AND THE AGENT, ANY OTHER
AGREEMENT NECESSARY TO CARRY OUT MORE EFFECTIVELY THE PROVISIONS AND PURPOSES
HEREOF OR THEREOF;

 

(III)          (A) THE SPV MAINTAINS ITS OWN DEPOSIT ACCOUNT OR ACCOUNTS,
SEPARATE FROM THOSE OF ANY OF ITS AFFILIATES, WITH COMMERCIAL BANKING
INSTITUTIONS, (B) THE FUNDS OF THE SPV ARE NOT AND HAVE NOT BEEN DIVERTED TO ANY
OTHER PERSON OR FOR OTHER THAN THE CORPORATE USE OF THE SPV AND (C) EXCEPT AS
MAY BE EXPRESSLY PERMITTED BY THIS

 

32

--------------------------------------------------------------------------------


 

AGREEMENT, THE FUNDS OF THE SPV ARE NOT AND HAVE NOT BEEN COMMINGLED WITH THOSE
OF ANY OF ITS AFFILIATES;

 

(IV)          TO THE EXTENT THAT THE SPV CONTRACTS OR DOES BUSINESS WITH VENDORS
OR SERVICE PROVIDERS WHERE THE GOODS AND SERVICES PROVIDED ARE PARTIALLY FOR THE
BENEFIT OF ANY OTHER PERSON, THE COSTS INCURRED IN SO DOING ARE FAIRLY ALLOCATED
TO OR AMONG THE SPV AND SUCH ENTITIES FOR WHOSE BENEFIT THE GOODS AND SERVICES
ARE PROVIDED, AND EACH OF THE SPV AND EACH SUCH ENTITY BEARS ITS FAIR SHARE OF
SUCH COSTS; AND ALL MATERIAL TRANSACTIONS BETWEEN THE SPV AND ANY OF ITS
AFFILIATES SHALL BE ONLY ON AN ARM’S-LENGTH BASIS;

 

(V)           THE SPV MAINTAINS AN OFFICE THROUGH WHICH ITS BUSINESS IS
CONDUCTED AND STATIONERY THROUGH WHICH ALL BUSINESS CORRESPONDENCE AND
COMMUNICATION ARE CONDUCTED, IN EACH CASE SEPARATE FROM THOSE OF EACH
ORIGINATOR;

 

(VI)          THE SPV CONDUCTS ITS AFFAIRS STRICTLY IN ACCORDANCE WITH ITS
CERTIFICATE OF FORMATION AND OBSERVES ALL NECESSARY, APPROPRIATE AND CUSTOMARY
CORPORATE FORMALITIES, INCLUDING (A) HOLDING ALL REGULAR AND SPECIAL MEMBERS’
MEETINGS APPROPRIATE TO AUTHORIZE ALL CORPORATE ACTION (WHICH, IN THE CASE OF
REGULAR MEMBERS’ MEETINGS, ARE HELD AT LEAST ANNUALLY), (B) KEEPING SEPARATE AND
ACCURATE MINUTES OF SUCH MEETINGS, (C) PASSING ALL RESOLUTIONS OR CONSENTS
NECESSARY TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND (D) MAINTAINING
ACCURATE AND SEPARATE BOOKS, RECORDS AND ACCOUNTS, INCLUDING INTERCOMPANY
TRANSACTION ACCOUNTS;

 

(VII)         ALL DECISIONS WITH RESPECT TO ITS BUSINESS AND DAILY OPERATIONS
ARE INDEPENDENTLY MADE BY THE SPV (ALTHOUGH THE OFFICER MAKING ANY PARTICULAR
DECISION MAY ALSO BE AN EMPLOYEE, OFFICER OR DIRECTOR OF AN AFFILIATE OF THE
SPV) AND ARE NOT DICTATED BY ANY AFFILIATE OF THE SPV (IT BEING UNDERSTOOD THAT
THE SERVICER, WHICH IS AN AFFILIATE OF THE SPV, WILL UNDERTAKE AND PERFORM ALL
OF THE OPERATIONS, FUNCTIONS AND OBLIGATIONS OF IT SET FORTH HEREIN AND IT MAY
APPOINT SUB-SERVICERS, WHICH MAY BE AFFILIATES OF THE SPV, TO PERFORM CERTAIN OF
SUCH OPERATIONS, FUNCTIONS AND OBLIGATIONS);

 

(VIII)        THE SPV ACTS SOLELY IN ITS OWN CORPORATE NAME AND THROUGH ITS OWN
AUTHORIZED OFFICERS AND AGENTS, AND NO AFFILIATE OF THE SPV SHALL BE APPOINTED
TO ACT AS ITS AGENT, EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT;

 

(IX)           NO AFFILIATE OF THE SPV ADVANCES FUNDS TO THE SPV, OTHER THAN AS
IS OTHERWISE PROVIDED HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS, AND NO
AFFILIATE OF THE SPV OTHERWISE SUPPLIES FUNDS TO, OR GUARANTIES DEBTS OF, THE
SPV; PROVIDED, HOWEVER, THAT AN AFFILIATE OF THE SPV MAY PROVIDE FUNDS TO THE
SPV IN CONNECTION WITH THE CAPITALIZATION OF THE SPV;

 

(X)            OTHER THAN ORGANIZATIONAL EXPENSES AND AS EXPRESSLY PROVIDED
HEREIN, THE SPV PAYS ALL EXPENSES, INDEBTEDNESS AND OTHER OBLIGATIONS INCURRED
BY IT;

 

(XI)           THE SPV DOES NOT GUARANTEE, AND IS NOT OTHERWISE LIABLE, WITH
RESPECT TO ANY OBLIGATION OF ANY OF ITS AFFILIATES;

 

33

--------------------------------------------------------------------------------


 

(XII)          ANY FINANCIAL REPORTS REQUIRED OF THE SPV COMPLY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND ARE ISSUED SEPARATELY FROM, BUT MAY BE
CONSOLIDATED WITH, ANY REPORTS PREPARED FOR ANY OF ITS AFFILIATES;

 

(XIII)         AT ALL TIMES THE SPV IS ADEQUATELY CAPITALIZED TO ENGAGE IN THE
TRANSACTIONS CONTEMPLATED IN ITS CERTIFICATE OF INCORPORATION;

 

(XIV)        THE FINANCIAL STATEMENTS AND BOOKS AND RECORDS OF THE SPV AND EACH
ORIGINATOR REFLECT THE SEPARATE CORPORATE EXISTENCE OF THE SPV;

 

(XV)         THE SPV DOES NOT ACT AS AGENT FOR ANY ORIGINATOR OR ANY AFFILIATE
THEREOF, BUT INSTEAD PRESENTS ITSELF TO THE PUBLIC AS A CORPORATION SEPARATE
FROM EACH SUCH MEMBER AND INDEPENDENTLY ENGAGED IN THE BUSINESS OF PURCHASING
AND FINANCING RECEIVABLES;

 

(XVI)        THE SPV MAINTAINS A THREE-PERSON BOARD OF MANAGER, INCLUDING AT
LEAST ONE INDEPENDENT MANAGER, WHO HAS NEVER BEEN, AND SHALL AT NO TIME BE A
MEMBER, MANAGER, DIRECTOR, OFFICER, EMPLOYEE OR ASSOCIATE, OR ANY RELATIVE OF
THE FOREGOING, OF ANY ORIGINATOR OR ANY AFFILIATE THEREOF (OTHER THAN THE SPV
AND ANY OTHER BANKRUPTCY-REMOTE SPECIAL PURPOSE ENTITY FORMED FOR THE SOLE
PURPOSE OF SECURITIZING, OR FACILITATING THE SECURITIZATION OF, FINANCIAL ASSETS
OF ANY ORIGINATOR OR ANY AFFILIATE THEREOF), ALL AS PROVIDED IN ITS CERTIFICATE
OR ARTICLES OF INCORPORATION, AND IS OTHERWISE REASONABLY ACCEPTABLE TO THE
INVESTORS AND THE AGENT; AND

 

(XVII)       THE OPERATING AGREEMENT OF THE SPV REQUIRES THE AFFIRMATIVE VOTE OF
THE INDEPENDENT MANAGER BEFORE A VOLUNTARY PETITION UNDER SECTION 301 OF THE
BANKRUPTCY CODE MAY BE FILED BY THE SPV, AND THE SPV TO MAINTAIN CORRECT AND
COMPLETE BOOKS AND RECORDS OF ACCOUNT AND MINUTES OF THE MEETINGS AND OTHER
PROCEEDINGS OF ITS MEMBERS AND BOARD OF MANAGERS.

 


(V)           REPRESENTATIONS AND WARRANTIES IN OTHER RELATED DOCUMENTS.  IN THE
CASE OF THE SPV, EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY IT CONTAINED
IN THE TRANSACTION DOCUMENTS (OTHER THAN THIS AGREEMENT) IS TRUE, COMPLETE AND
CORRECT IN ALL RESPECTS AND IT HEREBY MAKES EACH SUCH REPRESENTATION AND
WARRANTY TO, AND FOR THE BENEFIT OF, THE AGENT, THE CLASS AGENTS AND THE
INVESTORS AS IF THE SAME WERE SET FORTH IN FULL HEREIN.


 


(W)          NO SERVICER DEFAULT.  IN THE CASE OF THE SERVICER, NO EVENT HAS
OCCURRED AND IS CONTINUING AND NO CONDITION EXISTS, OR WOULD RESULT FROM A
PURCHASE IN RESPECT OF, OR REINVESTMENT IN RESPECT OF THE ASSET INTEREST, ANY
INVESTMENT OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM, WHICH CONSTITUTES
OR MAY REASONABLY BE EXPECTED TO CONSTITUTE A SERVICER DEFAULT.


 


SECTION 4.2            ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE
SERVICER.


 

The Servicer represents and warrants on the Closing Date and on each Investment
Date and Reinvestment Date to the Agent, the Class Agents and the Investors,
which representation and warranty shall survive the execution and delivery of
this Agreement, that each of the representations and warranties of the Servicer
contained in any Transaction Document is true, complete and correct and the
Servicer hereby makes each such representation and warranty to,

 

34

--------------------------------------------------------------------------------


 

and for the benefit of, the Agent, the Class Agents and the Investors as if the
same were set forth in full herein.

 


ARTICLE V


 


CONDITIONS PRECEDENT


 


SECTION 5.1            CONDITIONS PRECEDENT TO CLOSING.


 

The occurrence of the Closing Date and the effectiveness of the Commitments
hereunder shall be subject to the conditions precedent that (i) the SPV, the
Receivables Seller or the Originators shall have paid in full (A) all amounts
required to be paid by any of them on or prior to the Closing Date pursuant to
the Fee Letters and (B) the fees and expenses described in clause (i) of Section
9.4 and invoiced prior to the Closing Date, and (ii) the Agent shall have
received, for itself and each of the Investors and the Agent’s counsel, an
original (unless otherwise indicated) of each of the following documents, each
in form and substance satisfactory to the Agent:

 


(A)           A DULY EXECUTED COUNTERPART OF THIS AGREEMENT, THE FIRST TIER
AGREEMENT, THE SECOND TIER AGREEMENT, THE FEE LETTERS AND EACH OF THE OTHER
TRANSACTION DOCUMENTS EXECUTED BY THE ORIGINATORS, THE SPV, THE RECEIVABLES
SELLER, THE BLOCKED ACCOUNT BANKS AND THE SERVICER, AS APPLICABLE.


 


(B)           A CERTIFICATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT G, OF THE
SECRETARY OR ASSISTANT SECRETARY OF THE SPV, CERTIFYING AND (IN THE CASE OF
CLAUSES (I) THROUGH (III)) ATTACHING AS EXHIBITS THERETO, AMONG OTHER THINGS:


 

(I)            THE CERTIFICATE OF FORMATION OF THE SPV (CERTIFIED BY THE
SECRETARY OF STATE OR OTHER SIMILAR OFFICIAL OF THE SPV’S JURISDICTION OF
ORGANIZATION, AS APPLICABLE, AS OF A RECENT DATE);

 

(II)           THE OPERATING AGREEMENT OF THE SPV;

 

(III)          RESOLUTIONS OF THE BOARD OF MANAGERS OF THE SPV AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE SPV OF THIS AGREEMENT, SECOND TIER
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO BE DELIVERED BY THE SPV
HEREUNDER OR THEREUNDER AND ALL OTHER DOCUMENTS EVIDENCING NECESSARY CORPORATE
ACTION (INCLUDING SHAREHOLDER CONSENTS) AND GOVERNMENT APPROVALS, IF ANY; AND

 

(IV)          THE INCUMBENCY, AUTHORITY AND SIGNATURE OF EACH OFFICER OF THE SPV
EXECUTING THE TRANSACTION DOCUMENTS OR ANY CERTIFICATES OR OTHER DOCUMENTS
DELIVERED HEREUNDER OR THEREUNDER ON BEHALF OF THE SPV.

 


(C)           A CERTIFICATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT H OF THE
SECRETARY OR ASSISTANT SECRETARY OF EACH ORIGINATOR, THE RECEIVABLES SELLER AND
THE SERVICER CERTIFYING AND (IN THE CASE OF CLAUSES (I) THROUGH (III)) ATTACHING
AS EXHIBITS THERETO, AMONG OTHER THINGS:

 

35

--------------------------------------------------------------------------------


 

(I)            THE CERTIFICATE OF FORMATION AND LIMITED LIABILITY COMPANY
AGREEMENTS OF SUCH ORIGINATOR AND THE SERVICER (CERTIFIED BY THE SECRETARY OF
STATE OR OTHER SIMILAR OFFICIAL OF ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION, AS APPLICABLE, AS OF A RECENT DATE);

 

(II)           THE OPERATING AGREEMENT OF SUCH ORIGINATOR AND THE SERVICER;

 

(III)          RESOLUTIONS OF THE BOARD OF MANAGERS OR OTHER GOVERNING BODY OF
SUCH ORIGINATOR, THE RECEIVABLES SELLER AND THE SERVICER AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THE TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY AND ALL OTHER DOCUMENTS EVIDENCING NECESSARY CORPORATE ACTION
(INCLUDING SHAREHOLDER CONSENTS) AND GOVERNMENT APPROVALS, IF ANY; AND

 

(IV)          THE INCUMBENCY, AUTHORITY AND SIGNATURE OF EACH OFFICER OF SUCH
ORIGINATOR AND THE SERVICER EXECUTING THE TRANSACTION DOCUMENTS OR ANY
CERTIFICATES OR OTHER DOCUMENTS DELIVERED HEREUNDER OR THEREUNDER ON ITS BEHALF.

 


(D)           A GOOD STANDING CERTIFICATE FOR THE SPV ISSUED BY THE SECRETARY OF
STATE OR A SIMILAR OFFICIAL OF THE SPV’S JURISDICTION OF ORGANIZATION AND
CERTIFICATES OF QUALIFICATION AS A FOREIGN CORPORATION ISSUED BY THE SECRETARIES
OF STATE OR OTHER SIMILAR OFFICIALS OF EACH JURISDICTION WHERE SUCH
QUALIFICATION IS MATERIAL TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, IN EACH CASE, DATED AS OF A RECENT DATE.


 


(E)           A GOOD STANDING CERTIFICATE FOR EACH ORIGINATOR, THE RECEIVABLES
SELLER AND THE SERVICER ISSUED BY THE SECRETARY OF STATE OR A SIMILAR OFFICIAL
OF ITS JURISDICTION OF ORGANIZATION AND CERTIFICATES OF QUALIFICATION AS A
FOREIGN CORPORATION ISSUED BY THE SECRETARIES OF STATE OR OTHER SIMILAR
OFFICIALS OF EACH JURISDICTION WHERE SUCH QUALIFICATION IS MATERIAL TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
IN EACH CASE, DATED AS OF A RECENT DATE.


 


(F)            ACKNOWLEDGMENT COPIES OR OTHER EVIDENCE OF FILING ACCEPTABLE TO
THE AGENT OF PROPER FINANCING STATEMENTS (FORM UCC-1), FILED ON OR BEFORE THE
INITIAL INVESTMENT DATE NAMING THE SPV, AS DEBTOR, IN FAVOR OF THE AGENT, AS
SECURED PARTY, FOR THE BENEFIT OF THE INVESTORS OR OTHER SIMILAR INSTRUMENTS OR
DOCUMENTS AS MAY BE NECESSARY OR IN THE REASONABLE OPINION OF THE AGENT
DESIRABLE UNDER THE UCC OF ALL APPROPRIATE JURISDICTIONS OR ANY COMPARABLE LAW
TO PERFECT THE AGENT’S OWNERSHIP OR SECURITY INTEREST IN ALL RECEIVABLES AND THE
OTHER AFFECTED ASSETS.


 


(G)           ACKNOWLEDGMENT COPIES OR OTHER EVIDENCE OF FILING ACCEPTABLE TO
THE AGENT OF PROPER FINANCING STATEMENTS (FORM UCC-1), FILED ON OR BEFORE THE
INITIAL INVESTMENT NAMING EACH ORIGINATOR, AS THE DEBTOR, IN FAVOR OF BOISE
CASCADE, AS SECURED PARTY/ASSIGNOR, AND THE AGENT, FOR THE BENEFIT OF THE
INVESTORS, AS ASSIGNEE, OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS AS MAY BE
NECESSARY OR IN THE REASONABLE OPINION OF THE AGENT DESIRABLE UNDER THE UCC OF
ALL APPROPRIATE JURISDICTIONS OR ANY COMPARABLE LAW TO PERFECT BOISE CASCADE’S
OWNERSHIP INTEREST IN ALL RECEIVABLES AND THE OTHER AFFECTED ASSETS ACQUIRED
FROM SUCH ORIGINATORS.


 


(H)           ACKNOWLEDGMENT COPIES OR OTHER EVIDENCE OF FILING ACCEPTABLE TO
THE AGENT OF PROPER FINANCING STATEMENTS (FORM UCC-1), FILED ON OR BEFORE THE
INITIAL INVESTMENT NAMING THE RECEIVABLES SELLER, AS THE DEBTOR, IN FAVOR OF THE
SPV, AS SECURED PARTY/ASSIGNOR, AND THE AGENT,

 

36

--------------------------------------------------------------------------------


 


FOR THE BENEFIT OF THE INVESTORS, AS ASSIGNEE, OR OTHER SIMILAR INSTRUMENTS OR
DOCUMENTS AS MAY BE NECESSARY OR IN THE REASONABLE OPINION OF THE AGENT
DESIRABLE UNDER THE UCC OF ALL APPROPRIATE JURISDICTIONS OR ANY COMPARABLE LAW
TO PERFECT THE SPV’S OWNERSHIP INTEREST IN ALL RECEIVABLES AND THE OTHER
AFFECTED ASSETS ACQUIRED BY THE SPV FROM BOISE CASCADE.


 


(I)            COPIES OF PROPER FINANCING STATEMENTS (FORM UCC-3), IF ANY, FILED
ON OR BEFORE THE INITIAL INVESTMENT DATE NECESSARY TO TERMINATE ALL SECURITY
INTERESTS AND OTHER RIGHTS OF ANY PERSON IN RECEIVABLES OR THE OTHER AFFECTED
ASSETS PREVIOUSLY GRANTED BY SPV.


 


(J)            COPIES OF PROPER FINANCING STATEMENTS (FORM UCC-3), IF ANY, FILED
ON OR BEFORE THE INITIAL INVESTMENT DATE NECESSARY TO TERMINATE ALL SECURITY
INTERESTS AND OTHER RIGHTS OF ANY PERSON IN RECEIVABLES OR THE OTHER AFFECTED
ASSETS PREVIOUSLY GRANTED BY ANY ORIGINATOR.


 


(K)           COPIES OF PROPER FINANCING STATEMENTS (FORM UCC-3), IF ANY, FILED
ON OR BEFORE THE INITIAL INVESTMENT DATE NECESSARY TO TERMINATE ALL SECURITY
INTERESTS AND OTHER RIGHTS OF ANY PERSON IN RECEIVABLES OR THE OTHER AFFECTED
ASSETS PREVIOUSLY GRANTED BY THE RECEIVABLES SELLER.


 


(L)            CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES (FORM
UCC-11) (OR A SIMILAR SEARCH REPORT CERTIFIED BY PARTIES ACCEPTABLE TO THE
AGENT) DATED A DATE REASONABLY NEAR THE DATE OF THE INITIAL INVESTMENT LISTING
ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME THE SPV OR ANY ORIGINATOR (UNDER
THEIR RESPECTIVE PRESENT NAMES AND ANY PREVIOUS NAMES) AS DEBTOR AND WHICH ARE
FILED IN JURISDICTIONS IN WHICH THE FILINGS WERE MADE PURSUANT TO CLAUSES (F),
(G) OR (H) ABOVE AND SUCH OTHER JURISDICTIONS WHERE THE AGENT MAY REASONABLY
REQUEST TOGETHER WITH COPIES OF SUCH FINANCING STATEMENTS (NONE OF WHICH SHALL
COVER ANY RECEIVABLES, OTHER AFFECTED ASSETS OR CONTRACTS), AND SIMILAR SEARCH
REPORTS WITH RESPECT TO FEDERAL TAX LIENS AND LIENS OF THE PENSION BENEFIT
GUARANTY CORPORATION IN SUCH JURISDICTIONS, SHOWING NO SUCH LIENS ON ANY OF THE
RECEIVABLES, OTHER AFFECTED ASSETS OR CONTRACTS.


 


(M)          EXECUTED COPIES OF THE BLOCKED ACCOUNT AGREEMENTS RELATING TO EACH
OF THE BLOCKED ACCOUNTS.


 


(N)           A FAVORABLE OPINION OF KAREN E. GOWLAND, VICE PRESIDENT AND
GENERAL COUNSEL TO THE SPV, THE SERVICER AND EACH ORIGINATOR, COVERING
PARAGRAPHS 1, 2, 3, 5, 6, 7 AND 8 OF EXHIBIT I, AND AS TO SUCH OTHER MATTERS AS
THE AGENT MAY REASONABLY REQUEST, IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT AND AGENT’S COUNSEL.


 


(O)           A FAVORABLE OPINION OF HELLER EHRMAN LLP, SPECIAL COUNSEL TO THE
SPV AND EACH ORIGINATOR, COVERING PARAGRAPHS 4, 9, 10, 11 AND 12 OF EXHIBIT I,
INCLUDING THE TIME PERIOD OVER WHICH UCC FINANCING STATEMENTS FILED IN ALL
APPROPRIATE JURISDICTIONS REMAIN EFFECTIVE, AS WELL AS CERTAIN BANKRUPTCY AND
INSOLVENCY MATTERS, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND AGENT’S
COUNSEL.


 


(P)           A FAVORABLE OPINION OF KIRKLAND & ELLIS LLP, SPECIAL COUNSEL TO
THE SPV, EACH ORIGINATOR AND THE SERVICER, COVERING PARAGRAPHS 5 AND 13 OF
EXHIBIT I, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND AGENT’S COUNSEL.

 

37

--------------------------------------------------------------------------------


 


(Q)           A CD ROM OR OTHER ELECTRONIC FORMAT ACCEPTABLE TO THE AGENT
IDENTIFYING ALL RECEIVABLES AND THE UNPAID BALANCES THEREON AND SUCH OTHER
INFORMATION AS THE AGENT MAY REASONABLY REQUEST.


 


(R)            SATISFACTORY RESULTS OF A REVIEW AND AUDIT OF EACH ORIGINATOR’S
COLLECTION, OPERATING AND REPORTING SYSTEMS, CREDIT AND COLLECTION POLICY,
HISTORICAL RECEIVABLES DATA AND ACCOUNTS, INCLUDING SATISFACTORY RESULTS OF A
REVIEW OF EACH ORIGINATOR’S OPERATING LOCATION(S) AND SATISFACTORY REVIEW AND
APPROVAL OF THE ELIGIBLE RECEIVABLES IN EXISTENCE ON THE DATE OF THE INITIAL
PURCHASE UNDER THE FIRST TIER AGREEMENT AND THE SECOND TIER AGREEMENT AND A
WRITTEN OUTSIDE AUDIT REPORT OF PROTIVITI AS TO SUCH MATTERS.


 


(S)           A SERVICER REPORT AS OF OCTOBER 26, 2005 SHOWING THE CALCULATION
OF THE AGGREGATE NET INVESTMENT, EACH CLASS NET INVESTMENT AND REQUIRED RESERVES
AFTER GIVING EFFECT TO THE INITIAL INVESTMENT.


 


(T)            EVIDENCE OF THE APPOINTMENT OF CT CORPORATION SYSTEM AS AGENT FOR
PROCESS AS REQUIRED BY SECTION 11.4.


 


(U)           EVIDENCE THAT THE COLLECTION ACCOUNT REQUIRED TO BE ESTABLISHED
HEREUNDER HAS BEEN ESTABLISHED.


 


(V)           A COPY OF THE NOTICE OF OBLIGORS.


 


(W)          SUCH OTHER APPROVALS, DOCUMENTS, INSTRUMENTS, CERTIFICATES AND
OPINIONS AS THE AGENT, ANY CLASS AGENT OR ANY INVESTOR, MAY REASONABLY REQUEST.


 


SECTION 5.2            CONDITIONS PRECEDENT TO ALL INVESTMENTS AND
REINVESTMENTS.


 

Each Investment and Reinvestment hereunder (including the initial Investment)
shall be subject to the conditions precedent that (a) the Closing Date shall
have occurred, (b) the Agent shall have received such approvals, documents,
instruments, certificates and opinions as the Agent, any Class Agent or any
Investor, may reasonably request, and (c) on the date of such Investment and
Reinvestment the following statements shall be true (and the SPV by accepting
the amount of such Investment and Reinvestment shall be deemed to have certified
that):

 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 4.1 AND
4.2 (EXCEPT, WITH RESPECT TO ANY REINVESTMENT, SECTION 4.1(M)) ARE TRUE,
COMPLETE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH DAY
AND SHALL BE DEEMED TO HAVE BEEN MADE ON SUCH DAY,

 

(II)           IN THE CASE OF A REINVESTMENT, THE AMOUNT OF THE REINVESTMENT
WILL NOT EXCEED THE AMOUNT AVAILABLE THEREFOR UNDER SECTION 2.12, AND IN THE
CASE OF AN INVESTMENT, THE AMOUNT OF SUCH INVESTMENT WILL NOT EXCEED THE AMOUNT
AVAILABLE THEREFOR UNDER SECTION 2.2 AND AFTER GIVING EFFECT THERETO, THE SUM OF
THE AGGREGATE NET INVESTMENT PLUS REQUIRED RESERVES WILL NOT EXCEED THE NET POOL
BALANCE,

 

(III)          IN THE CASE OF AN INVESTMENT, THE AGENT SHALL HAVE RECEIVED AN
INVESTMENT REQUEST, APPROPRIATELY COMPLETED, WITHIN THE TIME PERIOD REQUIRED BY
SECTION 2.3,

 

38

--------------------------------------------------------------------------------


 

(IV)          IN THE CASE OF AN INVESTMENT, THE AGENT SHALL HAVE RECEIVED THE
MOST RECENT SERVICER REPORT REQUIRED TO BE DELIVERED PURSUANT TO THE PROVISIONS
OF SECTION 2.8, AND

 

(V)           THE TERMINATION DATE HAS NOT OCCURRED.

 


ARTICLE VI


 


COVENANTS


 


SECTION 6.1            AFFIRMATIVE COVENANTS OF THE SPV, THE ORIGINATORS, THE
RECEIVABLES SELLER AND THE SERVICER.


 

At all times from the date hereof to the Final Payout Date, unless the Agent
shall otherwise consent in writing:

 


(A)           REPORTING REQUIREMENTS.  EACH OF THE SPV, EACH ORIGINATOR AND THE
RECEIVABLES SELLER SHALL MAINTAIN, FOR ITSELF AND EACH OF ITS RESPECTIVE
SUBSIDIARIES, A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE
WITH GAAP, AND FURNISH TO THE AGENT:


 

(I)            ANNUAL REPORTING.  AS SOON AS AVAILABLE, BUT NOT LATER THAN
NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE AUDITED
CONSOLIDATED BALANCE SHEET OF BOISE CASCADE AND THE SPV, RESPECTIVELY, AS AT THE
END OF SUCH YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
AND ACCOMPANIED BY THE OPINION OF KPMG, IN THE CASE OF BOISE CASCADE AND THE
SPV, OR ANOTHER ACCOUNTING FIRM OF NATIONAL REPUTATION, OR WITH THE PRIOR
CONSENT OF THE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), ANOTHER
INDEPENDENT PUBLIC ACCOUNTING FIRM, WHICH OPINION SHALL STATE THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
FINANCIAL POSITION FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON
A BASIS CONSISTENT WITH PRIOR YEARS (EXCEPT FOR CHANGES AGREED UPON BY BOISE
CASCADE OR THE SPV, AS APPLICABLE, AND SUCH AUDITORS WHICH ARE DISCLOSED AND
DESCRIBED IN SUCH STATEMENTS).  SUCH OPINION SHALL NOT BE QUALIFIED OR LIMITED
BECAUSE OF A RESTRICTED OR LIMITED EXAMINATION BY SUCH ACCOUNTANT OF ANY
MATERIAL PORTION OF THE RECORDS OF BOISE CASCADE OR THE SPV, AS APPLICABLE.

 

(II)           QUARTERLY REPORTING.  AS SOON AS AVAILABLE, BUT NOT LATER THAN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, A COPY OF THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF BOISE
CASCADE AND THE SPV, RESPECTIVELY, AS OF THE END OF SUCH QUARTER AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS, IF ANY,
FOR THE PERIOD COMMENCING ON THE FIRST (1ST) DAY AND ENDING ON THE LAST DAY OF
SUCH QUARTER, AND CERTIFIED BY ANY RESPONSIBLE FINANCIAL OFFICER OF BOISE
CASCADE OR THE SPV, AS APPLICABLE, AS BEING COMPLETE AND CORRECT AND FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL
YEAR END ADJUSTMENTS), THE FINANCIAL POSITION AND THE RESULTS OF THE OPERATIONS
OF BOISE CASCADE OR THE SPV, AS APPLICABLE.

 

(III)          COMPLIANCE CERTIFICATE.  TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED HEREUNDER, A COMPLIANCE CERTIFICATE SIGNED BY BOISE CASCADE’S OR THE
SPV’S CHIEF

 

39

--------------------------------------------------------------------------------


 

FINANCIAL OFFICER OR TREASURER, AS APPLICABLE, STATING THAT (A) THE ATTACHED
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND ACCURATELY
REFLECT THE FINANCIAL CONDITION OF THE ORIGINATORS AND THEIR SUBSIDIARIES OR THE
SPV, AS APPLICABLE, AND (B) TO THE BEST OF SUCH PERSON’S KNOWLEDGE, NO
TERMINATION EVENT OR POTENTIAL TERMINATION EVENT EXISTS, OR IF ANY TERMINATION
EVENT OR POTENTIAL TERMINATION EVENT EXISTS, STATING THE NATURE AND STATUS
THEREOF.

 

(IV)          SEC FILINGS.  PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL
REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS
WHICH ANY ORIGINATOR OR ANY SUBSIDIARY OF AN ORIGINATOR OR SUCH PERSON FILES
WITH THE SEC; PROVIDED THAT, SO LONG AS SUCH REPORTS ARE PUBLICLY AVAILABLE ON
THE SEC’S INTERNET SITE OR ANY SUCCESSOR THERETO, PHYSICAL DELIVERY OF SUCH
COPIES SHALL NOT BE REQUIRED.

 

(V)           NOTICE OF TERMINATION EVENTS OR POTENTIAL TERMINATION EVENTS;
ETC.  (A) AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS
AFTER THE OCCURRENCE OF EACH TERMINATION EVENT OR POTENTIAL TERMINATION EVENT, A
STATEMENT OF THE CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE SPV
SETTING FORTH DETAILS OF SUCH TERMINATION EVENT OR POTENTIAL TERMINATION EVENT
AND THE ACTION WHICH THE SPV PROPOSES TO TAKE WITH RESPECT THERETO, WHICH
INFORMATION SHALL BE UPDATED PROMPTLY FROM TIME TO TIME; (B) PROMPTLY AFTER THE
SPV OBTAINS KNOWLEDGE THEREOF, NOTICE OF ANY LITIGATION, INVESTIGATION OR
PROCEEDING THAT MAY EXIST AT ANY TIME BETWEEN THE SPV AND ANY PERSON THAT MAY
RESULT IN A MATERIAL ADVERSE EFFECT OR ANY LITIGATION OR PROCEEDING RELATING TO
ANY TRANSACTION DOCUMENT; AND (C) PROMPTLY AFTER THE OCCURRENCE THEREOF, NOTICE
OF A MATERIAL ADVERSE EFFECT.

 

(VI)          CHANGE IN CREDIT AND COLLECTION POLICY AND DEBT RATINGS.  WITHIN
TEN (10) BUSINESS DAYS AFTER THE DATE ANY CHANGE IN OR AMENDMENT TO THE CREDIT
AND COLLECTION POLICY IS MADE, A COPY OF THE CREDIT AND COLLECTION POLICY THEN
IN EFFECT INDICATING SUCH CHANGE OR AMENDMENT.  WITHIN FIVE (5) DAYS AFTER THE
DATE OF ANY CHANGE IN BOISE CASCADE’S PUBLIC OR PRIVATE DEBT RATINGS, IF ANY, A
WRITTEN CERTIFICATION OF BOISE CASCADE’S PUBLIC OR PRIVATE DEBT RATINGS AFTER
GIVING EFFECT TO ANY SUCH CHANGE.

 

(VII)         CREDIT AND COLLECTION POLICY.  WITHIN NINETY (90) DAYS AFTER THE
CLOSE OF EACH ORIGINATOR’S AND THE SPV’S FISCAL YEARS, A COMPLETE COPY OF THE
CREDIT AND COLLECTION POLICY THEN IN EFFECT, IF REQUESTED BY THE AGENT.

 

(VIII)        ERISA.  PROMPTLY AFTER THE FILING, GIVING OR RECEIVING THEREOF,
COPIES OF ALL REPORTS AND NOTICES WITH RESPECT TO ANY REPORTABLE EVENT
PERTAINING TO ANY PENSION PLAN AND COPIES OF ANY NOTICE BY ANY PERSON OF ITS
INTENT TO TERMINATE ANY PENSION PLAN, AND PROMPTLY UPON THE OCCURRENCE THEREOF,
WRITTEN NOTICE OF ANY CONTRIBUTION FAILURE WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA.

 

(IX)           CHANGE IN AUDITORS OR ACCOUNTING POLICY.  PROMPTLY, NOTICE OF ANY
CHANGE IN THE AUDITORS OR, IF MATERIAL TO THE TRANSACTIONS PROVIDED FOR HEREIN,
ACCOUNTING POLICY OF ANY OF THE SPV, THE SERVICER, ANY ORIGINATOR OR THE
RECEIVABLES SELLER.

 

40

--------------------------------------------------------------------------------


 

(X)            OTHER INFORMATION.  SUCH OTHER INFORMATION (INCLUDING
NON-FINANCIAL INFORMATION) AS THE AGENT OR ANY CLASS AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST WITH RESPECT TO EACH ORIGINATOR, THE SPV OR ANY SUBSIDIARY OF
AN ORIGINATOR.

 


(B)           CONDUCT OF BUSINESS; OWNERSHIP.  EACH OF THE SPV, EACH ORIGINATOR,
THE RECEIVABLES SELLER AND THE SERVICER SHALL, AND THE SERVICER SHALL CAUSE EACH
OF ITS SUBSIDIARIES TO, CARRY ON AND CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE
SAME MANNER AND IN SUBSTANTIALLY THE SAME FIELDS OF ENTERPRISE AS IT IS
PRESENTLY CONDUCTED AND DO ALL THINGS NECESSARY TO REMAIN DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING AS A DOMESTIC CORPORATION OR LIMITED
LIABILITY COMPANY, AS APPLICABLE, IN ITS JURISDICTION OF INCORPORATION OR
FORMATION AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED.  THE SPV SHALL AT ALL TIMES BE
A WHOLLY-OWNED SUBSIDIARY OF BOISE CASCADE.


 


(C)           COMPLIANCE WITH LAWS, ETC.  THE SPV SHALL COMPLY, AND EACH
ORIGINATOR, THE RECEIVABLES SELLER AND THE SERVICER SHALL, AND THE SERVICER
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY (EXCEPT TO THE EXTENT ANY SUCH
NON-COMPLIANCE COULD HAVE A MATERIAL ADVERSE EFFECT), WITH ALL LAWS TO WHICH IT
OR ITS RESPECTIVE PROPERTIES MAY BE SUBJECT AND DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE,
RIGHTS AND PRIVILEGES AS A CORPORATION OR LIMITED LIABILITY COMPANY, AS THE CASE
MAY BE UNDER THE LAWS OF ITS STATE OF ORGANIZATION.


 


(D)           FURNISHING OF INFORMATION AND INSPECTION OF RECORDS.  EACH OF THE
SPV, EACH ORIGINATOR, THE RECEIVABLES SELLER AND THE SERVICER SHALL FURNISH TO
THE AGENT FROM TIME TO TIME SUCH INFORMATION WITH RESPECT TO THE AFFECTED ASSETS
AS THE AGENT MAY REASONABLY REQUEST, INCLUDING LISTINGS IDENTIFYING THE OBLIGOR
AND THE UNPAID BALANCE FOR EACH RECEIVABLE.  EACH OF THE SPV, EACH ORIGINATOR,
THE RECEIVABLES SELLER AND THE SERVICER SHALL, AT ANY TIME AND FROM TIME TO TIME
DURING REGULAR BUSINESS HOURS, AS REQUESTED BY THE AGENT OR ANY CLASS AGENT,
PERMIT THE AGENT, OR ITS AGENTS OR REPRESENTATIVES, (I) TO EXAMINE AND MAKE
COPIES OF AND TAKE ABSTRACTS FROM ALL BOOKS, RECORDS AND DOCUMENTS (INCLUDING
COMPUTER TAPES AND DISKS) RELATING TO THE RECEIVABLES OR OTHER AFFECTED ASSETS,
INCLUDING THE RELATED CONTRACTS AND (II) TO VISIT THE OFFICES AND PROPERTIES OF
THE SPV, EACH ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER, AS APPLICABLE,
FOR THE PURPOSE OF EXAMINING SUCH MATERIALS DESCRIBED IN CLAUSE (I), AND TO
DISCUSS MATTERS RELATING TO THE AFFECTED ASSETS OR THE SPV’S, SUCH ORIGINATOR’S,
THE RECEIVABLES SELLER’S OR THE SERVICER’S PERFORMANCE HEREUNDER, UNDER THE
CONTRACTS AND UNDER THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A
PARTY WITH ANY OF THE OFFICERS, DIRECTORS, EMPLOYEES OR INDEPENDENT PUBLIC
ACCOUNTANTS OF THE SPV, SUCH ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER,
AS APPLICABLE, HAVING KNOWLEDGE OF SUCH MATTERS.


 


(E)           KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  EACH OF THE SPV, EACH
ORIGINATOR, THE RECEIVABLES SELLER AND THE SERVICER SHALL MAINTAIN AND IMPLEMENT
ADMINISTRATIVE AND OPERATING PROCEDURES (INCLUDING AN ABILITY TO RECREATE
RECORDS EVIDENCING RECEIVABLES AND RELATED CONTRACTS IN THE EVENT OF THE
DESTRUCTION OF THE ORIGINALS THEREOF), AND KEEP AND MAINTAIN, ALL DOCUMENTS,
BOOKS, COMPUTER TAPES, DISKS, RECORDS AND OTHER INFORMATION REASONABLY NECESSARY
OR ADVISABLE FOR THE COLLECTION OF ALL RECEIVABLES (INCLUDING RECORDS ADEQUATE
TO PERMIT THE DAILY IDENTIFICATION OF EACH NEW RECEIVABLE AND ALL COLLECTIONS OF
AND ADJUSTMENTS TO EACH EXISTING RECEIVABLE).  EACH OF THE SPV, EACH ORIGINATOR,
THE RECEIVABLES SELLER AND THE SERVICER SHALL

 

41

--------------------------------------------------------------------------------


 


GIVE THE AGENT PROMPT NOTICE OF ANY MATERIAL CHANGE IN ITS ADMINISTRATIVE AND
OPERATING PROCEDURES REFERRED TO IN THE PREVIOUS SENTENCE.


 


(F)            PERFORMANCE AND COMPLIANCE WITH RECEIVABLES AND CONTRACTS AND
CREDIT AND COLLECTION POLICY.  EACH OF THE SPV, EACH ORIGINATOR, THE RECEIVABLES
SELLER AND THE SERVICER SHALL, (I) AT ITS OWN EXPENSE, TIMELY AND FULLY PERFORM
AND COMPLY WITH ALL MATERIAL PROVISIONS, COVENANTS AND OTHER PROMISES REQUIRED
TO BE OBSERVED BY IT UNDER THE CONTRACTS RELATED TO THE RECEIVABLES; AND (II)
TIMELY AND FULLY COMPLY IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION
POLICY IN REGARD TO EACH RECEIVABLE AND THE RELATED CONTRACT.


 


(G)           NOTICE OF AGENT’S INTEREST.  IN THE EVENT THAT THE SPV, THE
RECEIVABLES SELLER OR ANY ORIGINATOR SHALL SELL OR OTHERWISE TRANSFER ANY
INTEREST IN ACCOUNTS RECEIVABLE OR ANY OTHER FINANCIAL ASSETS (OTHER THAN AS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS), ANY COMPUTER TAPES OR FILES OR OTHER
DOCUMENTS OR INSTRUMENTS PROVIDED BY THE SERVICER IN CONNECTION WITH ANY SUCH
SALE OR TRANSFER SHALL DISCLOSE THE SPV’S OWNERSHIP OF THE RECEIVABLES AND THE
AGENT’S INTEREST THEREIN.


 


(H)           COLLECTIONS.  EACH OF THE SPV, EACH ORIGINATOR, THE RECEIVABLES
SELLER AND THE SERVICER SHALL INSTRUCT THE OBLIGORS OF THE RECEIVABLES, OTHER
THAN OBLIGORS OF NON-LOCKBOX RECEIVABLES, TO CAUSE ALL COLLECTIONS TO BE
DEPOSITED DIRECTLY TO RELATED BLOCKED ACCOUNTS OR TO POST OFFICE BOXES TO WHICH
ONLY BLOCKED ACCOUNT BANKS HAVE ACCESS AND SHALL CAUSE ALL ITEMS AND AMOUNTS
RELATING TO SUCH COLLECTIONS RECEIVED IN SUCH POST OFFICE BOXES TO BE REMOVED
AND DEPOSITED INTO A BLOCKED ACCOUNT ON A DAILY BASIS.


 


(I)            COLLECTIONS RECEIVED.  EACH OF THE SPV, EACH ORIGINATOR, THE
RECEIVABLES SELLER AND THE SERVICER SHALL HOLD IN TRUST, AND DEPOSIT,
IMMEDIATELY, BUT IN ANY EVENT NOT LATER THAN FORTY-EIGHT (48) HOURS OF ITS
RECEIPT THEREOF, TO A BLOCKED ACCOUNT OR, IF REQUIRED BY SECTION 2.9, TO THE
COLLECTION ACCOUNT, ALL COLLECTIONS OF RECEIVABLES (INCLUDING NON-LOCKBOX
RECEIVABLES) RECEIVED BY IT FROM TIME TO TIME.


 


(J)            BLOCKED ACCOUNTS.  EACH BLOCKED ACCOUNT SHALL AT ALL TIMES BE
SUBJECT TO A BLOCKED ACCOUNT AGREEMENT.


 


(K)           SALE TREATMENT.  NONE OF THE SPV, ANY ORIGINATOR OR THE
RECEIVABLES SELLER SHALL (I) TREAT THE TRANSACTIONS CONTEMPLATED BY THE FIRST
TIER AGREEMENT IN ANY MANNER OTHER THAN AS A SALE OF RECEIVABLES BY THE
ORIGINATORS TO THE RECEIVABLES SELLER; PROVIDED, HOWEVER THAT IN ANY SUCH CASE,
IF DUE TO THE CONSOLIDATION REQUIREMENTS OF GAAP, THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS ARE REFLECTED AS SECURED LENDING TRANSACTIONS, THIS
COVENANT SHALL NOT BE BREACHED, (II) TREAT THE TRANSACTIONS CONTEMPLATED BY THE
SECOND TIER AGREEMENT IN ANY MANNER OTHER THAN AS A SALE OF RECEIVABLES BY THE
RECEIVABLES SELLER TO THE SPV; PROVIDED, HOWEVER THAT IN ANY SUCH CASE, IF DUE
TO THE CONSOLIDATION REQUIREMENTS OF GAAP, THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS ARE REFLECTED AS SECURED LENDING TRANSACTIONS, THIS
COVENANT SHALL NOT BE BREACHED, OR (III) TREAT THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY MANNER OTHER THAN AS A SALE OF THE ASSET INTEREST BY THE SPV TO
THE AGENT ON BEHALF OF THE INVESTORS; PROVIDED, HOWEVER THAT IN ANY SUCH CASE,
IF DUE TO THE REQUIREMENTS OF GAAP, THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS ARE REFLECTED AS SECURED LENDING TRANSACTIONS, THIS
COVENANT SHALL NOT BE BREACHED.  IN ADDITION, THE SPV SHALL (TO THE EXTENT

 

42

--------------------------------------------------------------------------------


 


PERMITTED BY GAAP) DISCLOSE (IN A FOOTNOTE OR OTHERWISE) IN ALL OF ITS FINANCIAL
STATEMENTS (INCLUDING ANY SUCH FINANCIAL STATEMENTS CONSOLIDATED WITH ANY OTHER
PERSONS’ FINANCIAL STATEMENTS), ALL RELEVANT BOOKS, RECORDS, TAX RETURNS AND
OTHER APPLICABLE DOCUMENTS THE EXISTENCE AND NATURE OF THE TRANSACTION
CONTEMPLATED HEREBY AND BY THE SECOND TIER AGREEMENT AS A SALE THE INTEREST OF
THE SPV (IN THE CASE OF BOISE CASCADE’S FINANCIAL STATEMENTS) AND THE AGENT, ON
BEHALF OF THE INVESTORS, IN THE AFFECTED ASSETS.


 


(L)                                     SEPARATE BUSINESS; NONCONSOLIDATION. 
THE SPV SHALL NOT (I) ENGAGE IN ANY BUSINESS NOT PERMITTED BY ITS LIMITED
LIABILITY COMPANY AGREEMENT OR OPERATING AGREEMENT AS IN EFFECT ON THE CLOSING
DATE OR (II) CONDUCT ITS BUSINESS OR ACT IN ANY OTHER MANNER WHICH IS
INCONSISTENT WITH SECTION 4.1(U).  THE OFFICERS AND MANAGERS OF THE SPV (AS
APPROPRIATE) SHALL MAKE DECISIONS WITH RESPECT TO THE BUSINESS AND DAILY
OPERATIONS OF THE SPV INDEPENDENT OF AND NOT DICTATED BY BOISE CASCADE OR ANY
OTHER CONTROLLING PERSON.


 


(M)                               CORPORATE DOCUMENTS.  THE SPV SHALL ONLY
AMEND, ALTER, CHANGE OR REPEAL ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY
COMPANY AGREEMENT WITH THE PRIOR WRITTEN CONSENT OF THE AGENT.


 


(N)                                 OWNERSHIP INTEREST, ETC.  THE SPV SHALL, AT
ITS EXPENSE, TAKE ALL ACTION NECESSARY OR DESIRABLE TO ESTABLISH AND MAINTAIN A
VALID AND ENFORCEABLE OWNERSHIP OR SECURITY INTEREST IN THE RECEIVABLES, THE
RELATED SECURITY AND PROCEEDS WITH RESPECT THERETO, AND A FIRST PRIORITY
PERFECTED SECURITY INTEREST IN THE AFFECTED ASSETS, IN EACH CASE FREE AND CLEAR
OF ANY ADVERSE CLAIM, IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE INVESTORS,
INCLUDING TAKING SUCH ACTION TO PERFECT, PROTECT OR MORE FULLY EVIDENCE THE
INTEREST OF THE AGENT, AS THE AGENT MAY REASONABLY REQUEST.


 


(O)                                 ENFORCEMENT OF THE FIRST TIER AGREEMENT. 
THE SPV, ON ITS OWN BEHALF AND ON BEHALF OF THE AGENT AND EACH INVESTOR, SHALL
DIRECT BOISE CASCADE TO PROMPTLY ENFORCE ALL COVENANTS AND OBLIGATIONS OF BOISE
CASCADE CONTAINED IN THE FIRST TIER AGREEMENT.  THE SPV SHALL DELIVER CONSENTS,
APPROVALS, DIRECTIONS, NOTICES, WAIVERS AND TAKE OTHER ACTIONS UNDER THE FIRST
TIER AGREEMENT AS MAY BE REQUIRED FOR BOISE CASCADE TO ACT IN ACCORDANCE
THEREWITH OR AS MAY BE DIRECTED BY THE AGENT.


 


(P)                                 ENFORCEMENT OF THE SECOND TIER AGREEMENT. 
THE SPV, ON ITS OWN BEHALF AND ON BEHALF OF THE AGENT AND EACH INVESTOR, SHALL
PROMPTLY ENFORCE ALL COVENANTS AND OBLIGATIONS OF THE RECEIVABLES SELLER
CONTAINED IN THE SECOND TIER AGREEMENT.  THE SPV SHALL DELIVER CONSENTS,
APPROVALS, DIRECTIONS, NOTICES, WAIVERS AND TAKE OTHER ACTIONS UNDER THE SECOND
TIER AGREEMENT AS MAY BE REQUIRED FOR THE RECEIVABLES SELLER TO ACT IN
ACCORDANCE THEREWITH OR AS MAY BE DIRECTED BY THE AGENT.


 


(Q)                                 NON-LOCKBOX RECEIVABLE REPORTING.  BOISE
CASCADE SHALL, BEGINNING ON DECEMBER 31, 2005, PROVIDE TO THE AGENTS (I) REPORTS
(IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENTS) SETTING FORTH THE AMOUNT OF
COLLECTIONS RECEIVED FROM NON-LOCKBOX RECEIVABLES FOR EACH CALCULATION PERIOD
BEGINNING WITH THE FIRST CALCULATION PERIOD ENDING ON OR AFTER DECEMBER 31,
2005, AND (II) UPON RECEIPT OF WRITTEN REQUEST FROM ANY AGENT, COPIES OF ALL
BANK ACCOUNT STATEMENTS FOR EACH BLOCKED ACCOUNT FOR THE PERIOD FROM THE CLOSING
DATE TO THE MOST RECENT MONTH OR FOR THE PERIOD SPECIFIED IN THE WRITTEN
REQUEST.


 

43

--------------------------------------------------------------------------------


 


SECTION 6.2                                   NEGATIVE COVENANTS OF THE SPV, THE
ORIGINATOR, THE RECEIVABLES SELLER AND SERVICER.


 

At all times from the date hereof to the Final Payout Date, unless the Agent
shall otherwise consent in writing:

 


(A)                                  NO SALES, LIENS, ETC.  (I) NONE OF THE SPV,
ANY ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER SHALL, NOR SHALL ANY OF
THEM PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, ASSIGN (BY OPERATION OF LAW OR
OTHERWISE) OR OTHERWISE DISPOSE OF, OR CREATE OR SUFFER TO EXIST ANY ADVERSE
CLAIM (EXCEPT WITH RESPECT TO ANY ORIGINATOR OR THE RECEIVABLES SELLER, ANY
ADVERSE CLAIM THAT IS RELEASED IN FULL UPON THE SALE, TRANSFER AND ASSIGNMENT
THEREOF TO THE SPV) UPON (OR THE FILING OF ANY FINANCING STATEMENT) OR WITH
RESPECT TO (A) ANY OF THE AFFECTED ASSETS, OR (B) THE PROCEEDS OF ANY INVENTORY
OR GOODS, THE SALE OF WHICH MAY GIVE RISE TO A RECEIVABLE, OR ASSIGN ANY RIGHT
TO RECEIVE INCOME IN RESPECT THEREOF (PROVIDED THAT LIENS ON INVENTORY AND/OR
GOODS PERMITTED IF NOT ON PROCEEDS THEREOF) AND (II) THE SPV SHALL NOT ISSUE ANY
SECURITY TO, OR SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTY OR
OTHER ASSETS (INCLUDING THE PROPERTY SOLD TO IT BY THE RECEIVABLES SELLER UNDER
SECTION 2.1 OF THE SECOND TIER AGREEMENT) TO, ANY PERSON OTHER THAN AN AFFILIATE
(WHICH AFFILIATE IS NOT A SPECIAL PURPOSE ENTITY ORGANIZED FOR THE SOLE PURPOSE
OF ISSUING ASSET BACKED SECURITIES) OR AS OTHERWISE EXPRESSLY PROVIDED FOR IN
THE TRANSACTION DOCUMENTS.


 


(B)                                 NO EXTENSION OR AMENDMENT OF RECEIVABLES. 
EXCEPT AS OTHERWISE PERMITTED IN SECTION 7.2, NEITHER THE SPV NOR THE SERVICER
SHALL AMEND, MODIFY OR WAIVE ANY TERM OR CONDITION OF ANY CONTRACT, WHICH
AMENDMENT, MODIFICATION OR WAIVER WOULD ADVERSELY AFFECT THE VALIDITY,
ENFORCEABILITY OR COLLECTIBILITY OF SUCH RECEIVABLE; PROVIDED THAT THE FOREGOING
RESTRICTION SHALL NOT PROHIBIT (I) ANY COMPROMISE OR SETTLEMENT OF RECEIVABLES
FOR CREDIT REASONS IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY; AND
(II) ANY COMPROMISE OR SETTLEMENT OF A RECEIVABLE FOR NON-CREDIT REASONS SO LONG
AS THE PAYMENTS REQUIRED HEREBY FOR THE RESULTING DILUTION ARE MADE IN
ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(C)                                  NO CHANGE IN BUSINESS OR CREDIT AND
COLLECTION POLICY.  NONE OF THE SPV, ANY ORIGINATOR, THE RECEIVABLES SELLER OR
THE SERVICER SHALL MAKE ANY CHANGE IN (I) THE CHARACTER OF ITS BUSINESS WHICH
CHANGE WOULD, IN EITHER CASE, IMPAIR THE COLLECTIBILITY OF ANY RECEIVABLE OR
OTHERWISE HAVE A MATERIAL ADVERSE EFFECT OR (II) THE CREDIT AND COLLECTION
POLICY WITHOUT THE PRIOR CONSENT OF THE AGENT.


 


(D)                                 NO SUBSIDIARIES, MERGERS, ETC.  THE SPV
SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO, OR SELL, LEASE OR TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO, ANY OTHER PERSON.  THE SPV SHALL NOT FORM OR
CREATE ANY SUBSIDIARY.


 


(E)                                  CHANGE IN PAYMENT INSTRUCTIONS TO
OBLIGORS.  NONE OF THE SPV, ANY ORIGINATOR, THE RECEIVABLES SELLER OR THE
SERVICER SHALL ADD OR TERMINATE ANY BANK AS A BLOCKED ACCOUNT BANK OR ANY
ACCOUNT AS A BLOCKED ACCOUNT TO OR FROM THOSE LISTED IN SCHEDULE 4.1(Q) OR MAKE
ANY CHANGE IN ITS INSTRUCTIONS TO OBLIGORS REGARDING PAYMENTS TO BE MADE TO ANY
BLOCKED ACCOUNT, UNLESS (I) SUCH INSTRUCTIONS ARE TO DEPOSIT SUCH PAYMENTS TO
ANOTHER EXISTING BLOCKED ACCOUNT OR TO THE COLLECTION ACCOUNT OR (II) THE AGENT
SHALL HAVE RECEIVED WRITTEN NOTICE OF SUCH ADDITION, TERMINATION OR CHANGE AT
LEAST THIRTY (30) DAYS PRIOR THERETO AND THE AGENT SHALL HAVE

 

44

--------------------------------------------------------------------------------


 


RECEIVED A BLOCKED ACCOUNT AGREEMENT EXECUTED BY EACH NEW BLOCKED ACCOUNT BANK
OR AN EXISTING BLOCKED ACCOUNT BANK WITH RESPECT TO EACH NEW BLOCKED ACCOUNT, AS
APPLICABLE.


 


(F)                                    DEPOSITS TO BLOCKED ACCOUNTS.  NONE OF
THE SPV, ANY ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER SHALL DEPOSIT OR
OTHERWISE CREDIT, OR CAUSE OR PERMIT TO BE SO DEPOSITED OR CREDITED, TO ANY
BLOCKED ACCOUNT OR THE COLLECTION ACCOUNT CASH OR CASH PROCEEDS OTHER THAN
COLLECTIONS.


 


(G)                                 CHANGE OF NAME, ETC.  THE SPV SHALL NOT
CHANGE ITS NAME, IDENTITY OR STRUCTURE (INCLUDING A MERGER) OR THE LOCATION OF
ITS CHIEF EXECUTIVE OFFICE OR ANY OTHER CHANGE WHICH COULD RENDER ANY UCC
FINANCING STATEMENT FILED IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT TO BECOME “SERIOUSLY MISLEADING” UNDER THE UCC, UNLESS AT
LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF ANY SUCH CHANGE THE SPV
DELIVERS TO THE AGENT (I) SUCH DOCUMENTS, INSTRUMENTS OR AGREEMENTS, EXECUTED BY
THE SPV AS ARE NECESSARY TO REFLECT SUCH CHANGE AND TO CONTINUE THE PERFECTION
OF THE AGENT’S OWNERSHIP INTERESTS OR SECURITY INTERESTS IN THE AFFECTED ASSETS
AND (II) NEW OR REVISED BLOCKED ACCOUNT AGREEMENTS EXECUTED BY THE BLOCKED
ACCOUNT BANKS WHICH REFLECT SUCH CHANGE AND ENABLE THE AGENT TO CONTINUE TO
EXERCISE ITS RIGHTS CONTAINED IN SECTION 7.3.


 


(H)                                 AMENDMENT TO FIRST TIER AGREEMENT AND SECOND
TIER AGREEMENT.


 

(I)                                     THE SPV SHALL NOT PERMIT ANY ORIGINATOR
OR BOISE CASCADE TO AMEND, MODIFY OR SUPPLEMENT THE FIRST TIER AGREEMENT, OR
WAIVE ANY PROVISION THEREOF, IN EACH CASE EXCEPT WITH THE PRIOR WRITTEN CONSENT
OF THE AGENT AND EACH CLASS AGENT; NOR SHALL THE SPV PERMIT ANY ORIGINATOR OR
BOISE CASCADE TO TAKE ANY OTHER ACTION UNDER THE FIRST TIER AGREEMENT THAT COULD
HAVE A MATERIAL ADVERSE EFFECT ON THE AGENT, ANY CLASS AGENT OR ANY INVESTOR OR
WHICH IS INCONSISTENT WITH THE TERMS OF THIS AGREEMENT.

 

(II)                                  THE SPV SHALL NOT AMEND, MODIFY, OR
SUPPLEMENT THE SECOND TIER AGREEMENT, OR WAIVE ANY PROVISION THEREOF, IN EACH
CASE EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE AGENT AND EACH CLASS AGENT;
NOR SHALL THE SPV TAKE, OR PERMIT THE RECEIVABLES SELLER TO TAKE, ANY OTHER
ACTION UNDER THE SECOND TIER AGREEMENT THAT COULD HAVE A MATERIAL ADVERSE EFFECT
ON THE AGENT, ANY CLASS AGENT OR ANY INVESTOR OR WHICH IS INCONSISTENT WITH THE
TERMS OF THIS AGREEMENT.

 


(I)                                     OTHER DEBT.  EXCEPT AS PROVIDED HEREIN,
THE SPV SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
WHETHER CURRENT OR FUNDED, OR ANY OTHER LIABILITY OTHER THAN (I) INDEBTEDNESS OF
THE SPV REPRESENTING FEES, EXPENSES AND INDEMNITIES ARISING HEREUNDER OR UNDER
THE SECOND TIER AGREEMENT FOR THE PURCHASE PRICE OF THE RECEIVABLES AND OTHER
AFFECTED ASSETS UNDER THE SECOND TIER AGREEMENT, AND (II) OTHER INDEBTEDNESS
INCURRED IN THE ORDINARY COURSE OF ITS BUSINESS IN AN AMOUNT NOT TO EXCEED
$9,500 AT ANY TIME OUTSTANDING.


 


(J)                                     PAYMENT TO THE RECEIVABLES SELLER.  THE
SPV SHALL NOT ACQUIRE ANY RECEIVABLE OTHER THAN THROUGH, UNDER, AND PURSUANT TO
THE TERMS OF, THE SECOND TIER AGREEMENT, THE PAYMENT BY THE SPV IN CASH TO THE
RECEIVABLES SELLER OF AN AMOUNT EQUAL TO THE PURCHASE PRICE FOR SUCH RECEIVABLE
AS REQUIRED BY THE TERMS OF THE SECOND TIER AGREEMENT.

 

45

--------------------------------------------------------------------------------


 


(K)                                  RESTRICTED PAYMENTS.  THE SPV SHALL NOT
(I) PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK, (II) PREPAY, PURCHASE OR
REDEEM ANY INDEBTEDNESS, (III) LEND OR ADVANCE ANY FUNDS OR (IV) REPAY ANY LOANS
OR ADVANCES TO, FOR OR FROM ANY OF ITS AFFILIATES (THE AMOUNTS DESCRIBED IN
CLAUSES (I) THROUGH (IV) BEING REFERRED TO AS “RESTRICTED PAYMENTS”), EXCEPT
THAT THE SPV MAY (A) MAKE RESTRICTED PAYMENTS OUT OF FUNDS RECEIVED PURSUANT TO
SECTION 2.2 AND (B) MAY MAKE OTHER RESTRICTED PAYMENTS (INCLUDING THE PAYMENT OF
DIVIDENDS) IF, AFTER GIVING EFFECT THERETO, NO TERMINATION EVENT OR POTENTIAL
TERMINATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(L)                                     MERGER OF THE SERVICER, THE RECEIVABLES
SELLER OR ANY ORIGINATOR.


 

(I)                                     NEITHER THE SERVICER NOR THE RECEIVABLES
SELLER SHALL CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON OR CONVEY OR
TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY PERSON
(WHETHER IN ANY ONE TRANSACTION OR ANY SERIES OF TRANSACTIONS), UNLESS:

 

(A)                              THE PERSON FORMED BY OR SURVIVING SUCH
CONSOLIDATION OR MERGER OR THAT ACQUIRES BY CONVEYANCE OR TRANSFER THE
PROPERTIES AND ASSETS OF THE SERVICER OR THE RECEIVABLES SELLER, AS APPLICABLE,
SHALL BE A PERSON ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OR
ANY STATE AND SHALL EXPRESSLY ASSUME, BY AN AMENDMENT HERETO, IN FORM
SATISFACTORY TO THE AGENT, THE OBLIGATIONS AND AGREEMENTS OF THE SERVICER OR THE
RECEIVABLES SELLER, AS APPLICABLE, TO BE PERFORMED OR OBSERVED, ALL AS PROVIDED
HEREIN;

 

(B)                                IMMEDIATELY AFTER GIVING EFFECT TO SUCH
TRANSACTION, THE PURCHASE TERMINATION DATE HAS NOT OCCURRED AND NO POTENTIAL
TERMINATION EVENT OR TERMINATION EVENT SHALL HAVE OCCURRED;

 

(C)                                THE AGENT SHALL HAVE PROVIDED WRITTEN CONSENT
WITH RESPECT TO SUCH TRANSACTION; PROVIDED, THAT NO SUCH CONSENT SHALL BE
REQUIRED FOR ANY MERGER OF THE SERVICER OR THE RECEIVABLES SELLER WITH AN
ORIGINATOR PARTY HERETO AS SUCH AS OF THE DATE HEREOF;

 

(D)                               ANY ACTION AS IS NECESSARY TO MAINTAIN THE
INTEREST OF THE AGENT, AND SECURITY INTEREST CREATED BY THIS AGREEMENT IN, THE
RECEIVABLES AND THE RELATED SECURITY, COLLECTIONS AND PROCEEDS THEREOF SHALL
HAVE BEEN TAKEN;

 

(II)                                  NO ORIGINATOR SHALL CONSOLIDATE OR MERGE
WITH OR INTO ANY OTHER PERSON OR CONVEY OR TRANSFER ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTIES OR ASSETS TO ANY PERSON (WHETHER IN ANY ONE TRANSACTION OR ANY
SERIES OF TRANSACTIONS), UNLESS:

 

(A)                              THE PERSON FORMED BY OR SURVIVING SUCH
CONSOLIDATION OR MERGER OR THAT ACQUIRES BY CONVEYANCE OR TRANSFER THE
PROPERTIES AND ASSETS OF SUCH ORIGINATOR, AS APPLICABLE, SHALL BE A PERSON
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE AND
SHALL EXPRESSLY ASSUME, BY AN AMENDMENT HERETO, IN FORM SATISFACTORY TO THE
AGENT, THE OBLIGATIONS AND AGREEMENTS OF SUCH ORIGINATOR TO BE PERFORMED OR
OBSERVED, ALL AS PROVIDED HEREIN;

 

46

--------------------------------------------------------------------------------


 

(B)                                IMMEDIATELY AFTER GIVING EFFECT TO SUCH
TRANSACTION, THE PURCHASE TERMINATION DATE HAS NOT OCCURRED AND NO POTENTIAL
TERMINATION EVENT OR TERMINATION EVENT SHALL HAVE OCCURRED;

 

(C)                                THE AGENT SHALL HAVE PROVIDED WRITTEN CONSENT
WITH RESPECT TO SUCH TRANSACTION; PROVIDED, THAT NO SUCH CONSENT SHALL BE
REQUIRED FOR ANY MERGER OF AN ORIGINATOR WITH (I) ANOTHER ORIGINATOR PARTY
HERETO AS SUCH AS OF THE DATE HEREOF OR WITH (II) THE RECEIVABLES SELLER;

 

(D)                               ANY ACTION AS IS NECESSARY TO MAINTAIN THE
INTEREST OF THE AGENT, AND SECURITY INTEREST CREATED BY THIS AGREEMENT IN, THE
RECEIVABLES SOLD BY THE SPV TO THE INVESTORS HEREUNDER AND THE RELATED SECURITY,
COLLECTIONS AND PROCEEDS THEREOF SHALL HAVE BEEN TAKEN; AND

 

(E)                                 SUCH ORIGINATOR SHALL HAVE DELIVERED TO THE
AGENT AN OPINION OF COUNSEL STATING THAT SUCH SECURITY INTEREST IN FAVOR OF THE
AGENT IS PERFECTED AND SUBJECT TO NO ADVERSE CLAIM AND THAT ALL CONDITIONS
PRECEDENT HEREIN PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED
WITH.

 


SECTION 6.3                                   DELIVERY OF AUDIT RELATED
MATERIALS.


 

Each Originator, the Receivables Seller and the Servicer agrees to provide to
the Agent, not later than October 26, 2005, all materials previously requested
(and any materials requested to clarify or otherwise explain any materials
delivered in respect of such previous requests) by Agent or its agents in
respect of the pre-closing audit of each Originator, the Receivables Seller and
the Servicer and the Receivables originated by each of them.

 


ARTICLE VII


 


ADMINISTRATION AND COLLECTIONS


 


SECTION 7.1                                   APPOINTMENT OF SERVICER.


 


(A)                                  THE SERVICING, ADMINISTERING AND COLLECTION
OF THE RECEIVABLES SHALL BE CONDUCTED BY THE PERSON (THE “SERVICER”) SO
DESIGNATED FROM TIME TO TIME AS SERVICER IN ACCORDANCE WITH THIS SECTION 7.1. 
EACH OF THE SPV, THE CLASS AGENTS, THE AGENT AND THE INVESTORS HEREBY APPOINTS
AS ITS AGENT THE SERVICER, FROM TIME TO TIME DESIGNATED PURSUANT TO THIS
SECTION, TO ENFORCE ITS RESPECTIVE RIGHTS AND INTERESTS IN AND UNDER THE
AFFECTED ASSETS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SPV AND
EACH ORIGINATOR HEREBY GRANTS TO ANY SERVICER APPOINTED HEREUNDER AN IRREVOCABLE
POWER OF ATTORNEY TO TAKE ANY AND ALL STEPS IN THE SPV’S AND/OR SUCH
ORIGINATOR’S NAME AND ON BEHALF OF THE SPV OR SUCH ORIGINATOR AS NECESSARY OR
DESIRABLE, IN THE REASONABLE DETERMINATION OF THE SERVICER, TO COLLECT ALL
AMOUNTS DUE UNDER ANY AND ALL RECEIVABLES, INCLUDING ENDORSING THE SPV’S AND/OR
SUCH ORIGINATOR’S NAME ON CHECKS AND OTHER INSTRUMENTS REPRESENTING COLLECTIONS
AND ENFORCING SUCH RECEIVABLES AND TO TAKE ALL SUCH OTHER ACTIONS SET FORTH IN
THIS ARTICLE VII.  UNTIL THE AGENT GIVES NOTICE TO THE SERVICER (IN ACCORDANCE
WITH THIS SECTION 7.1) OF THE DESIGNATION OF A NEW SERVICER, BOISE CASCADE IS
HEREBY DESIGNATED AS, AND HEREBY AGREES TO PERFORM THE DUTIES AND OBLIGATIONS
OF, THE SERVICER PURSUANT TO THE TERMS HEREOF.  UPON EITHER (I) THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO THE SERVICER OR (II) THE OCCURRENCE

 

47

--------------------------------------------------------------------------------


 


OF A TERMINATION EVENT, THE AGENT MAY, AND UPON THE DIRECTION OF THE
CLASS AGENTS SHALL, DESIGNATE AS SERVICER ANY PERSON (INCLUDING ITSELF) TO
SUCCEED BOISE CASCADE OR ANY SUCCESSOR SERVICER, ON THE CONDITION IN EACH CASE
THAT ANY SUCH PERSON SO DESIGNATED SHALL AGREE TO PERFORM THE DUTIES AND
OBLIGATIONS OF THE SERVICER PURSUANT TO THE TERMS HEREOF.


 


(B)                                 UPON THE DESIGNATION OF A SUCCESSOR SERVICER
AS SET FORTH ABOVE, BOISE CASCADE AGREES THAT IT WILL TERMINATE ITS ACTIVITIES
AS SERVICER HEREUNDER IN A MANNER WHICH THE AGENT DETERMINES WILL FACILITATE THE
TRANSITION OF THE PERFORMANCE OF SUCH ACTIVITIES TO THE NEW SERVICER, AND BOISE
CASCADE SHALL COOPERATE WITH AND ASSIST SUCH NEW SERVICER.  SUCH COOPERATION
SHALL INCLUDE ACCESS TO AND TRANSFER OF RECORDS AND USE BY THE NEW SERVICER OF
ALL RECORDS, LICENSES, HARDWARE OR SOFTWARE NECESSARY OR DESIRABLE TO COLLECT
THE RECEIVABLES AND THE RELATED SECURITY.


 


(C)                                  BOISE CASCADE ACKNOWLEDGES THAT THE SPV,
THE CLASS AGENTS, THE AGENT AND THE INVESTORS HAVE RELIED ON BOISE CASCADE’S
AGREEMENT TO ACT AS SERVICER HEREUNDER IN MAKING THEIR DECISION TO EXECUTE AND
DELIVER THIS AGREEMENT.  ACCORDINGLY, BOISE CASCADE AGREES THAT IT WILL NOT
VOLUNTARILY RESIGN AS SERVICER.


 


(D)                                 THE SERVICER MAY NOT DELEGATE ANY OF ITS
RIGHTS, DUTIES OR OBLIGATIONS HEREUNDER, OR DESIGNATE A SUBSTITUTE SERVICER,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, AND PROVIDED THAT THE SERVICER
SHALL CONTINUE TO REMAIN SOLELY LIABLE FOR THE PERFORMANCE OF THE DUTIES AS
SERVICER HEREUNDER NOTWITHSTANDING ANY SUCH DELEGATION HEREUNDER.  THE SERVICER
MAY DELEGATE ITS DUTIES AND OBLIGATIONS HEREUNDER TO ANY AFFILIATE SUBSERVICER
(EACH, A “SUB-SERVICER”); PROVIDED THAT, IN EACH SUCH DELEGATION, (I) SUCH
SUB-SERVICER SHALL AGREE IN WRITING TO PERFORM THE DUTIES AND OBLIGATIONS OF THE
SERVICER PURSUANT TO THE TERMS HEREOF, (II) THE SERVICER SHALL REMAIN PRIMARILY
LIABLE TO THE SPV, THE AGENT, THE CLASS AGENTS AND THE INVESTORS FOR THE
PERFORMANCE OF THE DUTIES AND OBLIGATIONS SO DELEGATED, (III) THE ORIGINATORS,
SPV, THE AGENT, THE CLASS AGENTS AND THE INVESTORS SHALL HAVE THE RIGHT TO LOOK
SOLELY TO THE SERVICER FOR PERFORMANCE AND (IV) THE TERMS OF ANY AGREEMENT WITH
ANY SUB-SERVICER SHALL PROVIDE THAT THE AGENT MAY TERMINATE SUCH AGREEMENT UPON
THE TERMINATION OF THE SERVICER HEREUNDER BY GIVING NOTICE OF ITS DESIRE TO
TERMINATE SUCH AGREEMENT TO THE SERVICER (AND THE SERVICER SHALL PROVIDE
APPROPRIATE NOTICE TO SUCH SUB-SERVICER).


 


(E)                                  BOISE CASCADE HEREBY IRREVOCABLY AGREES
THAT IF AT ANY TIME IT SHALL CEASE TO BE THE SERVICER HEREUNDER, IT SHALL ACT
(IF THE THEN CURRENT SERVICER SO REQUESTS) AS THE DATA-PROCESSING AGENT OF THE
SERVICER AND, IN SUCH CAPACITY, BOISE CASCADE SHALL CONDUCT THE DATA-PROCESSING
FUNCTIONS OF THE ADMINISTRATION OF THE RECEIVABLES AND THE COLLECTIONS THEREON
IN SUBSTANTIALLY THE SAME WAY THAT BOISE CASCADE CONDUCTED SUCH DATA-PROCESSING
FUNCTIONS WHILE IT ACTED AS THE SERVICER.


 


SECTION 7.2                                   DUTIES OF SERVICER.


 


(A)                                  THE SERVICER SHALL TAKE OR CAUSE TO BE
TAKEN ALL SUCH ACTION AS MAY BE NECESSARY OR ADVISABLE TO ADMINISTER, SERVICE
AND COLLECT EACH RECEIVABLE FROM TIME TO TIME, ALL AT THE SERVICER’S EXPENSE AND
IN ACCORDANCE WITH THIS AGREEMENT AND ALL APPLICABLE LAWS, WITH REASONABLE CARE
AND DILIGENCE, AND IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY;
PROVIDED, HOWEVER, THAT SERVICER SHALL NOT EXTEND THE MATURITY OF ANY PURCHASED
RECEIVABLE (OTHER THAN IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY;
PROVIDED THAT NO SUCH EXTENSION

 

48

--------------------------------------------------------------------------------


 


SHALL RESULT IN ANY CHANGE IN THE ORIGINAL INVOICE DATE OF ANY RECEIVABLE AND,
IN ANY SUCH CASE, EACH SUCH RECEIVABLE SHALL CONTINUE TO BE REPORTED ON, AND ALL
DETERMINATIONS OF WHETHER ANY SUCH RECEIVABLE IS AN ELIGIBLE RECEIVABLE SHALL BE
MADE, USING SUCH ORIGINAL INVOICE DATE) WITHOUT THE AGENT’S PRIOR CONSENT.  IN
ADDITION, THE SERVICER SHALL REMIT ANY AND ALL COLLECTIONS RECEIVED WITH RESPECT
TO ANY RECEIVABLES TO THE AGENT OR THE CLASS AGENT’S AND THE RELATED INVESTORS
IN ACCORDANCE WITH THE TERMS OF ARTICLE II, AND SHALL LIKEWISE FORWARD ALL OTHER
PAYMENTS AND FEES OWED TO THE AGENT AND EACH CLASS AGENT PURSUANT TO THE TERMS
HEREOF.  WITHOUT THE AGENT’S PRIOR CONSENT, THE SERVICER, SHALL NOT TAKE ANY
ACTION (OR OMIT TO TAKE ANY ACTION THAT IT WOULD CUSTOMARILY TAKE IN SERVICING
RECEIVABLES) WHERE SUCH ACTION (OR INACTION) WITH RESPECT TO ANY RECEIVABLE IS
REASONABLY LIKELY TO IMPAIR THE AGENT’S OR THE SPV’S RIGHTS THEREIN OR THE
ENFORCEABILITY, VALUE OR COLLECTIBILITY THEREOF.  WITHOUT LIMITING THE
FOREGOING, THE SERVICER, SHALL NOT TAKE ANY ACTION (OR OMIT TO TAKE ANY ACTION
THAT IT WOULD CUSTOMARILY TAKE IN SERVICING RECEIVABLES) THAT RESULTS IN
PREFERENTIAL TREATMENT FOR RECEIVABLES OF AN OBLIGOR THAT DO NOT CONSTITUTE THE
RECEIVABLES.  THE SERVICER SHALL HAVE THE RIGHT TO DIRECTLY COMMUNICATE WITH ANY
OBLIGOR WITH RESPECT TO THE RECEIVABLES (AND, IN THE CASE OF CLAUSE (II), TO
COMMENCE COLLECTION PROCEEDINGS ON THE AGENT’S BEHALF; PROVIDED THAT, IF A
TERMINATION EVENT OR POTENTIAL TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
SUCH PROCEEDINGS MAY BE COMMENCED ONLY WITH THE AGENT’S PRIOR CONSENT):  (I) TO
OBTAIN CURRENT INFORMATION NOT ALREADY PROVIDED ON SUCH OBLIGOR’S FINANCIAL
CONDITION AND CREDITWORTHINESS, AND (II) TO DETERMINE IF ANY PORTION OF ANY
RECEIVABLE IS PAST DUE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, UPON THE OCCURRENCE OF A TERMINATION EVENT OR POTENTIAL TERMINATION
EVENT OR TO THE EXTENT ANY RECEIVABLE IS MORE THAN FIFTEEN (15) DAYS PAST DUE,
THE AGENT MAY DIRECT THE SERVICER TO COMMENCE OR SETTLE ANY LEGAL ACTION TO
ENFORCE COLLECTION OF ANY RECEIVABLE OR TO FORECLOSE UPON OR REPOSSESS ANY
UNDERLYING SECURITY RELATED THERETO.


 


(B)                                 THE SERVICER SHALL HOLD FOR THE BENEFIT OF
THE SPV AND THE AGENT IN ACCORDANCE WITH THEIR RESPECTIVE INTERESTS, ALL RECORDS
AND DOCUMENTS (INCLUDING COMPUTER TAPES OR DISKS) WITH RESPECT TO EACH AFFECTED
ASSET.  THE SERVICER SHALL HOLD (AND SHALL CAUSE EACH SUB-SERVICER TO HOLD) IN
TRUST (AND, FOLLOWING THE OCCURRENCE OF A TERMINATION EVENT OR POTENTIAL
TERMINATION EVENT, AT THE REQUEST OF THE AGENT, SEGREGATE) FOR THE BENEFIT OF
THE AGENTS, ANY COLLECTIONS RECEIVED BY THE SERVICER (OR ANY SUB-SERVICER) WITH
RESPECT TO THE AFFECTED ASSETS, AND DISTRIBUTE THE SAME TO THE AGENT IN
ACCORDANCE WITH THE TERMS OF ARTICLE II OR OTHERWISE UPON THE AGENT’S
DIRECTION.  THE SERVICER AGREES TO MAKE ITS RECORDS, FILES AND BOOKS OF ACCOUNT
AVAILABLE TO THE AGENT ON REQUEST, AND TO ALLOW THE AGENT AND ITS AGENTS AND
REPRESENTATIVES TO VISIT THE SERVICER’S PREMISES UPON REASONABLE NOTICE
(PROVIDED, HOWEVER, THAT NO PRIOR NOTICE SHALL BE REQUIRED IF A TERMINATION
EVENT OR POTENTIAL TERMINATION EVENT HAS OCCURRED) AND DURING NORMAL BUSINESS
HOURS TO EXAMINE SUCH RECORDS, FILES AND BOOKS OF ACCOUNT, TO MAKE COPIES OR
EXTRACTS THEREOF, AND TO CONDUCT SUCH EXAMINATIONS AS THE AGENT DEEMS NECESSARY.


 


(C)                                  FOR ALL PURCHASED RECEIVABLES AS TO WHICH
ANY PAYMENT OR PORTION THEREOF IS PAST DUE FOR ANY REASON, INCLUDING BUT NOT
LIMITED TO AS A RESULT OF AN OBLIGOR’S INABILITY TO PAY, THE SERVICER SHALL
NOTIFY THE AGENT AND PROVIDE TO THE AGENT IN A TIMELY MANNER UPON REQUEST EACH
OF THE FOLLOWING:  (I) A COPY OF THE APPLICABLE OBLIGOR’S PURCHASE ORDER AND/OR
A SIGNED CONFIRMATION THEREOF; (II) A COPY OF EACH OUTSTANDING INVOICE (IN
ELECTRONIC OR PAPER FORM) AND ALL CREDIT MEMORANDA; (III) A NOTARIZED STATEMENT
OF ACCOUNT; (IV) COPY OF ALL CORRESPONDENCE TO AND FROM THE APPLICABLE OBLIGOR;
(V) A COPY OF SERVICER’S COMPLETE COLLECTION FILE ON THE APPLICABLE OBLIGOR;
(VI) ALL GUARANTEES, COLLATERAL DOCUMENTS AND SECURITY AGREEMENTS RELATING TO
SUCH


 

49

--------------------------------------------------------------------------------


 


RECEIVABLES; (VII) PROOF OF DELIVERY OF GOODS OR RENDERING OF SERVICES RELATING
TO SUCH RECEIVABLES; AND (VIII) SUCH OTHER DOCUMENTS AND INFORMATION THAT THE
AGENT MAY REQUEST RELATING TO SUCH RECEIVABLES.  FURTHER, WITH RESPECT TO ANY
RECEIVABLE AS TO WHICH ANY PAYMENT OR PORTION THEREOF IS MORE THAN FIFTEEN (15)
DAYS PAST DUE, THE SERVICER SHALL PROVIDE TO THE AGENT UPON REQUEST (PROMPTLY,
AND IN ANY EVENT WITHIN ONE (1) BUSINESS DAY) (X) A TRUE AND COMPLETE COPY OF
ANY CONTRACT RELATING TO SUCH RECEIVABLE, TOGETHER WITH ANY MODIFICATIONS OR
SIDE LETTERS RELATED THERETO, EACH WRITTEN IN (OR TRANSLATED INTO) ENGLISH, AND
(Y) ANY OTHER EVIDENCE OF NONPAYMENT OF SUCH RECEIVABLE AS MAY REASONABLY BE
REQUESTED BY THE AGENT.


 


(D)                                 (I) THE SERVICER SHALL, AS SOON AS
PRACTICABLE FOLLOWING RECEIPT THEREOF, TURN OVER TO THE SPV ALL COLLECTIONS FROM
ANY PERSON OF INDEBTEDNESS OF SUCH PERSON WHICH ARE NOT ON ACCOUNT OF A
RECEIVABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
ARTICLE VII, THE SERVICER, IF NOT THE SPV, AN ORIGINATOR OR ANY AFFILIATE OF THE
SPV OR ANY ORIGINATOR, SHALL HAVE NO OBLIGATION TO COLLECT, ENFORCE OR TAKE ANY
OTHER ACTION DESCRIBED IN THIS ARTICLE VII WITH RESPECT TO ANY INDEBTEDNESS THAT
IS NOT INCLUDED IN THE ASSET INTEREST OTHER THAN TO DELIVER TO THE SPV THE
COLLECTIONS AND DOCUMENTS WITH RESPECT TO ANY SUCH INDEBTEDNESS AS DESCRIBED
ABOVE IN THIS SECTION 7.2(B).


 

(II)                                  THE SERVICER SHALL AGREE TO USE
COMMERCIALLY REASONABLE EFFORTS TO IMPLEMENT CORRECTIVE PROCEDURES TO ADDRESS
ANY MATERIAL CONTROL WEAKNESSES OR REPORTING DEFICIENCIES IDENTIFIED BY THE
AGENTS OR THEIR CONSULTANTS FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT
RELATED TO THE ORIGINATION OR COLLECTION OF RECEIVABLES, INCLUDING THOSE ITEMS
DESCRIBED IN THE FINAL AUDIT REPORT DATED AUGUST 26, 2005, AND IDENTIFIED IN
SUCH AUDIT REPORT AS ITEMS BOISE CASCADE HAS AGREED TO REMEDY.

 


(E)                                  NOT LATER THAN MARCH 31ST OF EACH CALENDAR
YEAR, THE SERVICER SHALL CAUSE A FIRM OF NATIONALLY RECOGNIZED INDEPENDENT
PUBLIC ACCOUNTANTS (WHO MAY ALSO RENDER OTHER SERVICES TO THE SERVICER OR ANY
ORIGINATOR) TO FURNISH A REPORT SUBSTANTIALLY IN THE FORM OF EXHIBIT J WITH
RESPECT TO THE PRIOR FISCAL YEAR (OR, IN THE CASE OF THE FIRST SUCH PERIOD, THE
PERIOD BEGINNING ON THE CLOSING DATE AND ENDING ON THE LAST DAY OF 2005) TO THE
AGENT, TO THE EFFECT THAT SUCH FIRM HAS APPLIED CERTAIN PROCEDURES, AGREED UPON
WITH THE AGENT, WHICH WOULD RE-PERFORM CERTAIN ACCOUNTING PROCEDURES PERFORMED
BY THE SERVICER PURSUANT TO CERTAIN DOCUMENTS AND RECORDS RELATING TO THE
SERVICING OF THE RECEIVABLES UNDER THIS AGREEMENT.  IN ADDITION, EACH REPORT
SHALL SET FORTH THE AGREED UPON PROCEDURES PERFORMED AND THE RESULTS OF SUCH
PROCEDURES.


 


(F)                                    ANY PAYMENT BY AN OBLIGOR IN RESPECT OF
ANY INDEBTEDNESS OWED BY IT TO ANY ORIGINATOR SHALL, EXCEPT AS OTHERWISE
SPECIFIED BY SUCH OBLIGOR, REQUIRED BY CONTRACT OR LAW OR CLEARLY INDICATED BY
FACTS OR CIRCUMSTANCES (INCLUDING BY WAY OF EXAMPLE AN EQUIVALENCE OF A PAYMENT
AND THE AMOUNT OF A PARTICULAR INVOICE), AND UNLESS OTHERWISE INSTRUCTED BY THE
AGENT, BE APPLIED AS A COLLECTION OF ANY RECEIVABLE OF SUCH OBLIGOR (STARTING
WITH THE OLDEST SUCH RECEIVABLE) TO THE EXTENT OF ANY AMOUNTS THEN DUE AND
PAYABLE THEREUNDER BEFORE BEING APPLIED TO ANY OTHER RECEIVABLE OR OTHER
INDEBTEDNESS OF SUCH OBLIGOR.


 


SECTION 7.3                                   BLOCKED ACCOUNT ARRANGEMENTS.


 

Prior to the initial purchase hereunder the Servicer and SPV shall enter into
Blocked Account Agreements with all of the Blocked Account Banks, and deliver
original counterparts

 

50

--------------------------------------------------------------------------------


 

thereof to the Agent.  The Agent may, following the occurrence and continuance
of a Termination Event under Section 8.1, give notice to each Blocked Account
Bank that the Agent is exercising its rights under the Blocked Account
Agreements to do any or all of the following:  (a) to have the exclusive
ownership and control of the Blocked Account Accounts transferred to the Agent
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Blocked Accounts be
redirected pursuant to its instructions rather than deposited in the applicable
Blocked Account, and (c) to take any or all other actions permitted under the
applicable Blocked Account Agreement.  Each of the Servicer and SPV hereby
agrees that if the Agent, at any time, takes any action set forth in the
preceding sentence, the Agent shall have exclusive control of the proceeds
(including Collections) of all Receivables and each of the Servicer and SPV
hereby further agrees to take any other action that the Agent may reasonably
request to transfer such control.  Any proceeds of Receivables received by any
Originator, as Servicer or otherwise, or the SPV thereafter shall be sent
immediately to the Agent.  The parties hereto hereby acknowledge that if at any
time the Agent takes control of any Blocked Account, the Agent shall not have
any rights to the funds therein in excess of the unpaid amounts due to SPV, the
Agent and the Investors or any other Person hereunder and the Agent shall
distribute or cause to be distributed such funds in accordance with
Section 7.2(b) (including the proviso thereto) and Article II (in each case as
if such funds were held by the Servicer thereunder); provided, however, that the
Agent shall not be under any obligation to remit any such funds to any
Originator or any other Person unless and until the Agent has received from such
Originator or such Person evidence satisfactory to the Agent that such
Originator or such Person is entitled to such funds hereunder and under
applicable Law.

 


SECTION 7.4                                   ENFORCEMENT RIGHTS AFTER
DESIGNATION OF NEW SERVICER.


 


(A)                                  AT ANY TIME FOLLOWING THE DESIGNATION OF A
SERVICER PURSUANT TO SECTION 7.1:


 

(I)                                     THE AGENT MAY, IN THE EXERCISE OF ITS
CREDIT JUDGMENT, DIRECT THE OBLIGORS THAT PAYMENT OF ALL AMOUNTS PAYABLE UNDER
ANY RECEIVABLE BE MADE DIRECTLY TO THE AGENT OR ITS DESIGNEE;

 

(II)                                  THE SPV SHALL, AT THE AGENT’S REQUEST AND
AT THE SPV’S EXPENSE, GIVE NOTICE OF THE AGENT’S, THE SPV’S, AND/OR THE
INVESTORS’ OWNERSHIP OF THE RECEIVABLES AND (IN THE CASE OF THE AGENT) INTEREST
IN THE ASSET INTEREST TO EACH OBLIGOR AND DIRECT THAT PAYMENTS BE MADE DIRECTLY
TO THE AGENT OR ITS DESIGNEE, EXCEPT THAT IF THE SPV FAILS TO SO NOTIFY EACH
OBLIGOR, THE AGENT MAY SO NOTIFY THE OBLIGORS; AND

 

(III)                               THE SPV SHALL, AT THE AGENT’S REQUEST,
(A) ASSEMBLE ALL OF THE RECORDS AND SHALL MAKE THE SAME AVAILABLE TO THE AGENT
OR ITS DESIGNEE AT A PLACE SELECTED BY THE AGENT OR ITS DESIGNEE, AND
(B) SEGREGATE ALL CASH, CHECKS AND OTHER INSTRUMENTS RECEIVED BY IT FROM TIME TO
TIME CONSTITUTING COLLECTIONS OF RECEIVABLES IN A MANNER ACCEPTABLE TO SUCH
AGENT AND SHALL, PROMPTLY UPON RECEIPT, REMIT ALL SUCH CASH, CHECKS AND
INSTRUMENTS, DULY ENDORSED OR WITH DULY EXECUTED INSTRUMENTS OF TRANSFER, TO
SUCH AGENT OR ITS DESIGNEE.

 


(B)                                 EACH OF THE SPV AND EACH ORIGINATOR HEREBY
AUTHORIZES THE AGENT, AND IRREVOCABLY APPOINTS THE AGENT AS ITS ATTORNEY-IN-FACT
WITH FULL POWER OF SUBSTITUTION AND WITH FULL


 

51

--------------------------------------------------------------------------------


 


AUTHORITY IN THE PLACE AND STEAD OF THE SPV OR SUCH ORIGINATOR, AS APPLICABLE,
WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, TO TAKE ANY AND ALL STEPS IN THE
NAME OF THE SPV OR SUCH ORIGINATOR, AS APPLICABLE, AND ON BEHALF OF THE SPV OR
SUCH ORIGINATOR, AS APPLICABLE, NECESSARY OR DESIRABLE, IN THE DETERMINATION OF
THE AGENT, TO COLLECT ANY AND ALL AMOUNTS OR PORTIONS THEREOF DUE UNDER ANY AND
ALL RECEIVABLES OR RELATED SECURITY, INCLUDING ENDORSING THE NAME OF SUCH
ORIGINATOR ON CHECKS AND OTHER INSTRUMENTS REPRESENTING COLLECTIONS AND
ENFORCING SUCH RECEIVABLES, RELATED SECURITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SUBSECTION (B), NONE OF THE POWERS CONFERRED UPON
SUCH ATTORNEY-IN-FACT PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE SHALL
SUBJECT SUCH ATTORNEY-IN-FACT TO ANY LIABILITY IF ANY ACTION TAKEN BY IT SHALL
PROVE TO BE INADEQUATE OR INVALID, NOR SHALL THEY CONFER ANY OBLIGATIONS UPON
SUCH ATTORNEY-IN-FACT IN ANY MANNER WHATSOEVER.


 


SECTION 7.5                                   SERVICER DEFAULT.


 

The occurrence of any one or more of the following events shall constitute a
“Servicer Default”:

 


(A)                                  THE SERVICER (I) (A) SHALL FAIL TO MAKE ANY
PAYMENT OR DEPOSIT REQUIRED TO BE MADE BY IT HEREUNDER WHEN DUE OR (B) SHALL
FAIL TO OBSERVE OR PERFORM ANY TERM, COVENANT OR AGREEMENT ON THE SERVICER’S
PART TO BE OBSERVED OR PERFORMED FOR THIRTY (30) DAYS FROM THE EARLIER OF (X)
THE AGENT’S WRITTEN NOTICE THEREOF TO THE SERVICER AND (Y) A RESPONSIBLE OFFICER
OF THE SERVICER OBTAINING ACTUAL KNOWLEDGE OF SUCH FAILURE OR (II) SHALL FAIL TO
MAKE ANY PAYMENT OR DEPOSIT TO BE MADE BY IT HEREUNDER WHEN DUE HEREUNDER OR
UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A PARTY OR
BY WHICH SUCH PERSON IS BOUND; OR


 


(B)                                 ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR STATEMENT MADE BY THE SERVICER IN THIS AGREEMENT, THE FIRST TIER AGREEMENT,
THE SECOND TIER AGREEMENT OR IN ANY OF THE OTHER TRANSACTION DOCUMENTS OR IN ANY
CERTIFICATE OR REPORT DELIVERED BY IT PURSUANT TO ANY OF THE FOREGOING SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;
OR


 


(C)                                  A TERMINATION EVENT; OR


 


(D)                                 FAILURE OF THE SERVICER OR ANY OF ITS
SUBSIDIARIES (OTHER THAN THE SPV) TO MAKE ANY PAYMENT IN RESPECT OF ANY
INDEBTEDNESS HAVING AN AGGREGATE PRINCIPAL AMOUNT OF $25,000,000 OR MORE WHEN
DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND,
OR OTHERWISE) AND SUCH FAILURE CONTINUES AFTER THE APPLICABLE GRACE OR NOTICE
PERIOD, IF ANY, SPECIFIED IN THE DOCUMENT RELATING THERETO ON THE DATE OF SUCH
FAILURE; OR (II) SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER CONDITION OR
COVENANT, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, UNDER ANY AGREEMENT
OR INSTRUMENT RELATING TO ANY SUCH INDEBTEDNESS, AND SUCH FAILURE CONTINUES
AFTER THE APPLICABLE GRACE OR NOTICE PERIOD, IF ANY, SPECIFIED IN THE DOCUMENT
RELATING THERETO ON THE DATE OF SUCH FAILURE, IF THE EFFECT OF SUCH FAILURE,
EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT, THE HOLDER OR HOLDERS OF SUCH
INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH INDEBTEDNESS (OR A TRUSTEE
OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO
CAUSE SUCH INDEBTEDNESS TO BE DECLARED TO BE DUE AND PAYABLE PRIOR TO ITS STATED
MATURITY; OR

 

52

--------------------------------------------------------------------------------


 


(E)                                  ANY EVENT OF BANKRUPTCY SHALL OCCUR WITH
RESPECT TO THE SERVICER OR ANY OF ITS MATERIAL SUBSIDIARIES OR AFFILIATES; OR


 


(F)                                    THERE SHALL HAVE OCCURRED A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE SERVICER SINCE THE END OF THE LAST FISCAL
YEAR ENDING PRIOR TO THE DATE OF ITS APPOINTMENT AS SERVICER HEREUNDER OR ANY
OTHER EVENT SHALL HAVE OCCURRED WHICH, IN THE COMMERCIALLY REASONABLE JUDGMENT
OF THE AGENT, MATERIALLY AND ADVERSELY AFFECTS THE SERVICER’S ABILITY TO EITHER
COLLECT THE RECEIVABLES OR TO PERFORM ITS OBLIGATIONS (WHETHER AS SERVICER OR IN
ANY OTHER CAPACITY) UNDER THIS AGREEMENT; OR


 


(G)                                 ONE OR MORE NON-INTERLOCUTORY JUDGMENTS,
ORDERS OR DECREES SHALL BE ENTERED AGAINST SERVICER INVOLVING IN THE AGGREGATE A
LIABILITY (NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE) AS TO ANY SINGLE OR
RELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $15,000,000 OR MORE,
AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED AND UNSTAYED PENDING APPEAL FOR
A PERIOD OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF.


 


SECTION 7.6                                   SERVICING FEE.


 

The Servicer shall be paid a Servicing Fee in accordance with Schedule III and
subject to the priorities therein.  If the Servicer is not Boise Cascade, an
Originator or an Affiliate thereof, the Servicer, by giving three (3) Business
Days’ prior written notice to the Class Agents, may revise the percentage used
to calculate the Servicing Fee so long as the revised percentage will not result
in a Servicing Fee that exceeds 110% of the reasonable and appropriate
out-of-pocket costs and expenses of such Servicer incurred in connection with
the performance of its obligations hereunder as documented to the reasonable
satisfaction of the Agent; provided, however, that at any time after the sum of
the Aggregate Net Investment plus Required Reserves exceeds the Net Pool
Balance, any compensation to the Servicer in excess of the Servicing Fee
initially provided for herein shall be an obligation of the SPV and shall not be
payable, in whole or in part, from Collections allocated to the Investors.

 


SECTION 7.7                                   PROTECTION OF OWNERSHIP INTEREST
OF THE INVESTORS.


 

Each Originator and the SPV agrees that it shall, from time to time, at its
expense, promptly execute and deliver all instruments and documents and take all
actions as may be necessary or as the Agent may reasonably request in order to
perfect or protect the Asset Interest or to enable the Agent or the Investors to
exercise or enforce any of their respective rights hereunder.  Without limiting
the foregoing, each Originator and the SPV shall, upon the request of the Agent
or any of the Investors, in order to accurately reflect this purchase and sale
transaction, (a) execute and file such financing or continuation statements or
amendments thereto or assignments thereof (as otherwise permitted to be executed
and filed pursuant hereto) as may be requested by the Agent or any of the
Investors and (b) mark its respective master data processing records and other
documents with a legend describing the conveyance to the to the Agent, for the
benefit of the Investors, of the Asset Interest.  Each Originator and the SPV
shall, upon request of the Agent or any of the Investors, obtain such additional
search reports as the Agent or any of the Investors shall request.  To the
fullest extent permitted by applicable law, the Agent shall be permitted to sign
and file continuation statements and amendments thereto and assignments thereof
without the SPV’s or the applicable Originator’s signature.  Carbon,

 

53

--------------------------------------------------------------------------------


 

photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.  Neither any Originator nor the
SPV shall change its respective name, identity or corporate structure (within
the meaning of Sections 9-503(a)(4) and 9-507 of the UCC as in effect in the
States of New York and Delaware) nor relocate its respective chief executive
office unless it shall have:  (i) given the Agent at least thirty (30) days
prior notice thereof and (ii) prepared at the SPV’s expense and delivered to the
Agent all financing statements, instruments and other documents necessary to
preserve and protect the Asset Interest or requested by the Agent in connection
with such change or relocation.  Any filings under the UCC or otherwise that are
occasioned by such change in name or location shall be made at the expense of
the SPV.

 


ARTICLE VIII


 


TERMINATION EVENTS


 


SECTION 8.1                                   TERMINATION EVENTS.


 

The occurrence of any one or more of the following events shall constitute a
“Termination Event”:

 


(A)                                  THE SPV, THE RECEIVABLES SELLER, ANY
ORIGINATOR OR THE SERVICER SHALL FAIL TO MAKE ANY PAYMENT OR DEPOSIT
(I) REQUIRED HEREUNDER TO REDUCE THE AGGREGATE NET INVESTMENT ON ANY DATE SUCH
PAYMENT OR DEPOSIT BECOMES DUE HEREUNDER OR (II) ANY OTHER PAYMENT OR DEPOSIT
REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER THE FIRST TIER AGREEMENT OR THE
SECOND TIER AGREEMENT, AS THE CASE MAY BE, AND, IN THE CASE OF ANY PAYMENT OR
DEPOSIT REFERRED TO IN CLAUSE (II) HEREOF, SUCH PAYMENT OR DEPOSIT IS NOT MADE
WITHIN TWO (2) BUSINESS DAYS FROM THE DATE SUCH PAYMENT OR DEPOSIT BECOMES DUE
HEREUNDER OR THEREUNDER; OR


 


(B)                                 ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR STATEMENT MADE OR DEEMED MADE BY THE SPV, THE RECEIVABLES SELLER OR ANY
ORIGINATOR IN THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY OR IN ANY OTHER INFORMATION, REPORT OR DOCUMENT DELIVERED PURSUANT HERETO
OR THERETO SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE OR DELIVERED; OR


 


(C)                                  THE SPV, ANY ORIGINATOR, THE RECEIVABLES
SELLER OR THE SERVICER SHALL DEFAULT IN THE PERFORMANCE OF ANY PAYMENT OR
UNDERTAKING (OTHER THAN THOSE COVERED BY CLAUSE (A) ABOVE) TO BE PERFORMED OR
OBSERVED UNDER ANY OTHER PROVISION OF THIS AGREEMENT OR ANY PROVISION OF ANY
OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, WHICH DEFAULT CONTINUES FOR A
PERIOD GREATER THAN TWENTY (20) BUSINESS DAYS FROM THE EARLIER OF (I) THE DATE
IT RECEIVED NOTICE OF SUCH DEFAULT (II) THE DATE SPV, SUCH ORIGINATOR, THE
RECEIVABLES SELLER OR THE SERVICER KNEW OR SHOULD HAVE KNOWN OF SUCH DEFAULT; OR


 


(D)                                 ANY EVENT OF BANKRUPTCY SHALL OCCUR WITH
RESPECT TO THE RECEIVABLES SELLER, THE SPV, ANY ORIGINATOR OR ANY MATERIAL
SUBSIDIARY OF THE RECEIVABLES SELLER, THE SPV OR ANY ORIGINATOR; OR

 

54

--------------------------------------------------------------------------------


 


(E)                                  THE AGENT, ON BEHALF OF THE INVESTORS,
SHALL FOR ANY REASON FAIL OR CEASE TO HAVE A VALID AND ENFORCEABLE PERFECTED
FIRST PRIORITY OWNERSHIP OR SECURITY INTEREST IN THE AFFECTED ASSETS, FREE AND
CLEAR OF ANY ADVERSE CLAIM; OR


 


(F)                                    A SERVICER DEFAULT SHALL HAVE OCCURRED;
OR


 


(G)                                 ON ANY DATE, THE SUM OF THE AGGREGATE NET
INVESTMENT (AS DETERMINED AFTER GIVING EFFECT TO ALL DISTRIBUTIONS PURSUANT TO
THIS AGREEMENT ON SUCH DATE), PLUS THE REQUIRED RESERVES SHALL EXCEED THE NET
POOL BALANCE (AS SUCH REQUIRED RESERVES AND NET POOL BALANCE ARE SHOWN IN THE
MOST RECENT SERVICER REPORT DELIVERED ON OR PRIOR TO SUCH DATE); OR


 


(H)                                 [RESERVED]; OR


 


(I)                                     THE SPV, ANY ORIGINATOR, BOISE CASCADE
OR ANY SUBSIDIARY OF THE SPV, BOISE CASCADE OR ANY ORIGINATOR SHALL FAIL TO PAY
WHEN DUE ANY AMOUNTS DUE UNDER ANY AGREEMENT TO WHICH ANY SUCH PERSON IS A PARTY
AND UNDER WHICH ANY INDEBTEDNESS GREATER THAN $10,000 IN THE CASE OF THE SPV, OR
$15,000,000, IN THE CASE OF AN ORIGINATOR, BOISE CASCADE OR ANY SUBSIDIARY OF
ANY ORIGINATOR OR BOISE CASCADE (OTHER THAN THE SPV) IS GOVERNED; OR THE DEFAULT
BY THE SPV, ANY ORIGINATOR, BOISE CASCADE OR ANY SUBSIDIARY OF THE SPV, BOISE
CASCADE OR ANY ORIGINATOR IN THE PERFORMANCE OF ANY TERM, PROVISION OR CONDITION
CONTAINED IN ANY AGREEMENT TO WHICH ANY SUCH PERSON IS A PARTY AND UNDER WHICH
ANY INDEBTEDNESS OWING BY THE SPV, ANY ORIGINATOR, BOISE CASCADE OR ANY
SUBSIDIARY OF THE SPV, BOISE CASCADE OR ANY ORIGINATOR GREATER THAN SUCH
RESPECTIVE AMOUNTS WAS CREATED OR IS GOVERNED, REGARDLESS OF WHETHER SUCH EVENT
IS AN “EVENT OF DEFAULT” OR “DEFAULT” UNDER ANY SUCH AGREEMENT IF THE EFFECT OF
SUCH DEFAULT IS TO CAUSE, OR TO PERMIT THE HOLDER OF SUCH INDEBTEDNESS TO CAUSE,
SUCH INDEBTEDNESS TO BECOME DUE AND PAYABLE PRIOR TO ITS STATED MATURITY; OR ANY
INDEBTEDNESS OWING BY THE SPV, ANY ORIGINATOR, BOISE CASCADE OR ANY SUBSIDIARY
OF THE SPV, BOISE CASCADE OR ANY ORIGINATOR GREATER THAN SUCH RESPECTIVE AMOUNTS
SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID (OTHER THAN BY
A REGULARLY SCHEDULED PAYMENT) PRIOR TO THE DATE OF MATURITY THEREOF; OR


 


(J)                                     [RESERVED]; OR


 


(K)                                  A CHANGE OF CONTROL SHALL OCCUR;


 


(L)                                     ANY PERSON SHALL INSTITUTE STEPS TO
TERMINATE ANY PENSION PLAN IF THE ASSETS OF SUCH PENSION PLAN ARE INSUFFICIENT
TO SATISFY ALL OF ITS BENEFIT LIABILITIES (AS DETERMINED UNDER TITLE IV OF
ERISA), OR A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN WHICH
IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA; OR


 


(M)                               ANY MATERIAL PROVISION OF THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT TO WHICH THE SPV, ANY ORIGINATOR, BOISE CASCADE
OR THE SERVICER IS A PARTY SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR THE
SPV, ANY ORIGINATOR, BOISE CASCADE OR THE SERVICER SHALL SO STATE IN WRITING; OR


 


(N)                                 THE HOLDING COMPANIES SHALL PERMIT THE RATIO
OF (X) CONSOLIDATED EBITDA (AS SUCH TERM, TOGETHER WITH ALL CAPITALIZED TERMS
USED IN CONNECTION WITH THE DEFINITION THEREOF, ARE DEFINED IN THE CREDIT
AGREEMENT) TO (Y) CONSOLIDATED CASH INTEREST EXPENSE (AS SUCH TERM, TOGETHER
WITH ALL CAPITALIZED TERMS USED IN CONNECTION WITH THE DEFINITION THEREOF, ARE
DEFINED IN

 

55

--------------------------------------------------------------------------------


 


THE CREDIT AGREEMENT), IN EACH CASE FOR ANY PERIOD OF FOUR (4) CONSECUTIVE
FISCAL QUARTERS ENDING ON ANY QUARTER-END DATE DURING ANY PERIOD SET FORTH
BELOW, TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

 

Period

 

Ratio

 

03/31/05 - 12/31/05

 

1.875

 

01/01/06 - 12/31/06

 

2.000

 

01/01/07 - 12/31/07

 

2.000

 

01/01/08 - 12/31/08

 

2.125

 

01/01/09 - 12/31/09

 

2.375

 

01/01/10 - 12/31/10

 

2.625

 

01/01/11 - Final Payout Date

 

2.750

 

 

provided that for purposes of determining compliance with this Section 8.2(n)
for any period of four (4) consecutive fiscal quarters ending on or prior to
September 30, 2005, Consolidated Cash Interest Expense with respect to each
fiscal quarter ending on or prior to December 31, 2004 shall be deemed to be
equal to 25% of the annualized amount of Consolidated Cash Interest Expense
accruing from the Original Effective Date to the end of the four-quarter period
for which compliance is being determined.; or

 


(O)                                 THE HOLDING COMPANIES SHALL PERMIT THE
LEVERAGE RATIO (AS SUCH TERM, TOGETHER WITH ALL CAPITALIZED TERMS USED IN
CONNECTION WITH THE DEFINITION THEREOF, ARE DEFINED IN THE CREDIT AGREEMENT) AS
OF ANY QUARTER-END DATE DURING ANY PERIOD SET FORTH BELOW TO EXCEED THE RATIO
SET FORTH OPPOSITE SUCH PERIOD:

 

Period

 

Ratio

 

03/31/05 - 12/31/05

 

7.50

 

01/01/06 - 12/31/06

 

6.00

 

01/01/07 - 12/31/07

 

5.00

 

01/01/08 - 12/31/08

 

4.75

 

01/01/09 - 12/31/09

 

4.50

 

01/01/10 - 12/31/10

 

4.00

 

01/01/11 - Final Payout Date

 

3.75

 

; or

 


(P)                                 ON ANY DAY, THE AVERAGE DEFAULT RATIO FOR
THE IMMEDIATELY PRECEDING THREE (3) MONTHS SHALL NOT EXCEED 1.0%; OR

 

56

--------------------------------------------------------------------------------


 


(Q)                                 ON ANY DAY, THE AVERAGE DELINQUENCY RATIO
FOR THE IMMEDIATELY PRECEDING THREE (3) MONTHS SHALL NOT EXCEED 1.5%; OR


 


(R)                                    ON ANY DAY, THE AVERAGE DILUTION RATIO
FOR THE IMMEDIATELY PRECEDING THREE (3) MONTHS SHALL EXCEED 2.0%.


 


SECTION 8.2                                   TERMINATION.


 

Upon the occurrence of any Termination Event, the Class Agents may, or at the
direction of the Majority Investors shall, by notice to the SPV and the
Servicer, declare the Termination Date to have occurred; provided, however, that
in the case of any event described in Section 8.1(d), 8.1(e), 8.1(g), 8.1(o) or
8.1(n), the Termination Date shall be deemed to have occurred automatically upon
the occurrence of such event.  Upon any such declaration or automatic
occurrence, the Agent shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC of the applicable jurisdiction and other applicable laws, all of which
rights shall be cumulative.

 


ARTICLE IX


 


INDEMNIFICATION; EXPENSES; RELATED MATTERS


 


SECTION 9.1                                   INDEMNITIES BY THE SPV, THE
RECEIVABLES SELLER AND EACH ORIGINATOR.


 

Without limiting any other rights which the Indemnified Parties may have
hereunder or under applicable Law, the SPV, the Receivables Seller and each
Originator hereby agrees to indemnify the Investors, the Agent, each
Class Agent, any Collateral Agent, the Program Support Providers and their
respective officers, directors, employees, counsel and other agents
(collectively, “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities, costs and expenses, including reasonable attorneys’
fees (which such attorneys may be employees of the Program Support Providers,
the Agent, any Collateral Agent or the Class Agents, as applicable) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them (x) in the
case of the SPV, in any action or proceeding between, the SPV, the Servicer, the
Receivables Seller or any Originator or any of their respective Affiliates and
any of the Indemnified Parties or between any of the Indemnified Parties and any
third party or otherwise arising out of or as a result of this Agreement, the
other Transaction Documents, the ownership or maintenance, either directly or
indirectly, by the Agent or any Investor of the Asset Interest or any of the
other transactions contemplated hereby or thereby and (y) in the case of any
Originator and/or the Receivables Seller, in any action or proceeding between
such Person or any of its Affiliates and any of the Indemnified Parties or
between any of the Indemnified Parties and any third party or otherwise arising
out of or as a result of the Transaction Documents, the ownership or
maintenance, either directly or indirectly, by the Agent or any Investor of the
Asset Interest or any of the other transactions contemplated hereby or thereby,
excluding, in each case, however, (i) Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, as finally determined by a court of competent jurisdiction,
or (ii) Indemnified Amounts to the extent including losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor. 

 

57

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing (including clauses (i) and
(ii)), the SPV, the Receivables Seller and each Originator shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

 


(A)                                  ANY REPRESENTATION OR WARRANTY MADE BY IT
OR ANY OF ITS OFFICERS (OR IN THE CASE OF THE SPV, BY IT, THE SERVICER OR ANY
ORIGINATOR OR ANY OFFICERS OF THE SPV, THE SERVICER OR ANY ORIGINATOR) UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE FIRST TIER AGREEMENT OR THE SECOND TIER
AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS, ANY SERVICER REPORT OR ANY
OTHER INFORMATION OR REPORT DELIVERED BY THE SPV OR THE SERVICER PURSUANT
HERETO, OR PURSUANT TO ANY OF THE OTHER TRANSACTION DOCUMENTS WHICH SHALL HAVE
BEEN INCOMPLETE, FALSE OR INCORRECT IN ANY RESPECT WHEN MADE OR DEEMED MADE;


 


(B)                                 THE FAILURE BY IT (OR IN THE CASE OF THE
SPV, IT, THE SERVICER, THE RECEIVABLES SELLER OR ANY ORIGINATOR) TO COMPLY WITH
ANY APPLICABLE LAW WITH RESPECT TO ANY RECEIVABLE OR THE RELATED CONTRACT, OR
THE NONCONFORMITY OF ANY RECEIVABLE OR THE RELATED CONTRACT WITH ANY SUCH
APPLICABLE LAW;


 


(C)                                  THE FAILURE (I) TO VEST AND MAINTAIN VESTED
IN THE AGENT, ON BEHALF OF THE INVESTORS, A FIRST PRIORITY, PERFECTED OWNERSHIP
INTEREST IN THE ASSET INTEREST FREE AND CLEAR OF ANY ADVERSE CLAIM OR (II) TO
CREATE OR MAINTAIN A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN
FAVOR OF THE AGENT, FOR THE BENEFIT OF THE INVESTORS, IN THE AFFECTED ASSETS,
FREE AND CLEAR OF ANY ADVERSE CLAIM;


 


(D)                                 THE FAILURE TO FILE, OR ANY DELAY IN FILING,
FINANCING STATEMENTS, CONTINUATION STATEMENTS, OR OTHER SIMILAR INSTRUMENTS OR
DOCUMENTS UNDER THE UCC OF ANY APPLICABLE JURISDICTION OR OTHER APPLICABLE LAWS
WITH RESPECT TO ANY OF THE AFFECTED ASSETS;


 


(E)                                  ANY DISPUTE, CLAIM, OFFSET OR DEFENSE
(OTHER THAN DISCHARGE IN BANKRUPTCY) OF THE OBLIGOR TO THE PAYMENT OF ANY
RECEIVABLE (INCLUDING A DEFENSE BASED ON SUCH RECEIVABLE OR THE RELATED CONTRACT
NOT BEING THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH OBLIGOR ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS), OR ANY OTHER CLAIM RESULTING FROM THE
SALE OF MERCHANDISE OR SERVICES RELATED TO SUCH RECEIVABLE OR THE FURNISHING OR
FAILURE TO FURNISH SUCH MERCHANDISE OR SERVICES, OR FROM ANY BREACH OR ALLEGED
BREACH OF ANY PROVISION OF THE RECEIVABLES OR THE RELATED CONTRACTS RESTRICTING
ASSIGNMENT OF ANY RECEIVABLES;


 


(F)                                    IN THE CASE OF THE SPV ONLY, ANY FAILURE
OF THE SERVICER TO PERFORM ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH THE
PROVISIONS HEREOF;


 


(G)                                 ANY PRODUCTS LIABILITY CLAIM OR PERSONAL
INJURY OR PROPERTY DAMAGE SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF
WHATEVER SORT ARISING OUT OF OR IN CONNECTION WITH MERCHANDISE OR SERVICES WHICH
ARE THE SUBJECT OF ANY RECEIVABLE;


 


(H)                                 THE TRANSFER OF AN INTEREST IN ANY
RECEIVABLE OTHER THAN AN ELIGIBLE RECEIVABLE;


 


(I)                                     THE FAILURE BY IT (OR IN THE CASE OF THE
SPV, IT, THE SERVICER, THE RECEIVABLES SELLER OR ANY ORIGINATOR) TO COMPLY WITH
ANY TERM, PROVISION OR COVENANT CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY OR TO PERFORM ANY OF ITS RESPECTIVE
DUTIES OR OBLIGATIONS UNDER THE RECEIVABLES OR RELATED CONTRACTS;

 

58

--------------------------------------------------------------------------------


 


(J)                                     THE AGGREGATE NET INVESTMENT EXCEEDING
THE NET POOL BALANCE, MINUS THE REQUIRED RESERVES AT ANY TIME;


 


(K)                                  THE FAILURE OF IT (OR IN THE CASE OF THE
SPV, IT, THE RECEIVABLES SELLER OR ANY ORIGINATOR) TO PAY WHEN DUE ANY SALES,
EXCISE OR PERSONAL PROPERTY TAXES PAYABLE IN CONNECTION WITH ANY OF THE
RECEIVABLES;


 


(L)                                     ANY REPAYMENT BY ANY INDEMNIFIED PARTY
OF ANY AMOUNT PREVIOUSLY DISTRIBUTED IN REDUCTION OF NET INVESTMENT WHICH SUCH
INDEMNIFIED PARTY BELIEVES IN GOOD FAITH IS REQUIRED TO BE MADE;


 


(M)                               THE COMMINGLING BY IT (OR IN THE CASE OF THE
SPV, IT, ANY ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER) OF COLLECTIONS
OF RECEIVABLES AT ANY TIME WITH ANY OTHER FUNDS;


 


(N)                                 ANY INVESTIGATION, LITIGATION OR PROCEEDING
RELATED TO THIS AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS, THE USE OF
PROCEEDS OF INVESTMENTS BY IT (OR IN THE CASE OF THE SPV, IT, THE RECEIVABLES
SELLER OR ANY ORIGINATOR), THE OWNERSHIP OF THE ASSET INTEREST, OR ANY AFFECTED
ASSET;


 


(O)                                 FAILURE OF ANY BLOCKED ACCOUNT BANK TO REMIT
ANY AMOUNTS HELD IN THE BLOCKED ACCOUNTS OR IN ANY RELATED LOCK-BOXES PURSUANT
TO THE INSTRUCTIONS OF IT (OR IN THE CASE OF THE SPV, OF THE SERVICER, THE
RECEIVABLES SELLER, THE SPV, THE RELATED ORIGINATOR OR THE AGENT (TO THE EXTENT
SUCH PERSON IS ENTITLED TO GIVE SUCH INSTRUCTIONS IN ACCORDANCE WITH THE TERMS
HEREOF AND OF ANY APPLICABLE BLOCKED ACCOUNT AGREEMENT)) WHETHER BY REASON OF
THE EXERCISE OF SET-OFF RIGHTS OR OTHERWISE;


 


(P)                                 ANY INABILITY TO OBTAIN ANY JUDGMENT IN OR
UTILIZE THE COURT OR OTHER ADJUDICATION SYSTEM OF, ANY STATE IN WHICH AN OBLIGOR
MAY BE LOCATED AS A RESULT OF THE FAILURE OF IT (OR IN THE CASE OF THE SPV, IT,
THE RECEIVABLES SELLER OR THE RELATED ORIGINATOR) TO QUALIFY TO DO BUSINESS OR
FILE ANY NOTICE OF BUSINESS ACTIVITY REPORT OR ANY SIMILAR REPORT;


 


(Q)                                 ANY ATTEMPT BY ANY PERSON TO VOID, RESCIND
OR SET-ASIDE ANY TRANSFER BY SUCH ORIGINATOR TO THE SPV (OR IN THE CASE OF THE
SPV, BY ANY ORIGINATOR TO THE SPV) OF ANY RECEIVABLE OR RELATED SECURITY UNDER
STATUTORY PROVISIONS OR COMMON LAW OR EQUITABLE ACTION, INCLUDING ANY PROVISION
OF THE BANKRUPTCY CODE OR OTHER INSOLVENCY LAW;


 


(R)                                    ANY ACTION TAKEN BY IT (OR IN THE CASE OF
THE SPV, BY IT, ANY ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER (IF BOISE
CASCADE OR ANY AFFILIATE OR DESIGNEE OF BOISE CASCADE)) IN THE ENFORCEMENT OR
COLLECTION OF ANY RECEIVABLE;


 


(S)                                  IN THE CASE OF THE SPV ONLY, THE USE OF THE
PROCEEDS OF ANY INVESTMENT OR REINVESTMENT.


 


SECTION 9.2                                   INDEMNITY FOR TAXES, RESERVES AND
EXPENSES.


 


(A)                                  IF AFTER THE CLOSING DATE, THE ADOPTION OF
ANY LAW OR BANK REGULATORY GUIDELINE OR ANY AMENDMENT OR CHANGE IN THE
ADMINISTRATION, INTERPRETATION OR APPLICATION OF ANY EXISTING OR

 

59

--------------------------------------------------------------------------------


 


FUTURE LAW OR BANK REGULATORY GUIDELINE BY ANY OFFICIAL BODY CHARGED WITH THE
ADMINISTRATION, INTERPRETATION OR APPLICATION THEREOF, OR THE COMPLIANCE WITH
ANY DIRECTIVE OF ANY OFFICIAL BODY (IN THE CASE OF ANY BANK REGULATORY
GUIDELINE, WHETHER OR NOT HAVING THE FORCE OF LAW):


 

(I)                                     SHALL SUBJECT ANY INDEMNIFIED PARTY (OR
ITS APPLICABLE LENDING OFFICE) TO ANY TAX, DUTY OR OTHER CHARGE (OTHER THAN
EXCLUDED TAXES) WITH RESPECT TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS,
THE OWNERSHIP, MAINTENANCE OR FINANCING OF THE ASSET INTEREST, OR PAYMENTS OF
AMOUNTS DUE HEREUNDER, OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY
INDEMNIFIED PARTY OF AMOUNTS PAYABLE IN RESPECT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE OWNERSHIP, MAINTENANCE OR FINANCING OF THE ASSET
INTEREST, OR PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO ADVANCE
FUNDS HEREUNDER, UNDER A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY
SUPPORT FURNISHED BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE OWNERSHIP, MAINTENANCE OR
FINANCING OF THE ASSET INTEREST (EXCEPT FOR CHANGES IN THE RATE OF GENERAL
CORPORATE, FRANCHISE, NET INCOME OR OTHER INCOME TAX IMPOSED ON SUCH INDEMNIFIED
PARTY BY THE JURISDICTION IN WHICH SUCH INDEMNIFIED PARTY’S PRINCIPAL EXECUTIVE
OFFICE IS LOCATED);

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT (INCLUDING ANY SUCH
REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM)
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY INDEMNIFIED PARTY OR SHALL IMPOSE ON ANY INDEMNIFIED PARTY OR ON THE UNITED
STATES MARKET FOR CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE
OWNERSHIP, MAINTENANCE OR FINANCING OF THE ASSET INTEREST, OR PAYMENTS OF
AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO ADVANCE FUNDS HEREUNDER, UNDER A
PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT PROVIDED BY A
PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE OWNERSHIP, MAINTENANCE OR FINANCING OF THE ASSET
INTEREST; OR

 

(III)                               IMPOSES UPON ANY INDEMNIFIED PARTY ANY OTHER
CONDITION OR EXPENSE (INCLUDING ANY LOSS OF MARGIN, REASONABLE ATTORNEYS’ FEES
AND EXPENSES, AND EXPENSES OF LITIGATION OR PREPARATION THEREFOR IN CONTESTING
ANY OF THE FOREGOING) WITH RESPECT TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS, THE OWNERSHIP, MAINTENANCE OR FINANCING OF THE ASSET INTEREST, OR
PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO ADVANCE FUNDS HEREUNDER
UNDER A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT FURNISHED
BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE OWNERSHIP, MAINTENANCE OR FINANCING OF THE
ASSET INTERESTS,

 

and the result of any of the foregoing is to increase the cost to or to reduce
the amount of any sum received or receivable by such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder, the funding of any purchases hereunder or a Program Support
Agreement, by an amount deemed by such Indemnified Party to be material, then,
within ten (10) days after demand by such Indemnified Party through the related
Class Agent, the SPV shall pay to such Class Agent, for the benefit of such
Indemnified Party, such additional

 

60

--------------------------------------------------------------------------------


 

amount or amounts as will compensate such Indemnified Party for such increased
cost or reduction.

 


(B)                                 IF ANY INDEMNIFIED PARTY SHALL HAVE
DETERMINED THAT AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW OR
BANK REGULATORY GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY OFFICIAL BODY,
OR ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (IN THE CASE OF ANY BANK
REGULATORY GUIDELINE, WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
OFFICIAL BODY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
CAPITAL OF SUCH INDEMNIFIED PARTY (OR ITS PARENT) AS A CONSEQUENCE OF SUCH
INDEMNIFIED PARTY’S OBLIGATIONS HEREUNDER OR WITH RESPECT HERETO TO A LEVEL
BELOW THAT WHICH SUCH INDEMNIFIED PARTY (OR ITS PARENT) COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE, REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH
INDEMNIFIED PARTY TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN (10) DAYS
AFTER DEMAND BY SUCH INDEMNIFIED PARTY THROUGH THE RELATED CLASS AGENT, THE SPV
SHALL PAY TO SUCH CLASS AGENT, FOR THE BENEFIT OF SUCH INDEMNIFIED PARTY, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH INDEMNIFIED PARTY (OR ITS
PARENT) FOR SUCH REDUCTION.


 


(C)                                  EACH CLASS AGENT SHALL PROMPTLY NOTIFY THE
SPV OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE DATE HEREOF,
WHICH WILL ENTITLE AN INDEMNIFIED PARTY TO COMPENSATION PURSUANT TO THIS
SECTION 9.2; PROVIDED THAT NO FAILURE TO GIVE OR ANY DELAY IN GIVING SUCH NOTICE
SHALL AFFECT THE INDEMNIFIED PARTY’S RIGHT TO RECEIVE SUCH COMPENSATION.  A
NOTICE BY A CLASS AGENT OR THE APPLICABLE INDEMNIFIED PARTY CLAIMING
COMPENSATION UNDER THIS SECTION AND SETTING FORTH THE ADDITIONAL AMOUNT OR
AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, THE APPLICABLE CLASS AGENT OR ANY
APPLICABLE INDEMNIFIED PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTING
METHODS.


 


(D)                                 ANYTHING IN THIS SECTION 9.2 TO THE CONTRARY
NOTWITHSTANDING, IF ANY CONDUIT INVESTOR ENTERS INTO AGREEMENTS FOR THE
ACQUISITION OF INTERESTS IN RECEIVABLES FROM ONE OR MORE OTHER SPVS, SUCH
CONDUIT INVESTOR SHALL ALLOCATE THE LIABILITY FOR ANY AMOUNTS UNDER THIS
SECTION 9.2 WHICH ARE IN CONNECTION WITH A PROGRAM SUPPORT AGREEMENT OR THE
CREDIT OR LIQUIDITY SUPPORT PROVIDED BY A PROGRAM SUPPORT PROVIDER (“ADDITIONAL
COSTS”) TO THE SPV AND EACH OTHER SPV; PROVIDED, HOWEVER, THAT IF SUCH
ADDITIONAL COSTS ARE ATTRIBUTABLE TO THE SPV, AN ORIGINATOR OR THE SERVICER AND
NOT ATTRIBUTABLE TO ANY OTHER SPV, THE SPV SHALL BE SOLELY LIABLE FOR SUCH
ADDITIONAL COSTS OR IF SUCH ADDITIONAL COSTS ARE ATTRIBUTABLE TO OTHER SPVS AND
NOT ATTRIBUTABLE TO THE SPV, AN ORIGINATOR OR THE SERVICER, SUCH OTHER SPVS
SHALL BE SOLELY LIABLE FOR SUCH ADDITIONAL COSTS.


 


SECTION 9.3                                   TAXES.


 

All payments and distributions made hereunder by the SPV or the Servicer (each,
a “payor”) to any Investor or the Agent (each, a “recipient”) shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and any other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties) (such non-excluded items being
called “Taxes”), but excluding franchise taxes and taxes imposed on or measured
by the recipient’s net income or gross receipts (“Excluded Taxes”).  In the
event that any withholding or

 

61

--------------------------------------------------------------------------------


 

deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then such payor shall:

 


(A)                                  PAY DIRECTLY TO THE RELEVANT AUTHORITY THE
FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED;


 


(B)                                 PROMPTLY FORWARD TO THE AGENT AN OFFICIAL
RECEIPT OR OTHER DOCUMENTATION SATISFACTORY TO THE AGENT EVIDENCING SUCH PAYMENT
TO SUCH AUTHORITY; AND


 


(C)                                  PAY TO THE RECIPIENT SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS IS NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY
THE RECIPIENT WILL EQUAL THE FULL AMOUNT SUCH RECIPIENT WOULD HAVE RECEIVED HAD
NO SUCH WITHHOLDING OR DEDUCTION BEEN REQUIRED.


 

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay such additional amounts (including any
penalties, interest or expenses) as shall be necessary in order that the net
amount received by the recipient after the payment of such Taxes (including any
Taxes on such additional amount) shall equal the amount such recipient would
have received had such Taxes not been asserted.

 

If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.

 


SECTION 9.4                                   OTHER COSTS AND EXPENSES; BREAKAGE
COSTS.


 


(A)                                  THE SPV AGREES, UPON RECEIPT OF A WRITTEN
INVOICE, TO PAY OR CAUSE TO BE PAID, AND TO SAVE THE INVESTORS, EACH CLASS AGENT
AND THE AGENT HARMLESS AGAINST LIABILITY FOR THE PAYMENT OF, ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS’, ACCOUNTANTS’ AND OTHER THIRD
PARTIES’ FEES AND EXPENSES, ANY FILING FEES AND EXPENSES INCURRED BY OFFICERS OR
EMPLOYEES OF ANY INVESTOR, EACH CLASS AGENT AND/OR THE AGENT) OR INTANGIBLE,
DOCUMENTARY OR RECORDING TAXES INCURRED BY OR ON BEHALF OF THE ANY INVESTOR OR
THE AGENT (I) IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND ANY DOCUMENTS OR
INSTRUMENTS DELIVERED PURSUANT HERETO AND THERETO AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE PERFECTION OR PROTECTION OF THE
ASSET INTEREST) AND (II) FROM TIME TO TIME (A) RELATING TO ANY AMENDMENTS,
WAIVERS OR CONSENTS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
(B) ARISING IN CONNECTION WITH ANY INVESTOR’S, ANY COLLATERAL AGENT’S OR THE
AGENT’S ENFORCEMENT OR PRESERVATION OF RIGHTS (INCLUDING THE PERFECTION AND
PROTECTION OF THE ASSET INTEREST UNDER THIS AGREEMENT), OR (C) ARISING IN
CONNECTION WITH ANY AUDIT, DISPUTE, DISAGREEMENT, LITIGATION OR PREPARATION FOR
LITIGATION INVOLVING THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS
(ALL OF SUCH AMOUNTS, COLLECTIVELY, “TRANSACTION COSTS”).


 


(B)                                 THE SPV SHALL PAY EACH CLASS AGENT FOR THE
ACCOUNT OF THE RELATED INVESTORS, AS APPLICABLE, ON DEMAND, SUCH AMOUNT OR
AMOUNTS AS SHALL COMPENSATE SUCH INVESTORS FOR ANY LOSS (INCLUDING LOSS OF
PROFIT), COST OR EXPENSE INCURRED BY THE INVESTORS  (AS REASONABLY DETERMINED BY
THE AGENT) AS A RESULT OF ANY REDUCTION OF ANY PORTION OF INVESTMENT OTHER THAN
ON THE MATURITY DATE OF THE COMMERCIAL PAPER (OR OTHER FINANCING SOURCE) FUNDING
SUCH PORTION OF INVESTMENT,

 

62

--------------------------------------------------------------------------------


 


SUCH COMPENSATION TO BE (I) LIMITED TO AN AMOUNT EQUAL TO ANY LOSS OR EXPENSE
SUFFERED BY THE INVESTORS DURING THE PERIOD FROM THE DATE OF RECEIPT OF SUCH
REPAYMENT TO (BUT EXCLUDING) THE MATURITY DATE OF SUCH COMMERCIAL PAPER (OR
OTHER FINANCING SOURCE) AND (II) NET OF THE INCOME, IF ANY, RECEIVED BY THE
RECIPIENT OF SUCH REDUCTIONS FROM INVESTING THE PROCEEDS OF SUCH REDUCTIONS OF
SUCH PORTION OF INVESTMENT.  THE DETERMINATION BY THE RELATED CLASS AGENT OF THE
AMOUNT OF ANY SUCH LOSS OR EXPENSE SHALL BE SET FORTH IN A WRITTEN NOTICE TO THE
SPV IN REASONABLE DETAIL AND SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 


SECTION 9.5                                   RECONVEYANCE UNDER CERTAIN
CIRCUMSTANCES.


 


(A)                                  THE SPV AGREES TO ACCEPT THE RECONVEYANCE
FROM THE AGENT, ON BEHALF OF THE INVESTORS, OF THE ASSET INTEREST IF THE AGENT
NOTIFIES THE SPV OF A MATERIAL BREACH OF ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE PURSUANT TO ARTICLE IV AND THE SPV SHALL FAIL TO CURE SUCH BREACH
WITHIN FIFTEEN (15) DAYS (OR, IN THE CASE OF THE REPRESENTATIONS AND WARRANTIES
IN SECTIONS 4.1(B) AND 4.1(I), THREE (3) DAYS) OF SUCH NOTICE.  THE RECONVEYANCE
PRICE SHALL BE PAID BY THE SPV TO THE AGENT, FOR THE ACCOUNT OF THE INVESTORS,
IN IMMEDIATELY AVAILABLE FUNDS ON SUCH FIFTEENTH (15TH) DAY (OR THIRD (3RD) DAY,
IF APPLICABLE) IN AN AMOUNT EQUAL TO THE AGGREGATE UNPAIDS.


 


(B)                                 UPON PAYMENT IN FULL OF THE AGGREGATE
UNPAIDS, THE REDUCTION TO ZERO OF EACH OF THE COMMITMENTS AND RECEIPT BY THE
AGENT FROM THE SPV OF A WRITTEN REQUEST TO TERMINATE THE FINANCING STATEMENTS
NAMING THE AGENT AS SECURED PARTY/PURCHASER AND FILED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, THE AGENT SHALL, AT THE SPV’S SOLE COST AND
EXPENSE, AUTHORIZE THE FILING OF TERMINATIONS OF SUCH FINANCING STATEMENTS.


 


SECTION 9.6                                   INDEMNITIES BY THE SERVICER.


 

Without limiting any other rights which the Agent, the Class Agents, the
Investors or the other Indemnified Parties may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify the Indemnified Parties
from and against any and all Indemnified Amounts arising out of or resulting
from (whether directly or indirectly) (a) the failure of any information
contained in any Servicer Report (to the extent provided by the Servicer) to be
true and correct, or the failure of any other information provided to any
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made,
(c) the failure by the Servicer to comply with any applicable Law with respect
to any Receivable or the related Contract, (d) any dispute, claim, offset or
defense of the Obligor to the payment of any Receivable resulting from or
related to the collection activities in respect of such Receivable, or (e) any
failure of the Servicer to perform its duties or obligations in accordance with
the provisions hereof.

 

63

--------------------------------------------------------------------------------


 


ARTICLE X


 


THE AGENT


 


SECTION 10.1                            APPOINTMENT AND AUTHORIZATION OF AGENT.


 

Each Investor hereby irrevocably appoints, designates and authorizes the Agent
to take such action on its behalf under the provisions of this Agreement and
each other Transaction Document and to exercise such powers and perform such
duties as are expressly delegated to the Agent by the terms of this Agreement
and any other Transaction Document, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Transaction Document, the
Agent shall not have any duties or responsibilities, except those expressly set
forth in this Agreement, nor shall the Agent have or be deemed to have any
fiduciary relationship with any Investor, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” in this Agreement with reference to the Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 


SECTION 10.2                            DELEGATION OF DUTIES.


 

The Agent may execute any of its duties under this Agreement or any other
Transaction Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects with reasonable care.

 


SECTION 10.3                            RELIANCE BY AGENT.


 


(A)                                  THE AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE
MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY OR ON BEHALF OF THE
PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING COUNSEL TO THE SPV, THE ORIGINATORS AND THE SERVICER), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE AGENT.  THE AGENT SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR
CONCURRENCE OF THE MAJORITY INVESTORS AS IT DEEMS APPROPRIATE AND, IF IT SO
REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE INVESTORS
AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON
OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE
CONDUIT INVESTORS OR MAJORITY INVESTORS OR, IF REQUIRED HEREUNDER, ALL INVESTORS
AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL
BE BINDING UPON ALL OF THE INVESTORS.

 

64

--------------------------------------------------------------------------------


 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN ARTICLE V ON THE CLOSING DATE OR THE DATE OF ANY
INVESTMENT OR REINVESTMENT, EACH INVESTOR THAT HAS EXECUTED THIS AGREEMENT SHALL
BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH,
EACH DOCUMENT OR OTHER MATTER EITHER SENT BY THE AGENT TO SUCH INVESTOR FOR
CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO SUCH INVESTOR.


 


SECTION 10.4                            NOTICE OF TERMINATION EVENT, POTENTIAL
TERMINATION EVENT OR SERVICER DEFAULT.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Potential Termination Event, a Termination Event or a Servicer Default, unless
the Agent has received written notice from any Class Agent, any Investor, the
Servicer or the SPV referring to this Agreement, describing such Potential
Termination Event, Termination Event or Servicer Default and stating that such
notice is a “Notice of Termination Event or Potential Termination Event” or
“Notice of Servicer Default,” as applicable.  The Agent will notify the
Class Agents and the Investors of its receipt of any such notice.  The Agent
shall (subject to Section 10.3) take such action with respect to such Potential
Termination Event, Termination Event or Servicer Default as may be requested by
the Majority Investors or the Class Agents, provided, however, that, unless and
until the Agent shall have received any such request, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Potential Termination Event, Termination Event or Servicer
Default as it shall deem advisable or in the best interest of the Investors.

 


SECTION 10.5                            CREDIT DECISION; DISCLOSURE OF
INFORMATION BY THE AGENT.


 

Each Investor acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the SPV, the Servicer, any Originator or any of their respective
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Investor as to any matter, including whether the
Agent-Related Persons have disclosed material information in their possession. 
Each Investor, including any Investor by assignment, represents to the Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the SPV, the
Servicer, the Originators or their respective Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the SPV
hereunder.  Each Investor also represents that it shall, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Servicer or the Originators.  Except for
notices, reports and other documents expressly herein required to be furnished
to the Investors by the Agent herein, the Agent shall not have any duty or
responsibility to provide any Investor with

 

65

--------------------------------------------------------------------------------


 

any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the SPV, the
Servicer, the Originators or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.

 


SECTION 10.6                            INDEMNIFICATION OF THE AGENT.


 

Whether or not the transactions contemplated hereby are consummated, the
Alternate Investors shall indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of the SPV and without limiting the
obligation of the SPV to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Amounts incurred by it;
provided, however, that no Alternate Investor shall be liable for the payment to
any Agent-Related Person of any portion of such Indemnified Amounts resulting
from such Person’s gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction; provided, however, that no action taken in
accordance with the directions of the Majority Investors shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Alternate Investor shall reimburse the
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated by or referred to
herein, to the extent that the Agent is not reimbursed for such expenses by or
on behalf of the SPV.  The undertaking in this Section shall survive payment on
the Final Payout Date and the resignation or replacement of the Agent.

 


SECTION 10.7                            AGENT IN INDIVIDUAL CAPACITY.


 

Bank of America (and any successor acting as Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, the
Originators and the Servicer or any of their Subsidiaries or Affiliates as
though Bank of America were not the Agent or an Alternate Investor hereunder and
without notice to or consent of the Investors.  The Investors acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the SPV, the Originators, the Servicer or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.  With respect to its
Commitment, Bank of America (and any successor acting as Agent) in its capacity
as an Alternate Investor hereunder shall have the same rights and powers under
this Agreement as any other Alternate Investor and may exercise the same as
though it were not the Agent or an Alternate Investor, and the term “Alternate
Investor” or “Alternate Investors” shall, unless the context otherwise
indicates, include the Agent in its individual capacity.

 


SECTION 10.8                            RESIGNATION OF AGENT.


 

The Agent may resign as Agent upon thirty (30) days’ notice to the Investors. 
If the Agent resigns under this Agreement, the Majority Investors shall appoint
from among the

 

66

--------------------------------------------------------------------------------


 

Alternate Investors a successor agent for the Investors.  If no successor agent
is appointed prior to the effective date of the resignation of the Agent, the
Agent may appoint, after consulting with the Investors a successor agent from
among the Alternate Investors.  Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated.  After any retiring Agent’s resignation hereunder as Agent,
the provisions of this  Section 10.8 and Sections 10.6 and 10.18 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement.  If no successor agent has accepted appointment
as Agent by the date which is thirty (30) days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Alternate Investors shall perform all of the
duties of the Agent hereunder until such time, if any, as the Majority Investors
appoint a successor agent as provided for above.

 


SECTION 10.9                            PAYMENTS BY THE AGENT.


 

Unless specifically allocated to an Alternate Investor pursuant to the terms of
this Agreement, all amounts received by the Agent on behalf of the Alternate
Investors shall be paid by the Agent to the Alternate Investors (at their
respective accounts specified in their respective Assignment and Assumption
Agreements) pro rata in accordance with their respective outstanding funded
portions of the Class Net Investment on the Business Day received by the Agent,
unless such amounts are received after 12:00 noon (New York City time) on such
Business Day, in which case the Agent shall use its reasonable efforts to pay
such amounts to the Alternate Investors on such Business Day, but, in any event,
shall pay such amounts to the Alternate Investors not later than the following
Business Day.

 


SECTION 10.10                     APPOINTMENT AND AUTHORIZATION OF CLASS AGENTS.


 

Each Investor hereby irrevocably appoints, designates and authorizes the related
Class Agent to take such action on its behalf under the provisions of this
Agreement and each other Transaction Document and to exercise such powers and
perform such duties as are expressly delegated to the Agent by the terms of this
Agreement and any other Transaction Document, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Class Agents shall not have any duties or responsibilities, except
those expressly set forth in this Agreement, nor shall the Class Agents have or
be deemed to have any fiduciary relationship with any Investor, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Class Agents.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to the
Class Agents is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

67

--------------------------------------------------------------------------------


 


SECTION 10.11                     DELEGATION OF DUTIES.


 

Each Class Agent may execute any of its duties under this Agreement or any other
Transaction Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  No Class Agent shall be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects with reasonable care.

 


SECTION 10.12                     RELIANCE BY CLASS AGENTS.


 


(A)                                  EACH CLASS AGENT SHALL BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE
MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY OR ON BEHALF OF THE
PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING COUNSEL TO THE SPV, THE ORIGINATORS AND THE SERVICER), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH CLASS AGENT.  EACH CLASS AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH
ADVICE OR CONCURRENCE OF THE RELATED INVESTORS AS IT DEEMS APPROPRIATE AND, IF
IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE
INVESTORS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT
BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  EACH CLASS AGENT
SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING,
UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT IN ACCORDANCE WITH A
REQUEST OR CONSENT OF A MAJORITY OF THE RELATED INVESTORS OR, IF REQUIRED
HEREUNDER, ALL RELATED INVESTORS AND SUCH REQUEST AND ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE INVESTORS.


 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN ARTICLE V ON THE CLOSING DATE OR THE DATE OF ANY
INVESTMENT OR REINVESTMENT, EACH INVESTOR THAT HAS EXECUTED THIS AGREEMENT SHALL
BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH,
EACH DOCUMENT OR OTHER MATTER EITHER SENT BY THE RELEVANT CLASS AGENT TO SUCH
INVESTOR FOR CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED
THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO
SUCH INVESTOR.


 


SECTION 10.13                     NOTICE OF TERMINATION EVENT, POTENTIAL
TERMINATION EVENT OR SERVICER DEFAULT.


 

No Class Agent shall be deemed to have knowledge or notice of the occurrence of
a Potential Termination Event, a Termination Event or a Servicer Default, unless
such Class Agent has received written notice from the Agent, any Investor, the
Servicer or the SPV referring to this Agreement, describing such Potential
Termination Event, Termination Event or Servicer Default and stating that such
notice is a “Notice of Termination Event or Potential Termination Event” or
“Notice of Servicer Default,” as applicable.  Each Class Agent will notify the
related Investors of its receipt of any such notice.  Each Class Agent shall
(subject to Section 10.4) take such action with respect to such Potential
Termination Event, Termination Event or Servicer Default as may be requested by
a majority of related Investors, provided, however, that, unless and until such
Class Agent shall have received any such request, such Class Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Potential

 

68

--------------------------------------------------------------------------------


 

Termination Event, Termination Event or Servicer Default as it shall deem
advisable or in the best interest of the related Investors.

 


SECTION 10.14                     CREDIT DECISION; DISCLOSURE OF INFORMATION BY
THE CLASS AGENTS.


 

Each Investor acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the related Class Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the SPV, the Servicer, any Originator or any of their
respective Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Investor as to any matter, including
whether the Agent-Related Persons have disclosed material information in their
possession.  Each Investor, including any Investor by assignment, represents to
the related Class Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Servicer, the Originators or their respective
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the SPV hereunder.  Each Investor also represents that it
shall, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Transaction
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the SPV, the Servicer or the Originators. 
Except for notices, reports and other documents expressly herein required to be
furnished to the Investors by the related Class Agent herein, such Class Agent
shall not have any duty or responsibility to provide any Investor with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the SPV, the
Servicer, the Originators or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.

 


SECTION 10.15                     INDEMNIFICATION OF THE CLASS AGENT.


 

Whether or not the transactions contemplated hereby are consummated, the
Alternate Investors shall indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of the SPV and without limiting the
obligation of the SPV to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Amounts incurred by it;
provided, however, that no Alternate Investor shall be liable for the payment to
any Agent-Related Person of any portion of such Indemnified Amounts resulting
from such Person’s gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction; provided, however, that no action taken in
accordance with the directions of the Majority Investors shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Alternate Investor shall reimburse the
related Class Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney’s fees) incurred by such Class Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of

 

69

--------------------------------------------------------------------------------


 

rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that such Class Agent is not reimbursed for such expenses by or on behalf of the
SPV.  The undertaking in this Section shall survive payment on the Final Payout
Date and the resignation or replacement of the Class Agents.

 


SECTION 10.16                     CLASS AGENT IN INDIVIDUAL CAPACITY.


 

Bank of America (and any successor acting as Class Agent for Yorktown) and its
Affiliates and Calyon (and any successor acting as a Class Agent for Atlantic)
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with any of the SPV, the Originators and the Servicer or any of their
Subsidiaries or Affiliates as though Bank of America or Calyon were not
Class Agents or an Alternate Investor hereunder and without notice to or consent
of the Investors.  The Investors acknowledge that, pursuant to such activities,
the Class Agents or their respective Affiliates may receive information
regarding the SPV, the Originators, the Servicer or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Class Agents shall be under no
obligation to provide such information to them.  With respect to its Commitment,
the Class Agents, respectively, (and any successor acting as Class Agent) in its
capacity as an Alternate Investor hereunder shall have the same rights and
powers under this Agreement as any other Alternate Investor and may exercise the
same as though it were not the Class Agent or an Alternate Investor, and the
term “Alternate Investor” or “Alternate Investors” shall, unless the context
otherwise indicates, include the Class Agents in each in its individual
capacity.

 


SECTION 10.17                     RESIGNATION OF CLASS AGENT.


 

Each Class Agent may resign as Class Agent upon thirty (30) days’ notice to the
related Investors.  If a Class Agent resigns under this Agreement, the majority
of related Investors shall appoint from among the related Alternate Investors a
successor agent for the related Investors.  If no successor agent is appointed
prior to the effective date of the resignation of any Class Agent, such
Class Agent may appoint, after consulting with the related Investors a successor
agent from among the related Alternate Investors.  Upon the acceptance of its
appointment as successor Class Agent hereunder, such successor agent shall
succeed to all the rights, powers and duties of the retiring Class Agent and the
term “Class Agent” shall mean such successor Class Agent and the retiring
Class Agent’s appointment, powers and duties as Class Agent shall be
terminated.  After any retiring Class Agent’s resignation hereunder as a
Class Agent, the provisions of this  Section 10.9 and Sections 10.15 and 10.18
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Class Agent under this Agreement.  If no successor agent has
accepted appointment as Class Agent by the date which is thirty (30) days
following a retiring Class Agent’s notice of resignation, the retiring
Class Agent’s resignation shall nevertheless thereupon become effective and the
Alternate Investors shall perform all of the duties of the Class Agent hereunder
until such time, if any, as the majority of related Investors appoint a
successor agent as provided for above.

 

70

--------------------------------------------------------------------------------


 


SECTION 10.18                     LIABILITY OF AGENT AND THE CLASS AGENTS.


 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any Investor for any recital, statement, representation or warranty made by the
SPV, any Originator or the Servicer, or any officer thereof, contained in this
Agreement or in any other Transaction Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent or any Class Agent under or in connection with, this Agreement or any
other Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the SPV, any Originator, the Servicer or any
other party to any Transaction Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any
Investor to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the SPV,
the Originators or the Servicer or any of their respective Affiliates.

 


ARTICLE XI


 


MISCELLANEOUS


 


SECTION 11.1                            TERM OF AGREEMENT.


 

This Agreement shall terminate on the Final Payout Date; provided, however, that
(a) the rights and remedies of the Agent, the Investors and the Class Agents
with respect to any representation and warranty made or deemed to be made by the
SPV pursuant to this Agreement, (b) the indemnification and payment provisions
of Article IX, (c) the provisions of Section 10.7 and Section 10.16 and (d) the
agreements set forth in Sections 11.11 and 11.12, shall be continuing and shall
survive any termination of this Agreement.

 


SECTION 11.2                            WAIVERS; AMENDMENTS.


 


(A)                                  NO FAILURE OR DELAY ON THE PART OF THE
AGENT, ANY CLASS AGENT OR ANY INVESTOR IN EXERCISING ANY POWER, RIGHT OR REMEDY
UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR REMEDY PRECLUDE ANY OTHER FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER POWER, RIGHT OR REMEDY.  THE
RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE AND NONEXCLUSIVE OF ANY
RIGHTS OR REMEDIES PROVIDED BY LAW.


 


(B)                                 ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE AMENDED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT OR
WAIVER IS IN WRITING AND IS SIGNED BY THE SPV, EACH ORIGINATOR, THE SERVICER,
EACH CONDUIT INVESTOR, THE MAJORITY INVESTORS AND EACH CLASS AGENT (AND, IF
ARTICLE X OR THE RIGHTS OR DUTIES OF THE AGENT ARE AFFECTED THEREBY, BY THE
AGENT); PROVIDED THAT NO SUCH AMENDMENT OR WAIVER SHALL, UNLESS SIGNED BY EACH
ALTERNATE INVESTOR DIRECTLY AFFECTED THEREBY, (I) INCREASE THE COMMITMENT OF AN
ALTERNATE INVESTOR, (II) REDUCE THE APPLICABLE CLASS NET INVESTMENT OR RATE OF
YIELD TO ACCRUE THEREON OR ANY FEES OR OTHER AMOUNTS

 

71

--------------------------------------------------------------------------------


 


PAYABLE HEREUNDER, (III) POSTPONE ANY DATE FIXED FOR THE PAYMENT OF ANY
SCHEDULED DISTRIBUTION IN RESPECT OF THE AGGREGATE NET INVESTMENT OR YIELD WITH
RESPECT THERETO OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR FOR
TERMINATION OF ANY COMMITMENT, (IV) CHANGE THE PERCENTAGE OF THE COMMITMENTS OF
ALTERNATE INVESTORS WHICH SHALL BE REQUIRED FOR THE ALTERNATE INVESTORS OR ANY
OF THEM TO TAKE ANY ACTION UNDER THIS SECTION OR ANY OTHER PROVISION OF THIS
AGREEMENT, (V) RELEASE ALL OR SUBSTANTIALLY ALL OF THE PROPERTY WITH RESPECT TO
WHICH A SECURITY OR OWNERSHIP INTEREST THEREIN HAS BEEN GRANTED HEREUNDER TO THE
AGENT OR THE ALTERNATE INVESTORS OR (VI) EXTEND OR PERMIT THE EXTENSION OF THE
COMMITMENT TERMINATION DATE (IT BEING UNDERSTOOD THAT A WAIVER OF A TERMINATION
EVENT SHALL NOT CONSTITUTE AN EXTENSION OR INCREASE IN THE COMMITMENT OF ANY
ALTERNATE INVESTOR); AND PROVIDED, FURTHER, THAT THE SIGNATURE OF THE SPV AND
THE ORIGINATORS SHALL NOT BE REQUIRED FOR THE EFFECTIVENESS OF ANY AMENDMENT
WHICH MODIFIES THE REPRESENTATIONS, WARRANTIES, COVENANTS OR RESPONSIBILITIES OF
THE SERVICER AT ANY TIME WHEN THE SERVICER IS NOT AN ORIGINATOR OR ANY AFFILIATE
OF AN ORIGINATOR OR A SUCCESSOR SERVICER IS DESIGNATED BY THE AGENT PURSUANT TO
SECTION 7.1.  IN THE EVENT THE AGENT OR A CLASS AGENT REQUESTS AN INVESTOR’S
CONSENT PURSUANT TO THE FOREGOING PROVISIONS AND SUCH AGENT OR SUCH CLASS AGENT
DOES NOT RECEIVE A CONSENT (EITHER POSITIVE OR NEGATIVE) FROM THE SUCH INVESTOR
WITHIN TEN (10) BUSINESS DAYS OF SUCH INVESTOR’S RECEIPT OF SUCH REQUEST, THEN
SUCH INVESTOR (AND ITS PERCENTAGE INTEREST HEREUNDER) SHALL BE DISREGARDED IN
DETERMINING WHETHER SUCH AGENT OR SUCH CLASS AGENT SHALL HAVE OBTAINED
SUFFICIENT CONSENT HEREUNDER.


 


SECTION 11.3                            NOTICES; PAYMENT INFORMATION.


 

Except as provided below, all communications and notices provided for hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given to the other party at its address or facsimile
number set forth herein or at such other address or facsimile number as such
party may hereafter specify for the purposes of notice to such party.  Each such
notice or other communication shall be effective (a) if given by facsimile, when
such facsimile is transmitted to the facsimile number specified in this
Section 11.3 and confirmation is received, (b) if given by mail (including
electronic mail), as of the date of first attempted delivery, if postage
prepaid, and if sent via U.S. certified or registered mail, (c) if given by
overnight courier, one (1) Business Day after deposit thereof with a national
overnight courier service or by any other means, when received at the address
specified in this Section 11.3, provided that an Investment Request shall only
be effective upon receipt by the applicable Class Agent.  However, anything in
this Section 11.3 to the contrary notwithstanding, the SPV hereby authorizes the
Investors and the Class Agents to make investments in Permitted Investments and
to make Investments and Rate Period selections based on telephonic notices made
by any Person which the Investors or the Class Agents, as applicable, in good
faith believe to be acting on behalf of the SPV.  The SPV agrees to deliver
promptly to the Investors or the Class Agents, as applicable, a written
confirmation of each telephonic notice signed by an authorized officer of SPV. 
However, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs in any material respect from the
action taken by the Investors or the Class Agents, as applicable, the records of
the Investor or the Class Agents, as applicable, shall govern.

 

72

--------------------------------------------------------------------------------


 


SECTION 11.4                            GOVERNING LAW; SUBMISSION TO
JURISDICTION; APPOINTMENT OF SERVICE AGENT.


 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).  THE SPV, EACH ORIGINATOR AND THE
SERVICER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE SPV, THE SERVICER
AND EACH ORIGINATOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  NOTHING IN THIS SECTION 11.4 SHALL AFFECT THE RIGHT OF THE
INVESTORS, THE AGENT OR THE CLASS AGENTS TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY OF THE SPV, ANY ORIGINATOR OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.


 


(B)                                 EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.


 


(C)                                  THE SPV, THE SERVICER, THE RECEIVABLES
SELLER AND THE ORIGINATORS EACH HEREBY APPOINT CT CORPORATION SYSTEM LOCATED AT
111 EIGHT AVENUE, NEW YORK, NEW YORK  10011 AS THE AUTHORIZED AGENT UPON WHOM
PROCESS MAY BE SERVED IN ANY ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH PERSON IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY THAT MAY BE INSTITUTED IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK BY ANY INVESTOR, ANY CLASS AGENT,
THE AGENT, THE COLLATERAL AGENT OR ANY SUCCESSOR OR ASSIGNEE OF ANY OF THEM.


 


SECTION 11.5                            INTEGRATION.


 

This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

 

73

--------------------------------------------------------------------------------


 


SECTION 11.6                            SEVERABILITY OF PROVISIONS.


 

If any one or more of the provisions of this Agreement shall for any reason
whatsoever be held invalid, then such provisions shall be deemed severable from
the remaining provisions of this Agreement and shall in no way affect the
validity or enforceability of such other provisions.

 


SECTION 11.7                            COUNTERPARTS; FACSIMILE DELIVERY.


 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.  Delivery by facsimile of an executed signature
page of this Agreement shall be effective as delivery of an executed counterpart
hereof.

 


SECTION 11.8                            SUCCESSORS AND ASSIGNS; BINDING EFFECT.


 


(A)                                  THIS AGREEMENT SHALL BE BINDING ON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER,
THAT NONE OF THE SPV, THE SERVICER, THE RECEIVABLES SELLER OR ANY ORIGINATOR MAY
ASSIGN ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES HEREUNDER, UNDER THE
FIRST TIER AGREEMENT, UNDER THE SECOND TIER AGREEMENT OR UNDER ANY OF THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY WITHOUT THE PRIOR WRITTEN CONSENT
OF THE AGENT AND EACH CLASS AGENT.  EXCEPT AS PROVIDED IN CLAUSE (B) BELOW, NO
PROVISION OF THIS AGREEMENT SHALL IN ANY MANNER RESTRICT THE ABILITY OF ANY
INVESTOR TO ASSIGN, PARTICIPATE, GRANT SECURITY INTERESTS IN, OR OTHERWISE
TRANSFER ANY PORTION OF THE ASSET INTEREST.


 


(B)                                 ANY ALTERNATE INVESTOR MAY, WITH THE PRIOR
CONSENT OF THE SPV (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), ASSIGN
ALL OR ANY PORTION OF ITS COMMITMENT AND ITS INTEREST IN THE RELATED CLASS NET
INVESTMENT, THE ASSET INTEREST AND ITS OTHER RIGHTS AND OBLIGATIONS HEREUNDER TO
ANY PERSON WITH THE WRITTEN APPROVAL OF THE RELATED CLASS AGENT, ON BEHALF OF
THE RELATED CONDUIT INVESTOR, AND THE AGENT.  IN CONNECTION WITH ANY SUCH
ASSIGNMENT, THE ASSIGNOR SHALL DELIVER TO THE ASSIGNEE(S) AN ASSIGNMENT AND
ASSUMPTION AGREEMENT, DULY EXECUTED, ASSIGNING TO SUCH ASSIGNEE A PRO RATA
INTEREST IN SUCH ASSIGNOR’S COMMITMENT AND OTHER OBLIGATIONS HEREUNDER AND IN
THE RELATED CLASS NET INVESTMENT, THE ASSET INTEREST AND OTHER RIGHTS HEREUNDER,
AND SUCH ASSIGNOR SHALL PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT THE ASSIGNEE MAY REASONABLY
REQUEST, IN ORDER TO PROTECT, OR MORE FULLY EVIDENCE THE ASSIGNEE’S RIGHT, TITLE
AND INTEREST IN AND TO SUCH INTEREST AND TO ENABLE THE AGENT, ON BEHALF OF SUCH
ASSIGNEE, TO EXERCISE OR ENFORCE ANY RIGHTS HEREUNDER AND UNDER THE OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT, WAS A PARTY.  UPON ANY SUCH ASSIGNMENT, (I) THE ASSIGNEE SHALL HAVE
ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNOR HEREUNDER AND UNDER THE OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT, WAS A PARTY WITH RESPECT TO SUCH ASSIGNOR’S COMMITMENT AND INTEREST
IN THE RELATED CLASS NET INVESTMENT AND THE ASSET INTEREST FOR ALL PURPOSES OF
THIS AGREEMENT AND UNDER THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH ASSIGNOR
IS OR, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY AND (II) THE ASSIGNOR
SHALL HAVE NO FURTHER OBLIGATIONS WITH RESPECT TO THE PORTION OF ITS COMMITMENT
WHICH HAS BEEN ASSIGNED AND SHALL RELINQUISH ITS RIGHTS WITH RESPECT TO THE
PORTION OF ITS INTEREST IN THE RELATED CLASS NET INVESTMENT AND THE ASSET
INTEREST WHICH HAS BEEN ASSIGNED FOR ALL PURPOSES OF THIS AGREEMENT

 

74

--------------------------------------------------------------------------------


 


AND UNDER THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR,
IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY.  NO SUCH ASSIGNMENT SHALL BE
EFFECTIVE UNLESS A FULLY EXECUTED COPY OF THE RELATED ASSIGNMENT AND ASSUMPTION
AGREEMENT SHALL BE DELIVERED TO THE RELATED CLASS AGENT, THE AGENT AND THE SPV. 
ALL COSTS AND EXPENSES OF THE RELATED CLASS AGENT AND THE AGENT INCURRED IN
CONNECTION WITH ANY ASSIGNMENT HEREUNDER SHALL BE BORNE BY THE SPV.  NO
ALTERNATE INVESTOR SHALL ASSIGN ANY PORTION OF ITS COMMITMENT HEREUNDER WITHOUT
ALSO SIMULTANEOUSLY ASSIGNING AN EQUAL PORTION OF ITS INTEREST IN THE PROGRAM
SUPPORT AGREEMENT TO WHICH IT IS A PARTY OR UNDER WHICH IT HAS ACQUIRED A
PARTICIPATION.


 


(C)                                  BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ASSUMPTION AGREEMENT, THE ASSIGNOR AND ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN
AS PROVIDED IN SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ASSIGNOR MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR THERETO OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OR THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR ANY SUCH OTHER INSTRUMENT OR DOCUMENT;   (II) THE
ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF THE SPV, ANY ORIGINATOR, THE RECEIVABLES
SELLER OR THE SERVICER OR THE PERFORMANCE OR OBSERVANCE BY THE SPV, ANY
ORIGINATOR, THE RECEIVABLES SELLER OR THE SERVICER OF ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT, THE FIRST TIER AGREEMENT, THE SECOND TIER
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, THE FIRST TIER AGREEMENT, THE SECOND TIER AGREEMENT,
EACH OTHER TRANSACTION DOCUMENT AND SUCH OTHER INSTRUMENTS, DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT AND TO PURCHASE
SUCH INTEREST; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE AGENT OR ANY CLASS AGENT, OR ANY OF THEIR RESPECTIVE AFFILIATES, OR THE
ASSIGNOR AND BASED ON SUCH AGREEMENTS, DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS; (V) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT AND THE RELATED
CLASS AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO AS ARE DELEGATED TO
THE AGENT OR SUCH CLASS AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO AND TO ENFORCE ITS RESPECTIVE RIGHTS
AND INTERESTS IN AND UNDER THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND
THE AFFECTED ASSETS; (VI) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS ARE REQUIRED TO BE PERFORMED BY IT
AS THE ASSIGNEE OF THE ASSIGNOR; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL NOT
INSTITUTE AGAINST ANY CONDUIT INVESTOR ANY PROCEEDING OF THE TYPE REFERRED TO IN
SECTION 11.11 PRIOR TO THE DATE WHICH IS ONE (1) YEAR AND ONE (1) DAY AFTER THE
PAYMENT IN FULL OF ALL COMMERCIAL PAPER ISSUED BY SUCH CONDUIT INVESTOR.


 


(D)                                 WITHOUT LIMITING THE FOREGOING, EACH CONDUIT
INVESTOR MAY, FROM TIME TO TIME, WITH PRIOR OR CONCURRENT NOTICE TO THE SPV, THE
RECEIVABLES SELLER AND THE AGENT, AND WITH THE PRIOR CONSENT OF THE SPV (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), IN ONE TRANSACTION

 

75

--------------------------------------------------------------------------------


 


OR A SERIES OF TRANSACTIONS, ASSIGN ALL OR A PORTION OF THE RELATED CLASS NET
INVESTMENT AND ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY TO A CONDUIT ASSIGNEE.  UPON AND TO
THE EXTENT OF SUCH ASSIGNMENT BY SUCH CONDUIT INVESTOR TO A CONDUIT ASSIGNEE,
(I) SUCH CONDUIT ASSIGNEE SHALL BE THE OWNER OF THE ASSIGNED PORTION OF THE
RELATED CLASS NET INVESTMENT, (II) THE RELATED ADMINISTRATOR FOR SUCH CONDUIT
ASSIGNEE WILL ACT AS THE CLASS AGENT FOR SUCH CONDUIT ASSIGNEE, WITH ALL
CORRESPONDING RIGHTS AND POWERS, EXPRESS OR IMPLIED, GRANTED TO A CLASS AGENT
HEREUNDER OR UNDER THE OTHER TRANSACTION DOCUMENTS, (III) SUCH CONDUIT ASSIGNEE
(AND ANY RELATED COMMERCIAL PAPER ISSUER, IF SUCH CONDUIT ASSIGNEE DOES NOT
ITSELF ISSUE COMMERCIAL PAPER) AND THEIR RESPECTIVE AND ITS PROGRAM SUPPORT
PROVIDERS AND OTHER RELATED PARTIES SHALL HAVE THE BENEFIT OF ALL THE RIGHTS AND
PROTECTIONS PROVIDED TO THE RELATED CONDUIT INVESTOR AND ITS PROGRAM SUPPORT
PROVIDER(S) HEREIN AND IN THE OTHER TRANSACTION DOCUMENTS (INCLUDING ANY
LIMITATION ON RECOURSE AGAINST SUCH CONDUIT ASSIGNEE OR RELATED PARTIES, ANY
AGREEMENT NOT TO FILE OR JOIN IN THE FILING OF A PETITION TO COMMENCE AN
INSOLVENCY PROCEEDING AGAINST SUCH CONDUIT ASSIGNEE, AND THE RIGHT TO ASSIGN TO
ANOTHER CONDUIT ASSIGNEE AS PROVIDED IN THIS PARAGRAPH), (IV) SUCH CONDUIT
ASSIGNEE SHALL ASSUME ALL (OR THE ASSIGNED OR ASSUMED PORTION) OF THE RELATED
CONDUIT INVESTOR’S OBLIGATIONS, IF ANY, HEREUNDER OR ANY OTHER TRANSACTION
DOCUMENT, AND SUCH CONDUIT INVESTOR SHALL BE RELEASED FROM SUCH OBLIGATIONS, IN
EACH CASE TO THE EXTENT OF SUCH ASSIGNMENT, AND THE OBLIGATIONS OF SUCH CONDUIT
INVESTOR AND SUCH CONDUIT ASSIGNEE SHALL BE SEVERAL AND NOT JOINT, (V) ALL
DISTRIBUTIONS IN RESPECT OF THE RELATED CLASS NET INVESTMENT SHALL BE MADE TO
THE APPLICABLE AGENT OR ADMINISTRATOR, AS APPLICABLE, ON BEHALF OF THE RELATED
CONDUIT INVESTOR AND SUCH CONDUIT ASSIGNEE ON A PRO RATA BASIS ACCORDING TO
THEIR RESPECTIVE INTERESTS, (VI) THE DEFINITION OF THE TERM “CP RATE” WITH
RESPECT TO THE PORTION OF THE RELATED CLASS NET INVESTMENT FUNDED WITH
COMMERCIAL PAPER ISSUED BY THE RELATED CONDUIT INVESTOR FROM TIME TO TIME SHALL
BE DETERMINED IN THE MANNER SET FORTH IN THE DEFINITION OF “CP RATE” APPLICABLE
TO SUCH CONDUIT INVESTOR ON THE BASIS OF THE INTEREST RATE OR DISCOUNT
APPLICABLE TO COMMERCIAL PAPER ISSUED BY SUCH CONDUIT ASSIGNEE (OR THE RELATED
COMMERCIAL PAPER ISSUER, IF SUCH CONDUIT ASSIGNEE DOES NOT ITSELF ISSUE
COMMERCIAL PAPER) RATHER THAN THE CONDUIT INVESTOR, (VII) THE DEFINED TERMS AND
OTHER TERMS AND PROVISIONS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
SHALL BE INTERPRETED IN ACCORDANCE WITH THE FOREGOING, AND (VIII) IF REQUESTED
BY THE AGENT OR THE AGENT OR ADMINISTRATIVE AGENT WITH RESPECT TO A CONDUIT
ASSIGNEE, THE PARTIES WILL EXECUTE AND DELIVER SUCH FURTHER AGREEMENTS AND
DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS THE AGENT OR SUCH AGENT OR
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE AND GIVE EFFECT TO THE
FOREGOING.  NO ASSIGNMENT BY A CONDUIT INVESTOR TO A CONDUIT ASSIGNEE OF ALL OR
ANY PORTION OF THE RELATED CLASS NET INVESTMENT SHALL IN ANY WAY DIMINISH THE
RELATED ALTERNATE INVESTORS’ OBLIGATION UNDER SECTION 2.3 TO FUND ANY INVESTMENT
NOT FUNDED BY THE RELATED CONDUIT INVESTOR OR SUCH CONDUIT ASSIGNEE OR TO
ACQUIRE FROM SUCH CONDUIT INVESTOR OR SUCH CONDUIT ASSIGNEE ALL OR ANY PORTION
OF THE RELATED CLASS NET INVESTMENT PURSUANT TO SECTION 3.1.


 


(E)                                  IN THE EVENT THAT A CONDUIT INVESTOR MAKES
AN ASSIGNMENT TO A CONDUIT ASSIGNEE IN ACCORDANCE WITH CLAUSE (D) ABOVE, THE
RELATED ALTERNATE INVESTORS:  (I) IF REQUESTED BY THE RELATED CLASS AGENT, SHALL
TERMINATE THEIR PARTICIPATION IN THE APPLICABLE PROGRAM SUPPORT AGREEMENT TO THE
EXTENT OF SUCH ASSIGNMENT, (II) IF REQUESTED BY THE RELATED CLASS AGENT, SHALL
EXECUTE (EITHER DIRECTLY OR THROUGH A PARTICIPATION AGREEMENT, AS DETERMINED BY
THE RELATED CLASS AGENT) THE PROGRAM SUPPORT AGREEMENT RELATED TO SUCH CONDUIT
ASSIGNEE, TO THE EXTENT OF SUCH ASSIGNMENT, THE TERMS OF WHICH SHALL BE
SUBSTANTIALLY SIMILAR TO THOSE OF THE PARTICIPATION OR OTHER AGREEMENT ENTERED
INTO BY SUCH ALTERNATE INVESTOR WITH RESPECT TO THE APPLICABLE PROGRAM

 

76

--------------------------------------------------------------------------------


 


SUPPORT AGREEMENT (OR WHICH SHALL BE OTHERWISE REASONABLY SATISFACTORY TO THE
RELATED CLASS AGENT AND THE RELATED ALTERNATE INVESTORS), (III) IF REQUESTED BY
A RELATED CONDUIT INVESTOR, SHALL ENTER INTO SUCH AGREEMENTS AS REQUESTED BY
SUCH CONDUIT INVESTOR PURSUANT TO WHICH THEY SHALL BE OBLIGATED TO PROVIDE
FUNDING TO SUCH CONDUIT ASSIGNEE ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS
AS IS PROVIDED FOR IN THIS AGREEMENT IN RESPECT OF SUCH CONDUIT INVESTOR (OR
WHICH AGREEMENTS SHALL BE OTHERWISE REASONABLY SATISFACTORY TO SUCH CONDUIT
INVESTOR AND THE RELATED ALTERNATE INVESTORS), AND (IV) SHALL TAKE SUCH ACTIONS
AS THE AGENT SHALL REASONABLY REQUEST IN CONNECTION THEREWITH.


 


(F)                                    THE SPV, THE SERVICER AND EACH ORIGINATOR
HEREBY AGREES AND CONSENTS TO THE ASSIGNMENT BY ANY CONDUIT INVESTOR FROM TIME
TO TIME OF ALL OR ANY PART OF ITS RIGHTS UNDER, INTEREST IN AND TITLE TO THIS
AGREEMENT AND THE ASSET INTEREST TO ANY PROGRAM SUPPORT PROVIDER.  IN ADDITION,
THE SPV, THE SERVICER AND EACH ORIGINATOR HEREBY CONSENTS TO AND ACKNOWLEDGES
THE ASSIGNMENT BY ANY CONDUIT INVESTOR OF ALL OF ITS RIGHTS UNDER, INTEREST IN
AND TITLE TO THIS AGREEMENT AND THE ASSET INTEREST TO THE RELATED CLASS AGENT OR
THE RELATED COLLATERAL AGENT.


 


SECTION 11.9                            WAIVER OF CONFIDENTIALITY.


 

The SPV, the Servicer and each Originator hereby consents to the disclosure of
any non-public information with respect to it received by the Agent, any
Investor or the Class Agents to any other Investor or potential Investor, the
Agent, any nationally recognized statistical rating organization rating any
Conduit Investor’s Commercial Paper, any dealer or placement agent of or
depositary for such Conduit Investor’s Commercial Paper, any Class Agent, any
Collateral Agent, any Program Support Provider or any of such Person’s counsel
or accountants in relation to this Agreement or any other Transaction Document;
provided, however, that such Person shall have agreed to maintain the
confidentiality of such information in the manner described under Section 11.10.

 


SECTION 11.10                     CONFIDENTIALITY AGREEMENT.


 

The SPV, the Servicer and each Originator hereby agrees that it will not
disclose the contents of this Agreement or any other Transaction Document or any
other proprietary or confidential information of or with respect to any
Investor, the Agent, any Class Agent, any Collateral Agent or any Program
Support Provider to any other Person (the “Confidential Information”) except
(a) its auditors and attorneys, employees or financial advisors (other than any
commercial bank other than as provided herein) and any nationally recognized
statistical rating organization, provided such auditors, attorneys, employees,
financial advisors or rating agencies are informed of the highly confidential
nature of such information, (b) as otherwise required by applicable law or order
of a court of competent jurisdiction or (c) JPMorgan Chase and its attorneys
pursuant to the terms of the Intercreditor Agreement; provided that any of the
SPV, the Servicer and any Originator shall not be liable under this
Section 11.10 if any portion or all of the Confidential Information becomes
public through means other than directly by the SPV, the Servicer or any
Originator.

 

77

--------------------------------------------------------------------------------


 


SECTION 11.11                     NO BANKRUPTCY PETITION AGAINST THE CONDUIT
INVESTORS.


 

The SPV, the Servicer, the Agent, each Class Agent, each Conduit Investor (with
respect to each other Conduit Investor), each Alternate Investor, the
Receivables Seller and each Originator hereby covenants and agrees that, prior
to the date which is one (1) year and one (1) day after the payment in full of
all outstanding Commercial Paper or other rated indebtedness of any Conduit
Investor (or its related commercial paper issuer), it will not institute
against, or join any other Person in instituting against, any Conduit Investor
any proceeding of a type referred to in the definition of Event of Bankruptcy.

 


SECTION 11.12                     NO RECOURSE AGAINST CONDUIT INVESTOR.


 

Notwithstanding anything to the contrary contained in this Agreement, the
obligations of each Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper.

 


SECTION 11.13                     TAX TREATMENT.


 

Each of the parties hereto agrees to treat the transactions contemplated hereby
as loans made to the SPV secured by the Receivables for the purposes of the
Code.

 

 

[Remainder of page intentionally left blank.]

 

78

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

YC SUSI TRUST, as a Conduit Investor

 

 

 

By:

Bank of America, National Association, as
Administrative Trustee

 

 

 

By:

 

/s/ William Van Beek

 

 

Name:

  William Van Beek

 

 

Title:

Principal

 

 

 

 

 

Commitment

$150,000,000

BANK OF AMERICA, NATIONAL

 

ASSOCIATION, as Agent, as a Class Agent and as
an Alternate Investor

 

 

 

By:

 

/s/ William Van Beek

 

 

Name:

  William Van Beek

 

 

Title:

Principal

 

 

 

[Signatures continued on next page.]

 

{W:\WDOX\SEC\176989:0003:00269660:}[Signature page to Transfer and
Administration Agreement for
Boise Cascade]

 

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC, as a
Conduit Investor

 

 

 

By:

 

/s/ Sam Pilcer

 

 

Name:

 

Sam Pilcer

 

 

Title:

 

Managing Director

 

 

 

 

By:

 

/s/ David C. Fink

 

 

Name:

 

David C. Fink

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

Commitment

$100,000,000

CALYON NEW YORK BRANCH,

 

as a Class Agent and as an Alternate Investor

 

 

 

By:

 

/s/ Sam Pilcer

 

 

Name:

 

Sam Pilcer

 

 

Title:

 

Managing Director

 

 

 

 

By:

 

/s/ David C. Fink

 

 

Name:

 

David C. Fink

 

 

Title:

 

Managing Director

 

 

 

[Signatures continued on next page.]

 

{W:\WDOX\SEC\176989:0003:00269660:}[Signature page to Transfer and
Administration Agreement for
Boise Cascade]

 

--------------------------------------------------------------------------------


 

 

BOISE CASCADE, L.L.C., individually and
as Servicer

 

 

 

 

 

By:

 

/s/ Wayne Rancourt

 

 

Name:

 

Wayne Rancourt

 

 

Title:

 

Vice President and Treasurer

 

 

 

 

BOISE WHITE PAPER, L.L.C., as an Originator

 

 

 

 

 

By:

 

/s/ Wayne Rancourt

 

 

Name:

 

Wayne Rancourt

 

 

Title:

 

Vice President and Treasurer

 

 

 

 

BOISE BUILDING SOLUTIONS

 

DISTRIBUTION, L.L.C., as an Originator

 

 

 

 

 

By:

 

/s/ Wayne Rancourt

 

 

Name:

 

Wayne Rancourt

 

 

Title:

 

Vice President and Treasurer

 

 

 

 

BOISE PACKAGING & NEWSPRINT, L.L.C., as

 

an Originator

 

 

 

 

 

By:

 

/s/ Wayne Rancourt

 

 

Name:

 

Wayne Rancourt

 

 

Title:

 

Vice President and Treasurer

 

 

 

 

BOISE BUILDING SOLUTIONS

 

MANUFACTURING, L.L.C., as an Originator

 

 

 

 

 

By:

 

/s/ Wayne Rancourt

 

 

Name:

 

Wayne Rancourt

 

 

Title:

 

Vice President and Treasurer

 

 

 

 

BIRCH CREEK INVESTMENTS, L.L.C., as SPV

 

 

 

 

 

By:

 

/s/ Wayne Rancourt

 

 

Name:

 

Wayne Rancourt

 

 

Title:

 

Vice President and Treasurer

 

 

 

[End of signatures.]

 

{W:\WDOX\SEC\176989:0003:00269660:}[Signature page to Transfer and
Administration Agreement for
Boise Cascade]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Yield and Rate Periods

 

Section 2.4 of the Agreement shall be read in its entirety as follows:

 

Section 2.4                                      Determination of Yield and Rate
Periods.

 

(a)                                  Portion of Investment.  Each Class Net
Investment shall be allocated to tranches (each a “Portion of Investment”)
having Rate Periods and accruing Yield at the Rate Types specified and
determined in accordance with this Section 2.4.  At any time, each Portion of
Investment shall have only one Rate Period and one Rate Type.  In addition, at
any time when a Class Net Investment is not divided into more than one tranche,
“Portion of Investment” means the aggregate Class Net Investment for the related
Class.

 

(b)                                 Asset Interest held on behalf of Conduit
Investors.  At all times on and after the Closing Date, but prior to the
Termination Date, solely with respect to any Portion of Investment held on
behalf of a Conduit Investor at any time when such Conduit Investor funds such
Portion of Investment (directly or indirectly through a related commercial paper
issuer) through the issuance of Commercial Paper, the SPV may, subject to the
related Class Agent’s and such Conduit Investor’s approval and the limitations
described below, request Rate Periods and allocate a Portion of Investment to
each selected Rate Period, so that the aggregate Portion of Investment allocated
to outstanding Rate Periods at all times shall equal the related Class Net
Investment held on behalf of such Conduit Investor.  The SPV shall give the such
Class Agent and such Conduit Investor irrevocable notice by telephone of each
requested Rate Period at least three (3) Business Days prior to the requested
Investment Date or the expiration of any then existing Rate Period, as
applicable; provided, however, that the Class Agent, on behalf of such Conduit
Investor, may select, in its sole discretion, any such Rate Period if (i) the
SPV fails to provide such notice on a timely basis or (ii) such Class Agent, on
behalf of such Conduit Investor, determines, in its sole discretion, that the
Rate Period requested by the SPV is unavailable or for any reason commercially
undesirable to the Agent, the Class Agents or the related Conduit Investor.

 

(c)                                  Asset Interest funded pursuant to Program
Support Agreement.  Each Rate Period applicable to any Portion of Investment
funded pursuant to a Program Support Agreement shall be a period, selected by
the related Class Agent (which for the initial Rate Period shall not exceed
fourteen (14) days), and Yield with respect thereto shall be calculated by
reference to the Alternate Rate.

 

(d)                                 Asset Interest held on behalf of Alternate
Investors.  The initial Rate Period applicable to any Portion of Investment held
on behalf of an Alternate Investor, shall be a period of not greater than
fourteen (14) days and Yield with respect thereto shall be calculated by
reference to the Alternate Rate.  Thereafter, with respect to such Portion of
Investment, and with respect to any other Portion of Investment held on behalf
of any related Alternate Investors (or any of them), the Rate Period applicable
thereto shall be determined by the SPV, with the approval of the related
Class Agent, (or, if on or after the Termination Date, determined by the

 

 

I-1

--------------------------------------------------------------------------------


 

related Class Agent) and Yield with respect thereto shall be calculated by
reference to the Alternate Rate.  The SPV shall give the related Class Agent
irrevocable notice by telephone of the new requested Rate Period at least three
(3) Business Days prior to the expiration of any then existing Rate Period; and

 

(e)                                  Rate Definitions.  As used in this
Section 2.4, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).

 

Alternate Rate:  For any Rate Period for any Portion of Investment, an interest
rate per annum equal to 1.00% per annum above the Offshore Rate for such Rate
Period; provided, however, that in the case of:

 

(i)                                     any Rate Period of one to (and
including) fourteen (14) days,

 

(ii)                                  any Rate Period as to which the related
Class Agent does not receive notice, by no later than 12:00 noon (New York City
time) on the third (3rd) Business Day preceding the first (1st) day of such Rate
Period of the SPV’s desired duration of such Rate Period as required by
Section 2.4(d), or

 

(iii)                               any Rate Period relating to a Portion of
Investment which is less than $5,000,000,

 

the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day.  The “Alternate Rate”
for any date on or after the declaration or automatic occurrence of the
Termination Date pursuant to Section 8.2 shall be an interest rate equal to
2.00% per annum above the Base Rate in effect on such day.

 

Base Rate:  For any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate for such day, plus 1.50% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the Agent as
its “prime rate”.  The “prime rate” is a rate set by the Agent based upon
various factors including the Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the prime rate announced by the Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

CP Rate:  For any Rate Period for any Portion of Investment funded by the
related Conduit Investor issuing Commercial Paper (or its related commercial
paper issuer if the Conduit Investor does not itself issue commercial paper),
(a) with respect to Yorktown or any other Conduit Investor for whom Bank of
America acts as Class Agent the per annum rate equivalent to the weighted
average cost (as determined by the Class Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by the Conduit Investor, other borrowings by
the Conduit Investor (other than any Program Support Agreement) and any other
costs associated with the issuance of Commercial Paper) of or related to the
issuance of Commercial Paper that are allocated, in whole or in part, by the
Conduit Investor or the Class Agent to fund or maintain such Portion of
Investment (and

 

I-2

--------------------------------------------------------------------------------


 

which may be also allocated in part to the funding of other assets of the
Conduit Investor); provided, however, that if any component of such rate is a
discount rate, in calculating the “CP Rate” for such Portion of Investment for
such Rate Period, the Conduit Investor shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum and (b) with respect to Atlantic or any other Conduit Investor
for whom Calyon acts as Class Agent, the per annum rate equivalent to the
weighted average cost (as determined by the Class Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by the Conduit Investor, other borrowings by
the Conduit Investor (other than any Program Support Agreement) and any other
costs associated with the issuance of Commercial Paper) of or related to the
issuance of Commercial Paper that are allocated, in whole or in part, by the
Conduit Investor or the Class Agent to fund or maintain such Portion of
Investment (and which may be also allocated in part to the funding of other
assets of the Conduit Investor); provided, however, that if any component of
such rate is a discount rate, in calculating the “CP Rate” for such Portion of
Investment for such Rate Period, the Conduit Investor shall for such component
use the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.

 

Federal Funds Rate:  For any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent on such
day on such transactions as determined by it.

 

Offshore Rate:  For any Rate Period (which shall be either one (1) month or
three (3) months as directed by the SPV or the related Class Agent, as
applicable), a rate per annum determined by the Agent pursuant to the following
formula:

 

Offshore Rate =

 

Offshore Base Rate

 

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means, for such Rate Period:

 

(a)                                  the rate per annum (carried out to the
fifth decimal place) equal to the rate determined by the Agent to be the offered
rate that appears on the page of the Telerate Screen that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number 3750) for deposits in Dollars (for delivery on the first (1st) day
of such Rate Period) with a term equivalent to such Rate Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first (1st) day of such Rate Period, or

 

I-3

--------------------------------------------------------------------------------


 

(b)                                 in the event the rate referenced in the
preceding subsection (a) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum (carried to the fifth
decimal place) equal to the rate determined by the Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first (1st) day of such Rate Period) with a term equivalent to such Rate
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first (1st) day of such Rate Period, or

 

(c)                                  in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by the Agent as the rate of interest at which Dollar deposits (for
delivery on the first (1st) day of such Rate Period) in same day funds in the
approximate amount of the applicable Portion of Investment to be funded by
reference to the Offshore Rate and with a term equivalent to such Rate Period
would be offered by its London Branch to major banks in the offshore dollar
market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first (1st) day of such Rate Period.

 

Eurodollar Reserve Percentage:  For any day during any Rate Period, the reserve
percentage (expressed as a decimal, rounded upward to the next 1/100th of 1%) in
effect on such day, whether or not applicable to any Investor, under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “eurocurrency liabilities”).  The Offshore
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

 

Rate Period:  Unless otherwise mutually agreed by the Administrative Agent and
the SPV, (a) with respect to any Portion of Investment funded by the issuance of
Commercial Paper, (i) initially the period commencing on (and including) the
date of the initial purchase or funding of such Portion of Investment and ending
on (and including) the last day of the current calendar month, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Rate Period for such Portion of
Investment and ending on (and including) the last day of the current month; and
(b) with respect to any Portion of Investment not funded by the issuance of
Commercial Paper, (i) initially the period commencing on (and including) the
date of the initial purchase or funding of such Portion of Investment and ending
on (but excluding) the next following Settlement Date, and (ii) thereafter, each
period commencing on (and including) a Settlement Date and ending on (but
excluding) the next following Settlement Date; provided, that

 

(A)                              any Rate Period with respect to any Portion of
Investment (other than any Portion of Investment accruing Yield at the CP Rate)
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day; provided, however, if Yield in respect of
such Rate Period is computed by reference to the Offshore Rate, and such Rate
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Rate Period
shall end on the next preceding Business Day;

 

I-4

--------------------------------------------------------------------------------


 

(B)                                in the case of any Rate Period for any
Portion of Investment which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Rate Period
shall end on such Termination Date and the duration of each Rate Period which
commences on or after the Termination Date shall be of such duration as shall be
selected by the Administrative Agent; and

 

(C)                                any Rate Period in respect of which Yield is
computed by reference to the CP Rate may be terminated at the election of, and
upon notice thereof to the SPV by, the Administrative Agent any time, in which
case the Portion of Investment allocated to such terminated Rate Period shall be
allocated to a new Rate Period commencing on (and including) the date of such
termination and ending on (but excluding) the next following Settlement Date,
and shall accrue Yield at the Alternate Rate.

 

Rate Type:  The Offshore Rate, the Base Rate or the CP Rate.

 

Yield:  For any Class and any Rate Period:

 

(i)                                     for any Portion of Investment during any
Rate Period to the extent the related Conduit Investor funds such Portion of
Investment through the issuance of Commercial Paper (directly or indirectly
through a related commercial paper issuer),

 

CPR x I x D/360

 

(ii)                                  for any Portion of Investment funded by
the related Alternate Investors and for any Portion of Investment to the extent
Conduit Investor will not be funding such Portion of Investment through the
issuance of Commercial Paper (directly or indirectly through a related
commercial paper issuer),

 

AR x I x D/360                                             (or, if Yield is on
any date calculated using the Base Rate, 365 or 366 days, as applicable

 

where:

 

AR                                                      =                 the
Alternate Rate for such Portion of Investment for such Rate Period,

 

CPR                                                 =                 the CP
Rate for such Portion of Investment for such Rate Period,

 

D                                                              
=                 the actual number of days during such Rate Period, and

 

I                                                                   
=                 such Portion of Investment during such Rate Period;

 

provided that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided, further, that at all times after the declaration or automatic
occurrence of the Termination Date pursuant to Section 8.2, Yield for all
Portions of Investment shall be determined as provided in clause (ii) of this
definition.

 

I-5

--------------------------------------------------------------------------------


 

(f)                                    Offshore Rate Protection; Illegality. 
(i) If the Agent is unable to obtain on a timely basis the information necessary
to determine the Offshore Rate for any proposed Rate Period, then

 

(A)                              the Agent shall forthwith notify the Investors,
the Class Agents and the SPV that the Offshore Rate cannot be determined for
such Rate Period, and

 

(B)                                while such circumstances exist, none of the
Investors or the Class Agents shall allocate any Portion of Investment with
respect to Investments made during such period or reallocate any Portion of
Investment allocated to any then existing Rate Period ending during such period,
to a Rate Period with respect to which Yield is calculated by reference to the
Offshore Rate.

 

(ii)                                  If, with respect to any outstanding Rate
Period, any Investor of any Class notifies the Class Agents and the other Agent
that it is unable to obtain matching deposits in the London interbank market to
fund its purchase or maintenance of such Portion of Investment or that the
Offshore Rate applicable to such Portion of Investment will not adequately
reflect the cost to the Person of funding or maintaining such Portion of
Investment for such Rate Period, then (A) the Agent shall forthwith so notify
the SPV and the Class Agents and the other Investors and (B) upon such notice
and thereafter while such circumstances exist none of the related Investors or
the related Class Agent, as applicable, shall allocate any other Portion of
Investment with respect to Investments made during such period or reallocate any
Portion of Investment allocated to any Rate Period ending during such period, to
a Rate Period with respect to which Yield is calculated by reference to the
Offshore Rate.

 

(iii)                               Notwithstanding any other provision of this
Agreement, if any Investor or the related Class Agent, as applicable, shall
notify the Agent that such Person has determined (or has been notified by the
related Program Support Provider) that the introduction of or any change in or
in the interpretation of any Law makes it unlawful (for such Investor or the
related Program Support Provider, as applicable), or any central bank or other
Official Body asserts that it is unlawful, for such Investor or the related
Program Support Provider, as applicable, to fund the purchases or maintenance of
any Portion of Investment accruing Yield calculated by reference to the Offshore
Rate, then (A) as of the effective date of such notice from such Person to the
Agent, the obligation or ability of such Investor to fund the making or
maintenance of any Portion of Investment accruing Yield calculated by reference
to the Offshore Rate shall be suspended until such Person notifies the Agent
that the circumstances causing such suspension no longer exist and (B) each
Portion of Investment made or maintained by such Person shall either (1) if such
Person may lawfully continue to maintain such Portion of Investment accruing
Yield calculated by reference to the Offshore Rate until the last day of the
applicable Rate Period, be reallocated on the last day of such Rate Period to
another Rate Period and shall accrue Yield calculated by reference to the Base
Rate or (2) if such Person shall determine that it may not lawfully continue to
maintain such Portion of Investment accruing Yield calculated by reference to
the Offshore Rate until the end of the applicable Rate Period, such Person’s
share of such Portion of

 

I-6

--------------------------------------------------------------------------------


 

Investment allocated to such Rate Period shall be deemed to accrue Yield at the
Base Rate from the effective date of such notice until the end of such Rate
Period.

 

I-7

--------------------------------------------------------------------------------

 


 

SCHEDULE II

 

Calculation of Required Reserves

 

Required Reserves:  At any time means the sum of (a) the Yield Factor, plus (b)
the Servicing Fee Reserve, plus (c) the greater of (i) the sum of the Default
Reserve and the Dilution Reserve and (ii) the Minimum Reserve, each as in effect
at such time, plus (d) the Non-Lockbox Receivable Reserve.

 

Calculation Period:  The period from the Closing Date until the first day on
which a Servicer Report is required to be delivered and each subsequent period
from a day on which a Servicer Report is required to be delivered until the next
date on which a Servicer Report is required to be delivered.

 

Concentration Factor:  On any day during any Calculation Period, means the
product of (i) five (5) and (ii) the then current Special Concentration Limit
applicable to Obligors who are Non-Investment Grade or Not Rated.

 

Concentration Limit:  For any Obligor of any Receivable at any time means the
greater of (a) the Special Concentration Limit, if any, for such Obligor and
(b) 2.00% of the Eligible Receivables at such time.

 

Days Sales Outstanding:  For any Calculation Period means the quotient, rounded
upward, if necessary, to the next higher whole number, obtained by dividing (a)
360, by (b) the quotient, rounded to four decimal places, obtained by dividing
(i) the aggregate Unpaid Balance of Receivables which arose during the twelve
month period ended on the most recent Month End Date by (ii) the aggregate
Unpaid Balance of all Receivables as of such Month End Date.

 

Default Reserve:  On any day during a Calculation Period means an amount equal
to the product of (a) the Net Pool Balance on such day, times (b) the Default
Reserve Percentage for such Calculation Period.

 

Default Reserve Percentage:  For any Calculation Period means the product of (a)
2.25, times (b) the Loss Ratio for such Calculation Period, times (c) the Loss
Horizon Ratio for such Calculation Period.

 

Dilution:  On any date an amount equal to the sum, without duplication, of the
aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the Originator (which shall be exercised in the ordinary course of business)
the Obligor’s obligation in respect of such Receivable is reduced on account of
any performance failure on the part of the Originator), set-offs, counterclaims,
chargebacks, returned or repossessed goods, sales and marketing discounts,
warranties, any unapplied credit memos and other adjustments that are

 

II - 1

--------------------------------------------------------------------------------


 

made in respect of Obligors; provided, that writeoffs related to an Obligor’s
bad credit shall not constitute Dilution.

 

Dilution Horizon Ratio:  For any Calculation Period means the quotient,
expressed as a percentage, of (a) the aggregate amount of sales by the
Originators giving rise to Receivables in the month immediately preceding such
Calculation Period, divided by (b) the aggregate Unpaid Balance of the
Receivables as of the last day of the month immediately preceding such
Calculation Period.

 

Dilution Ratio:  For any Calculation Period means the ratio (expressed as a
percentage) computed as of the Month End Date next preceding the first day of
such Calculation Period by dividing (a) the aggregate Dilution incurred during
such month, by (b) the aggregate amount of sales by the Originators giving rise
to Receivables in the month that occurs one month prior to such Calculation
Period.

 

Dilution Reserve:  At any time during a Calculation Period an amount equal to
the product of (a) the Net Pool Balance at such time, times (b) the Dilution
Reserve Percentage for such Calculation Period.

 

Dilution Reserve Percentage:  For any Calculation Period means the sum of (i)
the product of the Expected Dilution Percentage for such Calculation Period
times 2.25, plus (ii) the product of (A) the product of (I) the excess of (x)
the Dilution Spike for such Calculation Period over (y) the Expected Dilution
Percentage for such Calculation Period times (II) the decimal equivalent of a
fraction the numerator of which is the Dilution Spike for such Calculation
Period and the denominator of which is the Expected Dilution Percentage for such
Calculation Period times (B) the Dilution Horizon Ratio.

 

Dilution Spike:  For any Calculation Period, means the highest Dilution Ratio
for any Calculation Period occurring during the twelve (12) Calculation Periods
immediately preceding such Calculation Period.

 

Expected Dilution Percentage:  For any Calculation Period means the average of
the Dilution Ratios for the twelve months ending on the Month End Date next
preceding the first day of such Calculation Period.

 

Liquidation Servicing Fee:  At any time means an amount equal to the product of:

 

(a)           the greater of (i) the Aggregate Net Investment at such time and
(ii) $150,000,000, times

 

(b)           the percentage per annum set forth in the definition of the
“Servicing Fee”, times

 

(c)           a fraction, the numerator of which is the then Days Sales
Outstanding of the Receivables and the denominator of which is 360.

 

Liquidation Yield:  At any time means an amount equal to the product of (a) the
Aggregate Net Investment at such time, times (b) the sum of (i) the Alternate
Rate (determined by the Agent) for a hypothetical Portion of Investment equal to
the Aggregate Net Investment

 

II - 2

--------------------------------------------------------------------------------


 

and for a Rate Period of one month deemed to commence at such time, plus (ii)
1.00%, times (c) a fraction, the numerator of which is the Days Sales
Outstanding of the Receivables and the denominator of which is 360.

 

Loss Horizon Ratio:  For any Calculation Period means the quotient, expressed as
a percentage, of (a) the aggregate initial Unpaid Balance of Receivables which
arose during the four-month period immediately preceding the date of
determination ending on the most recent Month End Date, divided by (b) the
aggregate initial Unpaid Balance of Eligible Receivables at the most recent
Month End Date.

 

Loss Ratio:  For any Calculation Period means the highest three-month average,
during the twelve-month period ending on the most recent Month End Date, of the
quotient, calculated as of each Month End Date and expressed as a percentage, of
(a) the aggregate initial Unpaid Balance of all Receivables that became
Defaulted Receivables as of such Month End Date, divided by (b) the aggregate
initial Unpaid Balance of Receivables which arose during the calendar month
ending four (4) months before such Month End Date.

 

Minimum Reserve:  On any day during any Calculation Period, the product of (i)
the Net Pool Balance on such day, times (ii) the sum of (A) the Concentration
Factor for such Calculation Period, plus (B) the product of (X) the Expected
Dilution Percentage for such Calculation Period times (Y) the Dilution Horizon
Ratio for such Calculation Period.

 

Month End Date:  The last day of each calendar month.

 

Non-Lockbox Receivable Percentage:  For any Calculation Period, the amount
(expressed as a percentage) equal to (i) the ratio of (1) the amount of
Collections received with respect to Non-Lockbox Receivables during the
immediately preceding Calculation Period over (2) the aggregate Collections
received with respect to all Receivables for all such immediately preceding
Calculation Period less (ii) the Permitted Non-Lockbox Receivable Limit for any
Calculation Period; provided that if, for any Calculation Period, the
Non-Lockbox Receivable Percentage is less than zero, such Non-Lockbox Receivable
Percentage shall be deemed to be zero for such Calculation Period.

 

Non-Lockbox Receivable Reserve:  On any day during a Calculation Period, the
product of (a) the Non-Lockbox Receivable Percentage for such Calculation Period
times (b) the Net Pool Balance on such day.

 

Permitted Non-Lockbox Receivable Limit:  (i) During the period beginning on
December 31, 2005 and ending on March 30, 2006, 20%, (ii) during the period
beginning on March 31, 2006 and ending on the Termination Date, 7.5% and (iii)
prior to December 31, 2005, 40%.

 

Servicing Fee Reserve:  At any time means an amount equal to the sum of (a) the
aggregate accrued and unpaid Servicing Fee (with respect to all Portion of
Investment), plus (b) the Liquidation Servicing Fee at such time.

 

Special Concentration Limit:  For any Obligor of any Receivable at any time
means, in the case of any Obligor (a) which is named in the Notice of Obligors,
or which is a

 

II - 3

--------------------------------------------------------------------------------


 

wholly-owned Subsidiary of such a named Obligor, and (b) which has (or the
parent company of which has) a short-term debt rating from each of S&P and
Moody’s not lower than the applicable rating set forth in the left-hand column
below (or, in the absence thereof, the equivalent long-term debt ratings), an
amount equal to the product of (i) the lesser of (A) the percentage set forth
opposite the applicable ratings in the right-hand column below and (B) such
other percentage, not less than 2.00%, as may be designated by the Agent in its
sole discretion, expressed as a decimal, times (ii) the Eligible Receivables at
such time:

 

Short-Term Ratings
(S&P and Moody’s)

 

% x Net Investment = Special
Concentration Limit

 

 

 

 

 

“A1+” and “P1”

 

10.00

%

“A1” and “P1”

 

10.00

%

“A2” and “P2”

 

5.00

%

“A3” and “P3”

 

3.33

%

Non-Investment Grade and Not Rated

 

2.00

%

 

Yield Factor:  At any time means an amount equal to the sum of (a) the product
of (i) aggregate Yield accrued and to accrue through the end of each Rate Period
with respect to all Portion of Investment at such time and (ii) 1.5, plus (b)
the Liquidation Yield at such time.

 

II - 4

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Settlement Procedures

 

 Sections 2.12 through 2.15 of the Agreement shall be read in their entirety as
follows:

 

Section  2.12          Settlement Procedures.  (a) Daily Procedure.  On each
day, the Servicer shall, out of the Collections of Receivables received or
deemed received by the SPV or the Servicer on such day:

 

(i)            hold in trust for the benefit of the Class Agents an amount equal
to the aggregate of the aggregate Yield and Servicing Fee accrued through such
day for all Portion of Investment and any other Aggregate Unpaids (other than
Aggregate Net Investment) accrued through such day and not previously set aside;
and

 

(ii)           set aside and hold in trust for the benefit of the Agent an
amount equal to the excess, if any, of

 

(A)          the greatest of:

 

(1)           if the SPV shall have elected to reduce the Aggregate Net
Investment under Section 2.13, the amount of the proposed reduction,

 

(2)           the amount, if any, by which the sum of the Aggregate Net
Investment plus Required Reserves shall exceed the Net Pool Balance (minus any
portion of the Required Reserves attributable to such excess), together with the
amount, if any, by which each Class Net Investment shall exceed the Maximum Net
Investment for such Class, and

 

(3)           if such day is on or after the Termination Date, the Aggregate Net
Investment; over

 

(B)           the aggregate of the amounts theretofore set aside and then so
held for the benefit of the Agent pursuant to this clause (ii); and

 

(iii)          pay the remainder, if any, of such Collections to the SPV for
application to Reinvestment, for the benefit of the Agent, in the Receivables
and other Affected Assets in accordance with Section 2.2(b).  To the extent and
for so long as such Collections may not be reinvested pursuant to Section
2.2(b), the Servicer shall hold such Collections in trust for the Agents (for
the benefit of the Investors).

 

(b)           [reserved].

 

III - 1

--------------------------------------------------------------------------------


 

(c)           Settlement Procedures.

 

(i)            On any date on or prior to the Termination Date, if the sum of
the Aggregate Net Investment and Required Reserves exceeds the Net Pool Balance
the Servicer shall immediately pay to each Class Agent’s account from amounts
set aside pursuant to clause (ii) or clause (iii) of Section 2.12(a) an amount
equal to the related Class’ Class Pro Rata Share of such excess (minus any
portion of the Required Reserves attributable to such excess).

 

(ii)           On each Settlement Date, the Servicer shall deposit to each Class
Agent’s account:

 

(A)          out of the amounts set aside pursuant to clause (i) of
Section 2.12(a), an amount equal to the accrued and unpaid Yield for such Class
and the related Class’ Class Pro Rata Share of the Servicing Fee for the related
Settlement Period together with any other Aggregate Unpaids (other than Net
Investment) then due; and

 

(B)           out of the amount, if any, set aside pursuant to clause (ii) and
(to the extent not theretofore reinvested) clause (iii) of Section 2.12(a) and
not theretofore deposited to the Agent’s account pursuant to this Section
2.12(c), an amount equal to the lesser of such amount and the related Class Net
Investment;

 

provided, however, that if each Class Agent gives its consent (which consent may
be revoked at any time), the Servicer may retain amounts which would otherwise
be deposited in respect of accrued and unpaid Servicing Fee, in which case no
distribution shall be made in respect of such Servicing Fee under clause (d)
below.  Any amounts set aside pursuant to Section 2.12(a) in excess of the
amount required to be deposited in the Agent’s account pursuant to this
subsection (c) or pursuant to subsection (b) above shall continue to be set
aside and held in trust by the Servicer for application on the next succeeding
Settlement Date(s).

 

(d)           Order of Application.  Upon receipt by a Class Agent of funds
deposited pursuant to subsection (c), such Class Agent shall distribute them to
the Persons, for the purposes and in the order of priority set forth below:

 

(i)            to the related Investors, pro rata based on the amount of accrued
and unpaid Yield owing to each of them, in payment of the accrued and unpaid
Yield on all Portions of Investment for the related Settlement Period;

 

(ii)           if Boise Cascade or any Affiliate of Boise Cascade is not then
the Servicer, to the Servicer in payment of such Class’ Class Pro Rata Share of
the accrued and unpaid Servicing Fee payable on such Settlement Date;

 

(iii)          to the related Investors, pro rata based on their respective
interests in the Asset Interest (as determined in accordance with Section
2.1(b)) except as otherwise provided in Section 3.3(b), in reduction of the
related Class Net Investment;

 

III - 2

--------------------------------------------------------------------------------


 

(iv)          to the related Class Agent, the applicable related Investor or
such other Person as may be entitled to such payment, in payment of any other
Aggregate Unpaids owed by the SPV hereunder to such Person (other than Net
Investment, Yield and Servicing Fee); and

 

(v)           if Boise Cascade or any Affiliate of Boise Cascade is the
Servicer, to the Servicer in payment of such Class’ Class Pro Rata Share of the
accrued Servicing Fee payable on such Settlement Date, to the extent not paid
pursuant to clause (ii) above or retained pursuant to subsection (c) above.

 

Section 2.13           Optional Reduction of Aggregate Net Investment.  The SPV
may at any time elect to cause the reduction of the Aggregate Net Investment as
follows:

 

(a)           (i) the SPV shall instruct the Servicer to (and the Servicer
shall) set aside Collections and hold them in trust for the Agent under clause
(ii) of Section 2.12(a) until the amount so set aside shall equal the desired
amount of reduction, together with all accrued and unpaid Yield and fees and, if
such desired amount of reduction equals the Aggregate Net Investment, together
with all other Aggregate Unpaids; provided, however, that all reductions
hereunder shall include all breakage costs payable pursuant to Section 9.4(b);

 

(ii)           the SPV shall give the Agent at least one (1) Business Day’s
prior written notice of the amount of such reduction and the date on which such
reduction will occur; and

 

(iii)          on each Settlement Date occurring at least the Required Notice
Days after the date of the SPV’s notice, the Servicer shall pay to each Class
Agent, in reduction of the related Class Net Investment, such Class’ Class Pro
Rata Share of the amount of such Collections so held or, if less, the related
Class Net Investment (it being understood that neither such Class Net Investment
nor the Aggregate Net Investment shall not be deemed reduced by any amount set
aside or held pursuant to this Section 2.13 unless and until, and then only to
the extent that, such amount is finally paid to the related Class Agent as
aforesaid); provided that, the amount of any such reduction shall be not less
than $1,000.  For purposes hereof (“Required Notice Days” means (i) two (2)
Business Days in the case of a reduction of Aggregate Net Investment of less
than $10,000,000, (ii) five (5) Business Days in the case of a reduction of Net
Investment of at least $10,000,000 and less than $20,000,000, and (iii) ten (10)
Business Days in the case of a reduction of Aggregate Net Investment of
$20,000,000 or more; and

 

(b)           on any Business Day following receipt by each Agent of at least
two (2) Business Days’ prior written notice from the Seller, the Seller may pay
all or any portion of the Aggregate Net Investment on such date to the related
Investors, together with all accrued and unpaid Yield and fees and, if such
desired amount of reduction equals the Aggregate Net Investment, together with
all other Aggregate Unpaids; provided, however, that all reductions hereunder
shall include all breakage costs payable pursuant to Section 9.4(b), which
amounts shall be paid to Investors pro rata based on their respective interests
in the Asset Interest (as determined in accordance with Section 2.1(b)) except
as otherwise provided in Section 3.3(b), in reduction of the related Class Net
Investment.

 

III - 3

--------------------------------------------------------------------------------


 

Section 2.14           Application of Collections Distributable to SPV.  Unless
otherwise instructed by the SPV, the Servicer shall allocate and apply, on
behalf of the SPV, Collections distributable to the SPV hereunder first, to the
payment or provision for payment of the SPV’s operating expenses, as instructed
by the SPV, second, to the payment or provision for payment when due of accrued
interest on any deferred portion of the purchase price of Receivables payable by
the SPV to Boise Cascade under the Second Tier Agreement, third, to the payment
to Boise Cascade of the purchase price of new Receivables in accordance with the
Second Tier Agreement, fourth, to the payment to Boise Cascade of the deferred
portion of the purchase price of Receivables theretofore purchased from the
Originators pursuant to the Second Tier Agreement, and fifth, to the making of
advances to Boise Cascade pursuant to Section 3.2 of the Second Tier Agreement,
subject to Section 6.2(k).

 

Section 2.15           Collections Held in Trust.  So long as the SPV or the
Servicer shall hold any Collections or Deemed Collections then or thereafter
required to be paid by the SPV to the Servicer or by the SPV or the Servicer to
the Agent, it shall hold such Collections in trust, and, if requested by the
Agent after the occurrence and during the continuance of a Termination Event or
Potential Termination Event, shall deposit such Collections within one (1)
Business Day of receipt thereof into the Collection Account.  Neither any Class
Net Investment nor the Aggregate Net Investment shall be deemed reduced by any
amount held in trust or in the Collection Account pursuant to Section 2.12
unless and until, and then only to the extent that, such amount is finally paid
to the Agent in accordance with Section 2.12(c).

 

III -4

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(e)

 

List of Actions and Suits

 

 

None.

 

4.1(e)

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)

 

Names, Jurisdictions of Formation, Type of Entity

and

Locations of Certain Offices and Records

 

BIRCH CREEK INVESTMENTS, L.L.C.

Jurisdiction of Formation:

 

Delaware

Type of Entity:

 

Limited Liability Company

Principal Place of Business:

 

1111 West Jefferson Street

 

 

Boise, Idaho 83728

 

 

 

Chief Executive Officer:

 

W. Thomas Stephens

Location of Records:

 

1111 West Jefferson Street

 

 

Boise, Idaho 83728

 

BOISE CASCADE, L.L.C.

Jurisdiction of Formation:

 

Delaware

Type of Entity:

 

Limited Liability Company

Principal Place of Business:

 

1111 West Jefferson Street

 

 

Boise, Idaho 83728

 

 

 

Chief Executive Officer:

 

W. Thomas Stephens

Location of Records:

 

1111 West Jefferson Street

 

 

Boise, Idaho 83728

 

4.1(g) - 1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(h)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

 

1.                                       BIRCH CREEK INVESTMENTS, L.L.C.

 

Subsidiaries:

None

 

 

Divisions:

None

 

 

Tradenames:

None

 

 

Federal Employer Identification Number:

 

20-3367969

 

2.                                       BOISE CASCADE, L.L.C.

 

Subsidiaries:

 

Boise White Paper Holdings Corp.

 

 

BC China Corporation

 

 

International Falls Power Company

 

 

Minnesota, Dakota & Western Railway Company

 

 

Boise White Paper, L.L.C.

 

 

Boise Building Solutions Manufacturing, L.L.C.

 

 

Boise Building Solutions Distribution, L.L.C.

 

 

Boise Packaging & Newsprint, L.L.C.

 

 

Boise Building Solutions Manufacturing Holdings Corp.

 

 

Boise Cascade Corporation Chile, S.A.

 

 

BC Chile Investment Corporation

 

 

Compania Industrial Puerto Montt, S.A.

 

 

Boise Cascade do Brasil Ltd.

 

 

BC Brazil Investment Corporation

 

 

Boise Alljoist Ltd.

 

 

Boise Building Products Limited

 

 

Boise Cascade Finance Corporation

 

 

Birch Creek Funding Corporation

 

 

Birch Creek Investments, L.L.C.

 

 

Boise Cascade Aviation, L.L.C.

 

 

Boise Cascade Transportation Holdings Corp.

 

 

BCT, Inc.

Divisions:

 

None

Tradenames:

 

None

Federal Employer Identification Number:

20-1496201

 

 

4.1(h)

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(q)

 

List of Blocked Account Banks and Blocked Accounts

 

Bank

 

Account Number

 

Lockbox Address

 

Bank of America

 

12331 07400

 

57111

 

 

 

1098 516

 

34936, Dept. 2010

 

 

 

1098 516

 

34936, Dept. 1003

 

 

 

1098 516

 

34936, Dept. 4091

 

 

 

12335-28816

 

1245

 

 

 

 

 

 

 

Wachovia

 

2087340082408

 

101009

 

 

 

 

 

 

 

Wells Fargo

 

415 958 0430

 

26824

 

 

 

415 958 0430

 

510147

 

 

 

415 958 0430

 

3265

 

 

 

415 958 0430

 

29831

 

 

 

415 958 0430

 

4906

 

 

 

 

 

 

 

US Bank

 

160231102130

 

270

 

 

 

160231102130

 

256

 

 

 

160231102130

 

1136

 

 

 

 

 

 

 

Mellon

 

050-0873

 

14168

 

 

 

050-0873

 

890640

 

 

 

050-0873

 

40007

 

 

 

050-0873

 

81082

 

 

 

050-0873

 

890632

 

 

 

050-0873

 

360896

 

 

 

050-0873

 

14119

 

 

 

050-0873

 

890853

 

 

 

000-6111

 

360538

 

 

 

000-6111

 

890778

 

 

 

078-7350

 

10425

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.3

 

Address and Payment Information

 

If to Yorktown:

 

 

 

 

 

YC SUSI Trust

 

 

c/o Lord Securities Corporation

 

 

2 Wall Street

 

 

New York, New York 10005

 

 

Attention:

Richard Taiano

 

 

Telephone:

(212)346-9006

 

 

Facsimile:

(212)346-9012

 

 

 

If to Atlantic:

 

 

 

 

 

Atlantic Asset Securitization LLC

 

 

c/o Calyon New York Branch

 

 

1301 Avenue of the Americas

 

 

New York, New York 10019

 

 

Attention: Conduit Securitization Group

 

 

Telephone:

 

 

Facsimile:

 

 

 

If to the SPV:

 

 

 

 

 

Birch Creek Investments, L.L.C.

 

 

1111 W. Jefferson Street,

 

 

Boise, Idaho 83728

 

 

Attention:

Vice President and Treasurer

 

 

Telephone:

(208)384-6073

 

 

Facsimile:

(208)384-4913

 

 

E-mail:

 

 

Payment Information:

 

 

Reference:

 

 

Blocked Account Address:

 

 

 

If to the Servicer:

 

 

 

 

 

Boise Cascade, L.L.C.

 

 

1111 W. Jefferson Street,

 

 

Boise, Idaho 83728

 

 

Attention:

Vice President and Treasurer

 

 

Telephone:

(208)384-6073

 

 

Facsimile:

(208)384-4913

 

 

E-mail:

 

11.3 - 1

--------------------------------------------------------------------------------


 

If to the Originators:

 

 

 

 

 

Boise White Paper, L.L.C.

 

 

Boise Packaging & Newsprint, L.L.C.

 

 

Boise Building Solutions Manufacturing, L.L.C.

 

 

Boise Building Solutions Distribution, L.L.C.

 

 

1111 W. Jefferson Street,

 

 

Boise, Idaho 83728

 

 

Attention:

Vice President and Treasurer

 

 

Telephone:

(208)384-6073

 

 

Facsimile:

(208)384-4913

 

 

E-mail:

 

 

 

If to the Agent:

 

 

 

 

 

Bank of America Corporate Center

 

 

10th Floor

 

 

Charlotte, North Carolina 28255

 

 

Attention:

Banc of America Securities, LLC Global Asset Backed Securitization Group;
Portfolio Management

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

If to the Class Agent for Yorktown:

 

 

 

 

 

Bank of America, National Association,

 

 

as Class Agent

 

 

Bank of America Corporate Center,

 

 

10th Floor

 

 

Charlotte, North Carolina 28255

 

 

Attention:

Banc of America Securities, LLC Global Asset Backed Securitization Group;
Conduit Management

 

 

Telephone:

(704)388-6928

 

 

Facsimile:

(704)388-0027

 

 

 

Payment Information:

 

 

 

Structure Fee to:

 

 

 

 

 

Bank of America, National Association

 

 

ABA: 026 009 593

 

 

BNF: Asset Securitization Wire Clearing

 

 

Account No.:

1093600656600

 

 

Attention:

Sean Walsh

 

11.3 - 2

--------------------------------------------------------------------------------


 

If to the Class Agent for Atlantic:

 

 

 

 

 

Calyon New York Branch

 

 

as Class Agent

 

 

1301 Avenue of the Americas

 

 

New York, New York 10019-6022

 

 

Attention:

Corey Bresnahan, Saifra Zia and Radhika Kalra

 

 

Telephone:

(212)261-7297

 

 

Facsimile:

(212)459-3258

 

 

E-mail: Saifra.Zia@us.calyon.com

 

 

 

Payment Information:

 

 

 

All other fees to:

 

 

 

 

 

Calyon Americas - New York Branch

 

 

1301 Avenue of the Americas

 

 

New York, New York 10019-6022

 

 

ABA:

02600873

 

 

Account No. :

01-25680-0001-00-001

 

 

Reference:

Atlantic/Birch Creek Funding

 

 

Attention:

Florence Reyes/Matthew Croghan

 

11.3 - 3

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Assignment and Assumption Agreement

 

Reference is made to the Transfer and Administration Agreement dated as of
October 26, 2005, as it may be amended or otherwise modified from time to time
(as so amended or modified, the “Agreement”) among Birch Creek Investments,
L.L.C., a Delaware limited liability company (the “SPV”), Boise Cascade, L.L.C.
(“Boise Cascade”), a Delaware limited liability company, as initial Servicer (in
such capacity, the “Servicer”), Boise White Paper, L.L.C. (“Boise Paper”), a
Delaware limited liability company, Boise Packaging & Newsprint, L.L.C. (“Boise
Packaging”), a Delaware limited liability company, Boise Building Solutions
Manufacturing, L.L.C. (“Boise Manufacturing”), a Delaware limited liability
company, Boise Building Solutions Distribution, L.L.C., a Delaware limited
liability company (“Boise Distribution” and together with Boise Paper and Boise
Packaging each an “Originator” and collectively, the “Originators”), YC SUSI
Trust, as a Conduit Investor, Atlantic Asset Securitization LLC, a Delaware
limited liability company, as a Conduit Investor, Bank of America, National
Association, a national banking association (“Bank of America”), as the Agent
for the Investors, as a Class Agent and as an Alternate Investor, Calyon New
York Branch, a branch of a French banking corporation (“Calyon”), as a Class
Agent and as an Alternate Investor, and the financial institutions from time to
time parties hereto as Alternate Investors.  Terms defined in the Agreement are
used herein with the same meaning.

 

[                                      ] (the “Assignor”) and
[                                      ] (the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, without
recourse and without representation and warranty, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to all of the
Assignor’s rights and obligations under the Agreement and the other Transaction
Documents.  Such interest expressed as a percentage of all rights and
obligations of the related Alternate Investors, shall be equal to the percentage
equivalent of a fraction the numerator of which is $[            ] and the
denominator of which is the Facility Limit.  After giving effect to such sale
and assignment, the Assignee’s Commitment will be as set forth on the signature
page hereto.

 

2.             [In consideration of the payment of $[               ], being
[    ]% of the existing related Class Net Investment, and of $[               ],
being [     ]% of the aggregate unpaid accrued Yield, receipt of which payment
is hereby acknowledged, the Assignor hereby assigns to the Agent for the account
of the Assignee, and the Assignee hereby purchases from the Assignor, a [    ]%
interest in and to all of the Assignor’s right, title and interest in and to the
related Class Net Investment purchased by the undersigned on [               ],
[20][    ] under the Agreement.]

 

3.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Adverse Claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the

 

A - 1

--------------------------------------------------------------------------------


 

Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or the Receivables, any other
Transaction Document or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any of the SPV or the
Servicer or any Originator or the performance or observance by any of the SPV or
the Servicer or any Originator of any of its obligations under the Agreement,
any other Transaction Document, or any instrument or document furnished pursuant
thereto.

 

4.             The Assignee (i) confirms that it has received a copy of the
Agreement, the First Tier Agreement and the Second Tier Agreement together with
copies of the financial statements referred to in Section 6.1(a) of the
Agreement, to the extent delivered through the date of this Assignment and
Assumption Agreement (the “Assignment”), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment; (ii) agrees that it will, independently
and without reliance upon the related Class Agents, the Agent, any of their
respective Affiliates, the Assignor or any other Alternate Investor and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement and any other Transaction Document; (iii) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Agreement and the other Transaction Documents as are
delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Agreement are required to be performed by it as an Alternate Investor;
and (v) specifies as its address for notices and its account for payments the
office and account set forth beneath its name on the signature pages hereof[;
and (vi) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Agreement or such other documents as are
necessary to indicate that all such payments are subject to such rates at a rate
reduced by an applicable tax treaty].  [To be included if the Assignee is
organized under the laws of a jurisdiction outside the United States.]

 

5.             The effective date for this Assignment shall be the later of (i)
the date on which the Agent receives this Assignment executed by the parties
hereto and receives the consent of the SPV and the Class Agents, on behalf of
the Conduit Investors, and (ii) the date of this Assignment (the “Effective
Date”).  Following the execution of this Assignment and the consent of the SPV
and the Class Agents, on behalf of the Conduit Investors, this Assignment will
be delivered to the Agent for acceptance and recording.

 

6.             Upon such acceptance and recording, as of the Effective Date, (i)
the Assignee shall be a party to the Agreement and, to the extent provided in
this Assignment, have the rights and obligations of an Alternate Investor
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Agreement.

 

7.             Upon such acceptance and recording, from and after the Effective
Date, the related Class Agent shall make all payments under the Agreement in
respect of the interest

 

A - 2

--------------------------------------------------------------------------------


 

assigned hereby (including, without limitation, all payments in respect of such
interest in the related Class Net Investment, Yield and fees) to the Assignee. 
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Agreement for periods prior to the Effective Date directly between
themselves.

 

8.             The Assignee shall not be required to fund hereunder an aggregate
amount at any time outstanding in excess of $[                    ] [This should
match the commitment amount for this Alternate Investor.], minus the aggregate
outstanding amount of any interest funded by the Assignee in its capacity as a
participant under the Liquidity Provider Agreement.

 

9.             The Assignor agrees to pay the Assignee its pro rata share of
fees in an amount equal to the product of (a) [       ] per annum and (b) the
[Commitment] [Should match fees in Section 19 of the Participation Agreement.]
during the period after the Effective Date for which such fees are owing and
paid by the SPV pursuant to the Agreement.  Amounts paid under this section
shall be credited against amounts payable to the Assignee under Section 19 of
the Participation Agreement dated as of [date] by and between Bank of America
and [Alternate Investor] (and vice versa).

 

10.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

11.           This agreement contains the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire Agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.

 

12.           If any one or more of the covenants, agreements, provisions or
terms of this agreement shall for any reason whatsoever be held invalid, then
such covenants, agreements, provisions, or terms shall be deemed severable from
the remaining covenants, agreements, provisions, or terms of this agreement and
shall in no way affect the validity or enforceability of the other provisions of
this agreement.

 

13.           This agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery by facsimile of an
executed signature page of this agreement shall be effective as delivery of an
executed counterpart hereof.

 

14.           This agreement shall be binding on the parties hereto and their
respective successors and assigns.

 

A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[ASSIGNEE]

 

By:

 

 

Name:

 

 

Title:

 

 

 

A - 4

--------------------------------------------------------------------------------


 

Address for notices and Account for payments:

 

For Credit Matters:

For Administrative Matters:

 

 

 

 

[NAME]

 

[NAME]

 

Attention:

 

Attention:

 

Telephone:

[(      )     -     ]

Telephone:

[(      )     -     ]

Telefax:

[(      )     -     ]

Telefax:

[(      )     -     ]

 

Account for Payments:

 

[NAME]

 

ABA Number:

[      -      -      ]

Account Number:

[                     ]

Attention:

[                     ]

 

Re:          [                                    ]

 

Consented to this [        ] day of

Accepted this[        ] day of

[                                             ], [20][     ]

[                                         ],[20][    ]

 

 

[                             ], as

[                             ], as Agent

Class Agent

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

[                                        ], [20][     ]

 

[                                        ], as Class Agent

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

Birch Creek Investments, L.L.C.,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A - 5

--------------------------------------------------------------------------------


 

Exhibit B

 

[Reserved]

 

--------------------------------------------------------------------------------


 

 

Exhibit C

 

Credit and Collection Policies and Practices

 

 

[Omitted]

 

C

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Investment Request

 

Birch Creek Investments, L.L.C. (the “SPV”), pursuant to Section 2.3(a) of the
Transfer and Administration Agreement, dated as of October 26, 2005 (as amended,
modified, or supplemented from time to time, the “Agreement”), among YC SUSI
Trust (“Yorktown”), Atlantic Asset Securitization LLC (“Atlantic” and, together
with Yorktown, the “Conduit Investors”), the SPV, Boise Cascade, L.L.C., and
Bank of America, National Association, a national banking association, as Agent,
as a Class Agent and as an Alternate Investor, and Calyon New York Branch, as a
Class Agent and as an Alternate Investor, hereby requests that the [Conduit
Investors] [Alternate Investors] effect an Investment from it pursuant to the
following instructions:

 

Investment Date:                                                               ]

 

Investment request is made to: [Conduit Investors] [Alternate Investors]

 

Purchase Price: [
                                                              ](1)

 

Funding Period(s):
                                                              ]

 

Account to be credited:

 

[bank name]

ABA No.[
                                                                          ]

Account No.                                                                   ]

Reference No.[                                                             ]

 

Please credit the above-mentioned account on the Investment Date.  Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.

 

The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 5.2 of the Agreement have been satisfied,
and that all of the representations and warranties made in Article IV of the
Agreement are true and correct on and as of the Investment Date, both before and
after giving effect to the Investment.

 

[Signatures to follow on next page.]

 

--------------------------------------------------------------------------------

(1)           At least $5,000,000 and in integral multiples of $250,000.

 

D - 1

--------------------------------------------------------------------------------


 

 

Birch Creek Investments, L.L.C.

 

 

 

By: [                                 ], its

 

 [sole member]

 

 

Dated:

 

 

By:

 

 

 

Name:

 

Title:

 

D - 2

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Blocked Account Agreement

 

 

[Date]

 

 

[Name of Blocked Account Bank]

[Address of Blocked Account Bank]

 

Re:          [Name of the Servicer]

Blocked Account

No[s].

 

Ladies and Gentlemen:

 

Boise Cascade, L.L.C. (the “Servicer”) hereby notifies you that in connection
with certain transactions involving its accounts receivable, it has transferred
exclusive ownership and dominion of its blocked account no[s].
                     [and the related lock-boxes no[s].[             ]
maintained with you (collectively the “Accounts”) to Bank of America, National
Association, a national banking association, as agent (the “Agent”), and that
the Servicer will transfer exclusive control of the Accounts to the Agent
effective upon delivery to you of the Notice of Effectiveness (as hereinafter
defined).

 

In furtherance of the foregoing, the Servicer and the Agent hereby instruct you,
beginning on the date of your receipt of the Notice of Effectiveness:  (i) to
collect the monies, checks, instruments and other items of payment mailed to the
Accounts; (ii) to deposit into the Accounts all such monies, checks, instruments
and other items of payment or all funds collected with respect thereto (unless
otherwise instructed by the Agent); and (iii) to transfer all funds deposited
and collected in the Accounts pursuant to instructions given to you by the Agent
from time to time.

 

You are hereby further instructed:  (i) unless and until the Agent notifies you
to the contrary at any time after your receipt of the Notice of Effectiveness,
to make such transfers from the Accounts at such times and in such manner as the
Servicer, in its capacity as collection agent for the Agent, shall from time to
time instruct to the extent such instructions are not inconsistent with the
instructions set forth herein, and (ii) to permit the Servicer (in its capacity
as collection agent for the Agent) and the Agent to obtain upon request any
information relating to the Accounts, including, without limitation, any
information regarding the balance or activity of the Accounts.

 

The Servicer also hereby notifies you that, beginning on the date of your
receipt of the Notice of Effectiveness and notwithstanding anything herein or
elsewhere to the contrary, the Agent shall be irrevocably entitled to exercise
any and all rights in respect of or in connection with the Accounts, including,
without limitation, the right to specify when payments are to be made out of or
in connection with the Accounts.  The Agent has a continuing interest in all of
the

 

E - 1

--------------------------------------------------------------------------------


 

checks and their proceeds and all monies and earnings, if any, thereon in the
Accounts, and you shall be the Agent’s agent for the purpose of holding and
collecting such property.  The monies, checks, instruments and other items of
payment mailed to, and funds and wire transfers deposited to, the Accounts will
not be subject to deduction, set-off, banker’s lien, or any other right in favor
of any person other than the Agent (except that you may set off (i) all amounts
due to you in respect of your customary fees and expenses for the routine
maintenance and operation of the Accounts, and (ii) the face amount of any
checks which have been credited to the Accounts but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

This Agreement may not be terminated at any time by the Servicer or you without
the prior written consent of the Agent.  Neither this Agreement nor any
provision hereof may be changed, amended, modified or waived orally but only by
an instrument in writing signed by the Agent and the Servicer.

 

You shall not assign or transfer your rights or obligations hereunder (other
than to the Agent) without the prior written consent of the Agent and the
Servicer.  Subject to the preceding sentence, this Agreement shall be binding
upon each of the parties hereto and their respective successors and assigns, and
shall inure to the benefit of, and be enforceable by, the Agent, each of the
parties hereto and their respective successors and assigns.

 

You hereby represent that the person signing this Agreement on your behalf is
duly authorized by you to so sign.

 

You agree to give the Agent and the Servicer prompt notice if the Accounts
become subject to any writ, garnishment, judgment, warrant of attachment,
execution or similar process.

 

Any notice, demand or other communication required or permitted to be given
hereunder shall be in writing and may be personally served or sent by facsimile
or by courier service or by United States mail and shall be deemed to have been
delivered when delivered in person or by courier service or by facsimile or
three (3) Business Days after deposit in the United States mail (registered or
certified, with postage prepaid and properly addressed).  For the purposes
hereof, (i) the addresses of the parties hereto shall be as set forth below each
party’s name below, or, as to each party, at such other address as may be
designated by such party in a written notice to the other party and the Agent
and (ii) the address of the Agent shall be:

 

Bank of America, National Association

231 South LaSalle Street, 16th Floor

Chicago, Illinois 60697

Attention:

 

Banc of America Securities, LLC

 

 

Asset Securitization Group; Portfolio Management

Telephone:

 

312/828-6471

Facsimile:

 

312/923-0273

 

 

 

Bank of America Corporate Center, 10th Floor

Charlotte, North Carolina 28255

Attention:

 

Banc of America Securities, LLC

 

 

Global Asset Backed Securitization Group; Portfolio Management

 

E - 2

--------------------------------------------------------------------------------


 

Telephone:

 

704/386-7922

Facsimile:

 

704/388-9169

 

or at such other address as may be designated by the Agent in a written notice
to each of the parties hereto.

 

Please agree to the terms of, and acknowledge receipt of, this notice by signing
in the space provided below.

 

The transfer of control of the Accounts, referred to in the first paragraph of
this letter, shall become effective upon delivery to you of a notice (the
“Notice of Effectiveness”) in substantially the form attached hereto as Annex 1.

 

 

Very truly yours,

 

 

 

Boise Cascade, L.L.C.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address:

 

Attention:

 

Facsimile:

 

 

ACKNOWLEDGED AND AGREED:

 

[NAME OF BLOCKED ACCOUNT BANK]

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

[Address]

 

Attention:

 

Facsimile:

 

 

E - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

TO BLOCKED ACCOUNT AGREEMENT

 

[FORM OF NOTICE OF EFFECTIVENESS]

 

DATED: [                    ], 2005

 

TO:       [Name of Blocked Account Bank]

[Address]

ATTN: [                                     ]

 

Re:          Blocked Account No[s].                        

 

Ladies and Gentlemen:

 

We hereby give you notice that the transfer of control of the above-referenced
Blocked Account[s], as described in our letter agreement with you dated
[      ], 2005 is effective as of the date hereof.  You are hereby instructed to
comply immediately with the instructions set forth in that letter.

 

 

Very truly yours,

 

 

 

[SERVICER]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Address]

 

Attention:

 

Facsimile:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

[NAME OF BLOCKED ACCOUNT BANK]

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

[Address]

 

Attention:

 

Facsimile:

 

 

E - 4

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Servicer Report

 

[Omitted]

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of SPV Secretary’s Certificate

 

SECRETARY’S CERTIFICATE

 

[          ], 2005

 

I, [                                   ], the undersigned
[                                   ] of Birch Creek Investments, L.L.C. (the
“SPV”), a Delaware limited liability company, DO HEREBY CERTIFY that:

 

1.                             Attached hereto as Annex A is a true and complete
copy of the Certificate of Formation of the SPV as in effect on the date hereof.

 

2.             Attached hereto as Annex B is a true and complete copy of the
Operating Instrument of the SPV as in effect on the date hereof.

 

3.             Attached hereto as Annex C is a true and complete copy of the
resolutions duly adopted by the Board of Managers of the SPV [adopted by
consent] as of [        ], 2005, authorizing the execution, delivery and
performance of each of the documents mentioned therein, which resolutions have
not been revoked, modified, amended or rescinded and are still in full force and
effect.

 

4.             The below-named persons have been duly qualified as and at all
times since [                               ], 20[    ], to and including the
date hereof have been officers or representatives of the SPV holding the
respective offices or positions below set opposite their names and are
authorized to execute on behalf of the SPV the below-mentioned Transfer and
Administration Agreement and all other Transaction Documents (as defined in such
Transfer and Administration Agreement) to which the SPV is a party and the
signatures below set opposite their names are their genuine signatures:

 

Name

 

Signatures

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.             The representations and warranties of the SPV contained in
Section 4.1 of the Transfer and Administration Agreement, dated as of October
26, 2005 among the SPV, the Originators, the Servicer, YC SUSI Trust, as a
Conduit Investor, Atlantic Asset Securitization LLC, as a Conduit Investor, Bank
of America, National Association, as the Agent for the Investors, as a Class
Agent and as an Alternate Investor, Calyon New York Branch, as a Class Agent and
as an Alternate Investor, and the financial institutions from time to time
parties hereto as Alternate Investors are true and correct as if made on the
date hereof.

 

G - 1

--------------------------------------------------------------------------------


 

WITNESS my hand and seal of the SPV as of the day first above written.

 

 

 

 

 

Secretary

 

I, [                                   ] the undersigned, [Title] of Birch Creek
Investments, L.L.C., DO HEREBY CERTIFY that
[                                   ] is the duly elected and qualified
Secretary of Birch Creek Investments, L.L.C. and the signature above is his/her
genuine signature.

 

WITNESS my hand as of the day first above written.

 

 

 

 

 

[Title]

 

G - 2

--------------------------------------------------------------------------------


 

Exhibit H

 

Forms of [Originator/Servicer] Secretary’s Certificate

 

 

SECRETARY’S CERTIFICATE

 

[       ], 2005

 

I, [                                  ], the undersigned
[                                  ] of [Originator/Servicer] (the
“[Originator/Servicer]”), a Delaware limited liability company, DO HEREBY
CERTIFY that:

 

1.             Attached hereto as Annex A is a true and complete copy of the
Certificate of Formation of the [Originator/Servicer] as in effect on the date
hereof.

 

2.             Attached hereto as Annex B is a true and complete copy of the
Operating Instrument of the [Originator/Servicer] as in effect on the date
hereof.

 

3.             Attached hereto as Annex C is a true and complete copy of the
resolutions duly adopted by the Board of Managers of the [Originator/Servicer]
[adopted by consent] as of [                                  ], 20[     ],
authorizing the execution, delivery and performance of each of the documents
mentioned therein, which resolutions have not been revoked, modified, amended or
rescinded and are still in full force and effect.

 

4.             The below-named persons have been duly qualified as and at all
times since [                                  ], 20[    ], to and including the
date hereof have been officers or representatives of the [Originator/Servicer]
holding the respective offices or positions below set opposite their names and
are authorized to execute on behalf of the [Originator/Servicer] the
below-mentioned Receivables Purchase Agreement and the Receivables Sale
Agreement, the Transfer and Administration Agreement dated as of October 26,
2005 among Birch Creek Investments, L.L.C., (the “SPV”), Boise Cascade, L.L.C.
(“Boise Cascade”), as initial Servicer (in such capacity, the “Servicer”), Boise
White Paper, L.L.C. (“Boise Paper”), Boise Packaging & Newsprint, L.L.C. (“Boise
Packaging”), Boise Building Solutions Manufacturing, L.L.C. (“Boise
Manufacturing”), Boise Building Solutions Distribution, L.L.C., (“Boise
Distribution” and together with Boise Paper and Boise Packaging each an
“Originator” and collectively, the “Originators”), YC SUSI Trust, Atlantic, Bank
of America, National Association, Calyon New York Branch and certain financial
institutions named therein (the “Agreement”) and all other Transaction Documents
to which the [Originator/Servicer] is a party and the signatures below set
opposite their names are their genuine signatures:

 

Name

 

Signatures

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.             The representations and warranties of the [Originator/Servicer]
contained in the Receivables Purchase Agreement, dated as of October 26, 2005,
among Boise Cascade and the

 

H - 1

--------------------------------------------------------------------------------


 

Originators, [and the representations and warranties of the Originator, in its
capacity as Servicer, contained in Section 4.2 of the Agreement,] are true and
correct as if made on the date hereof.

 

6.             The representations and warranties of Boise Cascade contained in
the Receivables Sale Agreement, dated as of October 26, 2005, among Boise
Cascade and the SPV are true and correct as if made on the date hereof.

 

WITNESS my hand and seal of the [Originator/Servicer] as of the date first above
written.

 

 

 

 

 

Secretary

 

I, the undersigned, [Title] of the [Originator/Servicer], DO HEREBY CERTIFY that
[                                      ] is the duly elected and qualified
Secretary of the [Originator/Servicer] and the signature above is his/her
genuine signature.

 

WITNESS my hand as of the date first above written.

 

[Title]

 

H - 2

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Opinion of Counsel for the Originators, the Servicer and the SPV

 

[      ], 2005

 

 

YC SUSI Trust

[Address]

 

Atlantic Asset Securitization LLC

[Address]

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(l) of the Transfer and
Administration Agreement dated as of October 26, 2005 (the “Agreement”) among
Birch Creek Investments, L.L.C., a Delaware limited liability company (the
“SPV”), Boise Cascade, L.L.C. (“Boise Cascade”), a Delaware limited liability
company, as initial Servicer (in such capacity, the “Servicer”), Boise White
Paper, L.L.C. (“Boise Paper”), a Delaware limited liability company, Boise
Packaging & Newsprint, L.L.C. (“Boise Packaging”), a Delaware limited liability
company, Boise Building Solutions Manufacturing, L.L.C. (“Boise Manufacturing”),
a Delaware limited liability company, Boise Building Solutions Distribution,
L.L.C., a Delaware limited liability company (“Boise Distribution” and together
with Boise Paper, Boise Manufacturing and Boise Packaging each an “Originator”
and collectively, the “Originators”), YC SUSI Trust, as a Conduit Investor,
Atlantic Asset Securitization LLC, a Delaware limited liability company, as a
Conduit Investor, Bank of America, National Association, a national banking
association (“Bank of America”), as the Agent for the Investors, as an Alternate
Investor, Calyon New York Branch (“Calyon”), a branch of a French banking
corporation, as a Class Agent and as an Alternate Investor, and the financial
institutions from time to time parties hereto as Alternate Investors. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Agreement.

 

We have acted as counsel to the Originators, the Servicer and the SPV in
connection with the preparation of the Agreement, the First Tier Agreement, the
Second Tier Agreement, the other Transaction Documents and the transactions
contemplated thereby.

 

We have examined, on the date hereof, the Agreement and all exhibits thereto,
the First Tier Agreement and all exhibits thereto, the Second Tier Agreement and
all exhibits thereto, certificates of public officials and of officers of the
SPV and each Originator and certified copies of each Originator’s and the SPV’s
Certificate of Formation, Operating Instrument and the Board of Managers’
resolutions authorizing such Originator’s, Servicer’s and the SPV’s
participation in the transactions contemplated by the Agreement, the First Tier
Agreement, the Second Tier Agreement and the other Transaction Documents, copies
of each of the above having been delivered to you, copies of the financing
statements on Form UCC-1 filed in the filing offices listed in Schedule I hereto
executed by each Originator, as debtor, in favor of Boise Cascade, as secured
party, and executed by Boise Cascade, as debtor, in favor of the SPV, as secured
party

 

I - 1

--------------------------------------------------------------------------------


 

and showing the Agent, on behalf of the Investors, as the assignee of the
secured party, substantially in the form attached hereto as Exhibit A [Should
track the granting clauses of the First Tier Agreement and the Second Tier
Agreement.] (the “Originator Financing Statements” and the “Receivables Seller
Financing Statements”, respectively) and copies of the financing statements on
Form UCC-1 filed in the filing offices listed in Schedule II hereto executed by
SPV, as debtor, in favor of the Agent, on behalf of the Investors, as secured
party, substantially in the form attached hereto as Exhibit B [Should track the
granting clause of the Agreement or if the SPV will only be used for a single
transaction a blanket lien may be given by the SPV to the Agent covering:  all
accounts, chattel paper, instruments, general intangibles, inventory, investment
property and other property of the SPV, whether now or hereafter owned or
existing, and all proceeds of the foregoing.] (the “SPV Financing Statements”). 
We have also examined the closing documents delivered pursuant to the Agreement,
the First Tier Agreement and the Second Tier Agreement and copies of all such
documents and records, and have made such investigations of law, as we have
deemed necessary and relevant as a basis for our opinion.  With respect to the
accuracy of material factual matters which were not independently established,
we have relied on certificates and statements of officers of the Originators,
Boise Cascade and the SPV.

 

On the basis of the foregoing, we are of the opinion that:

 

1.             The SPV is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware has the corporate power
and authority to own its properties and to carry on its business as now being
conducted, and had at all relevant times, and now has, all necessary power,
authority, and legal right to acquire and own the Receivables and other Affected
Assets, and is duly qualified and in good standing as a foreign [corporation]
and is authorized to do business in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization.

 

2.             [Originator/Servicer] is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, has
the corporate power and authority to own its properties and to carry on its
business as now being conducted, and had at all relevant times, and now has, all
necessary power, authority, and legal right to acquire and own the Receivables
and other Affected Assets, and is duly qualified and in good standing as a
foreign [corporation] and is authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification or authorization.

 

3.             The SPV has the power, corporate and other, and has taken all
necessary corporate action to execute, deliver and perform the Agreement and the
other Transaction Documents to which it is a party, each in accordance with its
respective terms, and to consummate the transactions contemplated thereby.  The
Transaction Documents to which the SPV is a party have been duly executed and
delivered by the SPV and constitute the legal, valid and binding obligations of
the SPV enforceable against the SPV in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

4.             Each Originator and the Servicer has the power, corporate and
other, and has taken all necessary corporate action to execute, deliver and
perform each Transaction Document

 

I - 2

--------------------------------------------------------------------------------


 

to which it is a party, each in accordance with its respective terms, and to
consummate the transactions contemplated thereby.  The Transaction Documents to
which it is a party have been duly executed and delivered by such Person and
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

5.             The execution, delivery and performance in accordance with their
terms by the SPV of the Agreement and the other Transaction Documents and the
consummation of the transactions contemplated thereby, do not and will not (i)
require (a) any governmental approval or (b) any consent or approval of any
stockholder of the SPV that has not been obtained, (ii) violate or conflict
with, result in a breach of, or constitute a default under (a) the [certificate
of incorporation or the by-laws] of the SPV, (b) any other agreement to which
the SPV is a party or by which the SPV or any of its properties may be bound, or
(c) any Law applicable to the SPV of any court or of any Official Body having
jurisdiction over the SPV or any of its properties, or (iii) result in or
require the creation or imposition of any Adverse Claim upon any of the assets,
property or revenue of the SPV other than as contemplated by the Agreement.

 

6.             The execution, delivery and performance in accordance with their
terms by each Originator and by the Servicer of each Transaction Document to
which it is a party and the consummation of the transactions contemplated
thereby, do not and will not (i) require (a) any governmental approval or (b)
any consent or approval of any stockholder of such Originator or the Servicer,
as applicable, that has not been obtained, (ii) violate or conflict with, result
in a breach of, or constitute a default under (a) the certificate of
incorporation or the by-laws of such Originator or the Servicer, as applicable,
(b) any other agreement to which such Originator is a party or by which such
Originator or the Servicer, as applicable, or any of its properties may be
bound, or (c) any Law applicable to such Originator or the Servicer, as
applicable, of any Official Body having jurisdiction over such Originator or any
of its properties, or (iii) result in or require the creation or imposition of
any Adverse Claim upon any of the assets, property or revenue of such Originator
or the Servicer, as applicable, other than as contemplated by the Transaction
Documents.

 

7.             Except as set forth in the schedules attached hereto, there are
not, in any court or before any arbitrator of any kind or before or by any
governmental or non-governmental body, any actions, suits, proceedings,
litigation or investigations, pending or to the best of our knowledge, after due
inquiry, threatened, (i) against the SPV or the business or any property of the
SPV except actions, suits or proceedings that, if adversely determined, would
not, singly or in the aggregate, have a Material Adverse Effect or (ii) relating
to the Agreement or any other Transaction Document.

 

8.             Except as set forth in the schedules attached hereto, there are
not, in any court or before any arbitrator of any kind or before or by any
governmental or non-governmental body, any actions, suits, proceedings,
litigation or investigations, pending or to the best of our knowledge, after due
inquiry, threatened, (i) against any Originator or the Servicer or the business
or any property of any Originator or the Servicer except actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, have a Material Adverse Effect or (ii) relating to any Transaction
Document.

 

I - 3

--------------------------------------------------------------------------------


 

9.             The Receivables constitute [accounts] [general intangibles]
[chattel paper] [instruments] [certificated securities] [uncertificated
securities] [investment property] as [that] [such] term[s] [is] [are] defined in
the Uniform Commercial Code as in effect in [Insert the state whose law
governs.] [XYZ].

 

10.           The First Tier Agreement creates a valid and enforceable security
interest (as that term is defined in Section 1-201(37) of the Uniform Commercial
Code (including the conflict of laws rules thereof) (the “UCC”) as in effect in
New York (the “New York UCC”) and [            ] (the “[XYZ] UCC”), under
Article 9 of the New York UCC (“First Tier Security Interest”) in favor of Boise
Cascade in the Receivables and other Affected Assets and the proceeds thereof
(except that the First Tier Security Interest will attach to any Receivable
created after the date hereof only when the related Originator possesses rights
in such Receivable).  The internal laws of [XYZ] govern the perfection by the
filing of financing statements of the First Tier Security Interest in the
Receivables and the proceeds thereof.  The Originator Financing Statement(s)
have been filed in the filing office(s) located in [XYZ] listed in Schedule I
hereto, which [is] [are] the only office(s) in which filings are required under
the [XYZ] UCC to perfect the First Tier Security Interest in the Receivables and
the proceeds thereof, and accordingly the First Tier Security Interest in each
Receivable and the proceeds thereof will, on the date of the initial transfer
under the First Tier Agreement, be perfected under Article 9 of the [XYZ] UCC. 
All filing fees and all taxes required to be paid as a condition to or upon the
filing of the Originator Financing Statement(s) in [XYZ] have been paid in
full.  As of the date hereof, there were no (i) UCC financing statements naming
any Originator as debtor, Originator or assignor and covering any Receivables or
other Affected Assets or any interest therein or (ii) notices of the filing of
any federal tax lien (filed pursuant to Section 6323 of the Internal Revenue
Code) or lien of the Pension Benefit Guaranty Corporation (filed pursuant to
Section 4068 of the Employment Retirement Income Security Act) covering any
Receivable or other Affected Asset or any interest therein.  The filing of the
Originator Financing Statement(s) in the filing offices listed in Schedule I
will create a first priority security interest in each Receivable.  Such
perfection and priority will continue, provided that appropriate continuation
statements are timely filed where and when required under the UCC.  [If the
Receivables constitute instruments, certificated securities, investment property
or uncertificated securities, this paragraph should be redrafted to reflect
different perfection requirements.]

 

11.           The Second Tier Agreement creates a valid and enforceable security
interest (as that term is defined in Section 1-201(37) of the Uniform Commercial
Code (including the conflict of laws rules thereof) (the “UCC”) as in effect in
New York (the “New York UCC”) and [            ] (the “[ABC] UCC”), under
Article 9 of the New York UCC (“First Tier Security Interest”) in favor of the
SPV in the Receivables and other Affected Assets and the proceeds thereof
(except that the Second Tier Security Interest will attach to any Receivable
created after the date hereof only when Boise Cascade possesses rights in such
Receivable).  The internal laws of [ABC] govern the perfection by the filing of
financing statements of the Second Tier Security Interest in the Receivables and
the proceeds thereof.  The Boise Cascade Financing Statement(s) have been filed
in the filing office(s) located in [ABC] listed in Schedule I hereto, which [is]
[are] the only office(s) in which filings are required under the [ABC] UCC to
perfect the Second Tier Security Interest in the Receivables and the proceeds
thereof, and accordingly the Second Tier Security Interest in each Receivable
and the proceeds thereof will, on the date of the initial transfer under the
Second Tier Agreement, be perfected under Article 9 of the [ABC] UCC.  All

 

I - 4

--------------------------------------------------------------------------------


 

filing fees and all taxes required to be paid as a condition to or upon the
filing of the Boise Cascade Financing Statement(s) in [ABC] have been paid in
full.  As of the date hereof, there were no (i) UCC financing statements naming
Boise Cascade as debtor, originator or assignor and covering any Receivables or
other Affected Assets or any interest therein or (ii) notices of the filing of
any federal tax lien (filed pursuant to Section 6323 of the Internal Revenue
Code) or lien of the Pension Benefit Guaranty Corporation (filed pursuant to
Section 4068 of the Employment Retirement Income Security Act) covering any
Receivable or other Affected Asset or any interest therein.  The filing of the
Boise Cascade Financing Statement(s) in the filing offices listed in Schedule I
will create a first priority security interest in each Receivable.  Such
perfection and priority will continue, provided that appropriate continuation
statements are timely filed where and when required under the UCC.  [If the
Receivables constitute instruments, certificated securities, investment property
or uncertificated securities, this paragraph should be redrafted to reflect
different perfection requirements.]

 

12.           The Agreement creates a valid and enforceable security interest
(as that term is defined in Section 1-201(37) of the New York UCC and
[              ] the [Note that the states in this paragraph 11 may be different
that the stated in paragraph 10.] ( the “[123] UCC”), under Article 9 of the New
York UCC (“Third Tier Security Interest”) in favor of the Agent in each
Receivable and other Affected Assets (except that the Third Tier Security
Interest will attach only when the SPV possesses rights in such Receivable). 
The internal laws of [123] govern the perfection by the filing of financing
statements of the Third Tier Security Interest in the Receivables and the
proceeds thereof.  The SPV Financing Statement(s) have been filed in the filing
office(s) located in [123] listed in Schedule II hereto, which [is] [are] the
only office(s) in which filings are required under the [123] UCC to perfect the
Third Tier Security Interest in the Receivables and the proceeds thereof, and
accordingly the Third Tier Security Interest in each Receivable and the proceeds
thereof will, on the date of the initial transfer under the Agreement, be
perfected under Article 9 of the [123] UCC.  All filing fees and all taxes
required to be paid as a condition to or upon the filing of the SPV Financing
Statement(s) in [123] have been paid in full.  As of the date hereof, there were
no (i) UCC financing statements naming SPV as debtor, Originator or assignor and
covering any Receivables or other Affected Assets or any interest therein or
(ii) notices of the filing of any federal tax lien (filed pursuant to Section
6323 of the Internal Revenue Code) or lien of the Pension Benefit Guaranty
Corporation (filed pursuant to Section 4068 of the Employment Retirement Income
Security Act) covering any Receivable or other Affected Assets or any interest
therein.  The filing of the SPV Financing Statement(s) in the filing offices
listed in Schedule II will create a first priority security interest in each
Receivable.  Such perfection and priority will continue, provided that
appropriate continuation statements are timely filed where and when required
under the UCC.  [If the Receivables constitute instruments, certificated
securities or uncertificated securities, this paragraph should be redrafted to
reflect different perfection requirements.]

 

13.           Neither the SPV nor any Originator is, nor is controlled by, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

In giving the opinions in paragraphs 10 and 11, we have assumed that each
Originator’s and the SPV’s chief executive office will continue to be located in
[XYZ][ABC][123][, as applicable].  The conclusions expressed in paragraphs 10
and 11 are subject to the accuracy of the personnel in the filing offices
referred to above with regard to the filing, indexing and

 

I - 5

--------------------------------------------------------------------------------


 

recording of financing statements and notices of Adverse Claim, and to the
correctness of reports to us by [Insert name of search company.]
[                    ], who performed the searches of such records and who made
the filings on behalf of the Originators and the SPV in [XYZ][ABC][123][, as
applicable].

 

In giving the opinions set forth in paragraphs 10 and 11, we have assumed that
all filings as appropriate in the event of a change in the name, identity or
corporate structure of the debtor (or the Originator or assignor) named in any
financing statements and all continuation statements necessary under the UCC to
maintain the perfection of the First Tier Security Interest, the Second Tier
Security Interest and the Third Tier Security Interest in the Receivables and
the proceeds thereof will be duly and timely filed.  In giving such opinions, we
also do not express any opinion as to (a) transactions excluded from Article 9
of the UCC by virtue of Section 9-104 of the UCC, (b) any security interest in
proceeds except to the extent that the validity and perfection of any interest
in proceeds (as such term is defined under the UCC) thereof that is covered by
the Originator Financing Statements, the Receivables Seller Financing Statements
or the SPV Financing Statements or any duly filed financing statement referred
to above may be permitted by Section 9-306 of the UCC, and (c) any security
interest that is terminated or released.

 

The foregoing opinions and conclusions were given only in respect of the laws of
[XYZ] [, ABC], [123], the State of New York and, to the extent specifically
referred to herein, the Federal laws of the United States.  [If the SPV is a
Delaware corporation, the opinion should also cover Delaware corporate law.]

 

This opinion has been delivered at your request for the purposes contemplated by
the Agreement.  Without our prior written consent, this opinion is not to be
utilized or quoted for any other purpose and no one other than you is entitled
to rely thereon; provided, that any Alternate Investor, any Program Support
Provider [and any placement agent or dealer of any Conduit Investor’s commercial
paper] may rely on this opinion as of it were addressed to them.  [This reliance
language must be included in the opinion.]

 

Very truly yours,

 

I - 6

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Accountants’ Report

 

Describe and document the following as it relates to [INSERT COMPANY] (the
“Company”) policies and procedures (through inquiry and observation, except
where testing is noted):

 

The following are the procedures to be completed by the consultants:

 


(B)           USING THE ACCOUNTS RECEIVABLE AGING AND ROLLFORWARD ANALYSIS AS OF
[INSERT DATE]  AND [INSERT DATE], AGREE ACCOUNTS RECEIVABLE ROLLFORWARD AND
AGING INFORMATION.


 

(I)            AGREE THE PRIOR MONTH’S ENDING RECEIVABLES BALANCE TO THE CURRENT
MONTH’S ENDING RECEIVABLES BALANCE, AND TEST THE ACCURACY OF THE ROLLFORWARD
INFORMATION (GROSS SALES, CASH COLLECTIONS, DILUTIONS, NET WRITE-OFFS) USING
AVAILABLE SUPPORTING JOURNALS, SERVICER PREPARED SPREADSHEETS, THE GENERAL
LEDGER, BANK STATEMENTS AND FINANCIAL STATEMENT(S) FOR THE SAME PERIOD. AGREE
THAT NO ESTIMATES ARE BEING REPORTED FOR CASH COLLECTIONS. DOCUMENT IF THERE ARE
ANY NON-TRADE RECEIVABLES INCLUDED IN THE ROLLFORWARD. REPORT FINDINGS.

 

(II)           FOR THE SAME MONTH, OBTAIN RECONCILIATION OF RECEIVABLES PER THE
AGED TRIAL BALANCE(S) AND GENERAL LEDGER.  REPORT FREQUENCY OF (MONTHLY, WEEKLY,
DAILY) AND PROCEDURES USED IN RECONCILING VIA DISCUSSIONS WITH SERVICER
PERSONNEL, AND NOTE ANY SIGNIFICANT DISCREPANCIES (RESOLVED OR UNRESOLVED). 
COMPARE TO SUMMARY AGING BALANCES, NOTING WHETHER THE APPROPRIATE RECONCILED
AMOUNT WAS INCLUDED.  PREPARE SUMMARY AGING CHARTS FOR EACH AND ATTACH THE
CHARTS TO YOUR REPORT.

 

(III)          JUDGMENTALLY SELECT TWENTY-FIVE (25) INVOICES AND REPORT IF THEY
WERE PROPERLY AGED PER THE COMPANY’S POLICY AND PROCEDURES.

 

(IV)          JUDGMENTALLY SELECT TWENTY-FIVE (25) RECENT CASH RECEIPTS, AND
REPORT IF CASH WAS APPLIED TO THE CORRECT INVOICE AND REMOVED FROM THE AGING IN
A TIMELY MANNER.

 

(V)           JUDGMENTALLY SELECT TWENTY-FIVE (25) INVOICES AGED GREATER THAN
SIXTY (60) DAYS FROM ORIGINAL DUE DATE AND REPORT THE REASON FOR NON-PAYMENT AND
ACTION TAKEN, IF SUCH INFORMATION IS AVAILABLE IN THE CREDIT FILE, OR REPORT
THAT SUCH INFORMATION WAS NOT AVAILABLE.

 

(VI)          JUDGMENTALLY SELECT TEN (10) WRITTEN OFF RECEIVABLES.  COMPARE
WRITE-OFFS WITH AVAILABLE SUPPORTING JOURNALS, SERVICER PREPARED SPREADSHEETS,
THE GENERAL LEDGER AND FINANCIAL STATEMENT(S) FOR THE SAME PERIOD.  RESULTS OF
TEST SHOULD BE DOCUMENTED IN A TABLE WHICH LISTS THE FOLLOWING ITEMS:  CUSTOMER
NAME, INVOICE NUMBER, INVOICE AMOUNT, INVOICE DATE, DATE OF WRITE-OFF, AND
REASON FOR WRITE-OFF, IF AVAILABLE.  ALSO REPORT SERVICER’S PROCEDURES USED IN
WRITING OFF RECEIVABLES OR ATTACH AS AN EXHIBIT THE SERVICER’S WRITTEN
PROCEDURES.  FOR THE JUDGMENTALLY SELECTED SAMPLE OF FIVE (5) WRITTEN OFF

 

J - 1

--------------------------------------------------------------------------------


 

RECEIVABLES, REPORT COMPLIANCE WITH THE SERVICER’S PROCEDURES AND TEST: (I) THAT
THE WRITE-OFFS WERE PROPERLY AUTHORIZED PER THE COMPANY’S POLICY AND PROCEDURES.

 


(C)           INVOICE RESOLUTION


 

(I)            FOR THE SAME TWENTY-FIVE (25) INVOICES SELECTED IN STEP 1 TRACE
THE AMOUNT OWING THROUGH TO FINAL RESOLUTION (BILLING, AGING, CASH RECEIPT AND
APPLICATION AGAINST THE INVOICE OR WRITE OFF/COLLECTION EFFORTS).

 

(II)           FOR THE JUDGMENTALLY SELECTED SAMPLE ABOVE, PERFORM THE FOLLOWING
PROCEDURES:  OBTAIN A COPY OF THE INVOICE AND SHIPPING MANIFEST, EXAMINE
SHIPPING MANIFEST TO ENSURE THAT A CUSTOMER SIGNATURE APPEARS EVIDENCING
DELIVERY, COMPARE THE SHIPMENT DATE AND INVOICE DATE, COMPARE THE TRANSACTION
DATE AND DUE DATE ON THE INVOICE TO THE TRANSACTION DATE AND DUE DATE PER THE
AGING REPORT. REPORT ANY FINDINGS.

 


(D)           DILUTIONS


 

(I)            JUDGMENTALLY SELECT A SAMPLE OF THIRTY (30) RECENT CREDIT MEMOS
FROM ACROSS THE VARIOUS BUSINESS LINES AND PREPARE A TABLE OUTLINING THE NATURE
OF THE CREDIT MEMOS AND THE BUSINESS LINES FROM WHICH THEY WERE GENERATED.

 

(II)           FOR EACH CREDIT MEMO SELECTED IN THE SAMPLE, RECORD THE RELATED
INVOICE DATE AND CREDIT MEMO ISSUANCE DATE.

 

(III)          CALCULATE AND REPORT THE WEIGHTED AVERAGE TIME LAG (WEIGHTED BY
DOLLAR VALUE) BETWEEN INVOICE AND CREDIT MEMO ISSUANCE DATE.

 

(IV)          DOCUMENT THE SERVICER’S PROCEDURES FOR IDENTIFYING NON-CASH
CREDITS FOR PURPOSES OF THE MONTHLY ACCOUNTS RECEIVABLE ROLLFORWARD, AND TEST
THE ADEQUACY OF SUCH PROCEDURES USING THE ANALYSIS REPORT TESTED IN THE
PROCEDURES OUTLINED ABOVE.

 

(V)           FOR A SUBSET OF TWENTY-FIVE (25) OF THE INVOICES AND CREDIT MEMOS,
TEST AND REPORT THAT THE AMOUNTS AND DATES ON THE INVOICES AND CREDIT MEMOS ARE
CONSISTENT WITH THE GENERAL LEDGER.

 

(VI)          DETERMINE THE AMOUNT, IF ANY, OF DEBIT MEMOS ISSUED AS OF [INSERT
DATE] AND [INSERT DATE].

 


(E)           RECEIVABLE CONCENTRATION


 

(I)            OBTAIN A LISTING OF THE TEN LARGEST OBLIGORS AND TEST THE
ACCURACY OF THIS INFORMATION BY TRACING AMOUNTS TO THE RECEIVABLE TRIAL BALANCE.

 

(II)           SCAN THE TRIAL BALANCE NOTING ANY UNIDENTIFIED OBLIGOR
CONCENTRATIONS.  DOCUMENT IF THE COMPANY IS PROPERLY AGGREGATING EXPOSURE AMONG
AFFILIATED OBLIGORS AND, IF MORE THAN ONE ENTITY IS ORIGINATING THE RECEIVABLES,
EXPOSURE AMONG THE VARIOUS RELATED ENTITIES. NOTE THE PROCESS BY WHICH THIS
AGGREGATION IS ACCOMPLISHED.  INCLUDE A LISTING OF THE LARGEST OBLIGORS WITH THE
REPORT.

 

J - 2

--------------------------------------------------------------------------------


 


(F)            CREDIT FILE REVIEW


 

(I)            SELECT A JUDGMENTAL SAMPLE OF FIVE (5) CLIENTS WHICH HAVE
EXISTING CREDIT LIMITS.  BE SURE TO INCLUDE AT LEAST ONE CLIENT WITH A LIMIT
GREATER THAN $1 MILLION, AND NONE THAT ARE $20,000 OR BELOW.  ALSO, OBTAIN A
CURRENT CREDIT POLICY AND PROCEDURES DOCUMENT.  FOR THE SAMPLE SELECTED, TEST
THAT THE LIMIT WAS APPROPRIATELY AUTHORIZED (AS PER THE COMPANY’S AUTHORIZATION
MATRIX), A CURRENT REVIEW WAS COMPLETED, AND THAT RELEVANT DOCUMENTATION IS ON
FILE.

 


(G)           COLLECTION METHODOLOGY & CASH APPLICATION


 

(I)            OBTAIN A CURRENT LISTING OF THE BLOCKED ACCOUNT(S) AND
CONCENTRATION/DEPOSITORY ACCOUNT(S) INTO WHICH COLLECTIONS ON PURCHASED
RECEIVABLES ARE DEPOSITED.  ATTACH THIS LISTING AS AN EXHIBIT TO THE REPORT.

 

(II)           FOR THE SAME MONTHS SELECTED IN PROCEDURE #1, OBTAIN FROM
MANAGEMENT A TABLE SUMMARIZING COLLECTIONS BY METHOD OF RECEIPT, IN A FORMAT
SIMILAR TO THE ONE SHOWN BELOW:

 

METHOD OF RECEIPT

 

MONTH
($000s)

 

%

 

Obligor mailed/sent payment directly to a lockbox

 

$

 

 

 

Electronic payments (ACH/wire) to a account

 

 

 

 

 

Other (describe)

 

 

 

 

 

Total Deposits related to Collections per Bank Statement(s)

 

$

 

%

 

Total Collections per Monthly Report

 

 

 

 

 

Difference (ask Management for an explanation of significant causes of the
difference, if any)

 

 

 

 

 

 


(H)           INTRA-MONTH TEST


 

(I)            OBTAIN AND ATTACH, IF AVAILABLE, DAILY ACCOUNTS RECEIVABLE
BALANCES FOR A RECENT MONTH.  OTHERWISE, OBTAIN AND ATTACH DAILY SALES AND
COLLECTION INFORMATION FOR A RECENT MONTH.  PREPARE A CHART SUMMARIZING THE
DATA.

 


(I)            MISCELLANEOUS


 

(I)            DISCUSS WITH MANAGEMENT THE EXISTENCE OF ANY REBATE PROGRAMS. 
OBTAIN EVIDENCE OF ANY CURRENT ACCRUALS FOR REBATE PROGRAMS AND CALCULATE THE
AGGREGATE AMOUNT OF SUCH ACCRUALS.  INQUIRE HOW REBATES ARE PAID (E.G. BY
SEPARATE PAYMENTS OR BY OFFSETTING AGAINST ACCOUNTS RECEIVABLE).  DOCUMENT ANY
DISCUSSIONS.

 

(II)           CROSS AGING – DOCUMENT IF THERE ARE CUSTOMERS WITH CURRENT
BALANCES WHO ALSO HAVE MORE THAN 25% OF TOTAL BALANCES OVER SIXTY (60) DAYS PAST
DUE.

 

J - 3

--------------------------------------------------------------------------------


 

(III)          DISCUSS WITH MANAGEMENT ANY OFFSET PRACTICES AND DOCUMENT YOUR
FINDINGS.  SPECIFICALLY DISCUSS ANY OBLIGORS THAT ARE ALSO VENDORS, AND DOCUMENT
THE TREATMENT OF RESPECTIVE PAYABLE AMOUNTS FOR THE PURPOSES OF THE
SECURITIZATION PROGRAM.

 

(IV)          OBTAIN THE [INSERT MONTH] AND [INSERT MONTH] MONTH END GENERAL
LEDGER TRIAL BALANCES.  DISCUSS THE NATURE OF UNUSUAL CONTRA ASSET AND LIABILITY
ACCOUNTS WITH MANAGEMENT TO IDENTIFY POTENTIAL NON-CASH OFFSETS TO ELIGIBLE
RECEIVABLES.

 

(V)           INQUIRE IF THE RECENT INTERNAL AUDIT OF THE CASH COLLECTIONS AND
PROCESSING AREA HAS BEEN COMPLETED AND IF SO DISCUSS FINDINGS WITH INTERNAL
AUDIT PERSONNEL.  REPORT ANY FINDINGS.

 

(VI)          PER MANAGEMENT INQUIRY, NOTE THE TYPES OF TAXES THE COMPANY PAYS
AND NOTE WHETHER THE COMPANY IS CURRENT ON ALL TAXES (INCLUDING PAYROLL).  FOR
PAYROLL TAXES, OBTAIN THE LAST PAYROLL OF [INSERT DATE] AND TEST THAT THE
FEDERAL AND STATE PAYROLL TAXES DUE FOR THIS PAYROLL WERE REMITTED BY THE
COMPANY.

 

J - 4

--------------------------------------------------------------------------------